Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of August 3, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

 

General

     1   

SECTION 1.2

 

Specific Terms

     1   

SECTION 1.3

 

Usage of Terms

     2   

SECTION 1.4

 

[Reserved]

     2   

SECTION 1.5

 

No Recourse

     2   

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     2   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

 

Representations and Warranties of Seller

     4   

SECTION 3.2

 

Representations and Warranties of Purchaser

     6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

 

Protection of Title of Purchaser

     8   

SECTION 4.2

 

Other Liens or Interests

     9   

SECTION 4.3

 

Costs and Expenses

     10   

SECTION 4.4

 

Indemnification

     10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1

 

Repurchase of Receivables upon Breach of Warranty

     12   

SECTION 5.2

 

Reassignment of Purchased Receivables

     12   

SECTION 5.3

 

Waivers

     13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

 

Liability of Seller

     13   

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3

 

Limitation on Liability of Seller and Others

     13   

SECTION 6.4

 

Seller May Own Notes or the Certificate

     14   

SECTION 6.5

 

Amendment

     14   

SECTION 6.6

 

Notices

     15   

SECTION 6.7

 

Merger and Integration

     15   

SECTION 6.8

 

Severability of Provisions

     15   

SECTION 6.9

 

Intention of the Parties

     15   

SECTION 6.10

 

Governing Law

     16   

SECTION 6.11

 

Counterparts

     16   

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16   

SECTION 6.13

 

Nonpetition Covenant

     16   

 

i



--------------------------------------------------------------------------------

SCHEDULES

    

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of August 3, 2016, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of August 3, 2016, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2016-3, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means August 11, 2016.

“Issuer” means AmeriCredit Automobile Receivables Trust 2016-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement, the Lockbox Account Agreement, the Lockbox Processing
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means The Citibank, N.A., as trustee and any successor trustee
appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders

 

2



--------------------------------------------------------------------------------

or the Certificateholder, as the case may be, of record as of the Record Date
immediately preceding the date on which such action is to be taken, or consent
given, by Noteholders or the Certificateholder. Solely for the purposes of any
action to be taken, or consented to, by Noteholders or the Certificateholder,
any Note or the Certificate registered in the name of the Seller or any
Affiliate thereof shall be deemed not to be outstanding; provided, however,
that, solely for the purpose of determining whether the Trustee or the Trust
Collateral Agent is entitled to rely upon any such action or consent, only Notes
or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Purchaser, the Trust, the
Trustee, the Trust Collateral Agent

 

4



--------------------------------------------------------------------------------

and the Noteholders in any Receivable or the proceeds thereof. Other than the
security interest granted to the Purchaser pursuant to this Agreement and except
any other security interests that have been fully released and discharged as of
the Closing Date, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Receivables
other than any financing statement relating to the security interest granted to
the Purchaser hereunder or that has been terminated. The Seller is not aware of
any judgment, ERISA or tax lien filings against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 19(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event shall have been cured in all material respects, repurchase the
Receivable relating thereto from the Issuer if and only if the interests of the
Noteholders therein are materially and adversely affected by any such breach
and, simultaneously with the repurchase of the Receivable, Seller shall deposit
the Purchase Amount in full, without deduction or offset, to the Collection
Account, pursuant to Section 3.2 of the Sale and Servicing Agreement. It is
understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

 

15



--------------------------------------------------------------------------------

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

/s/ Robert T. Pigott III

Name:   Robert T. Pigott III Title:   Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Senior Vice President, Corporate Treasury

 

Accepted:

CITIBANK, N.A.,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:  

/s/ Kristen Driscoll

Name:   Kristen Driscoll Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[See Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     444686034        446628653        447378225        459619565       
460377443        460435019        460491327        460548092        460605983   
    460661606        460718976        460778368        460840010       
460907819        459990784        460047970        460107139        460166382   
    460223902        460284581      444687677        446628695        447378233
       459619581        460377450        460435027        460491335       
460548118        460606007        460661614        460718984        460778376   
    460840044        460907827        459990792        460048002       
460107154        460166424        460223928        460284599      444702518     
  446628711        447378399        459619623        460377476        460435050
       460491400        460548126        460606023        460661622       
460719016        460778392        460840051        460907835        459990800   
    460048010        460107162        460166440        460223936       
460284623      444728471        446628828        447378654        459619631     
  460377492        460435076        460491426        460548142        460606031
       460661630        460719024        460778400        460840077       
460907868        459990834        460048028        460107188        460166457   
    460223944        460284631      444735229        446629008        447378704
       459619649        460377518        460435092        460491434       
460548159        460606049        460661648        460719032        460778418   
    460840085        460907876        459990859        460048036       
460107196        460166499        460223951        460284649      444741938     
  446629016        447378902        459619706        460377526        460435100
       460491442        460548167        460606056        460661655       
460719065        460778426        460840093        460907918        459990867   
    460048044        460107204        460166515        460223985       
460284656      444752935        446629396        447378944        459619797     
  460377534        460435118        460491459        460548175        460606072
       460661663        460719073        460778434        460840101       
460907942        459990909        460048051        460107220        460166523   
    460224009        460284680      444769012        446629412        447379454
       459619805        460377567        460435134        460491483       
460548183        460606114        460661671        460719081        460778442   
    460840127        460907983        459990925        460048069       
460107261        460166531        460224017        460284722      444780597     
  446629636        447379868        459619839        460377575        460435142
       460491509        460548191        460606122        460661689       
460719123        460778475        460840135        460908015        459990933   
    460048077        460107279        460166556        460224066       
460284730      444787865        446629677        447379884        459619888     
  460377617        460435159        460491533        460548209        460606130
       460661697        460719149        460778483        460840275       
460908023        459990958        460048085        460107295        460166572   
    460224082        460284748      444842579        446629792        447379975
       459619896        460377625        460435167        460491566       
460548225        460606148        460661705        460719172        460778491   
    460840283        460908031        459990966        460048093       
460107329        460166622        460224090        460284755      444858526     
  446629974        447380296        459619946        460377641        460435175
       460491574        460548233        460606155        460661713       
460719198        460778509        460840291        460908049        459990990   
    460048101        460107337        460166630        460224108       
460284763      444858716        446630121        447380361        459619953     
  460377666        460435183        460491582        460548258        460606189
       460661721        460719214        460778517        460840333       
460908072        459991006        460048127        460107345        460166648   
    460224116        460284797      444860050        446630154        447380478
       459619987        460377674        460435191        460491590       
460548266        460606197        460661739        460719222        460778525   
    460840358        460908098        459991022        460048135       
460107352        460166671        460224132        460284805      444868756     
  446630212        447380486        459619995        460377690        460435209
       460491608        460548274        460606213        460661754       
460719230        460778533        460840390        460908114        459991048   
    460048143        460107360        460166705        460224140       
460284813      444881379        446630253        447380585        459620001     
  460377708        460435217        460491624        460548282        460606221
       460661762        460719248        460778541        460840416       
460908122        459991055        460048150        460107378        460166713   
    460224157        460284821      444882864        446630303        447380619
       459620019        460377724        460435225        460491657       
460548290        460606247        460661770        460719271        460778558   
    460840457        460908130        459991063        460048168       
460107394        460166721        460224165        460284847      444885495     
  446630337        447380767        459620076        460377740        460435241
       460491665        460548316        460606254        460661788       
460719289        460778566        460840465        460908148        459991105   
    460048176        460107402        460166739        460224173       
460284870      444892418        446630527        447380833        459620134     
  460377765        460435258        460491673        460548340        460606262
       460661796        460719305        460778574        460840481       
460908163        459991162        460048184        460107410        460166754   
    460224181        460284904      444893481        446630568        447381070
       459620191        460377773        460435274        460491699       
460548357        460606312        460661804        460719321        460778582   
    460840515        460908189        459991196        460048192       
460107428        460166762        460224199        460284912      444899116     
  446630691        447381419        459620241        460377799        460435282
       460491707        460548365        460606346        460661812       
460719339        460778590        460840531        460908197        459991212   
    460048200        460107444        460166770        460224215       
460284938      444915995        446631533        447381450        459620266     
  460377849        460435290        460491715        460548399        460606361
       460661820        460719347        460778608        460840655       
460908254        459991238        460048218        460107477        460166788   
    460224223        460284946      444916944        446631624        447381484
       459620316        460377856        460435324        460491731       
460548431        460606387        460661838        460719370        460778616   
    460840697        460908262        459991253        460048226       
460107485        460166796        460224231        460284979      444917199     
  446631657        447381682        459620324        460377864        460435332
       460491749        460548449        460606395        460661846       
460719388        460778624        460840713        460908270        459991279   
    460048242        460107493        460166812        460224249       
460284995      444923288        446631665        447382177        459620381     
  460377872        460435340        460491764        460548456        460606411
       460661853        460719396        460778632        460840754       
460908312        459991287        460048267        460107527        460166838   
    460224256        460285034      444924500        446631681        447382201
       459620472        460377898        460435365        460491772       
460548464        460606437        460661861        460719420        460778640   
    460840762        460908346        459991295        460048275       
460107535        460166846        460224264        460285042      444926638     
  446631723        447382268        459620480        460377922        460435373
       460491806        460548472        460606445        460661879       
460719453        460778657        460840804        460908353        459991303   
    460048283        460107543        460166887        460224272       
460285059      444928121        446631772        447382375        459620563     
  460377948        460435381        460491814        460548480        460606452
       460661887        460719461        460778673        460840846       
460908395        459991311        460048291        460107576        460166895   
    460224280        460285067      444563183        446631954        447382987
       459620738        460377955        460435399        460491822       
460548506        460606460        460661895        460719495        460778731   
    460840861        460908403        459991329        460048341       
460107584        460166952        460224298        460285075      444578942     
  446632010        447383035        459620746        460377963        460435407
       460491871        460548514        460606478        460661903       
460719503        460778749        460840895        460908411        459991345   
    460048358        460107592        460166960        460224306       
460285083      444589873        446632168        447383209        459620803     
  460377971        460435415        460491889        460548522        460606494
       460661911        460719537        460778764        460840903       
460908429        459991360        460048366        460107600        460166978   
    460224314        460285091      444608558        446632259        447383233
       459620837        460377997        460435449        460491897       
460548555        460606502        460661929        460719552        460778780   
    460840911        460908437        459991378        460048374       
460107618        460166994        460224348        460285109      444936702     
  446632440        447383589        459620845        460378003        460435456
       460491913        460548571        460606510        460661945       
460719560        460778798        460840929        460908445        459991386   
    460048390        460107626        460167000        460224355       
460285117      444938245        446632903        447383621        459620894     
  460378029        460435464        460491939        460548613        460606528
       460661960        460719578        460778806        460840945       
460908452        459991402        460048424        460107634        460167018   
    460224363        460285125      444953087        446632978        447383688
       459620902        460378045        460435472        460491947       
460548621        460606536        460661986        460719610        460778814   
    460840960        460908460        459991410        460048440       
460107642        460167026        460224371        460285141      444968846     
  446633059        447383902        459620936        460378052        460435480
       460491954        460548639        460606544        460661994       
460719669        460778822        460840978        460908486        459991428   
    460048481        460107667        460167059        460224397       
460285158      444975981        446633224        447383951        459620944     
  460378060        460435522        460491988        460548647        460606569
       460662000        460719693        460778830        460840994       
460908502        459991436        460048499        460107675        460167067   
    460224413        460285166      444977151        446633273        447384025
       459620985        460378078        460435555        460491996       
460548654        460606577        460662018        460719719        460778855   
    460841018        460908528        459991477        460048523       
460107683        460167075        460224421        460285174      444982201     
  446633778        447384298        459620993        460378094        460435597
       460492036        460548688        460606585        460662026       
460719735        460778889        460841026        460908536        459991493   
    460048549        460107717        460167083        460224439       
460285182      444982375        446633810        447384348        459621082     
  460378128        460435613        460492051        460548696        460606619
       460662034        460719743        460778897        460841042       
460908544        459991501        460048556        460107725        460167091   
    460224488        460285240      444993497        446634164        447384413
       459621157        460378136        460435621        460492077       
460548704        460606627        460662042        460719768        460778905   
    460841117        460908551        459991519        460048564       
460107733        460167125        460224496        460285265      445012750     
  446634438        447384504        459621165        460378151        460435654
       460492093        460548712        460606643        460662059       
460719784        460778921        460841125        460908569        459991527   
    460048572        460107741        460167133        460224504       
460285273      445015241        446634453        447384538        459621207     
  460378169        460435670        460492101        460548720        460606668
       460662067        460719792        460778939        460841166       
460908577        459991576        460048598        460107758        460167158   
    460224512        460285299      445017049        446634487        447384793
       459621223        460378177        460435688        460492150       
460548738        460606676        460662075        460719818        460778947   
    460841174        460908593        459991584        460048606       
460107774        460167174        460224520        460285307      445018146     
  446634867        447384801        459621306        460378227        460435696
       460492168        460548761        460606726        460662091       
460719842        460778954        460841190        460908627        459991618   
    460048614        460107782        460167190        460224538       
460285331      445022643        446635062        447384892        459621355     
  460378235        460435704        460492184        460548829        460606734
       460662117        460719867        460778996        460841240       
460908643        459991634        460048663        460107790        460167216   
    460224546        460285349      445022676        446635120        447384983
       459621363        460378243        460435720        460492192       
460548837        460606767        460662125        460719891        460779002   
    460841257        460908668        459991667        460048671       
460107808        460167224        460224579        460285356      445023732     
  446635302        447385048        459621421        460378250        460435738
       460492218        460548845        460606775        460662133       
460719909        460779051        460841273        460908676        459991691   
    460048689        460107816        460167232        460224587       
460285364      445028681        446635526        447385097        459621447     
  460378268        460435753        460492234        460548860        460606783
       460662141        460719917        460779093        460841307       
460908684        459991709        460048705        460107832        460167240   
    460224595        460285372      445042310        446635567        447385113
       459621595        460378276        460435779        460492242       
460548886        460606791        460662158        460719933        460779101   
    460841315        460908700        459991725        460048747       
460107840        460167265        460224603        460285380      445043748     
  446635575        447385261        459621611        460378292        460435787
       460492259        460548910        460606809        460662166       
460719990        460779127        460841349        460908718        459991733   
    460048762        460107873        460167349        460224629       
460285406      445044100        446636185        447385816        459621629     
  460378318        460435803        460492275        460548936        460606817
       460662174        460720014        460779135        460841356       
460908734        459991758        460048788        460107881        460167356   
    460224637        460285430      445047020        446636201        447385840
       459621652        460378326        460435811        460492283       
460548977        460606825        460662190        460720022        460779143   
    460841380        460908742        459991766        460048812       
460107899        460167380        460224645        460285448      445062458     
  446636227        447385857        459621702        460378342        460435829
       460492291        460549025        460606841        460662208       
460720030        460779150        460841406        460908759        459991782   
    460048820        460107915        460167406        460224678       
460285471      445074594        446636490        447385980        459621728     
  460378359        460435837        460492309        460549058        460606858
       460662216        460720048        460779168        460841422       
460908767        459991808        460048846        460107923        460167414   
    460224686        460285489      445076862        446636771        447386020
       459621777        460378375        460435845        460492325       
460549066        460606866        460662224        460720055        460779184   
    460841448        460908783        459991816        460048879       
460107980        460167430        460224702        460285497      445077381     
  446636789        447386087        459621801        460378383        460435852
       460492341        460549074        460606890        460662232       
460720071        460779200        460841497        460908809        459991824   
    460048903        460107998        460167448        460224728       
460285513      445084916        446636854        447386335        459621827     
  460378409        460435860        460492382        460549082        460606908
       460662240        460720089        460779234        460841547       
460908833        459991832        460048929        460108004        460167463   
    460224744        460285547      445095854        446636888        447386475
       459621926        460378417        460435886        460492390       
460549108        460606924        460662257        460720097        460779267   
    460841554        460908841        459991840        460048937       
460108020        460167471        460224785        460285570      445103179     
  446636995        447386509        459621934        460378425        460435894
       460492408        460549132        460606932        460662265       
460720105        460779291        460841612        460908866        459991865   
    460048952        460108053        460167497        460224801       
460285588      443089529        446637027        447386541        459622007     
  460378458        460435902        460492416        460549157        460606957
       460662273        460720121        460779309        460841620       
460908874        459991881        460048960        460108087        460167505   
    460224819        460285596      443216759        446637605        447386590
       459622015        460378490        460435910        460492432       
460549165        460606965        460662281        460720147        460779317   
    460841646        460908882        459991907        460048978       
460108095        460167513        460224835        460285638      443231345     
  446637829        447386640        459622056        460378516        460435928
       460492440        460549173        460606999        460662299       
460720154        460779333        460841653        460908908        459991915   
    460048986        460108111        460167521        460224843       
460285646      443241773        446637852        447387200        459622080     
  460378524        460435936        460492457        460549256        460607005
       460662307        460720162        460779341        460841661       
460908916        459991923        460048994        460108129        460167547   
    460224868        460285661      443416391        446637969        447387242
       459622106        460378540        460435951        460492465       
460549264        460607013        460662315        460720188        460779366   
    460841679        460908924        459991972        460049018       
460108137        460167554        460224884        460285679      443488259     
  446638116        447387572        459622122        460378565        460435969
       460492473        460549272        460607039        460662323       
460720204        460779382        460841695        460908932        459992004   
    460049034        460108145        460167562        460224892       
460285687      443490677        446638124        447387861        459622155     
  460378599        460435977        460492515        460549280        460607047
       460662331        460720220        460779390        460841737       
460908940        459992012        460049083        460108152        460167570   
    460224900        460285695      443505904        446638249        447388042
       459622189        460378615        460435993        460492531       
460549306        460607054        460662349        460720238        460779408   
    460841752        460908957        459992046        460049109       
460108202        460167588        460224918        460285711      443613120     
  446638348        447388455        459622247        460378623        460436009
       460492549        460549322        460607062        460662356       
460720287        460779416        460841760        460908965        459992053   
    460049117        460108210        460167596        460224942       
460285737      443614797        446638538        447388505        459622288     
  460378631        460436025        460492564        460549348        460607088
       460662364        460720295        460779424        460841802       
460908973        459992061        460049133        460108228        460167638   
    460224959        460285786      443637087        446638652        447388828
       459622296        460378664        460436033        460492572       
460549355        460607096        460662372        460720303        460779440   
    460841810        460908999        459992095        460049158       
460108244        460167646        460224967        460285794      443640248     
  446638702        447388950        459622379        460378672        460436058
       460492598        460549363        460607104        460662380       
460720311        460779457        460841844        460909005        459992111   
    460049182        460108251        460167661        460224975       
460285802      443645387        446638736        447389008        459622387     
  460378680        460436074        460492622        460549397        460607112
       460662398        460720329        460779465        460841869       
460909013        459992137        460049190        460108269        460167679   
    460225022        460285828   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443671797        446639122        447389156        459622429       
460378714        460436082        460492630        460549405        460607138   
    460662406        460720360        460779473        460841885       
460909039        459992145        460049216        460108285        460167695   
    460225048        460285869      443699590        446639288        447389255
       459622445        460378722        460436090        460492663       
460549413        460607146        460662414        460720386        460779481   
    460841901        460909054        459992152        460049232       
460108301        460167711        460225063        460285893      443704879     
  446639510        447389362        459622460        460378755        460436108
       460492671        460549421        460607153        460662422       
460720394        460779499        460841919        460909062        459992160   
    460049240        460108319        460167729        460225089       
460285943      443714670        446639544        447390410        459622502     
  460378771        460436124        460492697        460549439        460607161
       460662448        460720402        460779507        460841927       
460909070        459992186        460049265        460108327        460167760   
    460225097        460285968      443721410        446639551        447390535
       459622551        460378797        460436132        460492713       
460549447        460607179        460662455        460720410        460779515   
    460841935        460909088        459992228        460049273       
460108350        460167786        460225113        460285984      443747118     
  446639643        447390634        459622585        460378805        460436140
       460492721        460549462        460607187        460662463       
460720436        460779523        460841943        460909096        459992236   
    460049281        460108368        460167794        460225139       
460285992      443757976        446639866        447390691        459622601     
  460378813        460436157        460492739        460549520        460607195
       460662471        460720444        460779531        460841984       
460909138        459992285        460049307        460108376        460167802   
    460225162        460286040      443766340        446639924        447390766
       459622718        460378821        460436165        460492762       
460549538        460607203        460662489        460720451        460779549   
    460842099        460909146        459992319        460049356       
460108384        460167810        460225170        460286057      443798145     
  446640088        447390956        459622742        460378839        460436173
       460492788        460549553        460607211        460662497       
460720469        460779556        460842107        460909153        459992327   
    460049364        460108442        460167836        460225204       
460286065      443802640        446640187        447391004        459622809     
  460378847        460436199        460492804        460549595        460607229
       460662505        460720477        460779572        460842115       
460909161        459992343        460049380        460108459        460167851   
    460225212        460286073      443804661        446640229        447391053
       459622866        460378854        460436207        460492820       
460549603        460607237        460662513        460720493        460779739   
    460842149        460909179        459992350        460049398       
460108467        460167877        460225253        460286099      443817556     
  446640328        447391202        459622940        460378862        460436223
       460492838        460549611        460607245        460662521       
460720519        460779747        460842222        460909187        459992384   
    460049414        460108475        460167885        460225279       
460286115      443834692        446640419        447391269        459623039     
  460378896        460436249        460492853        460549637        460607252
       460662539        460720543        460779762        460842255       
460909195        459992400        460049422        460108483        460167893   
    460225311        460286123      443847397        446640518        447391467
       459623187        460378904        460436256        460492861       
460549652        460607260        460662547        460720550        460779812   
    460842305        460909203        459992418        460049430       
460108491        460167901        460225329        460286164      443853502     
  446640740        447391582        459623229        460378912        460436264
       460492879        460549660        460607278        460662554       
460720568        460779846        460842339        460909229        459992434   
    460049448        460108509        460167919        460225337       
460286172      443886254        446640898        447391624        459623237     
  460378920        460436272        460492937        460549686        460607294
       460662562        460720576        460779895        460842347       
460909245        459992459        460049455        460108566        460167935   
    460225360        460286206      443887963        446641318        447391707
       459623245        460378938        460436280        460492945       
460549694        460607302        460662570        460720584        460779929   
    460842370        460909252        459992467        460049463       
460108574        460167968        460225394        460286214      443899315     
  446641466        447391848        459623252        460378961        460436314
       460492978        460549702        460607310        460662588       
460720592        460779952        460842438        460909278        459992483   
    460049505        460108582        460168057        460225402       
460286230      443914221        446641524        447392051        459623260     
  460378987        460436322        460493000        460549728        460607328
       460662596        460720618        460779978        460842446       
460909286        459992491        460049513        460108616        460168073   
    460225428        460286255      443916572        446641607        447392077
       459623286        460378995        460436330        460493034       
460549801        460607336        460662604        460720626        460779994   
    460842495        460909294        459992517        460049547       
460108624        460168081        460225444        460286263      443943097     
  446641797        447392226        459623294        460379043        460436348
       460493075        460549819        460607344        460662612       
460720634        460780018        460842578        460909302        459992525   
    460049554        460108640        460168099        460225469       
460286271      443952130        446641912        447392341        459623435     
  460379068        460436355        460493083        460549835        460607351
       460662620        460720659        460780059        460842594       
460909310        459992533        460049562        460108665        460168115   
    460225535        460286289      443978333        446642001        447392382
       459623484        460379076        460436363        460493091       
460549884        460607369        460662638        460720675        460780067   
    460842628        460909328        459992541        460049570       
460108699        460168123        460225543        460286297      443988563     
  446642498        447392515        459623575        460379084        460436389
       460493125        460549900        460607385        460662646       
460720683        460780075        460842669        460909336        459992558   
    460049588        460108723        460168131        460225550       
460286305      443995774        446642555        447392663        459623609     
  460379092        460436397        460493141        460549926        460607401
       460662661        460720691        460780109        460842677       
460909351        459992574        460049596        460108749        460168149   
    460225568        460286321      444021869        446642597        447392747
       459623617        460379100        460436405        460493166       
460549959        460607419        460662687        460720717        460780141   
    460842701        460909369        459992582        460049604       
460108756        460168180        460225584        460286339      444025951     
  446642951        447392762        459623690        460379118        460436413
       460493174        460549967        460607427        460662703       
460720725        460780166        460842735        460909385        459992590   
    460049612        460108764        460168198        460225626       
460286354      444028682        446642985        447392853        459623708     
  460379126        460436421        460493190        460549983        460607450
       460662711        460720758        460780208        460842743       
460909419        459992616        460049620        460108772        460168255   
    460225634        460286370      444040273        446643215        447393273
       459623757        460379134        460436439        460493208       
460550007        460607468        460662729        460720766        460780224   
    460842768        460909427        459992657        460049646       
460108798        460168271        460225659        460286388      444073498     
  446643595        447393315        459623781        460379167        460436447
       460493216        460550023        460607476        460662737       
460720774        460780240        460842818        460909435        459992681   
    460049653        460108814        460168305        460225667       
460286404      444084735        446643827        447393323        459623849     
  460379183        460436454        460493281        460550049        460607492
       460662745        460720782        460780281        460842834       
460909443        459992707        460049661        460108822        460168339   
    460225675        460286412      444092530        446643850        447393398
       459623898        460379191        460436462        460493307       
460550064        460607518        460662786        460720808        460780299   
    460842867        460909468        459992723        460049679       
460108848        460168354        460225717        460286420      444092662     
  446644148        447393752        459623930        460379209        460436470
       460493315        460550080        460607526        460662794       
460720816        460780315        460842883        460909484        459992731   
    460049687        460108855        460168396        460225758       
460286438      444133086        446644197        447393893        459623955     
  460379225        460436488        460493349        460550098        460607534
       460662802        460720832        460780349        460842891       
460909492        459992749        460049703        460108871        460168404   
    460225766        460286446      444157432        446644643        447394339
       459623963        460379233        460436496        460493356       
460550106        460607575        460662810        460720857        460780364   
    460842909        460909500        459992756        460049711       
460108897        460168438        460225782        460286461      444172035     
  446645111        447394545        459624003        460379274        460436504
       460493364        460550130        460607583        460662828       
460720865        460780422        460842917        460909518        459992798   
    460049745        460108913        460168446        460225816       
460286479      444193205        446645350        447394719        459624052     
  460379282        460436512        460493372        460550148        460607609
       460662836        460720873        460780430        460842966       
460909526        459992814        460049752        460108939        460168461   
    460225824        460286511      444301584        446646390        447394859
       459624110        460379290        460436520        460493380       
460550163        460607617        460662844        460720899        460780448   
    460842982        460909534        459992830        460049760       
460108954        460168479        460225832        460286552      444358006     
  446646598        447395005        459624136        460379308        460436538
       460493414        460550171        460607625        460662869       
460720907        460780455        460843030        460909542        459992863   
    460049778        460108962        460168503        460225857       
460286602      444391999        446647117        447395211        459624151     
  460379316        460436546        460493422        460550205        460607633
       460662877        460720915        460780489        460843089       
460909567        459992871        460049794        460108970        460168586   
    460225865        460286610      444398507        446647166        447395260
       459624235        460379324        460436579        460493430       
460550213        460607666        460662893        460720931        460780521   
    460843097        460909575        459992889        460049828       
460108988        460168594        460225881        460286628      444417141     
  446647539        447395302        459624243        460379332        460436587
       460493448        460550221        460607674        460662901       
460720949        460780638        460843105        460909583        459992897   
    460049836        460108996        460168628        460225899       
460286693      444432017        446647844        447395344        459624276     
  460379340        460436595        460493463        460550239        460607682
       460662919        460720972        460780646        460843113       
460909591        459992905        460049869        460109002        460168644   
    460225907        460286719      444469738        446647943        447395526
       459624318        460379357        460436603        460493489       
460550254        460607690        460662968        460720980        460780653   
    460843147        460909609        459992913        460049885       
460109010        460168651        460225915        460286735      444470041     
  446648396        447395617        459624359        460379365        460436629
       460493513        460550270        460607708        460663008       
460720998        460780661        460843162        460909617        459992921   
    460049927        460109036        460168669        460225923       
460286750      444471882        446648461        447395724        459624367     
  460379381        460436637        460493554        460550288        460607716
       460663032        460721012        460780687        460843170       
460909625        459992939        460049935        460109069        460168677   
    460225931        460286776      444481659        446649006        447395856
       459624391        460379407        460436645        460493562       
460550296        460607724        460663057        460721020        460780729   
    460843196        460909633        459992996        460049943       
460109085        460168685        460225949        460286784      444485445     
  446649311        447395963        459624458        460379415        460436660
       460493588        460550304        460607732        460663099       
460721038        460780752        460843246        460909641        459993002   
    460049950        460109101        460168693        460225956       
460286800      444507628        446649535        447396060        459624516     
  460379431        460436678        460493596        460550312        460607740
       460663115        460721046        460780794        460843253       
460909658        459993028        460049968        460109150        460168701   
    460225964        460286818      444526131        446649600        447396094
       459624540        460379464        460436686        460493620       
460550338        460607757        460663149        460721053        460780810   
    460843261        460909666        459993036        460049984       
460109168        460168719        460225972        460286826      444536577     
  446649717        447396102        459624649        460379472        460436694
       460493646        460550346        460607773        460663156       
460721061        460780851        460843279        460909674        459993044   
    460050008        460109176        460168727        460225998       
460286834      445103336        446649964        447396128        459624821     
  460379480        460436702        460493653        460550361        460607799
       460663180        460721103        460780885        460843287       
460909682        459993051        460050016        460109184        460168735   
    460226004        460286842      445115280        446649972        447396201
       459624839        460379514        460436710        460493661       
460550387        460607807        460663198        460721137        460780901   
    460843295        460909690        459993069        460050024       
460109192        460168743        460226012        460286859      445118433     
  446650111        447396227        459624854        460379522        460436728
       460493679        460550429        460607823        460663206       
460721145        460780950        460843345        460909708        459993077   
    460050057        460109200        460168768        460226038       
460286867      445138282        446650145        447396276        459624920     
  460379548        460436736        460493711        460550437        460607849
       460663214        460721152        460780976        460843352       
460909724        459993085        460050073        460109226        460168792   
    460226053        460286875      445147887        446650434        447396391
       459624987        460379555        460436744        460493729       
460550445        460607856        460663230        460721178        460781008   
    460843378        460909740        459993093        460050081       
460109234        460168818        460226095        460286909      445149057     
  446650483        447397019        459625034        460379563        460436751
       460493737        460550452        460607864        460663255       
460721194        460781081        460843394        460909765        459993135   
    460050099        460109291        460168826        460226129       
460286925      445153208        446650582        447397076        459625067     
  460379589        460436769        460493745        460550460        460607872
       460663263        460721202        460781107        460843410       
460909773        459993150        460050107        460109317        460168834   
    460226186        460286958      445154784        446650988        447398116
       459625109        460379605        460436777        460493752       
460550494        460607880        460663289        460721210        460781115   
    460843428        460909781        459993168        460050123       
460109325        460168859        460226194        460286966      445159742     
  446651325        447398124        459625117        460379613        460436819
       460493778        460550510        460607898        460663297       
460721236        460781123        460843436        460909807        459993192   
    460050131        460109333        460168875        460226210       
460286974      445160039        446651473        447398140        459625182     
  460379621        460436835        460493802        460550536        460607914
       460663313        460721251        460781131        460843493       
460909815        459993218        460050149        460109341        460168883   
    460226228        460286982      445166416        446651556        447398538
       459625208        460379639        460436850        460493810       
460550544        460607948        460663321        460721269        460781164   
    460843501        460909831        459993226        460050156       
460109366        460168891        460226244        460287014      445169063     
  446652026        447398587        459625240        460379662        460436876
       460493828        460550551        460607955        460663339       
460721293        460781230        460843519        460909849        459993234   
    460050164        460109374        460168966        460226251       
460287022      445170525        446652125        447398710        459625331     
  460379670        460436884        460493836        460550593        460607963
       460663347        460721319        460781248        460843527       
460909864        459993259        460050198        460109382        460168974   
    460226285        460287071      445175896        446652455        447399270
       459625356        460379688        460436892        460493844       
460550601        460608052        460663354        460721327        460781271   
    460843543        460909906        459993267        460050206       
460109390        460169006        460226335        460287089      445190499     
  446652463        447399320        459625364        460379696        460436918
       460493851        460550619        460608060        460663388       
460721335        460781289        460843584        460909914        459993275   
    460050222        460109408        460169014        460226400       
460287097      445191299        446652612        447399551        459625380     
  460379712        460436926        460493869        460550627        460608086
       460663396        460721368        460781305        460843618       
460909922        459993283        460050230        460109416        460169030   
    460226426        460287105      445191430        446652927        447399577
       459625398        460379720        460436959        460493877       
460550635        460608128        460663412        460721376        460781313   
    460843634        460909930        459993291        460050248       
460109424        460169048        460226442        460287113      445201411     
  446653073        447399593        459625422        460379738        460436975
       460493901        460550650        460608136        460663438       
460721384        460781321        460843709        460909963        459993309   
    460050263        460109432        460169071        460226491       
460287121      445203268        446653396        447399627        459625430     
  460379761        460436991        460493919        460550668        460608177
       460663453        460721400        460781370        460843717       
460909989        459993317        460050271        460109440        460169089   
    460226509        460287162      445203714        446653438        447399759
       459625448        460379779        460437031        460493927       
460550684        460608193        460663487        460721418        460781404   
    460843774        460909997        459993325        460050289       
460109465        460169139        460226517        460287170      445213275     
  446653628        447399916        459625463        460379795        460437049
       460493943        460550692        460608219        460663529       
460721426        460781412        460843824        460910003        459993333   
    460050297        460109473        460169147        460226525       
460287188      445219033        446653875        447400193        459625471     
  460379803        460437064        460493968        460550718        460608243
       460663545        460721442        460781420        460843857       
460910011        459993341        460050313        460109481        460169154   
    460226533        460287212   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445233232        446654063        447400417        459625513       
460379829        460437080        460493984        460550742        460608250   
    460663578        460721459        460781461        460843865       
460910037        459993366        460050339        460109515        460169162   
    460226541        460287238      445236763        446654113        447400508
       459625521        460379845        460437122        460494008       
460550759        460608268        460663610        460721475        460781479   
    460843873        460910045        459993374        460050354       
460109556        460169170        460226566        460287246      445244940     
  446654170        447400748        459625539        460379878        460437130
       460494016        460550767        460608276        460663628       
460721483        460781487        460843881        460910060        459993390   
    460050388        460109580        460169188        460226582       
460287253      445256324        446654204        447400821        459625547     
  460379886        460437155        460494032        460550775        460608284
       460663636        460721491        460781495        460843915       
460910086        459993424        460050396        460109606        460169212   
    460226608        460287261      445270705        446654246        447401043
       459625570        460379894        460437163        460494040       
460550783        460608292        460663644        460721509        460781529   
    460843949        460910094        459993432        460050412       
460109622        460169220        460226657        460287279      445274699     
  446654279        447401183        459625612        460379910        460437189
       460494057        460550817        460608300        460663669       
460721525        460781537        460843972        460910102        459993440   
    460050420        460109663        460169238        460226673       
460287303      445275522        446654535        447401282        459625679     
  460379928        460437197        460494099        460550825        460608318
       460663677        460721533        460781560        460843980       
460910110        459993465        460050438        460109671        460169246   
    460226681        460287329      445284565        446654733        447401613
       459625729        460379936        460437213        460494107       
460550858        460608342        460663693        460721566        460781578   
    460844012        460910128        459993481        460050446       
460109697        460169295        460226707        460287337      445288681     
  446654832        447401704        459625760        460379951        460437221
       460494123        460550882        460608359        460663701       
460721574        460781586        460844046        460910136        459993515   
    460050453        460109705        460169311        460226731       
460287345      445292782        446655185        447401720        459625794     
  460379969        460437239        460494131        460550890        460608367
       460663719        460721582        460781602        460844053       
460910144        459993523        460050461        460109754        460169337   
    460226749        460287352      445294226        446655227        447402355
       459625802        460379977        460437247        460494156       
460550973        460608383        460663743        460721590        460781628   
    460844061        460910151        459993549        460050495       
460109770        460169360        460226764        460287360      445295330     
  446655755        447402496        459625885        460379993        460437254
       460494164        460551013        460608425        460663776       
460721608        460781636        460844079        460910169        459993556   
    460050503        460109796        460169378        460226780       
460287386      445296551        446655847        447402595        459625901     
  460380009        460437288        460494198        460551047        460608441
       460663792        460721624        460781644        460844095       
460910177        459993572        460050537        460109812        460169428   
    460226814        460287402      445297526        446655854        447402603
       459625927        460380017        460437304        460494214       
460551054        460608466        460663818        460721665        460781701   
    460844103        460910185        459993580        460050545       
460109846        460169444        460226822        460287428      445297815     
  446655904        447402652        459626024        460380025        460437338
       460494222        460551062        460608474        460663826       
460721673        460781719        460844137        460910193        459993614   
    460050552        460109887        460169477        460226830       
460287436      445311996        446656142        447402900        459626032     
  460380033        460437346        460494255        460551070        460608482
       460663842        460721681        460781727        460844145       
460910201        459993622        460050560        460109895        460169493   
    460226855        460287444      445314024        446656258        447403023
       459626123        460380058        460437361        460494263       
460551096        460608490        460663883        460721699        460781735   
    460844160        460910219        459993663        460050578       
460109903        460169501        460226871        460287451      445321466     
  446656373        447403130        459626198        460380066        460437379
       460494271        460551104        460608508        460663891       
460721707        460781800        460844186        460910227        459993689   
    460050586        460109929        460169519        460226889       
460287485      445323157        446656472        447403197        459626206     
  460380074        460437387        460494313        460551112        460608516
       460663909        460721772        460781818        460844194       
460910235        459993713        460050610        460109937        460169600   
    460226897        460287493      445330970        446656506        447403221
       459626222        460380082        460437395        460494321       
460551161        460608532        460663933        460721780        460781826   
    460844202        460910243        459993721        460050628       
460109952        460169618        460226905        460287501      445331457     
  446656803        447403510        459626321        460380116        460437411
       460494339        460551195        460608540        460663941       
460721806        460781834        460844210        460910250        459993739   
    460050644        460109978        460169634        460226913       
460287519      445332166        446656878        447403551        459626347     
  460380124        460437429        460494347        460551203        460608557
       460663974        460721814        460781859        460844269       
460910268        459993747        460050669        460110034        460169659   
    460226921        460287584      445334964        446656985        447403775
       459626362        460380132        460437445        460494354       
460551211        460608565        460664048        460721848        460781867   
    460844277        460910284        459993754        460050677       
460110042        460169691        460226939        460287618      445340219     
  446657140        447403874        459626404        460380140        460437460
       460494362        460551245        460608581        460664055       
460721855        460781875        460844285        460910292        459993788   
    460050685        460110059        460169709        460226954       
460287634      445340359        446657157        447403957        459626412     
  460380157        460437502        460494388        460551252        460608607
       460664113        460721863        460781891        460844343       
460910300        459993796        460050701        460110125        460169717   
    460226970        460287659      445340680        446657454        447404070
       459626537        460380165        460437510        460494396       
460551278        460608615        460664188        460721871        460781909   
    460844368        460910318        459993812        460050719       
460110158        460169725        460226988        460287667      445343114     
  446657678        447404369        459626651        460380173        460437536
       460494438        460551286        460608649        460664196       
460721889        460781925        460844376        460910326        459993820   
    460050750        460110174        460169741        460227002       
460287675      445362106        446657686        447404401        459626719     
  460380181        460437544        460494446        460551302        460608664
       460664212        460721897        460781933        460844400       
460910359        459993838        460050768        460110182        460169766   
    460227028        460287717      445362445        446658049        447404575
       459626727        460380231        460437577        460494453       
460551328        460608680        460664246        460721939        460781941   
    460844418        460910375        459993853        460050776       
460110190        460169782        460227051        460287733      445367683     
  446658478        447404625        459626768        460380256        460437585
       460494461        460551336        460608714        460664287       
460721947        460781974        460844426        460910383        459993861   
    460050792        460110208        460169816        460227077       
460287741      445368194        446658577        447404823        459626776     
  460380264        460437619        460494479        460551377        460608722
       460664352        460721962        460782006        460844434       
460910391        459993879        460050800        460110232        460169832   
    460227101        460287758      445369010        446658809        447404856
       459626784        460380272        460437635        460494495       
460551393        460608730        460664360        460721970        460782022   
    460844442        460910409        459993887        460050826       
460110265        460169840        460227119        460287766      445372642     
  446659088        447404864        459626925        460380306        460437650
       460494503        460551435        460608748        460664394       
460721996        460782048        460844483        460910417        459993895   
    460050842        460110273        460169857        460227127       
460287774      445372857        446659138        447404880        459626941     
  460380314        460437676        460494511        460551450        460608763
       460664402        460722002        460782055        460844525       
460910425        459993903        460050859        460110315        460169873   
    460227143        460287782      445372931        446659310        447404963
       459626974        460380330        460437684        460494529       
460551492        460608789        460664428        460722010        460782071   
    460844541        460910433        459993911        460050867       
460110349        460169907        460227176        460287790      445377583     
  446659476        447405572        459627014        460380348        460437692
       460494552        460551500        460608805        460664436       
460722028        460782097        460844608        460910441        459993929   
    460050875        460110463        460169915        460227200       
460287816      445378482        446661266        447405952        459627030     
  460380363        460437734        460494560        460551526        460608813
       460664444        460722044        460782105        460844616       
460910466        459993945        460050891        460110471        460169931   
    460227218        460287824      445379126        446661738        447406349
       459627055        460380371        460437742        460494586       
460551575        460608870        460664469        460722051        460782113   
    460844632        460910474        459993952        460050933       
460110489        460169949        460227234        460287832      445379639     
  446662736        447406448        459627089        460380389        460437759
       460494602        460551591        460608888        460664501       
460722069        460782121        460844640        460910490        459993960   
    460050941        460110497        460169956        460227242       
460287865      445380538        446663163        447406588        459627121     
  460380397        460437775        460494628        460551617        460608896
       460664527        460722093        460782154        460844707       
460910508        459993978        460050958        460110521        460169972   
    460227267        460287873      445382096        446665424        447406844
       459627188        460380439        460437783        460494636       
460551625        460608912        460664535        460722101        460782170   
    460844731        460910516        459993994        460050974       
460110539        460169980        460227291        460287881      445383458     
  446666414        447406927        459627238        460380454        460437791
       460494693        460551633        460608920        460664543       
460722135        460782196        460844749        460910524        459994026   
    460050982        460110547        460169998        460227317       
460287899      445383987        446666943        447407115        459627279     
  460380462        460437809        460494719        460551666        460608953
       460664550        460722143        460782261        460844756       
460910540        459994034        460051006        460110554        460170004   
    460227333        460287915      445384746        446667495        447407347
       459627295        460380504        460437841        460494727       
460551682        460608987        460664568        460722150        460782287   
    460844764        460910565        459994059        460051014       
460110562        460170012        460227341        460287923      445389208     
  446667594        447407479        459627303        460380512        460437908
       460494735        460551690        460609027        460664584       
460722168        460782303        460844798        460910573        459994067   
    460051022        460110570        460170020        460227358       
460287956      445389356        446667685        447407487        459627345     
  460380538        460437940        460494743        460551708        460609050
       460664618        460722176        460782352        460844806       
460910581        459994083        460051030        460110612        460170046   
    460227366        460287964      445392509        446667842        447407669
       459627394        460380546        460437957        460494776       
460551724        460609076        460664642        460722184        460782360   
    460844830        460910599        459994109        460051048       
460110653        460170053        460227382        460287980      445398563     
  446668014        447407800        459627436        460380553        460437965
       460494792        460551740        460609100        460664675       
460722242        460782394        460844871        460910607        459994117   
    460051055        460110687        460170061        460227390       
460287998      445398951        446668329        447408030        459627451     
  460380561        460437973        460494826        460551765        460609118
       460664683        460722259        460782402        460844905       
460910615        459994125        460051071        460110695        460170079   
    460227408        460288004      445401805        446668840        447408196
       459627477        460380587        460437981        460494834       
460551773        460609126        460664709        460722267        460782436   
    460844947        460910623        459994141        460051097       
460110711        460170087        460227507        460288038      445402282     
  446669590        447408212        459627592        460380595        460438013
       460494859        460551781        460609134        460664741       
460722283        460782444        460844962        460910631        459994166   
    460051113        460110737        460170152        460227515       
460288053      445405970        446670317        447408220        459627709     
  460380660        460438021        460494867        460551799        460609142
       460664758        460722309        460782451        460844996       
460910656        459994174        460051170        460110745        460170194   
    460227531        460288061      445406770        446670499        447408311
       459627766        460380678        460438047        460494883       
460551815        460609183        460664766        460722325        460782477   
    460845027        460910664        459994182        460051188       
460110778        460170228        460227580        460288079      445409105     
  446671612        447408386        459627782        460380694        460438054
       460494891        460551823        460609209        460664782       
460722333        460782535        460845092        460910672        459994224   
    460051212        460110786        460170236        460227655       
460288087      445419740        446672818        447408410        459627790     
  460380728        460438062        460494909        460551864        460609217
       460664790        460722341        460782626        460845126       
460910698        459994257        460051220        460110802        460170244   
    460227671        460288111      445425242        446675068        447408477
       459627832        460380744        460438070        460494917       
460551872        460609225        460664816        460722366        460782634   
    460845209        460910706        459994273        460051238       
460110828        460170251        460227697        460288129      445425648     
  446675654        447408485        459627881        460380751        460438112
       460494925        460551898        460609233        460664824       
460722374        460782642        460845258        460910714        459994281   
    460051261        460110836        460170269        460227705       
460288137      445427941        446676694        447408584        459627931     
  460380769        460438153        460494933        460551906        460609241
       460664840        460722382        460782659        460845266       
460910722        459994299        460051303        460110844        460170285   
    460227721        460288145      445430051        446676918        447408725
       459628012        460380777        460438179        460494958       
460551914        460609266        460664857        460722390        460782667   
    460845274        460910730        459994307        460051329       
460110851        460170335        460227754        460288160      445430564     
  446678609        447408741        459628046        460380785        460438203
       460494966        460551922        460609274        460664873       
460722408        460782683        460845332        460910789        459994315   
    460051386        460110877        460170343        460227788       
460288186      445430887        446679029        447409269        459628061     
  460380819        460438211        460494982        460551955        460609282
       460664881        460722424        460782709        460845357       
460910805        459994323        460051394        460110893        460170392   
    460227804        460288194      445434707        446680191        447409343
       459628103        460380843        460438229        460495021       
460551963        460609290        460664899        460722440        460782717   
    460845415        460910813        459994349        460051410       
460110919        460170400        460227838        460288202      445435951     
  446680415        447409475        459628111        460380876        460438245
       460495054        460551971        460609308        460664907       
460722473        460782733        460845464        460910862        459994356   
    460051436        460110935        460170418        460227853       
460288228      445436140        446681702        447409640        459628178     
  460380884        460438252        460495062        460551997        460609316
       460664915        460722481        460782741        460845522       
460910904        459994398        460051444        460110968        460170426   
    460227887        460288236      445436728        446682833        447409822
       459628186        460380900        460438260        460495070       
460552003        460609324        460664931        460722507        460782790   
    460845530        460910979        459994406        460051469       
460110984        460170434        460227929        460288251      445438435     
  446685182        447409871        459628202        460380942        460438278
       460495096        460552029        460609340        460665011       
460722523        460782808        460845563        460911076        459994471   
    460051485        460110992        460170491        460227945       
460288269      445440290        446685406        447409962        459628244     
  460380983        460438286        460495120        460552052        460609357
       460665037        460722531        460782824        460845613       
460911209        459994489        460051501        460111032        460170509   
    460227978        460288277      445444987        446685992        447410028
       459628251        460380991        460438294        460495138       
460552086        460609373        460665045        460722556        460782840   
    460845621        460911241        459994513        460051535       
460111040        460170517        460227986        460288285      445452303     
  446688137        447410093        459628285        460381007        460438302
       460495146        460552110        460609381        460665052       
460722572        460782857        460845639        460911316        459994539   
    460051543        460111057        460170533        460227994       
460288301      445458086        446688467        447410143        459628293     
  460381023        460438351        460495211        460552128        460609399
       460665086        460722580        460782881        460845654       
460911332        459994554        460051550        460111073        460170541   
    460228000        460288368      445461767        446688889        447410291
       459628335        460381049        460438377        460495229       
460552144        460609415        460665110        460722598        460782931   
    460845662        460911373        459994570        460051568       
460111081        460170558        460228026        460288475      445462724     
  446689523        447410366        459628343        460381056        460438435
       460495237        460552169        460609423        460665128       
460722606        460782956        460845670        460911456        459994596   
    460051576        460111099        460170582        460228075       
460288566      445463037        446689861        447410465        459628467     
  460381064        460438443        460495260        460552177        460609431
       460665136        460722614        460782964        460845688       
460911472        459994604        460051584        460111107        460170640   
    460228083        460288574   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445463318        446691024        447410606        459628491       
460381130        460438450        460495302        460552193        460609449   
    460665151        460722622        460782972        460845696       
460911555        459994620        460051600        460111180        460170673   
    460228091        460288590      445463342        446691081        447410630
       459628509        460381148        460438468        460495310       
460552201        460609456        460665169        460722630        460782980   
    460845704        460911605        459994638        460051618       
460111198        460170681        460228117        460288608      445467087     
  446691982        447410689        459628517        460381155        460438484
       460495336        460552219        460609464        460665177       
460722648        460783004        460845779        460911670        459994653   
    460051626        460111230        460170715        460228133       
460288665      445467681        446692014        447410705        459628525     
  460381163        460438492        460495351        460552227        460609472
       460665201        460722655        460783061        460845787       
460911688        459994695        460051659        460111248        460170723   
    460228166        460288673      445475528        446694812        447410747
       459628533        460381171        460438500        460495369       
460552235        460609498        460665219        460722671        460783087   
    460845803        460911720        459994711        460051675       
460111271        460170731        460228182        460288681      445475882     
  446696718        447410812        459628582        460381197        460438534
       460495377        460552243        460609506        460665227       
460722705        460783137        460845845        460911738        459994729   
    460051691        460111289        460170749        460228240       
460288699      445479579        446698425        447411745        459628632     
  460381205        460438542        460495385        460552250        460609522
       460665235        460722713        460783152        460845878       
460911852        459994737        460051709        460111297        460170756   
    460228265        460288707      445484454        446700270        447411794
       459628665        460381239        460438567        460495393       
460552276        460609530        460665276        460722721        460783160   
    460845902        460911936        459994752        460051725       
460111305        460170764        460228307        460288723      445489313     
  446701179        447412412        459628673        460381254        460438583
       460495401        460552284        460609548        460665284       
460722747        460783178        460845928        460911944        459994760   
    460051733        460111339        460170772        460228315       
460288731      445493315        446701666        447412875        459628756     
  460381262        460438591        460495427        460552292        460609555
       460665318        460722754        460783186        460845936       
460912009        459994778        460051790        460111347        460170780   
    460228323        460288749      445494974        446701872        447413063
       459628772        460381288        460438609        460495468       
460552300        460609563        460665326        460722770        460783210   
    460845951        460912108        459994786        460051808       
460111362        460170798        460228331        460288780      445495005     
  446701914        447413519        459628822        460381312        460438633
       460495476        460552326        460609589        460665359       
460722838        460783228        460845993        460912322        459994794   
    460051824        460111370        460170830        460228364       
460288798      445496185        446701922        447413618        459628830     
  460381320        460438641        460495484        460552334        460609597
       460665383        460722846        460783244        460846009       
460912389        459994828        460051832        460111388        460170848   
    460228398        460288806      445497001        446702086        447414517
       459628848        460381338        460438674        460495518       
460552342        460609605        460665391        460722853        460783251   
    460846025        460912421        459994844        460051857       
460111396        460170855        460228406        460288863      445498082     
  446702540        447415381        459628855        460381379        460438690
       460495534        460552367        460609621        460665409       
460722861        460783269        460846041        460912470        459994851   
    460051865        460111404        460170863        460228414       
460288871      445498900        446703225        447415415        459628897     
  460381403        460438708        460495542        460552375        460609639
       460665425        460722937        460783301        460846066       
460912686        459994877        460051873        460111420        460170889   
    460228430        460288921      445501893        446704462        447415621
       459628947        460381429        460438724        460495583       
460552383        460609647        460665433        460722952        460783343   
    460846082        460912736        459994885        460051881       
460111438        460170913        460228448        460288954      445502891     
  446704637        447415787        459628962        460381437        460438740
       460495617        460552391        460609662        460665441       
460722978        460783376        460846132        460912926        459994893   
    460051907        460111453        460170921        460228471       
460288962      445503741        446706079        447415852        459629051     
  460381452        460438757        460495641        460552409        460609670
       460665458        460722994        460783384        460846140       
460912975        459994901        460051915        460111461        460170939   
    460228505        460288988      445506009        446707317        447416256
       459629168        460381460        460438765        460495658       
460552417        460609696        460665474        460723018        460783400   
    460846157        460913080        459994943        460051923       
460111487        460170954        460228547        460289028      445507163     
  446708331        447417619        459629200        460381486        460438799
       460495740        460552433        460609712        460665482       
460723026        460783434        460846199        460913338        459994950   
    460051931        460111495        460170970        460228554       
460289044      445509367        446708935        447417643        459629259     
  460381494        460438815        460495765        460552441        460609720
       460665524        460723034        460783459        460846223       
460913429        459994968        460051949        460111511        460170988   
    460228562        460289051      445513021        446710030        447417890
       459629291        460381544        460438856        460495799       
460552466        460609738        460665532        460723042        460783467   
    460846231        460913544        459994976        460051956       
460111578        460170996        460228596        460289069      445515216     
  446710063        447419128        459629382        460381577        460438906
       460495849        460552474        460609746        460665540       
460723067        460783483        460846256        460913593        459994984   
    460051964        460111586        460171010        460228604       
460289085      445515489        446710097        447419474        459629432     
  460381585        460438914        460495856        460552490        460609795
       460665565        460723075        460783491        460846264       
460913668        459994992        460051980        460111594        460171028   
    460228612        460289093      445516412        446710204        447419508
       459629440        460381593        460438930        460495872       
460552508        460609803        460665599        460723109        460783509   
    460846272        460913684        459995015        460051998       
460111610        460171044        460228620        460289101      445522204     
  446710840        447420399        459629457        460381619        460438948
       460495880        460552524        460609811        460665615       
460723117        460783640        460846280        460913726        459995023   
    460052004        460111628        460171069        460228646       
460289135      445522659        446712655        447599689        459629465     
  460381643        460438971        460495898        460552532        460609837
       460665631        460723133        460783657        460846306       
460913809        459995049        460052012        460111636        460171077   
    460228653        460289143      445522667        446712705        447667767
       459629499        460381668        460438989        460495906       
460552540        460609852        460665664        460723166        460783673   
    460846363        460913981        459995064        460052020       
460111644        460171093        460228679        460289168      445523871     
  446713851        447788951        459629614        460381700        460439003
       460495948        460552557        460609878        460665672       
460723174        460783681        460846371        460913999        459995080   
    460052038        460111669        460171101        460228703       
460289176      445525306        446714560        449969658        459629622     
  460381718        460439029        460495955        460552565        460609886
       460665714        460723182        460783699        460846447       
460914005        459995098        460052046        460111677        460171127   
    460228752        460289184      445528086        446715211        453716441
       459629630        460381726        460439037        460495963       
460552573        460609894        460665748        460723208        460783715   
    460846462        460914013        459995130        460052061       
460111750        460171135        460228760        460289192      445529654     
  446715229        454417643        459629713        460381767        460439045
       460496078        460552581        460609902        460665755       
460723224        460783723        460846496        460914096        459995171   
    460052087        460111784        460171143        460228786       
460289200      445530355        446716276        454428392        459629804     
  460381775        460439060        460496094        460552607        460609910
       460665763        460723257        460783731        460846504       
460914120        459995205        460052103        460111792        460171150   
    460228802        460289218      445531916        446716870        454498809
       459629812        460381783        460439078        460496102       
460552615        460609928        460665771        460723299        460783749   
    460846512        460914161        459995239        460052111       
460111800        460171176        460228810        460289226      445534019     
  446717498        454539917        459629861        460381809        460439094
       460496128        460552649        460609936        460665789       
460723323        460783764        460846520        460914187        459995254   
    460052137        460111867        460171184        460228851       
460289242      445537418        446717860        454647603        459629929     
  460381833        460439110        460496144        460552664        460609944
       460665821        460723331        460783772        460846587       
460914195        459995262        460052152        460111883        460171200   
    460228869        460289259      445539240        446718371        454763400
       459629952        460381841        460439128        460496177       
460552672        460609951        460665839        460723349        460783780   
    460846637        460914245        459995270        460052194       
460111891        460171226        460228901        460289267      445540099     
  446719197        454831819        459629994        460381858        460439144
       460496243        460552698        460609969        460665847       
460723372        460783798        460846652        460914278        459995304   
    460052202        460111917        460171242        460228919       
460289275      445541238        446720658        454907536        459630026     
  460381866        460439169        460496250        460552706        460609977
       460665854        460723398        460783822        460846660       
460914294        459995320        460052210        460111925        460171259   
    460228935        460289291      445541766        446720831        455126706
       459630034        460381924        460439177        460496268       
460552714        460609985        460665862        460723414        460783830   
    460846686        460914328        459995338        460052228       
460111933        460171283        460228943        460289325      445543051     
  446721052        455156687        459630091        460381932        460439185
       460496276        460552722        460609993        460665912       
460723422        460783848        460846694        460914336        459995346   
    460052236        460111966        460171291        460228950       
460289333      445549678        446722498        455246173        459630109     
  460381965        460439219        460496300        460552748        460610009
       460665938        460723448        460783855        460846736       
460914435        459995361        460052244        460111974        460171317   
    460228984        460289341      445549892        446723215        455337113
       459630125        460381973        460439227        460496318       
460552755        460610025        460665946        460723463        460783863   
    460846744        460914559        459995387        460052251       
460111990        460171333        460228992        460289358      445550403     
  446728339        455362939        459630133        460381981        460439243
       460496326        460552771        460610033        460665961       
460723471        460783897        460846777        460914583        459995395   
    460052269        460112006        460171416        460229016       
460289366      445556244        446728651        455500009        459630166     
  460381999        460439268        460496334        460552797        460610041
       460665979        460723489        460783905        460846785       
460914591        459995403        460052277        460112014        460171432   
    460229024        460289374      445557036        446729113        455520841
       459630208        460382013        460439292        460496342       
460552805        460610058        460665987        460723497        460783913   
    460846793        460914633        459995429        460052285       
460112030        460171440        460229032        460289408      445559172     
  446731903        455594796        459630232        460382054        460439318
       460496359        460552813        460610066        460666019       
460723505        460783947        460846801        460914914        459995445   
    460052301        460112048        460171457        460229057       
460289432      445562846        446732711        455914564        459630257     
  460382062        460439334        460496409        460552821        460610082
       460666068        460723521        460783954        460846819       
460915101        459995452        460052319        460112071        460171499   
    460229115        460289457      445564180        446732935        455949198
       459630265        460382104        460439359        460496425       
460552839        460610090        460666076        460723554        460783970   
    460846827        460915200        459995460        460052327       
460112089        460171515        460229123        460289465      445566029     
  446733032        455955187        459630281        460382112        460439367
       460496433        460552854        460610108        460666084       
460723588        460783988        460846843        460915226        459995494   
    460052343        460112097        460171523        460229131       
460289481      445569486        446734725        455976506        459630299     
  460382120        460439383        460496458        460552862        460610116
       460666118        460723596        460783996        460846850       
460915309        459995502        460052350        460112105        460171549   
    460229156        460289515      445571730        446737959        455984674
       459630323        460382153        460439409        460496474       
460552870        460610124        460666134        460723612        460784002   
    460846876        460915358        459995544        460052384       
460112113        460171564        460229164        460289523      445572720     
  446738346        456024181        459630406        460382161        460439425
       460496482        460552888        460610132        460666142       
460723638        460784010        460846884        460915374        459995551   
    460052392        460112147        460171572        460229180       
460289549      445573074        446739286        456050954        459630414     
  460382195        460439441        460496490        460552896        460610157
       460666159        460723646        460784044        460846892       
460915440        459995577        460052400        460112170        460171598   
    460229214        460289556      445574098        446739674        456107861
       459630497        460382203        460439458        460496516       
460552904        460610165        460666175        460723661        460784051   
    460846900        460915499        459995585        460052459       
460112204        460171648        460229222        460289564      445574692     
  446740607        456163369        459630539        460382211        460439466
       460496532        460552920        460610173        460666183       
460723679        460784085        460846918        460915507        459995593   
    460052467        460112238        460171655        460229230       
460289580      445575558        446741266        456173681        459630547     
  460382237        460439482        460496557        460552938        460610181
       460666225        460723687        460784127        460846926       
460915747        459995601        460052475        460112261        460171663   
    460229271        460289630      445578628        446741530        456192616
       459630604        460382245        460439490        460496565       
460552946        460610223        460666233        460723703        460784135   
    460846934        460915754        459995619        460052483       
460112279        460171671        460229305        460289648      445591423     
  446741563        456250497        459630646        460382260        460439508
       460496573        460552953        460610249        460666241       
460723729        460784143        460846967        460915762        459995650   
    460052525        460112303        460171689        460229339       
460289671      445595523        446742363        456312842        459630653     
  460382286        460439516        460496607        460552961        460610256
       460666258        460723737        460784176        460847064       
460915804        459995692        460052533        460112311        460171697   
    460229347        460289689      445595960        446743288        456318534
       459630711        460382310        460439532        460496631       
460552987        460610264        460666266        460723745        460784184   
    460847122        460915887        459995700        460052541       
460112337        460171705        460229354        460289697      445596430     
  446744278        456365964        459630737        460382328        460439540
       460496649        460552995        460610272        460666274       
460723760        460784192        460847130        460915929        459995718   
    460052558        460112352        460171713        460229396       
460289705      445597925        446746638        456371640        459630760     
  460382351        460439557        460496656        460553001        460610280
       460666282        460723778        460784218        460847148       
460915952        459995742        460052566        460112360        460171739   
    460229412        460289721      445599152        446747008        456496207
       459630851        460382369        460439581        460496680       
460553019        460610298        460666290        460723786        460784226   
    460847163        460915994        459995759        460052574       
460112378        460171747        460229438        460289747      445599715     
  446747073        456511922        459630976        460382377        460439607
       460496706        460553027        460610306        460666324       
460723794        460784242        460847197        460916083        459995767   
    460052590        460112386        460171762        460229446       
460289762      445600026        446748733        456520808        459630984     
  460382385        460439631        460496714        460553035        460610314
       460666340        460723836        460784275        460847247       
460916166        459995791        460052624        460112402        460171770   
    460229487        460289770      445600570        446750754        456538222
       459631073        460382419        460439672        460496722       
460553050        460610322        460666357        460723844        460784291   
    460847270        460916174        459995817        460052632       
460112428        460171788        460229511        460289788      445606007     
  446752123        456588144        459631123        460382443        460439714
       460496748        460553068        460610355        460666365       
460723877        460784333        460847312        460916182        459995833   
    460052657        460112436        460171796        460229529       
460289820      445607518        446754004        456619881        459631164     
  460382468        460439748        460496755        460553076        460610363
       460666399        460723893        460784341        460847320       
460916588        459995841        460052665        460112444        460171804   
    460229578        460289838      445609001        446754798        456678879
       459631172        460382476        460439763        460496789       
460553092        460610397        460666431        460723901        460784366   
    460847338        460916729        459995866        460052673       
460112477        460171812        460229594        460289853      445610058     
  446755480        456685809        459631230        460382492        460439789
       460496797        460553100        460610405        460666449       
460723919        460784382        460847346        460916885        459995874   
    460052681        460112485        460171820        460229602       
460289861      445610520        446755787        456745124        459631248     
  460382526        460439797        460496805        460553118        460610413
       460666456        460723927        460784390        460847353       
460916919        459995882        460052715        460112493        460171846   
    460229636        460289887   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445613870        446756140        456782184        459631313       
460382559        460439821        460496847        460553126        460610421   
    460666480        460723943        460784408        460847403       
460916992        459995890        460052723        460112501        460171861   
    460229685        460289903      445614803        446756520        456832583
       459631321        460382567        460439870        460496870       
460553142        460610447        460666498        460723950        460784457   
    460847411        460917008        459995932        460052731       
460112519        460171903        460229750        460289911      445615826     
  446756546        456858554        459631339        460382583        460439904
       460496896        460553159        460610454        460666506       
460723976        460784465        460847437        460917180        459995965   
    460052764        460112535        460171911        460229768       
460289929      445617558        446757171        456873330        459631347     
  460382591        460439920        460496920        460553167        460610462
       460666514        460723984        460784481        460847478       
460917214        459995981        460052772        460112584        460171952   
    460229776        460290018      445620164        446760225        456882711
       459631362        460382609        460439953        460496938       
460553175        460610470        460666522        460723992        460784499   
    460847486        460917297        459996013        460052806       
460112592        460171960        460229792        460290026      445620974     
  446760324        456883214        459631420        460382625        460439979
       460496953        460553183        460610488        460666530       
460724008        460784507        460847494        460917370        459996021   
    460052822        460112600        460171994        460229800       
460290034      445621832        446761066        456896372        459631586     
  460382633        460440019        460496979        460553191        460610504
       460666548        460724024        460784515        460847502       
460917420        459996047        460052830        460112618        460172000   
    460229826        460290067      445623077        446761686        456899442
       459631669        460382666        460440035        460496995       
460553217        460610512        460666555        460724032        460784523   
    460847528        460917453        459996054        460052855       
460112626        460172018        460229834        460290083      445623747     
  446762668        456908888        459631685        460382682        460440043
       460497035        460553225        460610520        460666589       
460724040        460784549        460847551        460917602        459996088   
    460052889        460112659        460172075        460229842       
460290091      445625189        446765646        456930619        459631701     
  460382708        460440076        460497050        460553233        460610546
       460666605        460724057        460784572        460847577       
460917644        459996104        460052921        460112667        460172109   
    460229859        460290109      445626138        446767055        456931757
       459631750        460382724        460440084        460497068       
460553258        460610553        460666613        460724065        460784580   
    460847593        460917685        459996112        460052939       
460112675        460172125        460229883        460290125      445627805     
  446767345        456964188        459631792        460382732        460440134
       460497076        460553274        460610561        460666621       
460724073        460784606        460847635        460917883        459996146   
    460052947        460112691        460172133        460229941       
460290133      445627938        446768772        456982016        459631842     
  460382781        460440142        460497084        460553290        460610579
       460666654        460724081        460784622        460847643       
460917917        459996179        460052962        460112709        460172141   
    460229982        460290141      445630668        446768814        457001774
       459631859        460382799        460440159        460497100       
460553308        460610587        460666662        460724099        460784630   
    460847650        460917941        459996203        460052970       
460112717        460172174        460230006        460290158      445631716     
  446769226        457030369        459631867        460382807        460440175
       460497126        460553316        460610595        460666688       
460724115        460784663        460847668        460918089        459996211   
    460052988        460112733        460172182        460230022       
460290174      445633852        446770950        457030658        459631917     
  460382823        460440183        460497159        460553332        460610603
       460666696        460724131        460784671        460847676       
460918162        459996229        460053002        460112758        460172216   
    460230030        460290273      445638398        446771891        457032787
       459631925        460382849        460440191        460497175       
460553340        460610611        460666704        460724149        460784747   
    460847700        460918246        459996237        460053010       
460112766        460172257        460230063        460290281      445639610     
  446772394        457040285        459632006        460382864        460440217
       460497183        460553357        460610629        460666720       
460724156        460784796        460847718        460918378        459996252   
    460053036        460112790        460172281        460230071       
460290307      445641459        446772493        457041374        459632048     
  460382872        460440225        460497209        460553373        460610637
       460666746        460724164        460784812        460847726       
460918394        459996294        460053051        460112824        460172307   
    460230097        460290315      445643133        446773541        457057792
       459632220        460382880        460440266        460497233       
460553381        460610645        460666753        460724172        460784820   
    460847734        460918469        459996302        460053069       
460112832        460172315        460230121        460290323      445643497     
  446774218        457060242        459632246        460382898        460440274
       460497258        460553399        460610652        460666761       
460724180        460784838        460847742        460918477        459996328   
    460053077        460112840        460172331        460230204       
460290331      445648165        446775272        457063857        459632295     
  460382906        460440290        460497266        460553415        460610678
       460666779        460724206        460784846        460847759       
460918626        459996344        460053085        460112865        460172349   
    460230246        460290372      445650419        446776833        457066405
       459632303        460382914        460440308        460497274       
460553431        460610710        460666803        460724214        460784895   
    460847767        460918725        459996351        460053093       
460112881        460172380        460230253        460290398      445650526     
  446777666        457069268        459632378        460382930        460440316
       460497316        460553449        460610744        460666829       
460724230        460784911        460847775        460918774        459996369   
    460053127        460112907        460172430        460230287       
460290406      445655863        446777831        457075422        459632444     
  460382955        460440324        460497332        460553456        460610751
       460666837        460724248        460784929        460847783       
460918865        459996393        460053143        460112915        460172455   
    460230295        460290414      445658750        446779308        457081958
       459632477        460382963        460440357        460497340       
460553464        460610769        460666845        460724255        460784937   
    460847809        460918923        459996419        460053150       
460112923        460172463        460230303        460290422      445659295     
  446779506        457083293        459632501        460382971        460440373
       460497365        460553480        460610777        460666852       
460724263        460784945        460847825        460918931        459996427   
    460053168        460112931        460172489        460230360       
460290430      445660285        446782740        457095735        459632568     
  460383011        460440381        460497373        460553498        460610801
       460666860        460724297        460784952        460847833       
460918972        459996450        460053184        460112949        460172513   
    460230386        460290471      445664733        446784761        457115145
       459632592        460383029        460440399        460497407       
460553506        460610819        460666878        460724305        460784978   
    460847866        460919038        459996476        460053192       
460112980        460172521        460230410        460290505      445667637     
  446784787        457116952        459632600        460383037        460440480
       460497415        460553514        460610835        460666886       
460724321        460784986        460847890        460919111        459996492   
    460053200        460113004        460172539        460230451       
460290513      445670771        446785768        457121119        459632618     
  460383052        460440522        460497423        460553522        460610850
       460666894        460724339        460785009        460847924       
460919129        459996500        460053218        460113012        460172547   
    460230469        460290521      445676067        446786782        457123149
       459632659        460383060        460440530        460497464       
460553530        460610868        460666928        460724370        460785025   
    460847940        460919251        459996542        460053267       
460113020        460172588        460230501        460290547      445676950     
  446787061        457127108        459632675        460383086        460440555
       460497506        460553548        460610884        460666944       
460724388        460785066        460847957        460919343        459996583   
    460053275        460113061        460172596        460230527       
460290570      445678949        446787319        457127710        459632782     
  460383102        460440589        460497514        460553555        460610892
       460666951        460724396        460785108        460847965       
460919566        459996591        460053283        460113079        460172604   
    460230550        460290588      445679095        446788309        457143915
       459632790        460383128        460440605        460497530       
460553563        460610900        460666977        460724404        460785116   
    460847973        460919731        459996641        460053309       
460113087        460172612        460230568        460290604      445680564     
  446788671        457144004        459632808        460383144        460440639
       460497571        460553571        460610918        460667058       
460724420        460785132        460848013        460919889        459996658   
    460053317        460113111        460172620        460230576       
460290612      445682271        446789042        457148633        459632840     
  460383169        460440654        460497613        460553589        460610926
       460667066        460724438        460785157        460848047       
460919905        459996666        460053333        460113129        460172661   
    460230600        460290646      445685852        446789505        457155752
       459632956        460383193        460440688        460497662       
460553605        460610934        460667082        460724446        460785165   
    460848054        460919962        459996682        460053358       
460113137        460172679        460230642        460290653      445687205     
  446791980        457161313        459633095        460383219        460440704
       460497670        460553613        460610942        460667108       
460724453        460785173        460848062        460920028        459996690   
    460053366        460113152        460172687        460230659       
460290679      445689813        446792061        457162980        459633103     
  460383243        460440712        460497688        460553621        460610959
       460667132        460724479        460785215        460848070       
460920168        459996708        460053374        460113160        460172695   
    460230667        460290703      445691041        446793218        457167245
       459633129        460383250        460440720        460497696       
460553639        460610967        460667140        460724503        460785223   
    460848088        460920218        459996732        460053382       
460113186        460172745        460230691        460290737      445697014     
  446794307        457181261        459633186        460383276        460440787
       460497704        460553647        460610975        460667173       
460724537        460785231        460848112        460920283        459996740   
    460053408        460113194        460172760        460230717       
460290745      445700321        446796518        457182434        459633194     
  460383300        460440795        460497746        460553654        460610983
       460667199        460724545        460785272        460848120       
460920366        459996757        460053416        460113202        460172786   
    460230725        460290760      445701808        446797045        457183168
       459633293        460383326        460440803        460497795       
460553662        460610991        460667215        460724552        460785280   
    460848179        460920465        459996765        460053424       
460113210        460172802        460230758        460290786      445704208     
  446801920        457183739        459633301        460383334        460440811
       460497811        460553670        460611007        460667223       
460724560        460785314        460848187        460920515        459996773   
    460053432        460113228        460172836        460230774       
460290802      445707854        446802357        457187094        459633459     
  460383342        460440829        460497829        460553688        460611015
       460667231        460724578        460785322        460848237       
460920598        459996781        460053440        460113236        460172844   
    460230808        460290810      445708985        446803223        457191682
       459633467        460383359        460440845        460497845       
460553696        460611023        460667249        460724586        460785330   
    460848245        460920606        459996807        460053457       
460113285        460172919        460230824        460290836      445717200     
  446804940        457192854        459633475        460383367        460440860
       460497852        460553704        460611031        460667280       
460724602        460785355        460848252        460920655        459996823   
    460053465        460113301        460172935        460230865       
460290851      445717879        446805020        457193076        459633491     
  460383375        460440886        460497886        460553712        460611049
       460667298        460724610        460785363        460848260       
460920689        459996849        460053473        460113319        460172943   
    460230923        460290919      445718620        446805129        457200616
       459633517        460383383        460440902        460497910       
460553738        460611064        460667306        460724636        460785397   
    460848286        460920705        459996856        460053481       
460113335        460172968        460230956        460290968      445721160     
  446805863        457215721        459633525        460383391        460440910
       460497944        460553746        460611072        460667314       
460724677        460785439        460848328        460920853        459996864   
    460053499        460113343        460172976        460230964       
460290984      445722853        446806184        457219749        459633558     
  460383409        460440936        460497969        460553753        460611080
       460667348        460724693        460785447        460848344       
460920929        459996872        460053523        460113368        460173008   
    460230998        460291024      445725864        446806507        457232262
       459633624        460383425        460440944        460497977       
460553761        460611098        460667371        460724701        460785462   
    460848351        460920937        459996898        460053549       
460113376        460173016        460231012        460291032      445727936     
  446806788        457235273        459633756        460383433        460440969
       460497985        460553779        460611106        460667389       
460724719        460785470        460848369        460920986        459996906   
    460053564        460113384        460173024        460231046       
460291040      445731144        446807372        457285310        459633848     
  460383458        460440977        460498009        460553795        460611114
       460667405        460724743        460785496        460848393       
460920994        459996914        460053580        460113400        460173032   
    460231061        460291057      445733785        446807877        457291219
       459633871        460383466        460440993        460498017       
460553803        460611122        460667413        460724750        460785504   
    460848419        460921000        459996930        460053598       
460113418        460173040        460231087        460291107      445733801     
  446808339        457314243        459633889        460383490        460441009
       460498025        460553811        460611130        460667421       
460724776        460785520        460848427        460921075        459996948   
    460053606        460113426        460173065        460231095       
460291123      445735079        446808750        457317675        459633921     
  460383508        460441017        460498033        460553829        460611148
       460667447        460724800        460785538        460848443       
460921091        459996955        460053630        460113434        460173073   
    460231103        460291149      445735392        446809410        457340537
       459633939        460383516        460441025        460498041       
460553837        460611155        460667462        460724818        460785561   
    460848450        460921133        459996963        460053648       
460113459        460173081        460231111        460291156      445736572     
  446812653        457355261        459633947        460383524        460441041
       460498058        460553845        460611163        460667470       
460724826        460785587        460848468        460921141        459996971   
    460053689        460113467        460173107        460231145       
460291180      445737026        446815995        457357036        459634010     
  460383532        460441074        460498116        460553852        460611171
       460667488        460724859        460785611        460848484       
460921158        459997003        460053697        460113491        460173131   
    460231152        460291198      445737356        446816449        457401768
       459634135        460383557        460441082        460498124       
460553860        460611189        460667504        460724867        460785645   
    460848500        460921307        459997110        460053705       
460113558        460173164        460231194        460291206      445737935     
  446817967        457420495        459634143        460383565        460441116
       460498132        460553878        460611197        460667520       
460724883        460785652        460848518        460921729        459997136   
    460053754        460113582        460173198        460231285       
460291214      445738933        446818825        457421360        459634176     
  460383573        460441140        460498140        460553894        460611213
       460667538        460724891        460785686        460848526       
460921737        459997144        460053762        460113616        460173206   
    460231293        460291222      445739568        446820250        457436814
       459634234        460383599        460441165        460498173       
460553902        460611221        460667579        460724909        460785694   
    460848534        460921752        459997151        460053770       
460113673        460173248        460231350        460291271      445740764     
  446821027        457463859        459634366        460383607        460441181
       460498181        460553910        460611239        460667603       
460724925        460785702        460848542        460921760        459997193   
    460053788        460113681        460173263        460231376       
460291289      445742018        446821316        457466316        459634531     
  460383623        460441199        460498199        460553928        460611247
       460667611        460724958        460785728        460848559       
460921802        459997201        460053796        460113707        460173289   
    460231384        460291313      445742158        446822041        457476141
       459634598        460383631        460441207        460498223       
460553944        460611262        460667629        460724966        460785736   
    460848567        460921992        459997219        460053804       
460113715        460173297        460231418        460291347      445746175     
  446823072        457481752        459634630        460383649        460441215
       460498249        460553951        460611288        460667660       
460724982        460785744        460848583        460922123        459997227   
    460053812        460113731        460173305        460231426       
460291388      445751704        446823262        457499218        459634754     
  460383664        460441223        460498256        460553969        460611296
       460667678        460725005        460785751        460848591       
460922156        459997243        460053838        460113756        460173321   
    460231459        460291404      445752140        446824021        457513893
       459634812        460383680        460441249        460498264       
460553977        460611320        460667710        460725021        460785769   
    460848609        460922255        459997300        460053846       
460113772        460173347        460231467        460291453      445754823     
  446825341        457525913        459634929        460383714        460441256
       460498272        460553985        460611346        460667728       
460725039        460785785        460848617        460922271        459997318   
    460053853        460113798        460173370        460231475       
460291461      445755697        446829582        457530319        459634960     
  460383722        460441264        460498280        460553993        460611361
       460667744        460725062        460785793        460848658       
460922339        459997326        460053861        460113830        460173396   
    460231509        460291479   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445756620        446830143        457532562        459635140       
460383730        460441272        460498298        460554009        460611379   
    460667751        460725096        460785827        460848666       
460922347        459997342        460053887        460113848        460173404   
    460231525        460291495      445757602        446830283        457561116
       459635223        460383763        460441306        460498330       
460554017        460611387        460667769        460725112        460785835   
    460848674        460922487        459997359        460053929       
460113863        460173412        460231533        460291503      445757743     
  446833113        457571008        459635256        460383797        460441314
       460498389        460554025        460611395        460667777       
460725120        460785850        460848682        460922545        459997367   
    460053937        460113871        460173446        460231582       
460291511      445758808        446833808        457613800        459635272     
  460383805        460441330        460498413        460554033        460611411
       460667801        460725161        460785876        460848690       
460922578        459997375        460053952        460113889        460173461   
    460231590        460291537      445759293        446834640        457621084
       459635371        460383839        460441355        460498421       
460554058        460611429        460667819        460725187        460785884   
    460848708        460922594        459997417        460053960       
460113897        460173479        460231608        460291545      445762057     
  446835902        457632800        459635439        460383847        460441363
       460498447        460554066        460611445        460667827       
460725195        460785900        460848716        460922602        459997425   
    460053986        460113921        460173495        460231616       
460291552      445764046        446836165        457644623        459635488     
  460383854        460441371        460498462        460554074        460611478
       460667843        460725203        460785918        460848724       
460922628        459997433        460053994        460113939        460173503   
    460231624        460291560      445768377        446837064        457647824
       459635496        460383870        460441389        460498470       
460554082        460611502        460667850        460725211        460785926   
    460848740        460922644        459997441        460054000       
460113947        460173511        460231632        460291578      445768666     
  446838500        457684132        459635546        460383888        460441405
       460498504        460554199        460611528        460667868       
460725229        460785934        460848781        460922651        459997458   
    460054026        460113954        460173537        460231640       
460291586      445770415        446838914        457719086        459635561     
  460383904        460441447        460498512        460554215        460611544
       460667876        460725237        460785967        460848799       
460922727        459997490        460054034        460113962        460173545   
    460231665        460291594      445770423        446839433        457804490
       459635652        460383920        460441454        460498546       
460554264        460611551        460667892        460725260        460785991   
    460848815        460922792        459997508        460054042       
460113970        460173552        460231673        460291602      445771660     
  446839607        457812246        459635678        460383946        460441488
       460498553        460554280        460611577        460667900       
460725278        460786023        460848823        460922941        459997516   
    460054083        460113988        460173586        460231681       
460291669      445773997        446839920        457825198        459635686     
  460383961        460441496        460498611        460554306        460611601
       460667918        460725328        460786031        460848831       
460922990        459997532        460054125        460113996        460173594   
    460231715        460291693      445776388        446840332        457827285
       459635694        460383979        460441504        460498629       
460554314        460611619        460667926        460725336        460786049   
    460848849        460923006        459997540        460054141       
460114010        460173602        460231749        460291727      445777337     
  446840530        457845360        459635751        460384001        460441512
       460498645        460554322        460611643        460667934       
460725344        460786056        460848872        460923014        459997557   
    460054190        460114028        460173610        460231756       
460291743      445779085        446841660        457845519        459635769     
  460384019        460441546        460498678        460554330        460611668
       460667942        460725369        460786080        460848880       
460923048        459997565        460054216        460114036        460173628   
    460231764        460291750      445780554        446843716        457863090
       459635827        460384027        460441561        460498694       
460554363        460611700        460667959        460725377        460786098   
    460848906        460923063        459997573        460054224       
460114051        460173636        460231772        460291784      445781842     
  446843856        457879021        459635843        460384035        460441579
       460498710        460554389        460611734        460667967       
460725393        460786114        460848914        460923071        459997599   
    460054273        460114069        460173651        460231798       
460291792      445782550        446846974        457881415        459635918     
  460384043        460441587        460498728        460554405        460611759
       460667983        460725401        460786122        460848922       
460923121        459997607        460054315        460114077        460173669   
    460231814        460291800      445782600        446847667        457884914
       459635926        460384068        460441595        460498736       
460554439        460611767        460667991        460725427        460786155   
    460848955        460923188        459997615        460054323       
460114085        460173685        460231822        460291826      445782832     
  446848301        457895860        459636031        460384084        460441603
       460498744        460554454        460611775        460668007       
460725468        460786163        460848963        460923352        459997631   
    460054331        460114093        460173693        460231830       
460291842      445783020        446849051        457924983        459636056     
  460384118        460441678        460498751        460554462        460611783
       460668015        460725476        460786171        460848971       
460923410        459997649        460054398        460114101        460173719   
    460231848        460291859      445783525        446849374        457925295
       459636171        460384134        460441694        460498777       
460554496        460611791        460668049        460725492        460786189   
    460848989        460923444        459997672        460054406       
460114119        460173727        460231871        460291867      445784283     
  446849986        457926277        459636205        460384159        460441710
       460498785        460554520        460611825        460668064       
460725526        460786239        460849003        460923543        459997680   
    460054414        460114127        460173743        460231889       
460291909      445784697        446850331        457926715        459636312     
  460384175        460441728        460498793        460554538        460611833
       460668072        460725534        460786247        460849037       
460923790        459997698        460054422        460114135        460173750   
    460231905        460291925      445785439        446850778        457935161
       459636353        460384183        460441785        460498801       
460554546        460611841        460668080        460725542        460786254   
    460849052        460923824        459997730        460054463       
460114143        460173768        460231913        460291933      445785462     
  446852857        457936243        459636445        460384191        460441801
       460498819        460554553        460611866        460668106       
460725559        460786262        460849060        460923840        459997755   
    460054521        460114150        460173800        460231921       
460291958      445785611        446853145        457939072        459636452     
  460384209        460441827        460498835        460554579        460611874
       460668130        460725567        460786296        460849078       
460923907        459997763        460054547        460114176        460173818   
    460231939        460291966      445786700        446853780        457944866
       459636486        460384233        460441850        460498843       
460554587        460611908        460668155        460725575        460786304   
    460849094        460924087        459997771        460054562       
460114184        460173826        460231947        460291974      445787096     
  446856338        457946028        459636585        460384241        460441868
       460498850        460554595        460611916        460668171       
460725583        460786312        460849110        460924178        459997797   
    460054588        460114192        460173834        460231962       
460291982      445788128        446856908        457958270        459636593     
  460384282        460441876        460498868        460554611        460611957
       460668189        460725591        460786320        460849128       
460924194        459997813        460054596        460114218        460173867   
    460231970        460292006      445788359        446856973        457965986
       459636650        460384290        460441884        460498884       
460554629        460611965        460668197        460725609        460786346   
    460849136        460924277        459997839        460054620       
460114267        460173875        460231996        460292014      445788391     
  446857542        457975779        459636692        460384308        460441892
       460498892        460554637        460611973        460668205       
460725625        460786353        460849144        460924368        459997854   
    460054653        460114283        460173891        460232028       
460292071      445789647        446857955        457986107        459636718     
  460384324        460441918        460498918        460554645        460611981
       460668221        460725633        460786379        460849169       
460924442        459997904        460054687        460114325        460173909   
    460232051        460292089      445789654        446858821        457988772
       459636742        460384381        460441926        460498926       
460554652        460612039        460668239        460725641        460786395   
    460849185        460924574        459997912        460054760       
460114374        460173933        460232069        460292097      445790264     
  446859225        457991883        459636767        460384399        460441934
       460498942        460554678        460612054        460668247       
460725666        460786403        460849201        460924673        459997920   
    460054778        460114382        460173958        460232077       
460292105      445791114        446860298        457991941        459636841     
  460384407        460441959        460498959        460554702        460612062
       460668254        460725682        460786411        460849227       
460924707        459997995        460054802        460114390        460173990   
    460232085        460292121      445796816        446861221        458000254
       459636908        460384415        460441967        460498975       
460554710        460612070        460668270        460725690        460786429   
    460849235        460924756        459998001        460054810       
460114408        460174022        460232093        460292139      445797103     
  446862484        458001146        459636940        460384423        460441975
       460498991        460554736        460612088        460668288       
460725708        460786445        460849243        460924822        459998027   
    460054836        460114432        460174048        460232119       
460292147      445797590        446862526        458001807        459637054     
  460384431        460442015        460499015        460554744        460612104
       460668304        460725716        460786478        460849250       
460924871        459998043        460054844        460114440        460174055   
    460232127        460292196      445799349        446863656        458006343
       459637096        460384456        460442023        460499023       
460554769        460612120        460668312        460725724        460786486   
    460849284        460924921        459998050        460054851       
460114465        460174071        460232143        460292212      445799919     
  446864324        458008919        459637153        460384464        460442031
       460499031        460554785        460612146        460668338       
460725765        460786510        460849292        460924947        459998076   
    460054885        460114481        460174113        460232184       
460292220      445800626        446864472        458016995        459637187     
  460384498        460442049        460499056        460554793        460612153
       460668346        460725781        460786528        460849300       
460924962        459998118        460054893        460114499        460174121   
    460232200        460292246      445801996        446864944        458020294
       459637237        460384514        460442056        460499080       
460554801        460612187        460668353        460725799        460786544   
    460849318        460925035        459998126        460054943       
460114556        460174147        460232218        460292295      445803109     
  446866345        458020864        459637435        460384522        460442064
       460499098        460554819        460612229        460668361       
460725807        460786577        460849334        460925076        459998134   
    460054950        460114580        460174154        460232275       
460292303      445803869        446866436        458022498        459637443     
  460384530        460442072        460499106        460554868        460612252
       460668379        460725815        460786593        460849359       
460925175        459998142        460054976        460114606        460174196   
    460232309        460292329      445806318        446866568        458029568
       459637500        460384555        460442098        460499114       
460554884        460612278        460668395        460725823        460786643   
    460849367        460925183        459998167        460054984       
460114622        460174204        460232325        460292337      445806961     
  446866782        458039252        459637567        460384563        460442106
       460499130        460554900        460612286        460668403       
460725831        460786668        460849391        460925225        459998183   
    460054992        460114671        460174220        460232341       
460292345      445807084        446868291        458047123        459637682     
  460384571        460442114        460499148        460554918        460612302
       460668411        460725849        460786676        460849409       
460925340        459998191        460055007        460114689        460174261   
    460232366        460292352      445808041        446869679        458048592
       459637708        460384621        460442130        460499155       
460554926        460612328        460668429        460725856        460786684   
    460849417        460925381        459998209        460055015       
460114721        460174279        460232374        460292360      445808082     
  446871063        458052842        459637799        460384639        460442163
       460499171        460554934        460612336        460668452       
460725864        460786692        460849425        460925449        459998217   
    460055023        460114747        460174303        460232382       
460292378      445810765        446871105        458052966        459637823     
  460384647        460442221        460499189        460554942        460612344
       460668460        460725872        460786726        460849433       
460925506        459998233        460055049        460114754        460174311   
    460232390        460292410      445813330        446871162        458053378
       459637831        460384662        460442239        460499197       
460554959        460612351        460668478        460725880        460786734   
    460849441        460925738        459998241        460055072       
460114770        460174337        460232457        460292477      445814031     
  446873101        458053949        459637849        460384670        460442262
       460499205        460555022        460612385        460668510       
460725898        460786759        460849458        460925753        459998266   
    460055080        460114796        460174345        460232465       
460292485      445816515        446873838        458055126        459637872     
  460384712        460442270        460499213        460555063        460612393
       460668544        460725906        460786767        460849466       
460925761        459998290        460055098        460114804        460174352   
    460232473        460292519      445818552        446873853        458059037
       459637922        460384720        460442320        460499239       
460555089        460612401        460668551        460725922        460786775   
    460849474        460925811        459998381        460055106       
460114812        460174360        460232481        460292535      445822729     
  446874455        458065414        459637963        460384746        460442346
       460499247        460555113        460612427        460668593       
460725948        460786809        460849482        460925829        459998399   
    460055114        460114846        460174394        460232499       
460292550      445824022        446874794        458072295        459637997     
  460384753        460442353        460499254        460555121        460612500
       460668619        460725955        460786825        460849490       
460925852        459998415        460055148        460114853        460174444   
    460232515        460292576      445824634        446874810        458074275
       459638029        460384761        460442361        460499288       
460555139        460612518        460668627        460725963        460786833   
    460849508        460925910        459998423        460055171       
460114861        460174469        460232523        460292600      445824790     
  446875007        458074317        459638060        460384779        460442395
       460499296        460555162        460612526        460668635       
460725971        460786841        460849532        460925944        459998449   
    460055189        460114895        460174477        460232549       
460292618      445825649        446875551        458075199        459638086     
  460384787        460442403        460499304        460555170        460612534
       460668643        460725989        460786874        460849540       
460926090        459998456        460055247        460114903        460174519   
    460232572        460292626      445828809        446875882        458076999
       459638094        460384795        460442411        460499320       
460555196        460612542        460668676        460725997        460786882   
    460849557        460926165        459998472        460055270       
460114929        460174568        460232598        460292642      445829005     
  446876245        458079571        459638102        460384803        460442429
       460499338        460555238        460612567        460668684       
460726003        460786924        460849573        460926173        459998480   
    460055288        460114937        460174576        460232606       
460292717      445830557        446877722        458087855        459638110     
  460384837        460442452        460499346        460555261        460612583
       460668700        460726011        460786940        460849581       
460926181        459998514        460055296        460114952        460174584   
    460232614        460292733      445831688        446879298        458088499
       459638227        460384860        460442478        460499361       
460555287        460612609        460668734        460726037        460786957   
    460849607        460926363        459998522        460055338       
460114960        460174592        460232630        460292766      445831795     
  446880536        458101060        459638243        460384878        460442494
       460499379        460555303        460612625        460668742       
460726045        460786965        460849649        460926470        459998530   
    460055395        460114986        460174600        460232648       
460292774      445832884        446881369        458106861        459638268     
  460384886        460442502        460499387        460555311        460612633
       460668767        460726052        460786973        460849656       
460926520        459998548        460055403        460115009        460174626   
    460232655        460292782      445833072        446885527        458114469
       459638300        460384928        460442536        460499395       
460555329        460612641        460668775        460726060        460786999   
    460849664        460926587        459998555        460055429       
460115041        460174634        460232671        460292790      445833486     
  446885782        458127081        459638318        460384936        460442544
       460499403        460555337        460612666        460668791       
460726094        460787013        460849672        460926652        459998571   
    460055494        460115058        460174642        460232689       
460292832      445833569        446886558        458129723        459638417     
  460384944        460442569        460499429        460555360        460612674
       460668833        460726102        460787039        460849680       
460926660        459998605        460055502        460115082        460174659   
    460232705        460292840      445835036        446887002        458132008
       459638433        460384951        460442577        460499437       
460555378        460612682        460668858        460726128        460787047   
    460849698        460926777        459998613        460055510       
460115090        460174691        460232713        460292899      445836539     
  446887069        458137577        459638441        460385008        460442585
       460499445        460555444        460612708        460668866       
460726136        460787054        460849706        460926801        459998621   
    460055536        460115108        460174709        460232754       
460292907      445836877        446887895        458147261        459638466     
  460385016        460442627        460499452        460555469        460612773
       460668882        460726151        460787088        460849730       
460926819        459998654        460055569        460115116        460174733   
    460232770        460292915   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445836950        446890576        458158946        459638532       
460385024        460442635        460499460        460555493        460612781   
    460668890        460726177        460787096        460849763       
460926900        459998662        460055577        460115124        460174766   
    460232804        460292949      445839442        446891467        458159951
       459638540        460385040        460442650        460499478       
460555519        460612807        460668916        460726185        460787153   
    460849797        460926934        459998670        460055627       
460115140        460174774        460232838        460292964      445841794     
  446892275        458167921        459638565        460385057        460442692
       460499486        460555527        460612849        460668940       
460726193        460787161        460849805        460926983        459998688   
    460055643        460115181        460174782        460232846       
460292972      445842529        446892515        458176864        459638623     
  460385073        460442700        460499494        460555543        460612856
       460668973        460726201        460787179        460849813       
460927114        459998720        460055650        460115199        460174790   
    460232853        460293004      445843113        446892994        458178183
       459638631        460385099        460442734        460499510       
460555550        460612864        460668981        460726219        460787187   
    460849839        460927122        459998738        460055668       
460115207        460174832        460232879        460293046      445845498     
  446893166        458187713        459638649        460385107        460442759
       460499528        460555584        460612872        460668999       
460726227        460787195        460849854        460927247        459998753   
    460055676        460115215        460174840        460232911       
460293053      445845886        446893679        458193240        459638714     
  460385115        460442775        460499536        460555600        460612880
       460669005        460726235        460787211        460849862       
460927296        459998779        460055684        460115223        460174873   
    460232929        460293061      445846215        446893901        458203684
       459638904        460385131        460442783        460499551       
460555642        460612898        460669013        460726243        460787229   
    460849912        460927353        459998787        460055692       
460115231        460174899        460232937        460293079      445847213     
  446894248        458205820        459638912        460385149        460442791
       460499569        460555667        460612906        460669062       
460726250        460787245        460849920        460927411        459998803   
    460055700        460115256        460174915        460232945       
460293087      445847627        446894677        458223575        459638938     
  460385156        460442825        460499577        460555683        460612914
       460669070        460726268        460787252        460849938       
460927478        459998811        460055726        460115264        460174923   
    460232952        460293095      445847767        446895385        458224169
       459639035        460385172        460442833        460499593       
460555691        460612922        460669088        460726276        460787286   
    460849953        460310329        459998829        460055734       
460115298        460174931        460232978        460293103      445848484     
  446895500        458227477        459639191        460385180        460442841
       460499619        460555709        460612963        460669104       
460726284        460787294        460849961        460310345        459998837   
    460055742        460115314        460174949        460232986       
460293129      445848633        446896003        458240231        459639266     
  460385198        460442858        460499627        460555717        460612989
       460669120        460726292        460787328        460849979       
460310352        459998852        460055775        460115322        460174956   
    460232994        460293145      445855141        446896383        458261666
       459639456        460385222        460442866        460499635       
460555733        460613003        460669179        460726300        460787336   
    460849987        460310360        459998860        460055791       
460115330        460174964        460233000        460293152      445855190     
  446897498        458271285        459639464        460385248        460442874
       460499643        460555758        460613078        460669203       
460726318        460787344        460850001        460310394        459998886   
    460055825        460115355        460174972        460233034       
460293178      445858194        446897639        458273067        459639639     
  460385289        460442882        460499650        460555766        460613086
       460669211        460726326        460787351        460850027       
460310444        459998894        460055841        460115363        460174980   
    460233042        460293186      445859689        446898991        458274248
       459639704        460385297        460442908        460499668       
460555790        460613128        460669237        460726334        460787377   
    460850050        460310451        459998910        460055858       
460115371        460175003        460233059        460293210      445860646     
  446899882        458289667        459639795        460385305        460442916
       460499676        460555808        460613136        460669286       
460726342        460787401        460850092        460310469        459998928   
    460055866        460115389        460175037        460233067       
460293228      445860695        446901746        458289949        459639829     
  460385313        460442924        460499700        460555832        460613169
       460669336        460726367        460787419        460850118       
460310493        459998936        460055882        460115405        460175045   
    460233083        460293277      445860711        446902108        458301538
       459639837        460385321        460442932        460499734       
460555840        460613185        460669344        460726375        460787450   
    460850126        460310519        459998944        460055924       
460115413        460175052        460233091        460293285      445862162     
  446902389        458303583        459639969        460385339        460442940
       460499759        460555857        460613193        460669369       
460726383        460787484        460850134        453963811        459998951   
    460055932        460115421        460175078        460233109       
460293293      445862600        446903213        458306586        459639993     
  460385347        460442965        460499775        460555873        460613201
       460669377        460726391        460787518        460850142       
453973042        459998985        460055957        460115462        460175086   
    460233125        460293301      445865918        446904161        458307816
       459640082        460385354        460442973        460499809       
460555881        460613227        460669385        460726409        460787526   
    460850167        454116203        459998993        460055973       
460115470        460175110        460233133        460293319      445867062     
  446906109        458319605        459640165        460385362        460442999
       460499817        460555899        460613243        460669393       
460726417        460787534        460850191        454118761        459999009   
    460056005        460115512        460175128        460233158       
460293343      445868144        446906711        458326022        459640173     
  460385370        460443013        460499825        460555907        460613268
       460669401        460726425        460787542        460850209       
454142779        459999017        460056054        460115538        460175136   
    460233174        460293350      445868532        446906851        458345170
       459640249        460385396        460443047        460499833       
460555956        460613276        460669419        460726433        460787559   
    460850225        454232760        459999058        460056062       
460115546        460175151        460233190        460293368      445868813     
  446907453        458349404        459640389        460385404        460443054
       460499841        460555998        460613300        460669435       
460726441        460787567        460850241        454383761        459999066   
    460056070        460115587        460175169        460233208       
460293376      445869829        446907909        458364411        459640397     
  460385412        460443062        460499866        460556046        460613326
       460669450        460726458        460787583        460850258       
454411141        459999082        460056112        460115595        460175177   
    460233224        460293400      445869944        446908048        458369287
       459640488        460385420        460443070        460499882       
460556061        460613334        460669468        460726474        460787591   
    460850274        454413592        459999108        460056120       
460115603        460175185        460233232        460293418      445873458     
  446908147        458380003        459640553        460385446        460443088
       460499916        460556095        460613367        460669484       
460726490        460787609        460850316        454504606        459999116   
    460056138        460115611        460175193        460233240       
460293426      445878176        446910184        458384070        459640702     
  460385453        460443096        460499932        460556137        460613375
       460669500        460726508        460787625        460850373       
454580317        459999124        460056146        460115637        460175219   
    460233257        460293434      445881063        446910481        458386380
       459640744        460385461        460443104        460499940       
460556152        460613383        460669518        460726516        460787633   
    460850399        454590837        459999132        460056153       
460115645        460175227        460233265        460293442      445881410     
  446911745        458395399        459640827        460385479        460443112
       460499957        460556160        460613433        460669526       
460726524        460787641        460850415        455067512        459999140   
    460056187        460115652        460175243        460233281       
460293467      445882590        446911968        458419975        459640892     
  460385487        460443120        460499973        460556186        460613441
       460669534        460726532        460787658        460850449       
455080101        459999157        460056203        460115686        460175284   
    460233307        460293475      445886203        446917130        458420825
       459641015        460385503        460443153        460499981       
460556202        460613466        460669567        460726540        460787666   
    460850456        455218792        459999165        460056211       
460115694        460175292        460233315        460293491      445886674     
  446917643        458421005        459641155        460385511        460443187
       460500010        460556210        460613474        460669617       
460726557        460787674        460850464        455256743        459999173   
    460056229        460115702        460175318        460233331       
460293517      445886708        446918211        458435922        459641163     
  460385529        460443195        460500036        460556228        460613482
       460669625        460726565        460787682        460850514       
455303081        459999181        460056237        460115728        460175334   
    460233356        460293533      445887235        446918989        458462967
       459641197        460385537        460443211        460500051       
460556236        460613490        460669641        460726573        460787716   
    460850522        455317669        459999231        460056252       
460115736        460175383        460233364        460293558      445888092     
  446919193        458472065        459641205        460385545        460443229
       460500069        460556335        460613516        460669658       
460726581        460787732        460850530        455341800        459999249   
    460056260        460115785        460175409        460233372       
460293566      445889868        446919581        458475316        459641213     
  460385552        460443237        460500085        460556343        460613557
       460669674        460726599        460787740        460850555       
455465849        459999256        460056328        460115793        460175417   
    460233380        460293574      445891260        446920118        458477957
       459641239        460385578        460443245        460500101       
460556368        460613573        460669682        460726607        460787765   
    460850563        455545517        459999264        460056377       
460115835        460175425        460233398        460293582      445891971     
  446921975        458485919        459641320        460385586        460443252
       460500119        460556392        460613581        460669690       
460726623        460787773        460850613        455553636        459999272   
    460056393        460115850        460175433        460233406       
460293590      445892060        446922775        458507597        459641353     
  460385602        460443302        460500127        460556400        460613599
       460669708        460726631        460787781        460850621       
455894667        459999280        460056419        460115868        460175458   
    460233422        460293624      445892086        446923062        458512100
       459641379        460385610        460443310        460500135       
460556434        460613607        460669740        460726649        460787799   
    460850662        455895029        459999330        460056427       
460115876        460175490        460233463        460293632      445893548     
  446925042        458516507        459641445        460385636        460443328
       460500143        460556459        460613615        460669757       
460726656        460787807        460850688        455897652        459999348   
    460056435        460115918        460175508        460233471       
460293665      445895071        446926495        458539012        459641494     
  460385644        460443336        460500150        460556467        460613623
       460669781        460726672        460787815        460850746       
455905018        459999355        460056468        460115926        460175516   
    460233489        460293707      445896632        446926941        458539715
       459641528        460385651        460443377        460500168       
460556475        460613649        460669799        460726680        460787831   
    460850779        455910315        459999363        460056484       
460115967        460175524        460233505        460293723      445896723     
  446928806        458540358        459641544        460385677        460443385
       460500176        460556483        460613656        460669807       
460726706        460787872        460850852        455940494        459999371   
    460056518        460115975        460175557        460233513       
460293731      445897507        446929473        458575222        459641569     
  460385685        460443393        460500184        460556491        460613672
       460669815        460726714        460787880        460850860       
456007830        459999389        460056534        460115983        460175573   
    460233539        460293749      445899784        446929515        458575297
       459641585        460385693        460443401        460500192       
460556509        460613714        460669823        460726722        460787898   
    460850886        456016716        459999405        460056542       
460115991        460175581        460233588        460293756      445899875     
  446931131        458596806        459641650        460385727        460443435
       460500200        460556582        460613730        460669856       
460726748        460787914        460850894        456046416        459999413   
    460056559        460116007        460175607        460233596       
460293798      445900608        446931701        458609831        459641684     
  460385735        460443443        460500218        460556590        460613755
       460669864        460726755        460787922        460850936       
456065697        459999421        460056567        460116031        460175623   
    460233620        460293806      445901283        446932709        458610581
       459641692        460385743        460443450        460500234       
460556632        460613763        460669872        460726763        460787955   
    460850944        456073360        459999439        460056583       
460116049        460175656        460233638        460293814      445901721     
  446932758        458622099        459641726        460385784        460443468
       460500242        460556640        460613771        460669880       
460726771        460787963        460850969        456117225        459999447   
    460056591        460116064        460175672        460233661       
460293822      445901978        446934093        458625993        459641759     
  460385792        460443476        460500259        460556699        460613789
       460669906        460726789        460787971        460850993       
456121482        459999454        460056609        460116072        460175680   
    460233679        460293830      445902687        446935082        458632536
       459641775        460385800        460443542        460500267       
460556707        460613805        460669914        460726797        460787989   
    460851009        456140268        459999488        460056625       
460116098        460175698        460233711        460293863      445903172     
  446935389        458635000        459641791        460385818        460443559
       460500291        460556723        460613821        460669922       
460726805        460787997        460851017        456150580        459999553   
    460056633        460116106        460175714        460233729       
460293913      445903511        446935413        458636859        459641908     
  460385859        460443567        460500309        460556780        460613854
       460669989        460726813        460788045        460851041       
456163435        459999595        460056641        460116122        460175755   
    460233737        460293939      445905045        446936205        458651536
       459641932        460385867        460443575        460500317       
460556806        460613870        460670003        460726821        460788060   
    460851074        456257815        459999637        460056674       
460116155        460175771        460233752        460293947      445905680     
  446937286        458702750        459642005        460385875        460443625
       460500325        460556814        460613888        460670045       
460726839        460788094        460851082        456288893        459999660   
    460056682        460116163        460175797        460233778       
460293954      445905813        446937484        458710951        459642013     
  460385891        460443633        460500333        460556830        460613904
       460670060        460726847        460788128        460851090       
456318526        459999678        460056708        460116171        460175813   
    460233802        460294002      445906092        446938474        458730454
       459642039        460385909        460443641        460500341       
460556855        460613920        460670078        460726854        460788136   
    460851108        456346774        459999686        460056716       
460116189        460175839        460233828        460294010      445906340     
  446938524        458739851        459642138        460385941        460443658
       460500366        460556863        460613946        460670086       
460726870        460788144        460851116        456389279        459999728   
    460056724        460116197        460175847        460233836       
460294044      445907371        446938730        458750247        459642153     
  460385958        460443682        460500374        460556889        460613953
       460670102        460726888        460788169        460851132       
456444546        459999736        460056732        460116205        460175862   
    460233844        460294051      445909211        446938938        458776549
       459642211        460385974        460443708        460500382       
460556905        460613995        460670110        460726896        460788177   
    460851140        456451350        459999744        460056757       
460116239        460175888        460233851        460294069      445909260     
  446939258        458782174        459642252        460385990        460443716
       460500408        460556913        460614027        460670169       
460726904        460788185        460851157        456452382        459999751   
    460056765        460116270        460175912        460233869       
460294127      445909641        446939472        458804325        459642310     
  460386006        460443724        460500416        460556921        460614035
       460670193        460726920        460788201        460851165       
456500685        459999769        460056781        460116296        460175938   
    460233877        460294143      445911175        446940017        458815792
       459642336        460386014        460443740        460500424       
460556947        460614043        460670201        460726938        460788235   
    460851181        456510460        459999777        460056799       
460116304        460175995        460233885        460294168      445911803     
  446941346        458845971        459642385        460386022        460443757
       460500432        460556954        460614100        460670219       
460726946        460788243        460851207        456525096        459999793   
    460056807        460116320        460176001        460233901       
460294184      445913502        446941502        458846276        459642393     
  460386030        460443781        460500465        460556962        460614118
       460670227        460726953        460788250        460851215       
456541150        459999801        460056823        460116338        460176043   
    460233919        460294192      445914096        446941809        458853041
       459642419        460386089        460443799        460500507       
460556970        460614126        460670243        460726961        460788268   
    460851223        456554211        459999835        460056831       
460116346        460176076        460233927        460294226      445914328     
  446944977        458869385        459642435        460386113        460443807
       460500515        460556996        460614175        460670250       
460726979        460788284        460851231        456562404        459999843   
    460056849        460116353        460176084        460233935       
460294234      445915168        446944993        458869989        459642492     
  460386121        460443849        460500564        460557002        460614183
       460670268        460726987        460788292        460851256       
456579523        459999850        460056856        460116361        460176126   
    460233943        460294259   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445915473        446945164        458878352        459642542       
460386154        460443872        460500580        460557010        460614191   
    460670276        460727019        460788326        460851264       
456589720        459999868        460056864        460116387        460176134   
    460233968        460294275      445918410        446945495        458938537
       459642575        460386162        460443880        460500655       
460557028        460614209        460670292        460727027        460788367   
    460851272        456597723        459999876        460056880       
460116395        460176159        460233976        460294291      445919459     
  446946857        458939303        459642591        460386170        460443906
       460500697        460557044        460614241        460670300       
460727035        460788375        460851298        456608157        459999884   
    460056906        460116437        460176167        460233984       
460294309      445920952        446950909        458939626        459642641     
  460386188        460443914        460500705        460557051        460614282
       460670318        460727043        460788383        460851330       
456618321        459999892        460056922        460116460        460176191   
    460234040        460294333      445921596        446951345        458940046
       459642682        460386204        460443930        460500721       
460557077        460614290        460670334        460727050        460788391   
    460851348        456625789        459999918        460056930       
460116478        460176233        460234065        460294382      445924541     
  446954836        458940269        459642716        460386246        460443948
       460500788        460557085        460614308        460670359       
460727142        460788409        460851363        456649912        459999934   
    460056948        460116486        460176258        460234099       
460294416      445925712        446955783        458940350        459642773     
  460386261        460443955        460500820        460557093        460614332
       460670367        460727159        460788433        460851371       
456652130        459999942        460056955        460116494        460176316   
    460234107        460294432      445926702        446959041        458940368
       459642781        460386279        460443963        460500838       
460557119        460614357        460670375        460727175        460788441   
    460851389        456700525        459999959        460056963       
460116510        460176340        460234123        460294457      445926827     
  446959132        458940426        459642807        460386303        460443989
       460500846        460557127        460614365        460670383       
460727183        460788458        460851397        456709948        460000003   
    460056989        460116544        460176357        460234131       
460294465      445927700        446959579        458941051        459642864     
  460386329        460444003        460500853        460557143        460614373
       460670391        460727217        460788466        460851421       
456713593        460000052        460056997        460116551        460176373   
    460234149        460294473      445927957        446960916        458942745
       459642906        460386337        460444011        460500861       
460557150        460614399        460670409        460727225        460788474   
    460851439        456763002        460000086        460057003       
460116569        460176399        460234156        460294481      445930308     
  446960973        458942752        459642955        460386352        460444045
       460500879        460557168        460614407        460670417       
460727233        460788482        460851447        456768514        460000128   
    460057011        460116585        460176423        460234180       
460294523      445930555        446961955        458943974        459642963     
  460386386        460444060        460500887        460557218        460614415
       460670425        460727241        460788490        460851454       
456782747        460000144        460057029        460116593        460176449   
    460234214        460294549      445932932        446963563        458944741
       459642971        460386402        460444102        460500895       
460557226        460614472        460670441        460727258        460788516   
    460851462        456803212        460000169        460057060       
460116601        460176472        460234222        460294556      445933039     
  446963738        458944840        459643011        460386428        460444128
       460500911        460557242        460614506        460670474       
460727274        460788524        460851488        456805712        460000177   
    460057078        460116619        460176480        460234230       
460294564      445933583        446964470        458944865        459643029     
  460386436        460444144        460500937        460557267        460614514
       460670482        460727308        460788532        460851496       
456806595        460000201        460057086        460116643        460176514   
    460234271        460294572      445934060        446964876        458945276
       459643037        460386451        460444169        460500952       
460557275        460614522        460670540        460727316        460788607   
    460851504        456833102        460000227        460057102       
460116650        460176522        460234289        460294580      445934151     
  446965022        458946688        459643078        460386477        460444201
       460500960        460557283        460614548        460670557       
460727373        460788623        460851512        456836360        460000235   
    460057110        460116668        460176555        460234297       
460294598      445936248        446965105        458947017        459643128     
  460386485        460444243        460500978        460557317        460614555
       460670565        460727399        460788631        460851538       
456841139        460000284        460057136        460116684        460176589   
    460234313        460294614      445936438        446965162        458947199
       459643169        460386519        460444268        460500986       
460557333        460614563        460670573        460727407        460788649   
    460851553        456845874        460000292        460057144       
460116692        460176597        460234321        460294622      445941636     
  446967507        458947272        459643177        460386535        460444276
       460500994        460557341        460614571        460670581       
460727415        460788656        460851561        456852193        460000326   
    460057151        460116726        460176621        460234354       
460294648      445942121        446967952        458948619        459643201     
  460386576        460444284        460501000        460557358        460614589
       460670599        460727456        460788672        460851579       
456854017        460000334        460057169        460116734        460176639   
    460234362        460294663      445942154        446970782        458948627
       459643284        460386600        460444292        460501042       
460557366        460614597        460670607        460727464        460788680   
    460851587        456863315        460000342        460057177       
460116742        460176647        460234388        460294689      445942329     
  446970923        458949278        459643300        460386634        460444326
       460501059        460557374        460614605        460670631       
460727480        460788698        460851603        456865104        460000367   
    460057193        460116775        460176654        460234396       
460294697      445944994        446971517        458949898        459643409     
  460386675        460444334        460501067        460557382        460614613
       460670649        460727514        460788706        460851629       
456867134        460000383        460057201        460116791        460176662   
    460234404        460294705      445945066        446971921        458951308
       459643425        460386683        460444359        460501075       
460557416        460614621        460670656        460727530        460788722   
    460851637        456870666        460000391        460057227       
460116817        460176670        460234420        460294770      445945934     
  446972440        458951837        459643433        460386709        460444383
       460501109        460557440        460614639        460670664       
460727555        460788730        460851645        456872340        460000417   
    460057235        460116825        460176688        460234438       
460294788      445946320        446972978        458952413        459643474     
  460386717        460444425        460501125        460557499        460614647
       460670698        460727613        460788763        460851660       
456875178        460000425        460057243        460116841        460176696   
    460234461        460294796      445946791        446973364        458952710
       459647954        460386725        460444458        460501133       
460557507        460614654        460670706        460727647        460788789   
    460851678        456879188        460000433        460057250       
460116882        460176712        460234479        460294820      445946841     
  446973455        458952736        459649414        460386741        460444466
       460501141        460557515        460614662        460670722       
460727662        460788805        460851694        456882067        460000441   
    460057268        460116924        460176720        460234487       
460294853      445947757        446973646        458953437        459655122     
  460386774        460444490        460501166        460557531        460614670
       460670748        460727670        460788821        460851728       
456882216        460000458        460057276        460116932        460176738   
    460234511        460294879      445949290        446973695        458953841
       459661443        460386782        460444508        460501174       
460557549        460614704        460670755        460727688        460788847   
    460851736        456884089        460000490        460057284       
460116965        460176746        460234529        460294895      445952419     
  446973711        458954658        459676557        460386790        460444516
       460501182        460557564        460614712        460670771       
460727704        460788854        460851744        456884485        460000508   
    460057300        460116973        460176753        460234537       
460294903      445952591        446973786        458954880        459694501     
  460386808        460444524        460501190        460557580        460614720
       460670789        460727712        460788870        460851751       
456891191        460000516        460057326        460116981        460176761   
    460234545        460294911      445953847        446973802        458957032
       459699526        460386873        460444532        460501224       
460557598        460614746        460670797        460727720        460788904   
    460851785        456898659        460000573        460057334       
460116999        460176787        460234560        460294937      445956584     
  446974248        458957081        459725438        460386881        460444540
       460501232        460557606        460614753        460670813       
460727761        460788920        460851793        456906981        460000599   
    460057367        460117013        460176795        460234578       
460294945      445956741        446974305        458957180        459740056     
  460386956        460444581        460501240        460557622        460614761
       460670839        460727795        460788946        460851801       
456907567        460000607        460057375        460117039        460176829   
    460234602        460294960      445957657        446974511        458957511
       459751426        460386980        460444599        460501257       
460557630        460614779        460670847        460727811        460789019   
    460851819        456926690        460000615        460057383       
460117047        460176860        460234628        460294986      445957665     
  446974602        458957750        459760203        460386998        460444615
       460501265        460557663        460614803        460670862       
460727829        460789043        460851843        456932060        460000623   
    460057391        460117062        460176886        460234644       
460294994      445958820        446974750        458958071        459761169     
  460387004        460444623        460501273        460557671        460614837
       460670870        460727837        460789076        460851868       
456937291        460000649        460057409        460117070        460176894   
    460234651        460295009      445963184        446974842        458958246
       459761359        460387012        460444631        460501281       
460557689        460614845        460670896        460727878        460789118   
    460851918        456947365        460000656        460057417       
460117096        460176902        460234669        460295017      445963226     
  446975146        458958824        459762282        460387038        460444664
       460501299        460557713        460614894        460670938       
460727886        460789126        460851991        456954049        460000664   
    460057433        460117104        460176910        460234677       
460295025      445965254        446975153        458959145        459769881     
  460387061        460444672        460501307        460557747        460614902
       460670979        460727936        460789159        460852007       
456961580        460000680        460057474        460117120        460176928   
    460234701        460295066      445965775        446975278        458959160
       459780532        460387095        460444714        460501323       
460557754        460614910        460670995        460727944        460789175   
    460852015        456961655        460000698        460057482       
460117229        460176936        460234719        460295074      445966872     
  446975922        458959897        459785887        460387103        460444755
       460501331        460557770        460614928        460671001       
460728041        460789191        460852049        456967074        460000706   
    460057490        460117245        460176951        460234735       
460295082      445969116        446976128        458961026        459789558     
  460387111        460444763        460501364        460557788        460614936
       460671019        460728058        460789258        460852056       
456969112        460000722        460057508        460117252        460176985   
    460234743        460295108      445969157        446976219        458961620
       459794871        460387129        460444789        460501372       
460557804        460614944        460671050        460728108        460789266   
    460852064        456978436        460000730        460057516       
460117286        460176993        460234750        460295124      445969975     
  446976375        458961653        459796785        460387145        460444797
       460501380        460557812        460614969        460671068       
460728132        460789316        460852080        456981596        460000755   
    460057532        460117302        460177009        460234768       
460295140      445970395        446976458        458961836        459799383     
  460387152        460444805        460501414        460557853        460614985
       460671084        460728157        460789324        460852098       
456983410        460000813        460057573        460117328        460177025   
    460234792        460295157      445970635        446976508        458961901
       459808366        460387160        460444839        460501422       
460557861        460615016        460671092        460728165        460789332   
    460852106        456995406        460000821        460057581       
460117351        460177066        460234818        460295173      445970817     
  446976524        458961968        459808614        460387186        460444847
       460501448        460557887        460615024        460671126       
460728199        460789381        460852130        457017945        460000847   
    460057607        460117393        460177082        460234834       
460295199      445973712        446976763        458963840        459822250     
  460387194        460444854        460501471        460557903        460615057
       460671159        460728223        460789399        460852148       
457025864        460000862        460057615        460117427        460177090   
    460234859        460295207      445974702        446976771        458963923
       459833307        460387210        460444862        460501489       
460557911        460615065        460671167        460728256        460789423   
    460852163        457027803        460000888        460057623       
460117435        460177108        460234867        460295215      445976335     
  446977001        458963980        459854618        460387228        460444896
       460501497        460557929        460615081        460671183       
460728264        460789431        460852189        457035962        460000896   
    460057649        460117443        460177132        460234875       
460295223      445979248        446977076        458964376        459866646     
  460387236        460444912        460501547        460557937        460615099
       460671225        460728272        460789449        460852197       
457041184        460000904        460057656        460117468        460177140   
    460234883        460295231      445979297        446977217        458964442
       459876934        460387244        460444938        460501570       
460557952        460615115        460671233        460728330        460789456   
    460852213        457049583        460000912        460057672       
460117476        460177165        460234909        460295249      445980014     
  446977241        458964616        459889143        460387285        460444953
       460501588        460557978        460615123        460671266       
460728355        460789498        460852221        457053536        460000920   
    460057680        460117492        460177181        460234917       
460295272      445980840        446977266        458964624        459892113     
  460387327        460444961        460501596        460558000        460615156
       460671274        460728389        460789506        460852262       
457065498        460000938        460057706        460117500        460177199   
    460234925        460295280      445984107        446977316        458964657
       459918496        460387335        460444979        460501612       
460558034        460615164        460671282        460728405        460789563   
    460852270        457070266        460000946        460057722       
460117518        460177207        460234966        460295306      445984438     
  446977605        458964731        459926390        460387343        460444987
       460501620        460558067        460615180        460671290       
460728413        460789589        460852288        457072817        460000953   
    460057748        460117526        460177215        460234982       
460295314      445986508        446977613        458964806        459942587     
  460387350        460444995        460501638        460558083        460615198
       460671316        460728447        460789621        460852296       
457078889        460000961        460057755        460117542        460177223   
    460234990        460295322      445987142        446977662        458964897
       459957452        460387368        460445059        460501646       
460558091        460615206        460671324        460728488        460789662   
    460852304        457092849        460001001        460057763       
460117617        460177231        460235013        460295355      445987852     
  446977811        458964939        459960894        460387384        460445067
       460501661        460558125        460615214        460671332       
460728538        460789670        460852312        457102838        460001043   
    460057771        460117625        460177249        460235054       
460295363      445988231        446977829        458965050        459962437     
  460387392        460445083        460501679        460558141        460615255
       460671357        460728546        460789688        460852353       
457105187        460001050        460057789        460117633        460177264   
    460235070        460295371      445988447        446977878        458965092
       459964243        460387442        460445091        460501687       
460558166        460615263        460671373        460728579        460789704   
    460852361        457116044        460001076        460057805       
460117641        460177272        460235096        460295389      445989429     
  446977951        458965134        459964490        460387467        460445133
       460501695        460558182        460615271        460671381       
460728611        460789712        460852379        457121515        460001084   
    460057813        460117658        460177306        460235104       
460295405      445990203        446978132        458965472        459968756     
  460387491        460445174        460501711        460558208        460615289
       460671399        460728629        460789720        460852387       
457122737        460001118        460057821        460117666        460177322   
    460235120        460295439      445990401        446978181        458965613
       459970315        460387509        460445182        460501729       
460558232        460615321        460671415        460728686        460789738   
    460852403        457122927        460001126        460057839       
460117682        460177330        460235146        460295454      445990641     
  446978264        458965696        459974374        460387517        460445190
       460501737        460558257        460615339        460671423       
460728710        460789746        460852411        457123339        460001209   
    460057870        460117708        460177355        460235153       
460295462      445990757        446978587        458965829        459974796     
  460387525        460445216        460501745        460558273        460615347
       460671431        460728736        460789753        460852429       
457125623        460001217        460057896        460117716        460177363   
    460235161        460295504      445991409        446978694        458965886
       459976379        460387533        460445265        460501752       
460558299        460615354        460671449        460728744        460789779   
    460852437        457125631        460001225        460057904       
460117757        460177371        460235179        460295561      445992456     
  446978751        458966280        459976643        460387582        460445307
       460501778        460558307        460615370        460671456       
460728751        460789787        460852445        457144830        460001241   
    460057912        460117781        460177389        460235195       
460295587      445992506        446978900        458966702        459977567     
  460387632        460445323        460501794        460558315        460615388
       460671464        460728769        460789829        460852452       
457146116        460001258        460057938        460117807        460177413   
    460235229        460295603   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445994742        446979239        458966868        459977906       
460387657        460445349        460501802        460558323        460615396   
    460671472        460728785        460789878        460852460       
457146470        460001290        460057987        460117815        460177421   
    460235237        460295611      445994890        446979312        458966884
       459978300        460387665        460445364        460501810       
460558331        460615412        460671498        460728793        460789894   
    460852486        457151454        460001308        460058019       
460117831        460177439        460235245        460295629      445995236     
  446979353        458966934        459978938        460387699        460445372
       460501844        460558349        460615420        460671514       
460728819        460789928        460852494        457152841        460001332   
    460058027        460117849        460177447        460235310       
460295645      445996721        446979361        458966975        459978979     
  460387707        460445414        460501851        460558356        460615438
       460671522        460728835        460789944        460852502       
457159812        460001357        460058035        460117856        460177462   
    460235328        460295652      445997679        446979940        458967056
       459978995        460387715        460445430        460501877       
460558372        460615446        460671530        460728843        460789969   
    460852510        457160067        460001399        460058050       
460117864        460177470        460235336        460295660      445999360     
  446980138        458967213        459979084        460387723        460445471
       460501885        460558380        460615461        460671548       
460728892        460789977        460852536        457160307        460001407   
    460058068        460117872        460177504        460235351       
460295678      446000358        446980153        458967320        459979944     
  460387731        460445497        460501893        460558398        460615479
       460671563        460728918        460790009        460852544       
457165157        460001415        460058076        460117906        460177512   
    460235369        460295694      446000689        446980187        458967502
       459981064        460387749        460445505        460501901       
460558406        460615495        460671571        460728934        460790017   
    460852577        457165405        460001423        460058100       
460117922        460177520        460235385        460295702      446002867     
  446980419        458967692        459981643        460387764        460445521
       460501927        460558422        460615503        460671597       
460728959        460790025        460852585        457165660        460001456   
    460058126        460117930        460177538        460235393       
460295710      446005589        446980450        458967908        459981767     
  460387780        460445539        460501943        460558455        460615511
       460671605        460728983        460790033        460852593       
457170215        460001464        460058142        460117955        460177546   
    460235419        460295728      446006710        446980492        458968120
       459982047        460387798        460445554        460501968       
460558497        460615529        460671613        460729007        460790041   
    460852601        457176352        460001498        460058159       
460117963        460177553        460235427        460295736      446008179     
  446980518        458968286        459982310        460387806        460445562
       460501984        460558513        460615537        460671639       
460729031        460790066        460852619        457177426        460001506   
    460058175        460117997        460177561        460235435       
460295744      446009318        446980856        458968500        459982773     
  460387814        460445570        460501992        460558547        460615545
       460671647        460729056        460790116        460852643       
457178713        460001514        460058191        460118011        460177603   
    460235443        460295751      446009722        446980922        458968633
       459982872        460387822        460445596        460502016       
460558554        460615552        460671662        460729064        460790124   
    460852650        457182756        460001522        460058217       
460118037        460177629        460235450        460295785      446009904     
  446981045        458969318        459983375        460387830        460445604
       460502024        460558570        460615602        460671688       
460729072        460790140        460852668        457185353        460001555   
    460058225        460118060        460177652        460235468       
460295793      446010035        446981102        458970662        459983466     
  460387855        460445612        460502057        460558612        460615628
       460671704        460729080        460790173        460852692       
457186252        460001597        460058233        460118094        460177678   
    460235476        460295835      446011074        446981136        458970738
       459985156        460387871        460445638        460502065       
460558620        460615636        460671712        460729122        460790181   
    460852700        457193043        460001605        460058258       
460118102        460177686        460235500        460295843      446012510     
  446981185        458970779        459985479        460387905        460445653
       460502073        460558638        460615651        460671738       
460729171        460790199        460852718        457195147        460001613   
    460058266        460118128        460177694        460235518       
460295850      446012817        446981193        458970837        459985941     
  460387921        460445661        460502156        460558646        460615669
       460671746        460729205        460790215        460852726       
457197069        460001621        460058274        460118136        460177710   
    460235526        460295868      446014292        446981409        458971157
       459986576        460387954        460445679        460502164       
460558653        460615677        460671753        460729213        460790272   
    460852742        457200624        460001647        460058282       
460118144        460177728        460235542        460295884      446015208     
  446981433        458971280        459986709        460387970        460445695
       460502198        460558661        460615685        460671761       
460729221        460790298        460852759        457201366        460001654   
    460058290        460118169        460177744        460235617       
460295959      446015687        446981508        458972023        459987459     
  460387988        460445711        460502222        460558679        460615693
       460671787        460729247        460790306        460852775       
457211050        460001662        460058308        460118185        460177769   
    460235625        460295967      446016180        446981573        458972031
       459988002        460387996        460445752        460502230       
460558687        460615701        460671795        460729254        460790348   
    460852791        457213627        460001704        460058324       
460118201        460177777        460235633        460295983      446017980     
  446981714        458972106        459988184        460388002        460445786
       460502248        460558703        460615727        460671803       
460729262        460790355        460852817        457213650        460001712   
    460058340        460118243        460177793        460235641       
460295991      446018582        446981821        458972379        459988218     
  460388010        460445794        460502255        460558711        460615743
       460671829        460729270        460790363        460852825       
457214757        460001720        460058357        460118250        460177827   
    460235658        460296007      446019911        446982159        458972734
       459988606        460388028        460445802        460502271       
460558729        460615750        460671852        460729288        460790389   
    460852841        457215911        460001738        460058365       
460118268        460177835        460235716        460296023      446022014     
  446982480        458972825        459988671        460388036        460445828
       460502305        460558737        460615768        460671886       
460729296        460790397        460852858        457218154        460001753   
    460058373        460118276        460177868        460235724       
460296031      446022261        446982530        458972908        459988838     
  460388051        460445851        460502313        460558760        460615776
       460671894        460729304        460790413        460852866       
457218451        460001761        460058381        460118284        460177884   
    460235732        460296049      446024226        446982597        458973831
       459989638        460388077        460445885        460502321       
460558802        460615784        460671902        460729312        460790421   
    460852890        457220978        460001779        460058415       
460118334        460177900        460235757        460296056      446024333     
  446982779        458973849        459989745        460388085        460445919
       460502339        460558836        460615792        460671910       
460729338        460790439        460852957        457227023        460001845   
    460058423        460118359        460177918        460235765       
460296064      446024432        446982829        458974573        459989950     
  460388101        460445943        460502370        460558851        460615800
       460671928        460729346        460790447        460852965       
457238152        460001852        460058431        460118383        460177926   
    460235799        460296072      446028417        446982852        458975018
       459990115        460388119        460445950        460502396       
460558877        460615818        460671936        460729353        460790470   
    460852981        457238236        460001860        460058449       
460118391        460177934        460235807        460296106      446029076     
  446982894        458975612        459990446        460388127        460445968
       460502404        460558901        460615867        460671944       
460729361        460790496        460852999        457246106        460001886   
    460058456        460118409        460177959        460235815       
460296114      446029191        446983231        458975638        459990545     
  460388135        460445976        460502420        460558927        460615875
       460671951        460729403        460790546        460853013       
457252641        460001894        460058464        460118417        460177967   
    460235856        460296122      446029720        446983330        458975737
       459990941        460388150        460446008        460502495       
460558943        460615883        460671969        460729411        460790579   
    460853039        457261295        460001902        460058506       
460118466        460177991        460235864        460296130      446030256     
  446983363        458976347        459991071        460388168        460446016
       460502511        460558950        460615891        460671977       
460729452        460790595        460853047        457262798        460001928   
    460058514        460118474        460178007        460235880       
460296148      446030694        446983439        458977147        459991089     
  460388176        460446024        460502537        460558968        460615925
       460672009        460729460        460790660        460853088       
457268209        460001936        460058555        460118482        460178015   
    460235898        460296155      446031049        446983652        458978921
       459991568        460388184        460446032        460502594       
460558992        460615933        460672017        460729478        460790686   
    460853096        457272573        460001944        460058563       
460118524        460178056        460235914        460296213      446032005     
  446983710        458979275        459991592        460388192        460446040
       460502602        460559024        460615974        460672025       
460729494        460790702        460853112        457287811        460001951   
    460058589        460118565        460178080        460235922       
460296221      446032369        446983835        458979291        459992277     
  460388218        460446065        460502644        460559032        460615990
       460672033        460729502        460790751        460853120       
457291979        460002025        460058597        460118573        460178098   
    460235948        460296239      446032542        446983959        458979853
       459992475        460388226        460446073        460502651       
460559040        460616014        460672041        460729510        460790769   
    460853146        457296366        460002033        460058613       
460118581        460178148        460235955        460296254      446032765     
  446983967        458980398        459992608        460388234        460446081
       460502677        460559065        460616022        460672058       
460729536        460790785        460853179        457302552        460002041   
    460058639        460118623        460178155        460235963       
460296296      446035511        446984395        458980844        459992988     
  460388275        460446099        460502685        460559073        460616030
       460672066        460729544        460790793        460853187       
457305514        460002058        460058647        460118631        460178163   
    460235971        460296312      446035842        446984510        458980976
       459993507        460388283        460446115        460502693       
460559115        460616055        460672082        460729577        460790819   
    460853195        457307767        460002066        460058654       
460118649        460178189        460235989        460296320      446037285     
  446984544        458981479        459993564        460388291        460446131
       460502701        460559131        460616071        460672108       
460729593        460790843        460853203        457328896        460002074   
    460058696        460118656        460178197        460235997       
460296346      446038473        446984551        458981743        459994091     
  460388317        460446149        460502719        460559156        460616097
       460672124        460729601        460790868        460853245       
457335685        460002082        460058720        460118672        460178213   
    460236003        460296379      446038770        446984650        458982576
       459994745        460388333        460446172        460502735       
460559164        460616139        460672132        460729635        460790884   
    460853260        457355584        460002090        460058753       
460118698        460178221        460236011        460296395      446038903     
  446984981        458982600        459995916        460388341        460446180
       460502743        460559172        460616147        460672157       
460729643        460790918        460853302        457360840        460002108   
    460058761        460118706        460178239        460236045       
460296403      446038911        446985277        458983061        459996161     
  460388358        460446206        460502768        460559180        460616162
       460672199        460729650        460790926        460853328       
457361764        460002116        460058779        460118714        460178288   
    460236060        460296437      446040222        446986036        458983145
       459996518        460388390        460446263        460502776       
460559214        460616170        460672207        460729676        460790959   
    460853336        457373215        460002124        460058787       
460118722        460178296        460236078        460296445      446040396     
  446986150        458984119        459997037        460388408        460446289
       460502784        460559222        460616196        460672215       
460729684        460790983        460853369        457375061        460002181   
    460058803        460118730        460178312        460236102       
460296460      446040644        446986184        458984879        459999926     
  460388416        460446297        460502818        460559230        460616246
       460672249        460729700        460791007        460853427       
457375111        460002207        460058811        460118748        460178346   
    460236110        460296486      446042855        446986192        458985652
       460000045        460388440        460446305        460502826       
460559248        460616253        460672256        460729718        460791015   
    460853435        457395622        460002223        460058829       
460118771        460178429        460236136        460296536      446044158     
  446986275        458986239        460000060        460388457        460446321
       460502834        460559271        460616261        460672272       
460729734        460791023        460853443        457398642        460002231   
    460058837        460118797        460178437        460236177       
460296569      446045718        446986309        458986403        460000581     
  460388465        460446339        460502859        460559297        460616279
       460672306        460729742        460791031        460853468       
457406742        460002256        460058852        460118813        460178445   
    460236193        460296577      446046831        446986424        458988839
       460001019        460388481        460446347        460502883       
460559305        460616295        460672314        460729759        460791049   
    460853476        457410801        460002264        460058860       
460118821        460178460        460236219        460296585      446047508     
  446986572        458988946        460001027        460388499        460446354
       460502925        460559339        460616303        460672322       
460729767        460791056        460853484        457425601        460002280   
    460058878        460118847        460178494        460236227       
460296593      446047714        446986655        458989100        460001167     
  460388515        460446388        460502933        460559354        460616311
       460672355        460729775        460791072        460853518       
457446029        460002298        460058886        460118854        460178510   
    460236235        460296601      446047961        446986796        458989126
       460001316        460388556        460446404        460502958       
460559362        460616337        460672363        460729783        460791080   
    460853526        457448355        460002306        460058894       
460118862        460178528        460236243        460296635      446049868     
  446986986        458989258        460001530        460388572        460446438
       460502966        460559388        460616345        460672371       
460729809        460791098        460853559        457452902        460002314   
    460058902        460118896        460178544        460236250       
460296668      446050338        446987026        458989795        460001639     
  460388580        460446446        460502974        460559396        460616386
       460672389        460729841        460791106        460853575       
457464345        460002322        460058910        460118912        460178551   
    460236268        460296742      446050379        446987208        458989902
       460001829        460388606        460446453        460502990       
460559404        460616394        460672413        460729858        460791163   
    460853591        457464444        460002330        460058944       
460118953        460178577        460236276        460296783      446050494     
  446987331        458990587        460001837        460388655        460446461
       460503014        460559420        460616402        460672447       
460729866        460791205        460853609        457477396        460002355   
    460058951        460118979        460178585        460236284       
460296791      446050858        446987695        458991031        460001985     
  460388663        460446487        460503030        460559438        460616428
       460672488        460729874        460791213        460853617       
457481547        460002363        460058969        460118995        460178593   
    460236292        460296817      446052763        446987802        458991148
       460002132        460388671        460446495        460503055       
460559461        460616444        460672496        460729890        460791221   
    460853633        457484418        460002371        460058977       
460119001        460178601        460236318        460296833      446053324     
  446987968        458991429        460002801        460388697        460446503
       460503063        460559479        460616477        460672504       
460729908        460791239        460853666        457489250        460002397   
    460058993        460119027        460178619        460236367       
460296841      446054033        446988149        458991635        460003643     
  460388754        460446511        460503089        460559495        460616519
       460672512        460729940        460791247        460853674       
457489722        460002405        460059009        460119035        460178676   
    460236383        460296866      446056400        446988156        458992781
       460003932        460388762        460446537        460503121       
460559503        460616527        460672520        460729957        460791270   
    460853682        457491645        460002421        460059017       
460119043        460178684        460236409        460296874      446058299     
  446988420        458993052        460003973        460388770        460446578
       460503139        460559511        460616568        460672538       
460729981        460791288        460853716        457493351        460002439   
    460059033        460119050        460178700        460236417       
460296882      446058356        446988503        458993334        460004161     
  460388788        460446594        460503162        460559529        460616576
       460672546        460730013        460791296        460853732       
457507366        460002454        460059058        460119068        460178718   
    460236433        460296908      446059677        446988651        458994217
       460004310        460388796        460446602        460503188       
460559537        460616584        460672553        460730047        460791304   
    460853765        457510576        460002488        460059066       
460119076        460178726        460236441        460296916      446061228     
  446988792        458994944        460005465        460388804        460446610
       460503204        460559552        460616592        460672561       
460730054        460791312        460853799        457510923        460002496   
    460059074        460119092        460178742        460236458       
460296924      446061517        446988834        458995107        460005663     
  460388812        460446636        460503220        460559560        460616626
       460672587        460730088        460791338        460853815       
457515781        460002520        460059082        460119118        460178767   
    460236482        460296957   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446061822        446989055        458995115        460007180       
460388838        460446693        460503303        460559586        460616642   
    460672603        460730112        460791346        460853872       
457533859        460002538        460059090        460119126        460178791   
    460236490        460296965      446062994        446989105        458995800
       460008287        460388846        460446701        460503345       
460559594        460616659        460672611        460730179        460791361   
    460853898        457535318        460002546        460059108       
460119134        460178809        460236516        460296973      446064024     
  446989121        458996550        460008469        460388861        460446727
       460503352        460559602        460616667        460672629       
460730203        460791379        460853914        457537140        460002553   
    460059116        460119175        460178817        460236532       
460296981      446064503        446989162        458996907        460008790     
  460388879        460446735        460503386        460559628        460616675
       460672686        460730237        460791395        460853955       
457539427        460002579        460059132        460119183        460178825   
    460236599        460297005      446064933        446989220        458997004
       460009590        460388887        460446776        460503402       
460559644        460616691        460672694        460730245        460791403   
    460853963        457540821        460002603        460059140       
460119209        460178833        460236607        460297013      446065757     
  446989329        458997012        460010655        460388903        460446784
       460503428        460559651        460616717        460672710       
460730252        460791437        460853971        457548303        460002629   
    460059165        460119217        460178858        460236623       
460297021      446066003        446989675        458998135        460011596     
  460388952        460446818        460503444        460559669        460616725
       460672728        460730302        460791445        460853989       
457561066        460002645        460059173        460119233        460178866   
    460236631        460297039      446067787        446990335        458999562
       460011737        460388978        460446826        460503477       
460559685        460616741        460672736        460730310        460791452   
    460854011        457561793        460002652        460059199       
460119241        460178874        460236664        460297070      446067811     
  446990400        459000006        460012362        460388994        460446834
       460503485        460559701        460616758        460672744       
460730351        460791460        460854029        457572972        460002660   
    460059207        460119258        460178882        460236672       
460297112      446069494        446990426        459000600        460012651     
  460389018        460446842        460503493        460559719        460616808
       460672769        460730369        460791478        460854037       
457573210        460002686        460059215        460119274        460178916   
    460236680        460297138      446069528        446990541        459001731
       460013956        460389026        460446859        460503519       
460559743        460616832        460672777        460730377        460791486   
    460854045        457575785        460002702        460059223       
460119282        460178924        460236706        460297146      446069536     
  446990715        459002051        460015514        460389034        460446867
       460503543        460559750        460616840        460672785       
460730393        460791502        460854052        457579753        460002710   
    460059249        460119308        460178973        460236763       
460297153      446069684        446990764        459002234        460015670     
  460389042        460446909        460503568        460559768        460616899
       460672793        460730427        460791510        460854060       
457581452        460002728        460059264        460119316        460178999   
    460236797        460297161      446070997        446990996        459004297
       460015761        460389059        460446917        460503584       
460559776        460616915        460672801        460730443        460791528   
    460854078        457586485        460002736        460059272       
460119324        460179047        460236821        460297179      446071359     
  446991028        459005203        460016249        460389067        460446925
       460503600        460559792        460616949        460672819       
460730450        460791536        460854094        457596708        460002744   
    460059298        460119332        460179054        460236839       
460297187      446072258        446991093        459005526        460016355     
  460389083        460446933        460503626        460559826        460616956
       460672827        460730468        460791551        460854110       
457611283        460002751        460059314        460119357        460179088   
    460236847        460297195      446073462        446991515        459005740
       460016496        460389109        460446958        460503642       
460559834        460616964        460672843        460730492        460791569   
    460854128        457611382        460002769        460059322       
460119373        460179096        460236888        460297252      446074387     
  446991556        459005757        460016603        460389133        460446966
       460503667        460559842        460616980        460672850       
460730518        460791577        460854136        457616530        460002793   
    460059330        460119381        460179104        460236904       
460297286      446075806        446991671        459006227        460017882     
  460389158        460446990        460503675        460559859        460617004
       460672868        460730567        460791585        460854144       
457624179        460002819        460059348        460119415        460179112   
    460236912        460297294      446076192        446991697        459006730
       460018211        460389182        460447006        460503683       
460559867        460617012        460672892        460730575        460791601   
    460854151        457627529        460002835        460059355       
460119449        460179138        460236920        460297302      446076978     
  446991788        459006904        460018260        460389208        460447030
       460503691        460559883        460617046        460672918       
460730609        460791619        460854177        457628543        460002843   
    460059371        460119456        460179161        460236938       
460297344      446078537        446992034        459007316        460018294     
  460389216        460447055        460503709        460559891        460617053
       460672926        460730617        460791627        460854193       
457640241        460002850        460059397        460119464        460179179   
    460236946        460297385      446080939        446992042        459007456
       460018534        460389240        460447063        460503725       
460559917        460617061        460672942        460730625        460791643   
    460854201        457642965        460002884        460059405       
460119472        460179195        460236995        460297393      446082356     
  446992158        459007779        460018997        460389281        460447113
       460503733        460559925        460617087        460672959       
460730658        460791668        460854227        457647279        460002918   
    460059413        460119498        460179203        460237019       
460297419      446082505        446992224        459007969        460020910     
  460389307        460447121        460503758        460559933        460617095
       460672967        460730682        460791676        460854235       
457648608        460002926        460059421        460119506        460179229   
    460237043        460297443      446084089        446992604        459008249
       460023278        460389331        460447139        460503774       
460559958        460617111        460672975        460730708        460791700   
    460854250        457651917        460002934        460059439       
460119514        460179237        460237050        460297450      446084261     
  446992851        459008694        460023450        460389349        460447154
       460503808        460559966        460617129        460672983       
460730716        460791718        460854292        457662740        460002942   
    460059447        460119522        460179245        460237068       
460297468      446084667        446992877        459008942        460023708     
  460389356        460447162        460503824        460559974        460617152
       460673007        460730724        460791775        460854326       
457667210        460002959        460059454        460119548        460179260   
    460237084        460297492      446084899        446993180        459010906
       460024383        460389364        460447170        460503832       
460560006        460617194        460673015        460730732        460791783   
    460854334        457669547        460002967        460059462       
460119563        460179278        460237092        460297500      446085417     
  446993537        459011136        460025349        460389372        460447188
       460503857        460560014        460617202        460673023       
460730740        460791791        460854342        457670511        460002975   
    460059470        460119571        460179286        460237118       
460297518      446087595        446993776        459011151        460026461     
  460389406        460447196        460503865        460560048        460617210
       460673031        460730773        460791809        460854359       
457673408        460002991        460059504        460119589        460179302   
    460237126        460297534      446090557        446993917        459011185
       460026669        460389414        460447212        460503881       
460560055        460617228        460673049        460730781        460791817   
    460854375        457677250        460003015        460059512       
460119597        460179310        460237134        460297542      446091662     
  446994063        459012548        460027048        460389448        460447238
       460503899        460560089        460617236        460673056       
460730807        460791825        460854391        457683456        460003031   
    460059520        460119605        460179336        460237142       
460297559      446092009        446994287        459012654        460027568     
  460389455        460447253        460503923        460560105        460617244
       460673064        460730815        460791833        460854409       
457707727        460003049        460059538        460119647        460179369   
    460237159        460297583      446092272        446994378        459012662
       460027584        460389463        460447279        460503964       
460560121        460617269        460673072        460730823        460791841   
    460854417        457707784        460003056        460059553       
460119654        460179377        460237175        460297609      446095754     
  446995128        459012738        460028228        460389471        460447287
       460503972        460560147        460617277        460673080       
460730864        460791882        460854425        457710077        460003064   
    460059579        460119662        460179427        460237183       
460297617      446096034        446995169        459012944        460028434     
  460389489        460447295        460504004        460560162        460617285
       460673098        460730872        460791908        460854433       
457711026        460003072        460059595        460119670        460179443   
    460237209        460297633      446096620        446995235        459013165
       460029002        460389505        460447329        460504020       
460560196        460617327        460673106        460730880        460791924   
    460854441        457712644        460003080        460059611       
460119688        460179476        460237233        460297641      446097685     
  446995490        459014486        460029655        460389513        460447337
       460504095        460560212        460617335        460673122       
460730898        460791940        460854458        457713949        460003098   
    460059629        460119738        460179492        460237241       
460297658      446099053        446995540        459014767        460030679     
  460389539        460447352        460504103        460560220        460617343
       460673130        460730906        460791957        460854474       
457725307        460003114        460059637        460119746        460179500   
    460237258        460297674      446099277        446995615        459015475
       460031099        460389547        460447360        460504137       
460560246        460617350        460673155        460730922        460791973   
    460854508        457725398        460003122        460059645       
460119753        460179518        460237274        460297690      446100315     
  446995623        459016390        460031156        460389554        460447378
       460504145        460560261        460617368        460673163       
460730930        460791981        460854516        457728608        460003130   
    460059660        460119787        460179526        460237282       
460297708      446104218        446995656        459016507        460031503     
  460389570        460447386        460504152        460560279        460617376
       460673197        460730948        460791999        460854524       
457734275        460003155        460059678        460119795        460179534   
    460237290        460297724      446104267        446995789        459016697
       460032030        460389588        460447394        460504178       
460560287        460617384        460673205        460730963        460792013   
    460854532        457736460        460003163        460059686       
460119803        460179567        460237308        460297732      446105207     
  446995854        459016762        460032535        460389596        460447402
       460504186        460560295        460617392        460673213       
460731011        460792021        460854540        457739811        460003205   
    460059694        460119837        460179575        460237324       
460297757      446106890        446995979        459017224        460032832     
  460389604        460447428        460504194        460560345        460617400
       460673221        460731029        460792039        460854565       
457763126        460003213        460059702        460119845        460179609   
    460237340        460297765      446109399        446996084        459017638
       460033574        460389620        460447444        460504202       
460560352        460617418        460673239        460731045        460792047   
    460854581        457774925        460003239        460059710       
460119852        460179658        460237365        460297773      446109530     
  446996241        459017828        460033582        460389638        460447451
       460504228        460560360        460617426        460673247       
460731052        460792088        460854599        457776086        460003254   
    460059744        460119860        460179682        460237407       
460297799      446112476        446996415        459017851        460034143     
  460389646        460447469        460504236        460560386        460617442
       460673254        460731078        460792104        460854607       
457782217        460003270        460059751        460119886        460179708   
    460237415        460297807      446113581        446996670        459017984
       460034275        460389687        460447477        460504244       
460560394        460617459        460673262        460731094        460792112   
    460854615        457785657        460003288        460059769       
460119894        460179716        460237423        460297815      446115750     
  446996936        459018073        460034895        460389711        460447485
       460504251        460560402        460617475        460673288       
460731136        460792120        460854631        457790392        460003296   
    460059777        460119902        460179724        460237456       
460297823      446116568        446997108        459018578        460035090     
  460389729        460447493        460504277        460560410        460617491
       460673296        460731144        460792138        460854649       
457794691        460003346        460059785        460119936        460179732   
    460237464        460297831      446119158        446997314        459018867
       460035306        460389737        460447501        460504293       
460560436        460617517        460673338        460731151        460792161   
    460854672        457798973        460003353        460059793       
460119944        460179757        460237472        460297864      446119430     
  446997322        459019550        460035314        460389745        460447519
       460504301        460560451        460617525        460673346       
460731185        460792179        460854706        457814226        460003395   
    460059801        460119951        460179799        460237498       
460297872      446119497        446997421        459019774        460036049     
  460389752        460447527        460504327        460560493        460617566
       460673353        460731193        460792195        460854714       
457814986        460003437        460059819        460119985        460179815   
    460237506        460297880      446121097        446997645        459019782
       460036312        460389760        460447550        460504343       
460560501        460617574        460673361        460731227        460792211   
    460854755        457820371        460003445        460059827       
460120009        460179831        460237514        460297922      446124620     
  446997868        459020103        460036817        460389794        460447600
       460504350        460560519        460617608        460673395       
460731284        460792229        460854763        457822310        460003478   
    460059835        460120025        460179849        460237571       
460297930      446125254        446997942        459020194        460037807     
  460389828        460447618        460504368        460560527        460617616
       460673403        460731292        460792237        460854771       
457830891        460003486        460059843        460120033        460179864   
    460237597        460297948      446125841        446998221        459020269
       460038524        460389836        460447626        460504384       
460560550        460617624        460673411        460731300        460792260   
    460854789        457831162        460003494        460059868       
460120058        460179872        460237639        460297963      446126088     
  446998312        459020293        460039167        460389851        460447642
       460504400        460560568        460617640        460673445       
460731318        460792286        460854805        457836278        460003502   
    460059884        460120066        460179880        460237647       
460297971      446127664        446998361        459021630        460039282     
  460389869        460447659        460504418        460560576        460617673
       460673452        460731326        460792294        460854813       
457842912        460003510        460059900        460120108        460179898   
    460237654        460297997      446128894        446998486        459021903
       460039381        460389885        460447691        460504434       
460560592        460617681        460673460        460731334        460792302   
    460854839        457866994        460003536        460059918       
460120116        460179906        460237670        460298003      446129215     
  446998510        459022224        460040686        460389893        460447717
       460504467        460560659        460617707        460673478       
460731383        460792310        460854854        457882272        460003544   
    460059926        460120132        460179914        460237704       
460298011      446129769        446998619        459022281        460040884     
  460389935        460447725        460504475        460560667        460617723
       460673486        460731391        460792336        460854862       
457882876        460003551        460059934        460120140        460179922   
    460237753        460298037      446130171        446998783        459022687
       460041098        460389943        460447733        460504483       
460560675        460617731        460673494        460731417        460792344   
    460854888        457883247        460003577        460059942       
460120165        460179930        460237761        460298060      446133977     
  446998924        459022703        460041817        460389950        460447741
       460504491        460560691        460617749        460673502       
460731425        460792351        460854896        457900850        460003585   
    460059959        460120173        460179948        460237779       
460298078      446134835        446999013        459023396        460042088     
  460389968        460447766        460504509        460560709        460617764
       460673528        460731433        460792377        460854904       
457911543        460003593        460059967        460120207        460179955   
    460237787        460298086      446136145        446999260        459023446
       460042120        460389976        460447790        460504525       
460560733        460617772        460673536        460731441        460792385   
    460854912        457919199        460003619        460059975       
460120223        460179963        460237803        460298102      446140402     
  446999294        459023610        460042211        460390024        460447816
       460504558        460560741        460617780        460673544       
460731458        460792393        460854920        457919819        460003627   
    460059983        460120249        460179997        460237811       
460298110      446142507        446999583        459023842        460042633     
  460390040        460447824        460504566        460560758        460617814
       460673551        460731466        460792401        460854953       
457921955        460003635        460059991        460120280        460180003   
    460237837        460298144      446145039        447000241        459023859
       460042740        460390073        460447832        460504574       
460560766        460617822        460673577        460731474        460792427   
    460855000        457926483        460003650        460060023       
460120306        460180011        460237845        460298151      446147084     
  447000506        459023917        460043078        460390081        460447857
       460504582        460560782        460617830        460673593       
460731482        460792468        460855034        457927713        460003668   
    460060031        460120314        460180029        460237852       
460298169      446150716        447000555        459024030        460044308     
  460390099        460447865        460504590        460560790        460617848
       460673619        460731490        460792476        460855042       
457929495        460003692        460060056        460120330        460180037   
    460237878        460298185   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446151557        447000605        459024287        460044340       
460390107        460447873        460504608        460560808        460617871   
    460673668        460731565        460792534        460855059       
457931905        460003718        460060064        460120348        460180045   
    460237886        460298201      446152050        447000621        459025201
       460044639        460390131        460447931        460504624       
460560824        460617897        460673676        460731581        460792542   
    460855091        457935187        460003726        460060072       
460120355        460180052        460237902        460298235      446153009     
  447000746        459025979        460044951        460390149        460447956
       460504632        460560832        460617939        460673684       
460731599        460792567        460855109        457942522        460003734   
    460060080        460120363        460180060        460237910       
460298250      446154106        447001058        459027389        460046881     
  460390156        460447964        460504699        460560857        460617962
       460673692        460731607        460792575        460855117       
457945152        460003742        460060098        460120371        460180078   
    460237969        460298318      446156176        447001181        459027413
       460047418        460390172        460447972        460504715       
460560865        460617996        460673700        460731615        460792583   
    460855125        457946770        460003759        460060106       
460120389        460180086        460237993        460298326      446157182     
  447001439        459027900        460047467        460390198        460447980
       460504731        460560881        460618002        460673726       
460731631        460792591        460855133        457948958        460003767   
    460060114        460120397        460180094        460238017       
460298334      446157448        447001496        459027934        460048416     
  460390206        460447998        460504749        460560899        460618051
       460673734        460731649        460792609        460855158       
457949147        460003775        460060122        460120405        460180102   
    460238058        460298359      446158503        447001538        459028064
       460048945        460390214        460448004        460504764       
460560931        460618085        460673767        460731672        460792625   
    460855166        457949378        460003783        460060130       
460120413        460180169        460238066        460298391      446158594     
  447001629        459028072        460049059        460390222        460448038
       460504772        460560949        460618093        460673775       
460731680        460792633        460855174        457951465        460003791   
    460060148        460120421        460180177        460238108       
460298417      446159196        447001769        459028940        460049125     
  460390230        460448053        460504798        460560956        460618101
       460673783        460731698        460792641        460855182       
457952091        460003809        460060189        460120439        460180185   
    460238132        460298425      446160418        447001926        459029252
       460050172        460390248        460448095        460504806       
460560964        460618127        460673791        460731706        460792682   
    460855208        457952893        460003817        460060197       
460120447        460180193        460238140        460298433      446160442     
  447002361        459029542        460050321        460390263        460448103
       460504814        460560972        460618135        460673817       
460731714        460792716        460855323        457953412        460003825   
    460060205        460120454        460180201        460238157       
460298458      446161341        447002460        459029658        460050693     
  460390289        460448111        460504822        460560980        460618143
       460673825        460731730        460792724        460855356       
457955466        460003858        460060221        460120462        460180268   
    460238181        460298466      446162323        447003203        459030128
       460050735        460390305        460448129        460504830       
460560998        460618150        460673833        460731755        460792740   
    460855364        457963361        460003882        460060239       
460120470        460180276        460238207        460298474      446163867     
  447003310        459030755        460051089        460390313        460448160
       460504848        460561012        460618168        460673841       
460731763        460792765        460855372        457964146        460003908   
    460060247        460120488        460180292        460238215       
460298482      446164600        447003716        459031589        460051121     
  460390321        460448210        460504863        460561020        460618176
       460673858        460731797        460792773        460855414       
457964708        460003916        460060254        460120504        460180300   
    460238231        460298490      446165045        447003989        459031720
       460051766        460390339        460448228        460504871       
460561079        460618184        460673866        460731813        460792781   
    460855422        457966844        460003924        460060270       
460120520        460180318        460238256        460298508      446165714     
  447004094        459032066        460053713        460390347        460448236
       460504897        460561087        460618192        460673874       
460731847        460792799        460855430        457967586        460003940   
    460060288        460120546        460180334        460238280       
460298516      446166266        447004375        459032454        460054968     
  460390354        460448269        460504905        460561095        460618200
       460673882        460731854        460792807        460855448       
457973022        460003957        460060296        460120553        460180342   
    460238298        460298524      446166456        447004458        459032470
       460055387        460390388        460448277        460504913       
460561103        460618226        460673890        460731862        460792823   
    460855455        457975019        460003981        460060304       
460120561        460180409        460238314        460298532      446167272     
  447004706        459032660        460055445        460390396        460448335
       460504939        460561137        460618234        460673908       
460731888        460792831        460855471        457975688        460004005   
    460060312        460120579        460180425        460238330       
460298540      446168080        447004862        459032744        460056476     
  460390404        460448350        460504947        460561152        460618259
       460673916        460731896        460792856        460855497       
457982452        460004021        460060320        460120587        460180433   
    460238348        460298557      446170292        447004888        459032801
       460057318        460390438        460448368        460504962       
460561194        460618267        460673932        460731912        460792864   
    460855513        457984961        460004062        460060338       
460120603        460180441        460238389        460298565      446172421     
  447005042        459032827        460057599        460390446        460448376
       460504970        460561251        460618275        460673940       
460731920        460792872        460855521        457985547        460004070   
    460060387        460120629        460180458        460238405       
460298573      446172785        447005125        459033254        460057730     
  460390487        460448384        460504996        460561269        460618283
       460673957        460731946        460792880        460855554       
457990869        460004088        460060478        460120637        460180466   
    460238413        460298607      446172835        447005554        459033528
       460058043        460390495        460448392        460505001       
460561277        460618291        460673973        460731961        460792898   
    460855596        457991032        460004104        460060486       
460120652        460180482        460238439        460298649      446174088     
  447005612        459033593        460058670        460390511        460448459
       460505027        460561285        460618317        460673981       
460731987        460792922        460855604        457991669        460004112   
    460060502        460120678        460180490        460238470       
460298664      446174286        447005661        459033866        460059850     
  460390529        460448533        460505035        460561293        460618366
       460673999        460731995        460792930        460855612       
457993459        460004120        460060510        460120686        460180508   
    460238488        460298672      446176125        447005810        459033908
       460060015        460390537        460448558        460505050       
460561301        460618374        460674005        460732019        460792948   
    460855620        457993798        460004203        460060544       
460120694        460180516        460238504        460298680      446177917     
  447005901        459034096        460060213        460390545        460448566
       460505068        460561319        460618382        460674013       
460732068        460792955        460855661        457998177        460004211   
    460060551        460120702        460180532        460238512       
460298698      446178857        447005984        459034526        460060262     
  460390552        460448574        460505076        460561327        460618390
       460674021        460732076        460792963        460855687       
457998292        460004245        460060593        460120710        460180540   
    460238538        460298714      446179723        447006073        459034542
       460060437        460390560        460448582        460505084       
460561335        460618408        460674039        460732084        460792971   
    460855695        458000148        460004252        460060601       
460120736        460180557        460238553        460298722      446180937     
  447006115        459035275        460060569        460390578        460448590
       460505092        460561350        460618416        460674047       
460732142        460792989        460855703        458000650        460004260   
    460060619        460120751        460180565        460238561       
460298748      446181026        447006313        459035424        460062029     
  460390594        460448608        460505100        460561368        460618432
       460674054        460732159        460792997        460855711       
458000866        460004278        460060627        460120769        460180631   
    460238579        460298755      446183220        447006735        459035499
       460063183        460390610        460448624        460505118       
460561376        460618440        460674070        460732175        460793003   
    460855729        458006608        460004328        460060635       
460120777        460180649        460238587        460298763      446184988     
  447006909        459036075        460063878        460390628        460448632
       460505134        460561384        460618457        460674096       
460732183        460793011        460855737        458009842        460004369   
    460060668        460120785        460180656        460238603       
460298771      446185043        447006933        459036216        460064058     
  460390644        460448640        460505142        460561400        460618473
       460674104        460732191        460793029        460855216       
458014248        460004385        460060684        460120801        460180664   
    460238611        460298789      446185381        447007204        459036356
       460064231        460390651        460448657        460505159       
460561418        460618481        460674112        460732209        460793037   
    460855224        458017696        460004393        460060692       
460120819        460180672        460238629        460298805      446186959     
  447007345        459036935        460064702        460390669        460448665
       460505191        460561467        460618499        460674120       
460732217        460793045        460855257        458019122        460004435   
    460060700        460120843        460180680        460238660       
460298813      446188377        447007436        459036968        460064827     
  460390677        460448673        460505217        460561475        460618531
       460674138        460732233        460793060        460855265       
458023116        460004443        460060734        460120850        460180698   
    460238694        460298839      446192510        447007469        459037875
       460064975        460390685        460448699        460505241       
460561483        460618572        460674146        460732274        460793094   
    460855299        458023645        460004450        460060742       
460120868        460180706        460238702        460298862      446196008     
  447007774        459038063        460065923        460390701        460448707
       460505258        460561509        460618580        460674153       
460732308        460793102        460857824        458024825        460004468   
    460060759        460120876        460180714        460238728       
460298920      446198640        447007931        459038170        460065956     
  460390719        460448723        460505266        460561517        460618606
       460674161        460732316        460793128        460857832       
458028875        460004500        460060767        460120884        460180722   
    460238736        460298961      446200354        447008079        459038188
       460067028        460390727        460448731        460505282       
460561533        460618614        460674179        460732324        460793136   
    460857857        458032679        460004526        460060783       
460120918        460180730        460238744        460298987      446201303     
  447008285        459038840        460067457        460390743        460448749
       460505324        460561582        460618622        460674187       
460732332        460793144        460857931        458033685        460004534   
    460060817        460120926        460180748        460238777       
460299001      446202921        447008384        459039137        460070527     
  460390750        460448756        460505365        460561608        460618655
       460674195        460732340        460793169        460857956       
458033776        460004542        460060825        460120934        460180771   
    460238819        460299019      446203572        447008483        459039624
       460070949        460390768        460448780        460505381       
460561616        460618663        460674203        460732357        460793177   
    460858020        458035243        460004559        460060833       
460120959        460180789        460238827        460299027      446204307     
  447008970        459040234        460073067        460390784        460448798
       460505399        460561632        460618689        460674211       
460732373        460793185        460858038        458038924        460004609   
    460060858        460120975        460180805        460238835       
460299035      446204778        447009143        459041471        460073315     
  460390792        460448806        460505415        460561640        460618697
       460674229        460732381        460793193        460858103       
458039955        460004617        460060882        460120991        460180813   
    460238843        460299043      446205171        447009184        459041513
       460073968        460390800        460448855        460505423       
460561657        460618705        460674237        460732399        460793227   
    460858152        458048600        460004633        460060908       
460121023        460180862        460238900        460299076      446205668     
  447009317        459041554        460074164        460390826        460448863
       460505431        460561673        460618713        460674252       
460732415        460793235        460858178        458049046        460004641   
    460060924        460121049        460180870        460238918       
460299084      446205940        447009325        459042339        460074628     
  460390842        460448889        460505456        460561699        460618721
       460674260        460732423        460793243        460858194       
458050341        460004658        460060932        460121056        460180888   
    460238926        460299092      446206260        447009366        459042370
       460074727        460390859        460448921        460505480       
460561723        460618739        460674278        460732431        460793250   
    460858210        458051919        460004666        460060940       
460121064        460180896        460238942        460299100      446209017     
  447009440        459042594        460075435        460390867        460448947
       460505506        460561731        460618754        460674286       
460732456        460793268        460858228        458052982        460004674   
    460060957        460121072        460180904        460238967       
460299118      446209777        447009523        459042602        460076441     
  460390875        460448954        460505530        460561764        460618788
       460674294        460732464        460793284        460858236       
458058302        460004682        460060965        460121098        460180920   
    460238975        460299142      446210221        447009820        459043683
       460077076        460390917        460448962        460505548       
460561772        460618804        460674302        460732480        460793300   
    460858269        458062429        460004690        460060981       
460121130        460180953        460238983        460299167      446211377     
  447010026        459043774        460077498        460390925        460448970
       460505563        460561780        460618812        460674328       
460732498        460793326        460858293        458067147        460004708   
    460060999        460121163        460180961        460238991       
460299183      446212227        447010091        459044079        460077514     
  460390933        460448988        460505597        460561798        460618846
       460674336        460732506        460793334        460858327       
458067352        460004716        460061005        460121189        460180979   
    460239015        460299233      446213449        447010257        459044137
       460077761        460390958        460448996        460505639       
460561814        460618853        460674351        460732522        460793367   
    460858335        458073582        460004724        460061021       
460121197        460180987        460239031        460299241      446214025     
  447010299        459044400        460078017        460390966        460449002
       460505647        460561848        460618879        460674377       
460732530        460793375        460858350        458076478        460004732   
    460061047        460121221        460181001        460239056       
460299258      446214801        447010521        459044715        460078801     
  460390982        460449028        460505654        460561855        460618887
       460674385        460732555        460793383        460858368       
458082369        460004740        460061054        460121247        460181019   
    460239072        460299274      446215782        447010612        459047288
       460078934        460390990        460449036        460505670       
460561871        460618911        460674393        460732589        460793391   
    460858376        458082641        460004757        460061062       
460121254        460181027        460239098        460299282      446218588     
  447010695        459047544        460079486        460391006        460449051
       460505712        460561897        460618929        460674401       
460732613        460793409        460858400        458083854        460004765   
    460061070        460121288        460181050        460239122       
460299308      446218901        447010760        459047999        460080484     
  460391014        460449069        460505720        460561905        460618937
       460674419        460732621        460793417        460858418       
458084449        460004773        460061096        460121312        460181068   
    460239148        460299324      446219255        447010802        459049136
       460081037        460391022        460449077        460505738       
460561913        460618945        460674427        460732647        460793433   
    460858434        458084886        460004781        460061104       
460121320        460181118        460239163        460299373      446219735     
  447011487        459049631        460081284        460391055        460449093
       460505746        460561939        460618960        460674443       
460732654        460793441        460858475        458085511        460004807   
    460061120        460121338        460181126        460239171       
460299381      446220055        447011818        459049706        460081920     
  460391063        460449101        460505753        460561970        460618986
       460674450        460732662        460793458        460858491       
458086246        460004849        460061146        460121346        460181134   
    460239189        460299415      446220709        447012014        459051116
       460081987        460391097        460449119        460505761       
460562028        460618994        460674468        460732670        460793466   
    460858533        458087111        460004856        460061153       
460121361        460181159        460239205        460299423      446220980     
  447012071        459052239        460081995        460391113        460449127
       460505787        460562044        460619018        460674484       
460732688        460793474        460858566        458092152        460004914   
    460061161        460121403        460181167        460239221       
460299431      446221137        447012089        459052536        460082381     
  460391121        460449143        460505795        460562051        460619042
       460674492        460732696        460793482        460858574       
458093143        460004922        460061187        460121411        460181175   
    460239247        460299449      446221178        447012220        459053641
       460083116        460391154        460449150        460505811       
460562069        460619067        460674500        460732704        460793508   
    460858616        458103330        460004955        460061195       
460121437        460181183        460239254        460299472      446221301     
  447012303        459053815        460083504        460391188        460449168
       460505829        460562077        460619075        460674518       
460732712        460793516        460858673        458105772        460004971   
    460061211        460121452        460181191        460239312       
460299480      446221582        447012337        459054045        460083736     
  460391204        460449176        460505845        460562093        460619091
       460674526        460732720        460793524        460858681       
458108545        460004989        460061237        460121494        460181209   
    460239320        460299498   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446221632        447012360        459054177        460083975       
460391212        460449192        460505852        460562127        460619109   
    460674542        460732738        460793540        460858715       
458109550        460005010        460061245        460121502        460181217   
    460239346        460299522      446221954        447012386        459054409
       460084148        460391253        460449200        460505860       
460562143        460619117        460674559        460732753        460793557   
    460858723        458110483        460005028        460061252       
460121510        460181233        460239379        460299530      446221996     
  447012410        459054896        460084577        460391261        460449226
       460505894        460562168        460619158        460674567       
460732795        460793573        460858731        458111713        460005036   
    460061278        460121528        460181332        460239387       
460299563      446222622        447012642        459055133        460084874     
  460391279        460449242        460505902        460562192        460619174
       460674575        460732803        460793581        460855745       
458113875        460005044        460061286        460121551        460181340   
    460239403        460299571      446222879        447012881        459056602
       460084882        460391295        460449259        460505944       
460562218        460619182        460674583        460732829        460793599   
    460855752        458113909        460005051        460061294       
460121569        460181381        460239411        460299589      446222986     
  447013137        459056842        460085442        460391311        460449267
       460505969        460562267        460619224        460674591       
460732837        460793607        460855778        458115201        460005069   
    460061310        460121577        460181399        460239437       
460299597      446223380        447013301        459057287        460085517     
  460391345        460449275        460505985        460562275        460619232
       460674690        460732860        460793615        460855794       
458116829        460005077        460061328        460121585        460181407   
    460239445        460299605      446223695        447013913        459057550
       460086788        460391352        460449283        460505993       
460562283        460619307        460674716        460732894        460793623   
    460855802        458121548        460005085        460061336       
460121593        460181415        460239452        460299639      446223703     
  447014259        459058756        460087299        460391360        460449309
       460506009        460562291        460619323        460674724       
460732910        460793631        460855828        458122785        460005101   
    460061344        460121627        460181449        460239460       
460299647      446224008        447014374        459059697        460087455     
  460391394        460449317        460506033        460562309        460619331
       460674732        460732936        460793649        460855836       
458126778        460005119        460061351        460121635        460181456   
    460239478        460299654      446224065        447014382        459059747
       460087562        460391410        460449325        460506041       
460562325        460619364        460674757        460732944        460793656   
    460855869        458129814        460005135        460061369       
460121650        460181498        460239502        460299670      446224271     
  447014788        459062345        460089196        460391428        460449333
       460506066        460562408        460619372        460674765       
460732951        460793664        460855893        458131414        460005150   
    460061377        460121668        460181506        460239510       
460299696      446224347        447014887        459062535        460089667     
  460391501        460449341        460506074        460562416        460619380
       460674781        460732977        460793672        460855901       
458133428        460005168        460061419        460121676        460181522   
    460239536        460299720      446224610        447015108        459062592
       460090269        460391550        460449358        460506090       
460562432        460619422        460674799        460733017        460793680   
    460855919        458137783        460005176        460061427       
460121684        460181555        460239544        460299738      446224925     
  447015215        459063558        460090335        460391568        460449366
       460506124        460562457        460619430        460674807       
460733066        460793698        460855927        458138153        460005192   
    460061435        460121726        460181563        460239551       
460299746      446224974        447015298        459063970        460090426     
  460391576        460449374        460506132        460562465        460619455
       460674815        460733074        460793706        460855935       
458141009        460005200        460061450        460121734        460181571   
    460239569        460299753      446225179        447015314        459065132
       460090574        460391592        460449408        460506140       
460562473        460619489        460674823        460733082        460793714   
    460855943        458143120        460005226        460061468       
460121775        460181597        460239577        460299779      446225294     
  447015553        459065223        460090772        460391600        460449416
       460506165        460562481        460619513        460674849       
460733108        460793722        460855950        458147717        460005234   
    460061476        460121783        460181605        460239593       
460299787      446225302        447015629        459065561        460091267     
  460391618        460449424        460506173        460562499        460619539
       460674856        460733116        460793730        460855968       
458155421        460005242        460061484        460121791        460181621   
    460239601        460299795      446225591        447015637        459066601
       460091432        460391626        460449432        460506199       
460562515        460619570        460674872        460733124        460793755   
    460856016        458160355        460005259        460061500       
460121809        460181639        460239619        460299803      446226227     
  447015884        459067260        460091580        460391634        460449473
       460506231        460562531        460619588        460674880       
460733132        460793771        460856024        458163995        460005267   
    460061518        460121817        460181647        460239627       
460299829      446226433        447015991        459067641        460091648     
  460391667        460449507        460506256        460562564        460619612
       460674906        460733140        460793789        460856081       
458170412        460005283        460061534        460121833        460181654   
    460239635        460299837      446227555        447016205        459067906
       460091879        460391675        460449523        460506264       
460562572        460619620        460674914        460733157        460793797   
    460856099        458171428        460005291        460061567       
460121890        460181662        460239643        460299852      446227563     
  447016320        459068128        460092901        460391691        460449531
       460506272        460562598        460619638        460674922       
460733165        460793813        460856115        458175858        460005309   
    460061641        460121908        460181688        460239650       
460299860      446227761        447016551        459068235        460093545     
  460391725        460449549        460506306        460562606        460619653
       460674948        460733181        460793821        460856156       
458180874        460005317        460061666        460121916        460181696   
    460239668        460299886      446228017        447016734        459068417
       460094006        460391733        460449556        460506314       
460562614        460619661        460674971        460733199        460793839   
    460856172        458182649        460005341        460061690       
460121924        460181720        460239684        460299910      446228421     
  447016833        459068516        460094097        460391758        460449580
       460506330        460562622        460619745        460675002       
460733207        460793847        460856198        458184751        460005358   
    460061740        460121932        460181753        460239692       
460299977      446228769        447016841        459069191        460094170     
  460391766        460449598        460506348        460562630        460619752
       460675119        460733249        460793854        460856222       
458185535        460005374        460061757        460121940        460181779   
    460239700        460299993      446229213        447017146        459069902
       460094477        460391774        460449614        460506371       
460562648        460619778        460675135        460733256        460793862   
    460856289        458186335        460005390        460061765       
460121981        460181795        460239718        460300015      446229247     
  447017450        459070330        460094568        460391782        460449630
       460506389        460562655        460619786        460675168       
460733264        460793870        460856354        458186863        460005424   
    460061781        460121999        460181811        460239734       
460300031      446229353        447017690        459071080        460095086     
  460391824        460449648        460506397        460562663        460619794
       460675192        460733322        460793888        460856420       
458188745        460005432        460061799        460122005        460181837   
    460239742        460300056      446229544        447017757        459071155
       460095300        460391832        460449655        460506413       
460562689        460619802        460675218        460733348        460793896   
    460856453        458192630        460005440        460061831       
460122021        460181845        460239759        460300080      446229726     
  447017963        459071247        460095680        460391840        460449663
       460506439        460562705        460619828        460675226       
460733363        460793904        460856487        458195195        460005515   
    460061849        460122047        460181852        460239775       
460300106      446230013        447018342        459071312        460095938     
  460391857        460449671        460506470        460562721        460619836
       460675234        460733371        460793920        460856495       
458195419        460005531        460061864        460122062        460181878   
    460239791        460300114      446230062        447018383        459072591
       460096050        460391865        460449689        460506504       
460562747        460619844        460675242        460733389        460793938   
    460856552        458196441        460005556        460061948       
460122070        460181886        460239809        460300148      446230369     
  447018532        459072633        460096530        460391873        460449697
       460506538        460562754        460619877        460675259       
460733413        460793946        460856586        458205630        460005572   
    460061963        460122088        460181894        460239817       
460300155      446230757        447018854        459072963        460096688     
  460391881        460449705        460506546        460562812        460619885
       460675275        460733421        460793953        460856602       
458226305        460005598        460061989        460122096        460181910   
    460239825        460300189      446230914        447018870        459073094
       460098163        460391899        460449713        460506553       
460562820        460619893        460675309        460733439        460793987   
    460856628        458233053        460005606        460062003       
460122104        460181944        460239833        460300221      446230955     
  447018987        459073839        460098940        460391915        460449721
       460506579        460562838        460619901        460675325       
460733447        460793995        460856636        458234598        460005622   
    460062052        460122120        460181977        460239841       
460300247      446231003        447019001        459074357        460101454     
  460391931        460449739        460506587        460562879        460619919
       460675358        460733462        460794019        460856644       
458241536        460005630        460062102        460122146        460181985   
    460239866        460300254      446231482        447019266        459074837
       460101595        460391956        460449754        460506595       
460562887        460619927        460675366        460733488        460794027   
    460856677        458246899        460005648        460062128       
460122229        460181993        460239874        460300270      446231581     
  447019324        459075115        460101660        460391972        460449762
       460506611        460562895        460619950        460675374       
460733520        460794035        460856685        458248812        460005671   
    460062177        460122245        460182009        460239890       
460300288      446231961        447019522        459075206        460101959     
  460392004        460449770        460506637        460562903        460619976
       460675382        460733538        460794050        460856735       
458250040        460005713        460062185        460122278        460182025   
    460239908        460300296      446232175        447019894        459075321
       460102080        460392038        460449812        460506645       
460562937        460619984        460675390        460733546        460794068   
    460856784        458250354        460005721        460062193       
460122286        460182033        460239924        460300312      446232548     
  447020173        459075537        460102171        460392046        460449820
       460506652        460562945        460619992        460675424       
460733587        460794100        460856800        458250586        460005754   
    460062201        460122294        460182041        460239932       
460300320      446232555        447020942        459075701        460102437     
  460392061        460449838        460506686        460562952        460620016
       460675499        460733629        460794118        460856859       
458255163        460005762        460062219        460122310        460182066   
    460239965        460300379      446232639        447020991        459076451
       460103070        460392079        460449853        460506702       
460562960        460620024        460675515        460733645        460794142   
    460856867        458257185        460005770        460062235       
460122328        460182074        460239981        460300403      446232704     
  447021072        459076923        460103310        460392087        460449861
       460506728        460562978        460620057        460675523       
460733652        460794191        460856909        458260783        460005804   
    460062243        460122336        460182082        460239999       
460300411      446232878        447021155        459077327        460104540     
  460392103        460449903        460506736        460562986        460620065
       460675531        460733686        460794217        460856933       
458261781        460005820        460062268        460122369        460182090   
    460240021        460300429      446232936        447021262        459078044
       460105216        460392111        460449911        460506777       
460563018        460620073        460675549        460733728        460794233   
    460856966        458264637        460005838        460062284       
460122377        460182116        460240039        460300445      446233421     
  447021296        459079737        460105554        460392129        460449929
       460506785        460563026        460620081        460675564       
460733736        460794258        460856990        458264843        460005846   
    460062292        460122393        460182124        460240047       
460300452      446233462        447021486        459080057        460105604     
  460392137        460449937        460506827        460563034        460620107
       460675598        460733744        460794266        460857006       
458271442        460005887        460062334        460122419        460182132   
    460240054        460300460      446233553        447021825        459080321
       460105836        460392145        460449945        460506835       
460563042        460620131        460675614        460733751        460794274   
    460857048        458272564        460005911        460062342       
460122427        460182157        460240070        460300486      446233587     
  447021916        459081246        460106875        460392160        460449960
       460506843        460563059        460620149        460675648       
460733769        460794290        460857097        458275633        460005929   
    460062367        460122443        460182165        460240088       
460300494      446233595        447022088        459081972        460107287     
  460392178        460449978        460506850        460563117        460620156
       460675663        460733785        460794316        460857162       
458276987        460005945        460062375        460122468        460182173   
    460240096        460300502      446233660        447022104        459082160
       460107964        460392186        460449986        460506868       
460563125        460620164        460675697        460733801        460794340   
    460857170        458277332        460005952        460062391       
460122500        460182215        460240146        460300510      446233959     
  447022138        459082343        460108012        460392202        460450000
       460506876        460563190        460620180        460675721       
460733819        460794357        460857204        458281557        460005986   
    460062409        460122526        460182231        460240179       
460300528      446233967        447022153        459082632        460108590     
  460392210        460450026        460506900        460563208        460620206
       460675754        460733850        460794373        460857220       
458288271        460005994        460062417        460122534        460182249   
    460240187        460300536      446234205        447022260        459083705
       460109762        460392228        460450034        460506918       
460563232        460620214        460675796        460733868        460794381   
    460857246        458293164        460006000        460062425       
460122542        460182272        460240203        460300577      446234601     
  447022310        459084067        460109804        460392236        460450042
       460506926        460563240        460620230        460675804       
460733900        460794399        460857253        458300035        460006026   
    460062433        460122559        460182280        460240229       
460300593      446234627        447022450        459084125        460110455     
  460392251        460450059        460506942        460563257        460620248
       460675838        460733918        460794407        460857261       
458306800        460006059        460062441        460122567        460182306   
    460240310        460300601      446234718        447022559        459084299
       460111016        460392269        460450075        460506967       
460563265        460620263        460675879        460733926        460794449   
    460857279        458308285        460006067        460062466       
460122575        460182314        460240328        460300619      446234957     
  447022872        459085619        460111321        460392285        460450109
       460506991        460563273        460620271        460675911       
460733942        460794480        460857303        458314994        460006091   
    460062490        460122591        460182330        460240336       
460300635      446235251        447023235        459085965        460111743     
  460392293        460450117        460507007        460563307        460620289
       460675929        460733959        460794530        460857311       
458318052        460006117        460062524        460122609        460182355   
    460240351        460300643      446235376        447023292        459085999
       460112998        460392319        460450133        460507023       
460563323        460620297        460675937        460733967        460794555   
    460857345        458322088        460006166        460062532       
460122617        460182363        460240369        460300650      446235392     
  447023540        459087144        460113244        460392343        460450141
       460507049        460563331        460620313        460675952       
460733983        460794571        460857402        458324761        460006174   
    460062540        460122625        460182371        460240377       
460300668      446235475        447023557        459087227        460113293     
  460392350        460450158        460507064        460563349        460620321
       460675960        460734007        460794589        460857410       
458328358        460006182        460062557        460122641        460182397   
    460240385        460300676      446235574        447023573        459087656
       460113566        460392368        460450166        460507080       
460563356        460620339        460675978        460734023        460794605   
    460857444        458331063        460006208        460062565       
460122658        460182405        460240401        460300692      446235608     
  447023706        459087698        460113574        460392376        460450174
       460507098        460563364        460620354        460675986       
460734049        460794621        460857451        458337052        460006216   
    460062573        460122690        460182413        460240427       
460300718      446235731        447023839        459088472        460113855     
  460392384        460450182        460507106        460563372        460620362
       460675994        460734064        460794639        460857477       
458341286        460006224        460062581        460122716        460182421   
    460240476        460300726      446236002        447023888        459089181
       460114002        460392392        460450190        460507114       
460563398        460620370        460676026        460734072        460794670   
    460857501        458342185        460006232        460062599       
460122724        460182439        460240484        460300734      446236044     
  447024241        459089603        460116403        460392418        460450208
       460507122        460563406        460620388        460676042       
460734080        460794696        460857550        458345329        460006240   
    460062607        460122732        460182454        460240492       
460300759      446236119        447024365        459089967        460117609     
  460392426        460450224        460507130        460563414        460620396
       460676059        460734098        460794720        460857568       
458346707        460006273        460062615        460122740        460182462   
    460240526        460300767   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446236143        447024373        459089983        460118516       
460392442        460450232        460507163        460563430        460620404   
    460676075        460734106        460794738        460857592       
458349982        460006281        460062623        460122757        460182470   
    460240534        460300775      446236267        447024407        459090221
       460118805        460392467        460450240        460507171       
460563448        460620420        460676091        460734130        460794761   
    460857626        458360724        460006299        460062672       
460122773        460182512        460240559        460300791      446236465     
  447024472        459090262        460118920        460392475        460450265
       460507197        460563455        460620438        460676109       
460734148        460794787        460857634        458362191        460006307   
    460062706        460122807        460182520        460240583       
460300809      446237034        447024639        459090361        460119761     
  460392483        460450273        460507205        460563463        460620453
       460676125        460734163        460794803        460857642       
458362373        460006315        460062714        460122815        460182538   
    460240609        460300817      446237315        447024688        459090486
       460120967        460392491        460450281        460507213       
460563471        460620461        460676158        460734288        460794829   
    460857675        458364114        460006323        460062755       
460122823        460182546        460240617        460300825      446237406     
  447024720        459091237        460121353        460392509        460450299
       460507221        460563489        460620487        460676166       
460734304        460794837        460857717        458367927        460006331   
    460062763        460122856        460182579        460240641       
460300833      446237844        447024878        459092185        460122492     
  460392525        460450307        460507247        460563497        460620495
       460676174        460734312        460794845        460857725       
458381134        460006349        460062771        460122872        460182587   
    460240658        460300866      446238370        447025099        459092300
       460122666        460392533        460450315        460507254       
460563505        460620503        460676190        460734346        460794852   
    460857766        458400926        460006380        460062797       
460122880        460182611        460240666        460300874      446238644     
  447025149        459092474        460122930        460392541        460450364
       460507296        460563513        460620511        460676208       
460734361        460794860        460857790        458414448        460006398   
    460062813        460122922        460182629        460240674       
460300890      446239329        447025206        459092938        460123250     
  460392566        460450372        460507304        460563521        460620529
       460676216        460734387        460794886        460857808       
458417896        460006406        460062821        460122963        460182637   
    460240716        460300916      446240335        447025263        459093241
       460123292        460392590        460450398        460507312       
460563539        460620537        460676240        460734395        460794928   
    460858749        458424702        460006414        460062904       
460122997        460182694        460240724        460300973      446240418     
  447025537        459095337        460123367        460392608        460450414
       460507320        460563547        460620552        460676265       
460734437        460795065        460858756        458425642        460006422   
    460062912        460123011        460182728        460240732       
460300981      446240608        447025586        459096152        460123698     
  460392624        460450422        460507346        460563554        460620560
       460676299        460734452        460795073        460858806       
458429032        460006430        460062920        460123060        460182744   
    460240765        460301005      446240632        447025644        459098042
       460123797        460392640        460450430        460507361       
460563562        460620586        460676307        460734478        460795107   
    460858822        458430071        460006463        460062938       
460123078        460182751        460240781        460301021      446240764     
  447025685        459098349        460124613        460392673        460450455
       460507379        460563570        460620594        460676315       
460734502        460795149        460858855        458431368        460006471   
    460062961        460123086        460182769        460240815       
460301054      446240772        447025719        459099297        460124688     
  460392681        460450463        460507395        460563588        460620602
       460676356        460734528        460795164        460858905       
458433463        460006489        460062979        460123110        460182777   
    460240880        460301062      446240830        447025990        459100509
       460125008        460392699        460450471        460507411       
460563596        460620610        460676364        460734544        460795172   
    460858939        458434115        460006513        460062987       
460123128        460182793        460240898        460301070      446241101     
  447026048        459100590        460125396        460392723        460450489
       460507437        460563604        460620628        460676372       
460734551        460795180        460858947        458439262        460006547   
    460063035        460123151        460182819        460240914       
460301096      446241275        447026345        459100764        460126105     
  460392731        460450497        460507445        460563620        460620644
       460676380        460734569        460795214        460858954       
458445723        460006562        460063043        460123177        460182827   
    460240930        460301112      446241697        447026832        459101440
       460126642        460392764        460450505        460507460       
460563646        460620651        460676398        460734577        460795222   
    460858962        458451002        460006570        460063050       
460123193        460182843        460240948        460301245      446241812     
  447026857        459101564        460126857        460392798        460450513
       460507478        460563653        460620669        460676406       
460734619        460795230        460858970        458455516        460006604   
    460063068        460123219        460182850        460240963       
460301260      446241820        447026931        459101572        460127251     
  460392806        460450521        460507486        460563679        460620677
       460676430        460734627        460795248        460858996       
458468436        460006612        460063076        460123227        460182868   
    460240971        460301278      446241853        447026972        459101903
       460127764        460392822        460450539        460507510       
460563695        460620693        460676448        460734635        460795263   
    460859010        458473527        460006638        460063084       
460123235        460182876        460240989        460301294      446242158     
  447027020        459101986        460128473        460392871        460450547
       460507569        460563703        460620701        460676455       
460734668        460795362        460859036        458481553        460006653   
    460063100        460123268        460182884        460241037       
460301344      446242216        447027160        459102034        460128507     
  460392913        460450554        460507627        460563711        460620743
       460676463        460734684        460795388        460859051       
458481900        460006695        460063126        460123284        460182900   
    460241045        460301468      446242398        447027541        459102182
       460128697        460392921        460450562        460507635       
460563729        460620768        460676521        460734692        460795396   
    460859085        458499001        460006703        460063134       
460123318        460182926        460241078        460301476      446242612     
  447027756        459102315        460129505        460392939        460450570
       460507643        460563737        460620784        460676539       
460734718        460795438        460859119        458504529        460006711   
    460063142        460123326        460182934        460241102       
460301484      446242935        447028051        459102364        460129620     
  460392947        460450588        460507650        460563745        460620800
       460676547        460734726        460795453        460859150       
458518974        460006729        460063167        460123334        460182967   
    460241128        460301492      446242943        447028069        459102539
       460129638        460392954        460450604        460507684       
460563752        460620842        460676554        460734734        460795461   
    460859168        458527264        460006737        460063217       
460123359        460183015        460241144        460301518      446243131     
  447028119        459102737        460129711        460392962        460450612
       460507718        460563760        460620867        460676570       
460734759        460795479        460859218        458534120        460006752   
    460063225        460123409        460183023        460241151       
460301534      446243362        447028192        459102778        460130859     
  460392970        460450620        460507726        460563794        460620875
       460676588        460734775        460795487        460859226       
458537453        460006760        460063233        460123425        460183031   
    460241169        460301542      446243412        447028432        459103529
       460131493        460392988        460450679        460507734       
460563810        460620883        460676596        460734809        460795495   
    460859259        458540382        460006778        460063241       
460123433        460183049        460241177        460301559      446243560     
  447028564        459103545        460131741        460392996        460450695
       460507742        460563869        460620917        460676604       
460734825        460795503        460859267        458546579        460006786   
    460063258        460123441        460183056        460241185       
460301567      446244022        447028705        459103933        460132186     
  460393010        460450737        460507791        460563877        460620925
       460676638        460734858        460795511        460859275       
458556727        460006794        460063266        460123458        460183064   
    460241235        460301617      446244261        447029000        459104733
       460132335        460393044        460450745        460507817       
460563893        460620958        460676661        460734890        460795529   
    460859325        458559440        460006802        460063316       
460123466        460183080        460241243        460301633      446244303     
  447029125        459104923        460132376        460393051        460450760
       460507825        460563927        460620966        460676695       
460734916        460795545        460859341        458563459        460006810   
    460063365        460123474        460183098        460241250       
460301666      446244410        447029174        459104980        460133028     
  460393077        460450786        460507841        460563935        460620974
       460676729        460734940        460795560        460859358       
458569449        460006828        460063415        460123482        460183122   
    460241268        460301682      446244477        447029307        459105276
       460134307        460393085        460450794        460507882       
460563943        460620990        460676737        460734965        460795602   
    460859366        458578069        460006844        460063423       
460123532        460183130        460241284        460301690      446244535     
  447029422        459105284        460134356        460393101        460450828
       460507890        460563950        460621022        460676745       
460734981        460795644        460859374        458583903        460006869   
    460063431        460123557        460183155        460241300       
460301716      446244725        447029463        459105631        460134661     
  460393119        460450851        460507916        460563968        460621030
       460676778        460734999        460795669        460859408       
458593043        460006877        460063449        460123581        460183171   
    460241326        460301732      446244758        447029661        459105680
       460135585        460393127        460450869        460507924       
460563976        460621048        460676802        460735004        460795685   
    460859481        458610904        460006901        460063456       
460123599        460183189        460241334        460301757      446244766     
  447030057        459105698        460135817        460393135        460450877
       460507957        460563992        460621063        460676810       
460735020        460795701        460859515        458611720        460006919   
    460063472        460123649        460183197        460241342       
460301765      446244774        447030107        459106365        460136799     
  460393143        460450919        460507973        460564024        460621071
       460676828        460735038        460795735        460859523       
458617503        460006927        460063480        460123656        460183205   
    460241359        460301781      446244808        447030115        459107264
       460136880        460393150        460450927        460507981       
460564040        460621089        460676844        460735046        460795768   
    460859531        458619780        460006935        460063522       
460123680        460183254        460241383        460301799      446244832     
  447030305        459107603        460136971        460393184        460450935
       460508021        460564073        460621147        460676877       
460735053        460795776        460859606        458635380        460006943   
    460063530        460123706        460183270        460241417       
460301807      446245193        447030313        459107645        460137730     
  460393226        460450968        460508062        460564099        460621162
       460676901        460735103        460795800        460859622       
458654183        460006950        460063548        460123714        460183296   
    460241433        460301815      446245326        447030362        459107652
       460138803        460393259        460451024        460508096       
460564107        460621170        460676927        460735160        460795818   
    460859648        458664604        460006976        460063563       
460123748        460183304        460241458        460301823      446245383     
  447030503        459107702        460139397        460393267        460451032
       460508120        460564131        460621188        460676943       
460735178        460795826        460859663        458674124        460006992   
    460063571        460123755        460183346        460241474       
460301831      446245532        447030941        459107751        460140312     
  460393283        460451081        460508153        460564156        460621196
       460676950        460735194        460795834        460859671       
458675329        460007016        460063589        460123763        460183353   
    460241490        460301856      446245599        447031204        459108015
       460140379        460393309        460451099        460508161       
460564172        460621204        460676976        460735202        460795859   
    460859697        458696721        460007024        460063597       
460123789        460183379        460241508        460301864      446245649     
  447031386        459108148        460140916        460393325        460451107
       460508187        460564206        460621212        460676992       
460735228        460795909        460859747        458704798        460007032   
    460063605        460123813        460183387        460241516       
460301880      446245771        447031394        459108668        460141427     
  460393358        460451131        460508237        460564222        460621220
       460677008        460735244        460795917        460859754       
458707601        460007040        460063621        460123839        460183395   
    460241532        460301898      446245805        447031477        459108676
       460141864        460393382        460451149        460508286       
460564255        460621238        460677024        460735269        460795966   
    460859762        458715059        460007057        460063639       
460123847        460183403        460241540        460301906      446245847     
  447031733        459109856        460142136        460393390        460451156
       460508294        460564305        460621246        460677040       
460735301        460795974        460859796        458728706        460007073   
    460063647        460123870        460183411        460241557       
460301914      446246043        447031782        459110011        460142979     
  460393408        460451164        460508302        460564339        460621261
       460677057        460735343        460796006        460859804       
458733615        460007099        460063696        460123888        460183429   
    460241573        460301922      446246092        447031790        459110078
       460144272        460393416        460451289        460508328       
460564347        460621279        460677065        460735350        460796022   
    460859838        458777133        460007115        460063712       
460123904        460183437        460241599        460301948      446246183     
  447031865        459110177        460144892        460393432        460451313
       460508369        460564370        460621287        460677099       
460735376        460796030        460859846        458867033        460007149   
    460063720        460123953        460183445        460241615       
460301963      446246225        447032079        459110649        460146699     
  460393440        460451339        460508385        460564396        460621303
       460677115        460735392        460796063        460859853       
458869815        460007156        460063738        460123979        460183452   
    460241631        460302003      446246282        447032202        459111431
       460146988        460393481        460451347        460508427       
460564404        460621311        460677131        460735400        460796071   
    460859903        458906781        460007164        460063787       
460123987        460183494        460241649        460302037      446246662     
  447032335        459111928        460147408        460393499        460451354
       460508435        460564412        460621329        460677149       
460735426        460796097        460859911        458936911        460007172   
    460063803        460123995        460183528        460241656       
460302045      446246761        447032350        459111977        460148091     
  460393507        460451362        460508443        460564479        460621337
       460677156        460735459        460796121        460859929       
458938545        460007198        460063860        460124019        460183536   
    460241664        460302060      446246779        447032822        459112694
       460148539        460393515        460451370        460508492       
460564495        460621386        460677172        460735467        460796162   
    460859945        458938594        460007206        460063886       
460124027        460183551        460241672        460302086      446247090     
  447032954        459112769        460149115        460393523        460451412
       460508500        460564545        460621402        460677180       
460735483        460796196        460859952        458940111        460007214   
    460063902        460124035        460183569        460241680       
460302102      446247116        447033028        459113445        460149495     
  460393556        460451453        460508534        460564552        460621436
       460677198        460735491        460796212        460859994       
458942026        460007248        460063910        460124050        460183619   
    460241722        460302128      446247371        447033135        459113601
       460149727        460393564        460451461        460508542       
460564560        460621444        460677255        460735509        460796220   
    460860000        458942125        460007255        460063936       
460124092        460183635        460241730        460302136      446247629     
  447033374        459113734        460150030        460393580        460451503
       460508559        460564602        460621451        460677263       
460735517        460796238        460860026        458943222        460007263   
    460063944        460124118        460183643        460241748       
460302144      446247694        447033390        459115853        460150436     
  460393606        460451537        460508567        460564628        460621469
       460677271        460735525        460796279        460860059       
458944337        460007271        460063969        460124126        460183692   
    460241755        460302219      446247769        447033481        459115895
       460150568        460393630        460451578        460508575       
460564636        460621485        460677297        460735533        460796311   
    460860067        458945979        460007313        460063977       
460124134        460183718        460241763        460302227      446247843     
  447033507        459116455        460150808        460393648        460451586
       460508583        460564669        460621493        460677321       
460735558        460796345        460860083        458946738        460007354   
    460064066        460124142        460183726        460241789       
460302235      446248114        447033531        459116539        460152945     
  460393663        460451594        460508591        460564693        460621501
       460677347        460735574        460796378        460860091       
458946977        460007362        460064082        460124159        460183734   
    460241797        460302276      446248338        447033754        459116638
       460153638        460393689        460451644        460508625       
460564719        460621527        460677362        460735590        460796386   
    460860109        458947371        460007370        460064140       
460124167        460183759        460241813        460302292      446248460     
  447033911        459117206        460155856        460393705        460451651
       460508633        460564727        460621535        460677396       
460735616        460796394        460860158        458947561        460007388   
    460064157        460124191        460183767        460241821       
460302326      446248528        447033945        459117685        460155989     
  460393713        460451677        460508658        460564743        460621550
       460677420        460735624        460796428        460860166       
458949997        460007404        460064165        460124209        460183791   
    460241847        460302359   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446249195        447033994        459117743        460156193       
460393747        460451735        460508674        460564750        460621576   
    460677453        460735640        460796444        460860182       
458951787        460007412        460064173        460124225        460183809   
    460241854        460302375      446249203        447034000        459117776
       460156243        460393762        460451792        460508690       
460564776        460621592        460677461        460735665        460796451   
    460860232        458952090        460007420        460064249       
460124258        460183817        460241862        460302391      446249328     
  447034109        459118493        460157381        460393796        460451818
       460508716        460564784        460621600        460677479       
460735673        460796485        460860273        458952637        460007438   
    460064256        460124266        460183833        460241870       
460302409      446249500        447034141        459118766        460157712     
  460393838        460451826        460508732        460564792        460621626
       460677487        460735699        460796519        460860281       
458952751        460007446        460064272        460124282        460183841   
    460241888        460302425      446249740        447034778        459119186
       460157803        460393846        460451834        460508740       
460564800        460621634        460677495        460735723        460796535   
    460860331        458952801        460007461        460064298       
460124308        460183858        460241896        460302433      446249765     
  447034802        459119624        460158744        460393853        460451867
       460508757        460564818        460621642        460677503       
460735756        460796543        460860349        458952819        460007487   
    460064314        460124324        460183866        460241904       
460302458      446249799        447035023        459120366        460159486     
  460393879        460451875        460508765        460564834        460621667
       460677511        460735772        460796550        460860380       
458953791        460007495        460064330        460124340        460183882   
    460241912        460302482      446250292        447035338        459120572
       460159528        460393929        460451891        460508773       
460564867        460621675        460677529        460735798        460796568   
    460860406        458954351        460007529        460064348       
460124357        460183890        460241920        460302508      446250342     
  447035726        459120838        460159536        460393937        460451917
       460508799        460564891        460621691        460677545       
460735806        460796576        460860414        458955242        460007552   
    460064355        460124365        460183916        460241938       
460302516      446250466        447035825        459120929        460161680     
  460393945        460451941        460508807        460564909        460621709
       460677552        460735814        460796600        460860422       
458956174        460007560        460064389        460124373        460183924   
    460241953        460302524      446250946        447035841        459121018
       460165012        460393952        460451958        460508815       
460564925        460621717        460677578        460735822        460796634   
    460860455        458956315        460007594        460064397       
460124381        460183940        460241961        460302532      446251159     
  447036252        459121083        460165590        460394026        460451966
       460508831        460564933        460621725        460677602       
460735830        460796642        460860463        458957438        460007610   
    460064413        460124407        460183965        460241979       
460302540      446251225        447036286        459121372        460166655     
  460394042        460451974        460508856        460564941        460621741
       460677610        460735848        460796683        460860471       
458958030        460007628        460064447        460124423        460183981   
    460241987        460302581      446251282        447036302        459121596
       460167703        460394059        460451982        460508872       
460564966        460621758        460677628        460735863        460796709   
    460860505        458958048        460007636        460064454       
460124431        460183999        460241995        460302607      446251399     
  447036443        459121729        460167828        460394067        460452022
       460508906        460564974        460621766        460677636       
460735889        460796717        460860513        458958444        460007651   
    460064470        460124456        460184005        460242001       
460302615      446251514        447036526        459121794        460168941     
  460394083        460452030        460508914        460564982        460621808
       460677644        460735921        460796766        460860554       
458958618        460007669        460064488        460124472        460184021   
    460242027        460302631      446251688        447036617        459121844
       460170319        460394109        460452048        460508930       
460565039        460621816        460677685        460735947        460796808   
    460860562        458958840        460007701        460064496       
460124480        460184039        460242035        460302649      446251811     
  447037144        459122149        460170590        460394125        460452055
       460508955        460565047        460621824        460677719       
460735962        460796816        460860570        458959236        460007719   
    460064504        460124498        460184054        460242043       
460302656      446252116        447037300        459122222        460171267     
  460394133        460452063        460508963        460565054        460621832
       460677743        460735970        460796824        460860588       
458959269        460007727        460064512        460124506        460184062   
    460242076        460302664      446252173        447037474        459123550
       460171325        460394166        460452089        460508989       
460565096        460621840        460677768        460735988        460796832   
    460860596        458959731        460007735        460064538       
460124514        460184070        460242084        460302730      446252439     
  447037664        459123618        460172083        460394190        460452113
       460509003        460565112        460621857        460677818       
460736002        460796907        460860604        458959871        460007743   
    460064546        460124522        460184088        460242092       
460302755      446252579        447037763        459123642        460172299     
  460394208        460452121        460509011        460565146        460621865
       460677826        460736085        460796931        460860612       
458960572        460007768        460064553        460124530        460184096   
    460242100        460302797      446252736        447037953        459123915
       460172794        460394224        460452139        460509060       
460565153        460621873        460677842        460736101        460796956   
    460860620        458960739        460007776        460064579       
460124548        460184104        460242118        460302805      446253171     
  447037979        459124954        460173925        460394232        460452147
       460509078        460565161        460621915        460677859       
460736127        460797004        460860638        458961323        460007784   
    460064595        460124563        460184112        460242142       
460302813      446253239        447038043        459125563        460174162     
  460394240        460452154        460509086        460565179        460621923
       460677875        460736135        460797038        460860661       
458962032        460007800        460064645        460124597        460184138   
    460242159        460302821      446253338        447038068        459125829
       460174493        460394273        460452170        460509102       
460565195        460621931        460677883        460736143        460797061   
    460860679        458962065        460007818        460064652       
460124605        460184146        460242183        460302847      446253551     
  447038092        459125977        460174758        460394281        460452188
       460509110        460565211        460621949        460677891       
460736150        460797079        460860695        458962461        460007834   
    460064660        460124621        460184153        460242209       
460302904      446253858        447038563        459126181        460175615     
  460394299        460452196        460509128        460565229        460621972
       460677909        460736168        460797103        460860703       
458962966        460007842        460064678        460124647        460184187   
    460242217        460302912      446253866        447038811        459126793
       460176183        460394315        460452204        460509144       
460565245        460621980        460677925        460736176        460797111   
    460860729        458963485        460007867        460064686       
460124662        460184211        460242225        460302920      446253965     
  447038902        459127635        460176381        460394323        460452238
       460509151        460565252        460621998        460677974       
460736200        460797129        460860745        458963675        460007891   
    460064710        460124670        460184229        460242233       
460302938      446255283        447039256        459127726        460177314     
  460394331        460452279        460509169        460565278        460622004
       460677990        460736234        460797145        460860752       
458963741        460007941        460064736        460124704        460184245   
    460242241        460302946      446255366        447039603        459128252
       460177819        460394372        460452295        460509185       
460565294        460622012        460678014        460736267        460797152   
    460860786        458963766        460007966        460064744       
460124712        460184260        460242266        460302953      446255457     
  447039686        459128484        460178411        460394414        460452303
       460509193        460565336        460622020        460678030       
460736275        460797160        460860794        458964517        460007974   
    460064751        460124746        460184328        460242274       
460302987      446255523        447039967        459128641        460178643     
  460394422        460452352        460509201        460565344        460622038
       460678055        460736291        460797194        460860802       
458964988        460007982        460064769        460124779        460184336   
    460242282        460302995      446255929        447040163        459128880
       460180615        460394430        460452394        460509235       
460565351        460622046        460678063        460736309        460797210   
    460860810        458965126        460008014        460064777       
460124811        460184351        460242290        460303001      446256232     
  447040478        459129060        460181035        460394463        460452410
       460509243        460565369        460622053        460678089       
460736317        460797228        460860828        458965258        460008022   
    460064793        460124829        460184377        460242308       
460303019      446256240        447040494        459129086        460182942     
  460394471        460452436        460509268        460565393        460622061
       460678113        460736333        460797236        460860836       
458965290        460008030        460064801        460124837        460184385   
    460242316        460303027      446256398        447040791        459129359
       460183072        460394497        460452444        460509276       
460565401        460622079        460678121        460736341        460797244   
    460860844        458965357        460008055        460064819       
460124845        460184419        460242324        460303035      446256679     
  447040924        459129367        460184526        460394513        460452469
       460509284        460565419        460622087        460678139       
460736382        460797251        460860851        458965407        460008097   
    460064884        460124852        460184427        460242332       
460303043      446256869        447041021        459131231        460185358     
  460394539        460452477        460509300        460565435        460622095
       460678147        460736390        460797269        460860869       
458965563        460008113        460064918        460124886        460184443   
    460242340        460303050      446257008        447041054        459133328
       460185507        460394554        460452493        460509318       
460565443        460622103        460678162        460736408        460797301   
    460860877        458965944        460008147        460064926       
460124894        460184450        460242357        460303068      446257222     
  447041195        459133336        460185556        460394570        460452527
       460509326        460565450        460622111        460678196       
460736416        460797327        460860901        458966066        460008188   
    460064967        460124902        460184468        460242373       
460303100      446257230        447041211        459133534        460185705     
  460394604        460452535        460509334        460565468        460622129
       460678204        460736432        460797335        460860927       
458966264        460008204        460064983        460124936        460184476   
    460242381        460303126      446257305        447041294        459133633
       460185929        460394612        460452543        460509367       
460565500        460622137        460678212        460736440        460797368   
    460860976        458967452        460008253        460065014       
460124985        460184492        460242399        460303134      446257354     
  447041328        459133948        460187008        460394620        460452568
       460509375        460565518        460622152        460678261       
460736465        460797384        460860992        458967486        460008261   
    460065048        460125024        460184500        460242415       
460303142      446257404        447041534        459134169        460187040     
  460394638        460452584        460509383        460565534        460622160
       460678279        460736481        460797434        460861008       
458967627        460008279        460065063        460125032        460184534   
    460242431        460303159      446257511        447041641        459134185
       460191232        460394646        460452592        460509417       
460565575        460622178        460678287        460736515        460797459   
    460861024        458967643        460008303        460065071       
460125040        460184542        460242449        460303167      446257537     
  447041674        459135000        460191430        460394653        460452634
       460509425        460565617        460622186        460678295       
460736523        460797467        460861032        458967668        460008337   
    460065097        460125065        460184567        460242456       
460303175      446257644        447042839        459135588        460192420     
  460394661        460452675        460509466        460565633        460622194
       460678303        460736531        460797475        460861040       
458967874        460008352        460065105        460125073        460184575   
    460242464        460303183      446257669        447042979        459136388
       460192826        460394729        460452683        460509482       
460565641        460622210        460678311        460736549        460797483   
    460861057        458968401        460008378        460065113       
460125099        460184583        460242480        460303191      446257701     
  447043050        459136560        460192875        460394778        460452691
       460509490        460565658        460622228        460678329       
460736564        460797491        460861073        458968559        460008444   
    460065147        460125107        460184591        460242498       
460303209      446257735        447043159        459137295        460193436     
  460394786        460452717        460509508        460565674        460622236
       460678345        460736606        460797533        460861099       
458968823        460008485        460065170        460125115        460184609   
    460242506        460303233      446257792        447043183        459137360
       460193519        460394794        460452725        460509516       
460565682        460622244        460678352        460736614        460797541   
    460861115        458969110        460008493        460065188       
460125123        460184617        460242530        460303266      446257883     
  447043209        459137824        460193790        460394802        460452733
       460509524        460565690        460622251        460678378       
460736622        460797558        460861131        458969136        460008519   
    460065204        460125131        460184625        460242571       
460303274      446258055        447043225        459137873        460194434     
  460394828        460452741        460509532        460565716        460622269
       460678386        460736630        460797574        460861149       
458970167        460008535        460065212        460125149        460184633   
    460242589        460303282      446258238        447043233        459137964
       460194467        460394844        460452758        460509557       
460565724        460622285        460678394        460736648        460797582   
    460861255        458970266        460008550        460065246       
460125214        460184641        460242605        460303308      446258287     
  447043357        459138228        460194517        460394869        460452766
       460509573        460565740        460622293        460678436       
460736655        460797590        460861289        458970795        460008576   
    460065261        460125222        460184658        460242621       
460303324      446259079        447043407        459138319        460194772     
  460394885        460452782        460509581        460565757        460622319
       460678485        460736663        460797616        460861297       
458970845        460008592        460065295        460125271        460184666   
    460242639        460303332      446259418        447043654        459138822
       460195837        460394893        460452816        460509623       
460565765        460622327        460678493        460736671        460797624   
    460861305        458971108        460008618        460065311       
460125289        460184674        460242670        460303340      446259426     
  447043951        459139184        460195878        460394901        460452832
       460509656        460565773        460622368        460678501       
460736697        460797640        460861321        458972197        460008626   
    460065352        460125297        460184690        460242688       
460303357      446259517        447044025        459139424        460196041     
  460394950        460452865        460509680        460565781        460622376
       460678527        460736705        460797657        460861339       
458972916        460008642        460065360        460125313        460184716   
    460242720        460303373      446259715        447044447        459139580
       460196751        460394968        460452873        460509698       
460565815        460622384        460678535        460736713        460797665   
    460861362        458973229        460008659        460065386       
460125347        460184724        460242753        460303381      446259806     
  447044488        459139622        460196876        460394984        460452881
       460509714        460565831        460622392        460678568       
460736721        460797673        460861370        458973344        460008675   
    460065394        460125354        460184732        460242761       
460303415      446259871        447044538        459139788        460198526     
  460395031        460452923        460509813        460565856        460622426
       460678576        460736739        460797681        460861388       
458974227        460008683        460065469        460125388        460184740   
    460242779        460303423      446260440        447044587        459140356
       460199458        460395056        460452956        460509821       
460565864        460622442        460678592        460736770        460797707   
    460861396        458974284        460008691        460065485       
460125404        460184765        460242787        460303449      446260556     
  447044678        459140950        460199763        460395080        460452998
       460509888        460565872        460622459        460678626       
460736788        460797723        460861412        458976263        460008717   
    460065543        460125412        460184773        460242803       
460303456      446260895        447044736        459141172        460199870     
  460395106        460453004        460509896        460565880        460622467
       460678667        460736804        460797731        460861420       
458977014        460008774        460065568        460125438        460184781   
    460242837        460303472      446260929        447044835        459142014
       460200157        460395114        460453012        460509938       
460565898        460622475        460678675        460736812        460797756   
    460861446        458977030        460008808        460065592       
460125446        460184799        460242845        460303480      446260937     
  447044991        459142071        460200298        460395122        460453020
       460509987        460565930        460622483        460678691       
460736838        460797780        460861453        458979176        460008824   
    460065634        460125479        460184807        460242852       
460303498      446261026        447045410        459142204        460200504     
  460395148        460453038        460509995        460565948        460622509
       460678717        460736846        460797798        460861479       
458979457        460008832        460065642        460125487        460184823   
    460242894        460303506      446261182        447045436        459142493
       460203797        460395171        460453053        460510019       
460565989        460622517        460678725        460736853        460797822   
    460861487        458979705        460008857        460065659       
460125495        460184831        460242910        460303522      446261463     
  447046418        459143137        460204282        460395205        460453061
       460510027        460565997        460622525        460678733       
460736879        460797830        460861495        458979754        460008865   
    460065675        460125503        460184849        460242928       
460303530      446261570        447046517        459143814        460205115     
  460395213        460453079        460510035        460566003        460622533
       460678741        460736887        460797855        460861503       
458980430        460008881        460065691        460125545        460184856   
    460242936        460303555   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446261604        447046657        459144762        460205735       
460395288        460453087        460510050        460566029        460622541   
    460678766        460736895        460797871        460861529       
458981412        460008899        460065741        460125552        460184872   
    460242944        460303563      446261687        447046715        459144895
       460206063        460395296        460453103        460510076       
460566037        460622558        460678824        460736903        460797889   
    460861537        458981420        460008923        460065774       
460125560        460184880        460242951        460303589      446261851     
  447046764        459145124        460206618        460395312        460453145
       460510084        460566045        460622566        460678832       
460736911        460797897        460861545        458981602        460008956   
    460065782        460125594        460184898        460242977       
460303605      446261869        447047028        459145546        460207525     
  460395320        460453160        460510100        460566052        460622574
       460678840        460736937        460797905        460861552       
458981966        460008964        460065790        460125602        460184906   
    460242985        460303613      446261950        447047093        459145553
       460207616        460395346        460453178        460510126       
460566086        460622582        460678865        460736945        460797921   
    460861560        458982410        460008980        460065816       
460125610        460184922        460242993        460303621      446262123     
  447047101        459145629        460208192        460395361        460453194
       460510134        460566102        460622590        460678873       
460736978        460797939        460861578        458982766        460008998   
    460065824        460125628        460184948        460243009       
460303639      446262172        447047259        459145736        460208663     
  460395387        460453228        460510167        460566151        460622624
       460678899        460736994        460797962        460861586       
458982923        460009004        460065832        460125636        460184955   
    460243017        460303654      446262248        447047408        459145835
       460209927        460395403        460453236        460510175       
460566177        460622632        460678907        460737000        460797988   
    460861602        458983418        460009012        460065840       
460125644        460184963        460243025        460303662      446262685     
  447047424        459145942        460210354        460395460        460453244
       460510183        460566185        460622640        460678931       
460737018        460798010        460861610        458985330        460009038   
    460065857        460125651        460184971        460243041       
460303688      446262743        447047481        459146957        460210735     
  460395494        460453251        460510209        460566193        460622665
       460678949        460737034        460798028        460861628       
458986585        460009061        460065873        460125677        460184997   
    460243082        460303704      446262917        447047549        459147211
       460211964        460395502        460453285        460510274       
460566201        460622673        460678964        460737042        460798069   
    460861644        458986981        460009079        460065881       
460125685        460185010        460243090        460303712      446262966     
  447048034        459147393        460212335        460395528        460453293
       460510308        460566219        460622681        460678980       
460737059        460798085        460861669        458986999        460009087   
    460065915        460125693        460185028        460243108       
460303720      446263071        447048281        459147435        460212368     
  460395536        460453319        460510316        460566250        460622699
       460678998        460737067        460798093        460861685       
458987930        460009095        460065964        460125735        460185036   
    460243116        460303738      446263147        447048323        459148102
       460213937        460395551        460453350        460510332       
460566268        460622715        460679012        460737075        460798101   
    460861701        458988029        460009129        460065972       
460125776        460185044        460243124        460303761      446264343     
  447048414        459148227        460214448        460395601        460453368
       460510340        460566276        460622731        460679046       
460737083        460798143        460861743        458989456        460009137   
    460065980        460125818        460185051        460243132       
460303779      446264442        447048422        459148425        460214794     
  460395619        460453392        460510365        460566284        460622749
       460679053        460737091        460798150        460861750       
458989472        460009145        460066012        460125834        460185069   
    460243181        460303795      446264475        447048620        459148599
       460215320        460395643        460453400        460510373       
460566292        460622756        460679087        460737109        460798168   
    460861826        458989571        460009152        460066061       
460125859        460185077        460243199        460303811      446264541     
  447048711        459149084        460215494        460395650        460453418
       460510381        460566318        460622764        460679129       
460737117        460798184        460861842        458990231        460009251   
    460066079        460125867        460185085        460243256       
460303860      446264574        447048794        459149217        460216708     
  460395668        460453426        460510399        460566326        460622772
       460679137        460737133        460798200        460861909       
458990611        460009269        460066087        460125891        460185093   
    460243264        460303894      446264970        447049008        459149746
       460218761        460395684        460453442        460510407       
460566334        460622780        460679152        460737141        460798226   
    460861917        458991106        460009285        460066103       
460125909        460185101        460243306        460303902      446265241     
  447049289        459150116        460220049        460395700        460453459
       460510449        460566342        460622798        460679194       
460737166        460798234        460861982        458991189        460009293   
    460066111        460125917        460185127        460243322       
460303910      446265381        447049370        459150199        460220510     
  460395718        460453467        460510472        460566359        460622806
       460679228        460737174        460798259        460861990       
458991213        460009301        460066137        460125925        460185143   
    460243348        460303936      446265407        447049529        459150298
       460221922        460395734        460453475        460510480       
460566409        460622814        460679244        460737182        460798291   
    460862006        458991296        460009335        460066145       
460125933        460185150        460243355        460303944      446265753     
  447049610        459150868        460222557        460395759        460453525
       460510563        460566425        460622822        460679251       
460737208        460798309        460862063        458991510        460009343   
    460066152        460125941        460185176        460243363       
460303951      446265837        447049685        459151239        460222946     
  460395783        460453541        460510571        460566441        460622830
       460679269        460737216        460798333        460862089       
458991676        460009368        460066186        460125958        460185192   
    460243371        460303969      446265860        447049768        459151460
       460223092        460395825        460453558        460510589       
460566466        460622848        460679285        460737224        460798341   
    460862097        458991866        460009384        460066194       
460125974        460185200        460243413        460303977      446265977     
  447049834        459151510        460225220        460395874        460453574
       460510597        460566482        460622855        460679293       
460737232        460798358        460862139        458992112        460009400   
    460066202        460125982        460185218        460243421       
460303993      446266165        447049933        459152021        460225261     
  460395882        460453590        460510605        460566490        460622863
       460679319        460737265        460798374        460862147       
458992286        460009418        460066236        460126006        460185226   
    460243439        460304017      446267098        447049958        459152989
       460226558        460395908        460453608        460510639       
460566508        460622871        460679327        460737273        460798382   
    460862196        458992567        460009426        460066244       
460126014        460185234        460243447        460304025      446267122     
  447050006        459153086        460227093        460395916        460453616
       460510647        460566532        460622889        460679335       
460737281        460798390        460862220        458992849        460009442   
    460066251        460126022        460185242        460243454       
460304041      446267221        447050048        459153284        460227150     
  460395924        460453657        460510654        460566557        460622897
       460679343        460737299        460798424        460862253       
458993003        460009467        460066269        460126030        460185259   
    460243470        460304058      446267239        447050055        459153490
       460228927        460395932        460453665        460510670       
460566573        460622905        460679350        460737307        460798457   
    460862261        458993029        460009475        460066277       
460126055        460185267        460243488        460304074      446267361     
  447050089        459153979        460229289        460395957        460453699
       460510688        460566599        460622913        460679418       
460737315        460798473        460862287        458993706        460009491   
    460066335        460126063        460185275        460243496       
460304108      446267411        447050121        459154167        460230857     
  460395973        460453715        460510696        460566623        460622921
       460679434        460737323        460798515        460862360       
458993912        460009533        460066350        460126071        460185283   
    460243538        460304140      446267569        447050139        459155248
       460232556        460396021        460453780        460510712       
460566649        460622939        460679442        460737331        460798556   
    460862394        458994258        460009558        460066368       
460126113        460185291        460243553        460304165      446267809     
  447050212        459155750        460233117        460396039        460453798
       460510720        460566664        460622947        460679459       
460737364        460798564        460862410        458995479        460009566   
    460066376        460126121        460185309        460243579       
460304249      446267932        447050337        459155784        460233794     
  460396047        460453814        460510753        460566706        460622954
       460679475        460737372        460798598        460862428       
458996378        460009574        460066400        460126147        460185317   
    460243587        460304272      446268591        447050576        459156303
       460235930        460396054        460453822        460510795       
460566763        460622962        460679491        460737380        460798606   
    460862444        458996964        460009608        460066418       
460126154        460185325        460243595        460304280      446269052     
  447050659        459156469        460236029        460396088        460453830
       460510803        460566771        460622970        460679541       
460737414        460798614        460862451        458997285        460009624   
    460066434        460126170        460185341        460243603       
460304314      446269367        447050873        459156592        460236052     
  460396112        460453848        460510837        460566789        460622988
       460679574        460737422        460798630        460862469       
458998754        460009632        460066459        460126212        460185366   
    460243611        460304322      446269417        447051046        459156642
       460236086        460396120        460453897        460510845       
460566797        460622996        460679590        460737455        460798655   
    460862501        458999703        460009640        460066475       
460126220        460185374        460243629        460304355      446269508     
  447051111        459156949        460236201        460396138        460453905
       460510878        460566813        460623002        460679616       
460737471        460798671        460862519        459000279        460009665   
    460066483        460126238        460185390        460243637       
460304363      446269557        447051228        459157426        460236334     
  460396146        460453954        460510886        460566839        460623010
       460679657        460737489        460798721        460862543       
459000741        460009673        460066509        460126253        460185408   
    460243678        460304371      446269854        447051244        459158242
       460236615        460396153        460453988        460510928       
460566847        460623028        460679681        460737497        460798739   
    460862584        459001129        460009681        460066517       
460126279        460185416        460243686        460304389      446269946     
  447051715        459158853        460236730        460396161        460453996
       460510936        460566862        460623036        460679699       
460737505        460798747        460862600        459001475        460009715   
    460066541        460126287        460185424        460243702       
460304397      446269979        447051822        459160073        460237027     
  460396187        460454002        460510944        460566870        460623051
       460679707        460737513        460798788        460862618       
459002630        460009723        460066558        460126295        460185432   
    460243728        460304405      446270092        447052077        459160230
       460237167        460396195        460454036        460510951       
460566896        460623069        460679715        460737539        460798796   
    460862642        459002697        460009806        460066566       
460126303        460185440        460243744        460304413      446270225     
  447052127        459160255        460238595        460396229        460454044
       460510969        460566904        460623085        460679731       
460737547        460798820        460862659        459003034        460009848   
    460066582        460126311        460185457        460243751       
460304439      446270274        447052341        459160750        460239213     
  460396310        460454077        460510977        460566912        460623093
       460679749        460737554        460798838        460862683       
459003224        460009889        460066624        460126329        460185481   
    460243769        460304454      446270332        447052374        459161337
       460239262        460396344        460454085        460511009       
460566938        460623101        460679756        460737562        460798846   
    460862691        459003984        460009905        460066632       
460126345        460185499        460243777        460304462      446270795     
  447052630        459162103        460239585        460396369        460454101
       460511017        460566946        460623119        460679764       
460737596        460798853        460862725        459004289        460009913   
    460066640        460126378        460185531        460243785       
460304470      446270910        447052770        459162202        460240740     
  460396385        460454127        460511025        460566953        460623127
       460679772        460737604        460798895        460862733       
459004610        460009947        460066657        460126394        460185564   
    460243793        460304520      446270993        447052796        459162400
       460240997        460396393        460454135        460511033       
460566961        460623143        460679822        460737612        460798903   
    460862758        459005609        460009954        460066673       
460126402        460185580        460243819        460304538      446271033     
  447053125        459162947        460241086        460396401        460454184
       460511041        460566979        460623168        460679830       
460737620        460798911        460862766        459007522        460009962   
    460066699        460126410        460185598        460243843       
460304579      446271058        447053299        459162962        460241425     
  460396419        460454218        460511058        460566987        460623184
       460679863        460737646        460798929        460862774       
459007878        460009988        460066723        460126428        460185663   
    460243850        460304587      446271108        447053570        459163010
       460241698        460396443        460454259        460511066       
460566995        460623192        460679871        460737653        460798952   
    460862808        459009429        460010036        460066764       
460126436        460185671        460243868        460304595      446271132     
  447053604        459163036        460242472        460396450        460454267
       460511082        460567050        460623200        460679889       
460737661        460798960        460862832        459009486        460010069   
    460066772        460126444        460185721        460243884       
460304629      446271306        447053844        459163291        460242969     
  460396476        460454283        460511108        460567068        460623218
       460679905        460737687        460798986        460862840       
459010146        460010077        460066780        460126477        460185762   
    460243892        460304660      446271629        447053893        459163523
       460244221        460396492        460454317        460511132       
460567118        460623226        460679921        460737695        460799000   
    460862857        459010633        460010101        460066806       
460126485        460185788        460243900        460304678      446271769     
  447054438        459164489        460244940        460396500        460454333
       460511165        460567142        460623234        460679939       
460737703        460799042        460862923        459011995        460010119   
    460066814        460126493        460185804        460243918       
460304702      446272387        447054578        459165981        460245657     
  460396526        460454366        460511173        460567159        460623242
       460679970        460737711        460799075        460862956       
459013454        460010127        460066830        460126501        460185812   
    460243926        460304785      446272536        447055310        459165999
       460246465        460396542        460454382        460511199       
460567167        460623259        460679996        460737729        460799083   
    460862964        459013926        460010143        460066848       
460126519        460185846        460243934        460304843      446272577     
  447055419        459166773        460246762        460396559        460454390
       460511231        460567175        460623275        460680002       
460737760        460799109        460862972        459016952        460010184   
    460066855        460126527        460185853        460243967       
460304850      446272684        447055435        459167052        460246796     
  460396583        460454408        460511249        460567217        460623309
       460680010        460737778        460799125        460862980       
459016978        460010192        460066871        460126535        460185861   
    460243991        460304868      446272833        447055609        459167847
       460247851        460396591        460454416        460511264       
460567225        460623317        460680028        460737794        460799158   
    460862998        459017844        460010218        460066897       
460126550        460185895        460244007        460304876      446273013     
  447055724        459168159        460247877        460396617        460454432
       460511298        460567233        460623366        460680036       
460737802        460799166        460863012        459018636        460010234   
    460066905        460126568        460185903        460244015       
460304884      446273021        447055948        459168613        460248099     
  460396641        460454465        460511306        460567241        460623374
       460680044        460737836        460799174        460863046       
459021499        460010242        460066947        460126576        460185911   
    460244023        460304942      446273104        447056136        459168647
       460248479        460396666        460454473        460511330       
460567258        460623382        460680051        460737844        460799182   
    460863061        459022331        460010275        460066954       
460126592        460185937        460244064        460304975      446273187     
  447056557        459168894        460248800        460396674        460454499
       460511348        460567282        460623390        460680085       
460737851        460799190        460863087        459022521        460010283   
    460067010        460126600        460185952        460244114       
460305014      446273393        447056573        459169116        460249956     
  460396682        460454507        460511363        460567290        460623424
       460680143        460737869        460799216        460863103       
459023016        460010291        460067036        460126626        460185960   
    460244148        460305030      446273518        447056664        459169322
       460250004        460396716        460454515        460511389       
460567340        460623432        460680150        460737877        460799224   
    460863111        459023271        460010309        460067044       
460126634        460185978        460244155        460305048      446273690     
  447056847        459169629        460252018        460396724        460454523
       460511454        460567357        460623457        460680168       
460737885        460799257        460863137        459025433        460010317   
    460067069        460126659        460185994        460244163       
460305063      446274227        447057324        459170296        460253404     
  460396740        460454531        460511470        460567365        460623481
       460680176        460737893        460799265        460863160       
459025946        460010333        460067077        460126667        460186000   
    460244171        460305071   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446274557        447057548        459170445        460253537       
460396765        460454549        460511488        460567373        460623499   
    460680192        460737901        460799273        460863178       
459026266        460010341        460067101        460126691        460186018   
    460244189        460305105      446274607        447057589        459170817
       460254717        460396773        460454556        460511496       
460567407        460623549        460680218        460737919        460799315   
    460863194        459026381        460010366        460067127       
460126709        460186026        460244213        460305113      446274995     
  447057621        459171021        460256530        460396781        460454572
       460511504        460567431        460623556        460680242       
460737935        460799323        460863236        459026985        460010374   
    460067135        460126717        460186042        460244239       
460305121      446275026        447057647        459171070        460256613     
  460396799        460454580        460511512        460567449        460623564
       460680259        460737950        460799331        460863244       
459028437        460010390        460067150        460126733        460186059   
    460244254        460305147      446275083        447058173        459171153
       460256753        460396815        460454598        460511520       
460567464        460623572        460680267        460737968        460799356   
    460863285        459028742        460010408        460067168       
460126741        460186075        460244262        460305154      446275430     
  447058322        459171211        460257850        460396831        460454606
       460511546        460567472        460623598        460680291       
460737984        460799372        460863327        459028783        460010416   
    460067200        460126790        460186109        460244288       
460305162      446275497        447058413        459171617        460258049     
  460396872        460454614        460511553        460567480        460623606
       460680309        460737992        460799380        460863343       
459032256        460010440        460067226        460126808        460186125   
    460244296        460305188      446275844        447058546        459171690
       460260045        460396898        460454622        460511561       
460567498        460623622        460680317        460738008        460799406   
    460863350        459032272        460010457        460067234       
460126832        460186133        460244304        460305196      446275992     
  447058587        459171732        460260359        460396906        460454663
       460511603        460567506        460623630        460680325       
460738057        460799414        460863368        459033965        460010481   
    460067259        460126840        460186158        460244312       
460305204      446276123        447058637        459172599        460260946     
  460396914        460454689        460511637        460567514        460623648
       460680358        460738065        460799422        460863392       
459034294        460010549        460067267        460126865        460186166   
    460244320        460305212      446276354        447059015        459173290
       460261027        460396930        460454705        460511678       
460567530        460623663        460680382        460738073        460799430   
    460863418        459034633        460010564        460067341       
460126873        460186182        460244338        460305261      446276495     
  447059395        459175097        460261217        460396948        460454739
       460511694        460567548        460623689        460680424       
460738081        460799448        460863434        459035101        460010572   
    460067358        460126899        460186190        460244346       
460305295      446276628        447059528        459175139        460262033     
  460396963        460454762        460511736        460567555        460623721
       460680432        460738099        460799463        460863442       
459035457        460010598        460067374        460126923        460186224   
    460244353        460305303      446276933        447059759        459175527
       460262116        460396971        460454796        460511744       
460567597        460623739        460680473        460738107        460799489   
    460863459        459035853        460010622        460067416       
460126949        460186232        460244361        460305329      446277071     
  447059775        459175865        460262587        460396989        460454804
       460511751        460567613        460623754        460680481       
460738115        460799497        460863475        459036091        460010630   
    460067432        460126956        460186240        460244379       
460305337      446277329        447059809        459176947        460264278     
  460396997        460454820        460511777        460567621        460623762
       460680507        460738123        460799505        460863517       
459037784        460010663        460067440        460126964        460186257   
    460244395        460305360      446277337        447060062        459177325
       460264864        460397003        460454861        460511793       
460567654        460623770        460680515        460738131        460799521   
    460863541        459038121        460010689        460067515       
460126998        460186281        460244403        460305378      446277675     
  447060070        459177697        460265341        460397029        460454887
       460511819        460567670        460623812        460680549       
460738149        460799554        460863566        459038345        460010721   
    460067549        460127012        460186299        460244452       
460305386      446277808        447060260        459178141        460265358     
  460397037        460454903        460511827        460567704        460623861
       460680572        460738164        460799570        460863574       
459038352        460010739        460067556        460127020        460186315   
    460244478        460305394      446277949        447060294        459178505
       460266323        460397078        460454911        460511850       
460567712        460623879        460680580        460738198        460799638   
    460863582        459038477        460010747        460067580       
460127061        460186349        460244486        460305402      446278020     
  447060500        459178968        460267313        460397086        460454929
       460511892        460567738        460623895        460680606       
460738206        460799653        460863624        459040317        460010754   
    460067598        460127079        460186356        460244494       
460305428      446278038        447060518        459180030        460268592     
  460397094        460454937        460511934        460567746        460623929
       460680614        460738222        460799661        460863673       
459040382        460010762        460067614        460127087        460186406   
    460244502        460305451      446278137        447060526        459180303
       460269046        460397102        460454945        460511942       
460567795        460623937        460680655        460738230        460799687   
    460863715        459040739        460010788        460067663       
460127095        460186414        460244510        460305469      446278160     
  447060625        459180311        460269392        460397110        460454960
       460511959        460567803        460623986        460680663       
460738255        460799695        460863723        459040945        460010796   
    460067671        460127111        460186422        460244551       
460305493      446278269        447060823        459180345        460269426     
  460397128        460454986        460511975        460567811        460623994
       460680671        460738263        460799703        460863731       
459042297        460010804        460067689        460127137        460186430   
    460244601        460305519      446278392        447061326        459181301
       460269707        460397136        460454994        460511991       
460567829        460624000        460680705        460738297        460799729   
    460863798        459043279        460010812        460067697       
460127145        460186448        460244635        460305568      446278491     
  447061441        459182275        460271109        460397144        460455017
       460512007        460567837        460624018        460680721       
460738305        460799737        460863848        459043402        460010838   
    460067705        460127152        460186463        460244668       
460305576      446278665        447061458        459182515        460271570     
  460397151        460455033        460512023        460567845        460624091
       460680739        460738313        460799745        460863863       
459044285        460010846        460067721        460127178        460186489   
    460244734        460305584      446278814        447061847        459183190
       460272586        460397185        460455041        460512056       
460567852        460624117        460680747        460738321        460799752   
    460863897        459045522        460010853        460067747       
460127186        460186505        460244742        460305592      446279085     
  447062316        459183224        460272610        460397201        460455082
       460512080        460567878        460624141        460680754       
460738347        460799778        460863905        459045589        460010861   
    460067770        460127194        460186521        460244759       
460305600      446279127        447062530        459183448        460274129     
  460397227        460455090        460512098        460567886        460624158
       460680762        460738362        460799786        460863921       
459046553        460010879        460067804        460127210        460186539   
    460244817        460305618      446279143        447062555        459183646
       460274657        460397235        460455116        460512106       
460567894        460624166        460680770        460738370        460799794   
    460863947        459047189        460010887        460067812       
460127228        460186547        460244825        460305634      446279358     
  447062712        459183745        460274715        460397268        460455124
       460512114        460567910        460624190        460680788       
460738388        460799810        460863954        459047379        460010895   
    460067820        460127236        460186554        460244841       
460305683      446279952        447062803        459183810        460275704     
  460397284        460455140        460512122        460567936        460624208
       460680796        460738396        460799828        460863962       
459047403        460010903        460067846        460127244        460186562   
    460244858        460305709      446280000        447062910        459183851
       460276272        460397318        460455173        460512148       
460567951        460624224        460680804        460738420        460799844   
    460863970        459048237        460010911        460067853       
460127269        460186570        460244874        460305717      446280273     
  447063041        459184537        460276678        460397359        460455181
       460512155        460567969        460624232        460680812       
460738446        460799869        460863988        459048898        460010929   
    460067879        460127277        460186588        460244890       
460305725      446280331        447063264        459184545        460276991     
  460397375        460455199        460512221        460567977        460624240
       460680838        460738453        460799885        460863996       
459049292        460010937        460067903        460127285        460186620   
    460244916        460305758      446280364        447063280        459184966
       460277098        460397391        460455207        460512239       
460567993        460624257        460680853        460738461        460799893   
    460864002        459050928        460010945        460067929       
460127301        460186661        460244932        460305774      446280463     
  447063520        459185336        460277239        460397409        460455215
       460512247        460568041        460624273        460680861       
460738479        460799901        460864028        459051660        460010952   
    460067945        460127327        460186679        460244965       
460305782      446281164        447063595        459185609        460278039     
  460397417        460455223        460512270        460568058        460624281
       460680879        460738487        460799919        460864044       
459053088        460010960        460067960        460127335        460186695   
    460244981        460305832      446281230        447063678        459186151
       460278898        460397425        460455231        460512288       
460568074        460624299        460680903        460738495        460799927   
    460864069        459053484        460010986        460067986       
460127343        460186737        460245004        460305840      446281370     
  447063736        459186268        460279755        460397441        460455264
       460512296        460568082        460624315        460680911       
460738503        460799935        460864077        459053591        460011018   
    460067994        460127350        460186752        460245020       
460305865      446281685        447063918        459186441        460281215     
  460397458        460455272        460512304        460568108        460624331
       460680929        460738511        460799950        460864085       
459053732        460011034        460068018        460127376        460186760   
    460245038        460305899      446281701        447064098        459186706
       460281496        460397474        460455280        460512312       
460568124        460624380        460680945        460738537        460799968   
    460864135        459054136        460011042        460068026       
460127392        460186778        460245046        460305972      446281891     
  447064544        459186920        460282270        460397508        460455322
       460512338        460568132        460624398        460680986       
460738545        460799976        460864143        459055430        460011067   
    460068042        460127400        460186794        460245053       
460305998      446281990        447064551        459186987        460282288     
  460397516        460455330        460512346        460568140        460624406
       460681000        460738560        460799984        460864184       
459056024        460011083        460068059        460127426        460186802   
    460245079        460306012      446282220        447064585        459187753
       460283179        460397524        460455355        460512361       
460568157        460624414        460681034        460738578        460800006   
    460864192        459057410        460011109        460068091       
460127434        460186810        460245087        460306020      446282436     
  447064650        459188538        460285257        460397532        460455371
       460512379        460568173        460624513        460681042       
460738586        460800048        460864200        459057923        460011141   
    460068109        460127442        460186836        460245160       
460306038      446282519        447064668        459188579        460285778     
  460397557        460455389        460512395        460568215        460624539
       460681059        460738594        460800055        460864218       
459060539        460011158        460068182        460127467        460186844   
    460245228        460306053      446282543        447064692        459188652
       460286016        460397565        460455397        460512411       
460568223        460624554        460681067        460738602        460800063   
    460864234        459061792        460011166        460068240       
460127475        460186901        460245251        460306079      446283160     
  447064734        459188900        460286198        460397581        460455421
       460512445        460568249        460624562        460681075       
460738610        460800097        460864242        459062030        460011182   
    460068273        460127491        460186927        460245269       
460306111      446283202        447064767        459189858        460286586     
  460397599        460455439        460512494        460568256        460624604
       460681083        460738628        460800105        460864267       
459064085        460011190        460068281        460127509        460186935   
    460245277        460306145      446283210        447064809        459190245
       460286701        460397607        460455447        460512510       
460568280        460624612        460681109        460738636        460800113   
    460864291        459064176        460011224        460068299       
460127517        460186943        460245285        460306152      446284218     
  447065012        459190435        460287410        460397615        460455454
       460512528        460568306        460624620        460681117       
460738644        460800139        460864309        459064572        460011240   
    460068323        460127525        460186950        460245293       
460306178      446284275        447065079        459190468        460287626     
  460397631        460455488        460512536        460568322        460624638
       460681125        460738651        460800147        460864341       
459064788        460011265        460068331        460127533        460186984   
    460245327        460306194      446284309        447065186        459190658
       460287691        460397649        460455512        460512544       
460568348        460624646        460681133        460738669        460800154   
    460864366        459066288        460011273        460068349       
460127541        460187016        460245343        460306202      446284366     
  447065343        459191110        460288152        460397672        460455520
       460512551        460568355        460624661        460681141       
460738677        460800170        460864390        459066825        460011281   
    460068398        460127558        460187032        460245384       
460306210      446285082        447065764        459191201        460288210     
  460397680        460455538        460512569        460568363        460624679
       460681158        460738685        460800188        460864408       
459067120        460011307        460068406        460127566        460187065   
    460245442        460306236      446285207        447065814        459191284
       460288541        460397698        460455546        460512577       
460568371        460624687        460681166        460738719        460800196   
    460864424        459068474        460011315        460068448       
460127574        460187073        460245459        460306244      446285249     
  447065855        459191326        460290356        460397706        460455553
       460512593        460568397        460624695        460681190       
460738727        460800204        460864440        459069423        460011356   
    460068521        460127582        460187081        460245483       
460306251      446285421        447065921        459192571        460290869     
  460397714        460455595        460512619        460568413        460624729
       460681208        460738735        460800212        460864457       
459069498        460011372        460068539        460127608        460187099   
    460245517        460306277      446285686        447066077        459193652
       460290877        460397722        460455611        460512627       
460568421        460624745        460681232        460738743        460800220   
    460864465        459069910        460011380        460068547       
460127624        460187107        460245525        460306285      446285728     
  447066382        459194643        460291321        460397748        460455637
       460512643        460568439        460624752        460681240       
460738750        460800253        460864481        459070314        460011398   
    460068554        460127632        460187115        460245533       
460306301      446285819        447066416        459194866        460293541     
  460397763        460455645        460512650        460568447        460624794
       460681257        460738768        460800261        460864499       
459071163        460011414        460068588        460127640        460187131   
    460245558        460306319      446285850        447066473        459194916
       460293640        460397771        460455652        460512668       
460568454        460624828        460681299        460738776        460800287   
    460864523        459071643        460011430        460068604       
460127657        460187156        460245566        460306376      446285926     
  447066507        459196671        460293715        460397797        460455660
       460512684        460568470        460624844        460681307       
460738792        460800295        460864572        459071890        460011448   
    460068612        460127665        460187172        460245574       
460306384      446286122        447066515        459196960        460294150     
  460397805        460455678        460512692        460568488        460624869
       460681315        460738800        460800303        460864580       
459072682        460011463        460068620        460127673        460187206   
    460245590        460306400      446286247        447066812        459197380
       460294325        460397813        460455686        460512700       
460568504        460624885        460681356        460738818        460800337   
    460864606        459074464        460011497        460068638       
460127681        460187222        460245624        460306434      446286270     
  447066978        459197570        460294390        460397821        460455744
       460512718        460568520        460624919        460681398       
460738826        460800352        460864614        459074621        460011505   
    460068646        460127699        460187230        460245640       
460306442      446286452        447067026        459197737        460294754     
  460397839        460455751        460512734        460568538        460624935
       460681406        460738834        460800378        460864622       
459076683        460011513        460068653        460127715        460187297   
    460245665        460306467      446286544        447067067        459197877
       460294846        460397847        460455801        460512759       
460568546        460624950        460681414        460738867        460800394   
    460864671        459077640        460011521        460068661       
460127723        460187305        460245673        460306475      446286593     
  447067398        459198826        460295397        460397854        460455843
       460512767        460568553        460624968        460681448       
460738891        460800402        460864689        459078036        460011554   
    460068729        460127731        460187313        460245715       
460306483      446286965        447067513        459198958        460295595     
  460397862        460455850        460512775        460568579        460624976
       460681455        460738925        460800410        460864705       
459078887        460011562        460068745        460127749        460187339   
    460245731        460306491   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446287179        447067687        459199337        460295975       
460397870        460455876        460512783        460568603        460625007   
    460681471        460738933        460800436        460864713       
459079943        460011604        460068760        460127756        460187347   
    460245749        460306517      446287286        447067893        459199568
       460296411        460397896        460455884        460512791       
460568629        460625023        460681489        460738958        460800451   
    460864721        459080719        460011612        460068778       
460127772        460187388        460245806        460306574      446287443     
  447067927        459200168        460296734        460397904        460455892
       460512817        460568728        460625049        460681505       
460738966        460800469        460864739        459082095        460011646   
    460068786        460127780        460187396        460245814       
460306608      446287617        447068164        459200564        460298094     
  460397912        460455918        460512825        460568736        460625056
       460681513        460739014        460800477        460864747       
459082376        460011653        460068810        460127798        460187404   
    460245863        460306616      446287732        447068263        459200630
       460299134        460397920        460455926        460512841       
460568744        460625064        460681521        460739022        460800493   
    460864762        459082608        460011687        460068844       
460127814        460187446        460245905        460306624      446287849     
  447068396        459200812        460301377        460397938        460455934
       460512858        460568751        460625106        460681570       
460739030        460800501        460864788        459083085        460011695   
    460068851        460127830        460187453        460245913       
460306657      446288268        447068586        459200929        460301419     
  460397946        460455942        460512866        460568769        460625114
       460681588        460739048        460800519        460864796       
459083465        460011703        460068893        460127848        460187487   
    460245921        460306665      446288276        447068941        459201133
       460302623        460397953        460455967        460512874       
460568777        460625122        460681596        460739055        460800527   
    460864853        459084398        460011752        460068901       
460127855        460187529        460245947        460306673      446288326     
  447069196        459202438        460303431        460397979        460456007
       460512882        460568801        460625130        460681604       
460739071        460800535        460864879        459084513        460011778   
    460068927        460127863        460187545        460245970       
460306681      446288391        447069212        459202990        460304496     
  460397987        460456015        460512924        460568827        460625155
       460681620        460739089        460800576        460864911       
459084794        460011786        460068943        460127871        460187560   
    460245988        460306699      446288557        447069659        459203717
       460304819        460397995        460456023        460512940       
460568835        460625163        460681638        460739097        460800626   
    460864937        459085221        460011802        460068950       
460127897        460187578        460245996        460306707      446288995     
  447069899        459204558        460305089        460398001        460456049
       460512957        460568850        460625189        460681646       
460739105        460800634        460864945        459085858        460011810   
    460068992        460127913        460187586        460246010       
460306715      446289720        447070004        459204814        460305311     
  460398019        460456072        460512965        460568868        460625205
       460681653        460739147        460800659        460864952       
459086179        460011844        460069008        460127947        460187594   
    460246028        460306756      446289878        447070061        459204970
       460306780        460398027        460456080        460512973       
460568884        460625213        460681661        460739196        460800667   
    460864960        459086229        460011851        460069024       
460128002        460187602        460246036        460306764      446289910     
  447070202        459205845        460306848        460398035        460456098
       460512981        460568892        460625296        460681679       
460739279        460800691        460865009        459086971        460011901   
    460069032        460128010        460187628        460246051       
460306889      446290058        447070574        459205936        460308018     
  460398068        460456122        460512999        460568967        460625338
       460681687        460739311        460800717        460865066       
459087011        460011919        460069040        460128028        460187636   
    460246069        460306897      446290157        447070624        459207072
       460308851        460398076        460456130        460513013       
460568991        460625353        460681703        460739345        460800725   
    460865108        459087599        460011943        460069057       
460128036        460187644        460246077        460306905      446290371     
  447070756        459207148        460308901        460398084        460456239
       460513039        460569007        460625361        460681729       
460739378        460800741        460865165        459087730        460011950   
    460069065        460128044        460187651        460246093       
460306947      446290520        447070988        459207353        460309073     
  460398092        460456262        460513096        460569015        460625379
       460681737        460739394        460800766        460865173       
459089074        460011968        460069073        460128051        460187669   
    460246119        460306954      446290629        447071168        459207494
       460311491        460398100        460456270        460513104       
460569056        460625395        460681745        460739444        460800782   
    460865181        459090296        460011984        460069081       
460128168        460187685        460246127        460306962      446290918     
  447071200        459207676        460311756        460398118        460456288
       460513146        460569064        460625403        460681752       
460739451        460800816        460865207        459091278        460012024   
    460069099        460128176        460187693        460246184       
460306988      446291056        447071242        459208302        460312101     
  460398126        460456296        460513161        460569080        460625429
       460681778        460739469        460800824        460865215       
459091500        460012032        460069107        460128200        460187727   
    460246218        460307002      446291353        447071655        459208427
       460314933        460398134        460456320        460513195       
460569098        460625445        460681786        460739477        460800832   
    460865231        459091716        460012040        460069149       
460128218        460187784        460246267        460307010      446291387     
  447071689        459209664        460314982        460398159        460456338
       460513203        460569114        460625478        460681794       
460739493        460800840        460865322        459092771        460012057   
    460069156        460128226        460187800        460246275       
460307028      446291452        447071762        459209771        460315237     
  460398167        460456346        460513211        460569122        460625486
       460681802        460739527        460800857        460865355       
459093357        460012065        460069164        460128234        460187818   
    460246317        460307044      446291569        447071846        459209854
       460315526        460398175        460456395        460513237       
460569171        460625494        460681810        460739535        460800865   
    460865389        459094256        460012107        460069172       
460128242        460187826        460246358        460307051      446291593     
  447071879        459210464        460314693        460398183        460456403
       460513245        460569213        460625510        460681828       
460739543        460800873        460865405        459094801        460012123   
    460069180        460128259        460187834        460246424       
460307093      446291759        447072117        459211090        460315898     
  460398209        460456429        460513252        460569254        460625593
       460681836        460739550        460800899        460865421       
459095048        460012164        460069198        460128267        460187867   
    460246457        460307135      446291775        447072166        459211140
       460315997        460398225        460456437        460513260       
460569270        460625601        460681844        460739584        460800915   
    460865439        459095667        460012180        460069230       
460128291        460187875        460246481        460307143      446291817     
  447073164        459211678        460316953        460398233        460456445
       460513278        460569304        460625619        460681851       
460739600        460800949        460865447        459095766        460012198   
    460069271        460128341        460187883        460246515       
460307168      446291916        447073438        459211710        460317100     
  460398266        460456452        460513286        460569312        460625650
       460681869        460739618        460800964        460865462       
459096764        460012206        460069339        460128382        460187909   
    460246531        460307192      446291940        447073628        459212890
       460317415        460398274        460456460        460513302       
460569320        460625684        460681877        460739626        460800972   
    460865488        459097382        460012214        460069362       
460128408        460187941        460246564        460307218      446292237     
  447073651        459213245        460317886        460398282        460456494
       460513310        460569346        460625700        460681885       
460739642        460800980        460865553        459097721        460012230   
    460069370        460128424        460187958        460246572       
460307242      446292245        447073909        459213625        460317910     
  460398308        460456502        460513336        460569353        460625718
       460681893        460739667        460801004        460865579       
459098117        460012255        460069396        460128432        460187966   
    460246580        460307259      446292419        447074238        459214565
       460319353        460398316        460456510        460513344       
460569411        460625742        460681901        460739683        460801012   
    460865587        459099040        460012263        460069404       
460128481        460187974        460246614        460307267      446292583     
  447074386        459214664        460321870        460398324        460456544
       460513351        460569429        460625759        460681935       
460739691        460801087        460865595        459099230        460012271   
    460069412        460128515        460188030        460246663       
460307275      446292773        447074428        459214888        460322449     
  460398332        460456551        460513369        460569437        460625767
       460681943        460739717        460801095        460865611       
459100095        460012289        460069446        460128523        460188048   
    460246689        460307291      446292856        447074493        459215133
       460322472        460398357        460456569        460513393       
460569445        460625775        460681950        460739725        460801137   
    460865629        459101549        460012313        460069479       
460128531        460188063        460246713        460307309      446292864     
  447074550        459215455        460322985        460398373        460456577
       460513401        460569452        460625783        460681968       
460739733        460801145        460865637        459101846        460012354   
    460069495        460128564        460188097        460246721       
460307325      446293102        447074808        459215679        460323116     
  460398399        460456585        460513419        460569502        460625825
       460681984        460739741        460801178        460865652       
459102083        460012388        460069511        460128598        460188113   
    460246739        460307333      446293177        447074873        459215737
       460323223        460398407        460456593        460513427       
460569528        460625908        460681992        460739758        460801186   
    460865660        459102091        460012404        460069529       
460128606        460188121        460246770        460307358      446293532     
  447075169        459215760        460324106        460398415        460456601
       460513450        460569569        460625916        460682008       
460739774        460801194        460865686        459103636        460012412   
    460069545        460128614        460188147        460246788       
460307382      446293649        447075177        459215828        460324148     
  460398423        460456635        460513468        460569577        460625924
       460682024        460739790        460801202        460865694       
459105904        460012420        460069552        460128622        460188154   
    460246804        460307408      446293904        447075300        459217006
       460324411        460398431        460456668        460513476       
460569585        460625957        460682032        460739824        460801210   
    460865702        459107595        460012438        460069578       
460128630        460188162        460246812        460307416      446293912     
  447075417        459217295        460324544        460398449        460456676
       460513484        460569593        460625965        460682057       
460739915        460801244        460865710        459109286        460012487   
    460069586        460128648        460188188        460246820       
460307424      446294043        447075714        459217857        460325285     
  460398456        460456684        460513492        460569627        460625973
       460682065        460739956        460801277        460865728       
459109328        460012495        460069651        460128655        460188212   
    460246846        460307440      446294092        447075862        459217931
       460325996        460398464        460456718        460513500       
460569635        460625981        460682081        460739964        460801301   
    460865744        459109617        460012503        460069677       
460128663        460188238        460246853        460307457      446294530     
  447075888        459218137        460326531        460398472        460456742
       460513518        460569692        460625999        460682099       
460739972        460801319        460865777        459110219        460012511   
    460069685        460128671        460188246        460246879       
460307465      446294761        447076076        459218335        460326937     
  460398480        460456759        460513526        460569718        460626005
       460682107        460739980        460801376        460865785       
459111514        460012529        460069701        460128689        460188253   
    460246903        460307481      446294795        447076175        459219028
       460327216        460398498        460456775        460513542       
460569734        460626013        460682115        460740038        460801384   
    460865819        459112629        460012545        460069719       
460128713        460188279        460246911        460307499      446294852     
  447076225        459220273        460327463        460398506        460456783
       460513559        460569759        460626021        460682123       
460740061        460801418        460865835        459112918        460012552   
    460069727        460128739        460188287        460246929       
460307531      446294969        447076266        459220380        460327794     
  460398514        460456809        460513567        460569767        460626062
       460682172        460740079        460801434        460865850       
459113064        460012560        460069735        460128747        460188295   
    460246937        460307572      446295388        447076308        459220711
       460328032        460398522        460456817        460513575       
460569775        460626096        460682198        460740111        460801475   
    460865868        459114690        460012669        460069743       
460128754        460188303        460246978        460307606      446295396     
  447076373        459222311        460328685        460398530        460456833
       460513591        460569791        460626104        460682214       
460740145        460801491        460865892        459115697        460012677   
    460069768        460128788        460188311        460246986       
460307614      446295420        447076415        459223475        460329733     
  460398548        460456841        460513609        460569809        460626138
       460682222        460740160        460801509        460865900       
459115770        460012693        460069792        460128804        460188337   
    460247034        460307622      446295438        447076555        459223673
       460329782        460398555        460456874        460513617       
460569817        460626146        460682255        460740186        460801517   
    460865918        459116323        460012701        460069800       
460128838        460188360        460247042        460307630      446295610     
  447076605        459223814        460330400        460398563        460456932
       460513625        460569833        460626153        460682263       
460740210        460801525        460865967        459116489        460012719   
    460069826        460128879        460188378        460247059       
460307648      446295750        447076738        459224077        460331846     
  460398571        460456940        460513633        460569890        460626161
       460682289        460740228        460801533        460865991       
459116935        460012743        460069859        460128887        460188394   
    460247067        460307671      446295792        447076852        459224531
       460332083        460398589        460456957        460513641       
460569932        460626195        460682297        460740236        460801541   
    460866007        459117255        460012776        460069875       
460128895        460188402        460247091        460307697      446296634     
  447076894        459224754        460332372        460398597        460456965
       460513658        460569965        460626211        460682313       
460740244        460801558        460866056        459117453        460012792   
    460069883        460128903        460188410        460247125       
460307705      446297319        447076928        459224861        460333545     
  460398605        460456981        460513666        460569981        460626237
       460682339        460740269        460801574        460866064       
459117487        460012800        460069891        460128911        460188428   
    460247133        460307713      446297590        447077074        459225447
       460333875        460398621        460456999        460513674       
460570005        460626252        460682347        460740277        460801590   
    460866080        459118527        460012818        460069925       
460128960        460188444        460247141        460307721      446297673     
  447077306        459225611        460334378        460398639        460457021
       460513708        460570013        460626260        460682354       
460740301        460801624        460866106        459118592        460012826   
    460069933        460129018        460188477        460247158       
460307754      446297715        447077355        459226692        460335391     
  460398647        460457054        460513716        460570021        460626286
       460682362        460740343        460801632        460866122       
459118709        460012842        460069941        460129026        460188493   
    460247166        460307762      446297814        447077520        459226817
       460336597        460398670        460457088        460513724       
460570062        460626310        460682396        460740350        460801640   
    460866148        459118907        460012867        460069958       
460129034        460188501        460247174        460307770      446297855     
  447077645        459227989        460336803        460398688        460457096
       460513732        460570096        460626336        460682404       
460740384        460801665        460866163        459118980        460012875   
    460069966        460129042        460188519        460247182       
460307788      446297939        447078148        459228375        460337561     
  460398696        460457112        460513740        460570112        460626344
       460682412        460740400        460801749        460866205       
459118998        460012909        460069982        460129075        460188543   
    460247190        460307796      446298192        447078536        459228540
       460337959        460398720        460457120        460513757       
460570120        460626351        460682438        460740434        460801764   
    460866213        459119509        460012917        460069990       
460129091        460188568        460247216        460307804      446298283     
  447078544        459229027        460338635        460398738        460457138
       460513765        460570138        460626377        460682479       
460740467        460801798        460866239        459119780        460012925   
    460070006        460129109        460188600        460247224       
460307812      446298341        447078643        459229688        460338825     
  460398746        460457153        460513773        460570153        460626385
       460682487        460740491        460801806        460866247       
459120226        460012933        460070014        460129117        460188618   
    460247232        460307846      446298499        447078676        459230314
       460338882        460398753        460457161        460513781       
460570161        460626393        460682495        460740509        460801830   
    460866262        459120697        460012941        460070022       
460129133        460188634        460247240        460307879      446298523     
  447078874        459230892        460339716        460398761        460457179
       460513799        460570179        460626419        460682529       
460740525        460801848        460866288        459123253        460012958   
    460070030        460129166        460188642        460247265       
460307895      446298861        447079062        459232211        460342447     
  460398779        460457203        460513807        460570195        460626427
       460682537        460740533        460801863        460866304       
459124277        460012990        460070055        460129174        460188667   
    460247273        460307911   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446298945        447079138        459233599        460342769       
460398787        460457229        460513815        460570245        460626450   
    460682594        460740541        460801871        460866320       
459125217        460013006        460070071        460129182        460188691   
    460247281        460307937      446298994        447079385        459233979
       460342835        460398803        460457252        460513823       
460570260        460626476        460682602        460740616        460801889   
    460866346        459129607        460013030        460070105       
460129208        460188709        460247323        460307978      446299208     
  447079609        459234365        460342843        460398829        460457278
       460513831        460570278        460626484        460682636       
460740624        460801897        460866361        459130027        460013055   
    460070113        460129232        460188717        460247356       
460307986      446299281        447079682        459234548        460342900     
  460398837        460457286        460513849        460570286        460626518
       460682644        460740632        460801913        460866460       
459130373        460013113        460070121        460129240        460188758   
    460247364        460307994      446299323        447079765        459235529
       460342926        460398845        460457294        460513856       
460570302        460626526        460682651        460740665        460801947   
    460866478        459130746        460013121        460070139       
460129257        460188774        460247380        460308000      446299588     
  447080037        459235651        460342934        460398852        460457302
       460513864        460570336        460626534        460682677       
460740699        460801954        460866494        459130753        460013139   
    460070147        460129265        460188782        460247414       
460308034      446299927        447080086        459235743        460342959     
  460398860        460457310        460513872        460570344        460626559
       460682685        460740707        460801970        460866577       
459131595        460013147        460070154        460129299        460188790   
    460247455        460308059      446299935        447080169        459235859
       460342967        460398878        460457344        460513898       
460570385        460626567        460682701        460740756        460801988   
    460866585        459131843        460013196        460070162       
460129307        460188824        460247471        460308075      446300329     
  447080243        459237764        460342975        460398886        460457377
       460513906        460570393        460626575        460682719       
460740764        460802044        460866593        459134086        460013204   
    460070170        460129315        460188832        460247489       
460308091      446300477        447080805        459238101        460342983     
  460398894        460457385        460513914        460570401        460626583
       460682727        460740798        460802077        460866643       
459134177        460013220        460070261        460129323        460188840   
    460247505        460308109      446300485        447080979        459239240
       460342991        460398902        460457393        460513922       
460570419        460626591        460682735        460740830        460802093   
    460866718        459134557        460013238        460070279       
460129349        460188923        460247521        460308117      446300766     
  447081258        459241634        460343007        460398910        460457401
       460513930        460570435        460626617        460682743       
460740855        460802119        460866726        459134656        460013261   
    460070287        460129372        460188931        460247539       
460308141      446301202        447081506        459242814        460343023     
  460398928        460457419        460513948        460570443        460626633
       460682776        460740863        460802127        460866759       
459139192        460013295        460070311        460129380        460188956   
    460247562        460308158      446301335        447081530        459242905
       460343031        460398936        460457427        460513955       
460570492        460626666        460682826        460740871        460802135   
    460866767        459140646        460013329        460070352       
460129406        460188964        460247570        460308166      446301582     
  447082124        459244653        460343056        460398944        460457435
       460513963        460570518        460626682        460682842       
460740905        460802150        460866817        459141107        460013345   
    460070360        460129422        460188972        460247596       
460308190      446301749        447082538        459245189        460343072     
  460398951        460457443        460513971        460570542        460626708
       460682867        460740921        460802168        460866825       
459141198        460013352        460070378        460129448        460188980   
    460247620        460308216      446301848        447082579        459245254
       460343080        460398977        460457518        460513989       
460570559        460626724        460682891        460740947        460802176   
    460866833        459141289        460013360        460070394       
460129455        460189004        460247638        460308240      446301939     
  447082637        459245494        460343098        460398985        460457542
       460514003        460570625        460626740        460682917       
460740954        460802184        460866866        459141412        460013386   
    460070402        460129471        460189012        460247646       
460308257      446302044        447082660        459245759        460343114     
  460398993        460457559        460514011        460570633        460626781
       460682966        460740962        460802200        460866874       
459141677        460013394        460070451        460129489        460189020   
    460247653        460308265      446302085        447082801        459245981
       460343130        460399009        460457567        460514037       
460570641        460626856        460682982        460740996        460802218   
    460866882        459141933        460013428        460070477       
460129521        460189046        460247679        460308273      446302192     
  447082934        459246146        460343155        460399017        460457609
       460514060        460570658        460626872        460683006       
460741002        460802226        460866890        459143244        460013436   
    460070485        460129539        460189053        460247687       
460308299      446302481        447083791        459246773        460343189     
  460399025        460457625        460514094        460570674        460626880
       460683014        460741010        460802234        460866908       
459143715        460013451        460070493        460129547        460189095   
    460247711        460308307      446302549        447083981        459246948
       460343197        460399041        460457633        460514102       
460570682        460626898        460683048        460741069        460802259   
    460866940        459146148        460013469        460070501       
460129570        460189103        460247729        460308315      446302598     
  447084856        459246989        460343205        460399058        460457658
       460514144        460570690        460626906        460683063       
460741093        460802267        460866957        459147120        460013493   
    460070519        460129588        460189111        460247745       
460308323      446302689        447084864        459247094        460343213     
  460399066        460457666        460514169        460570708        460626922
       460683071        460741127        460802275        460867013       
459147450        460013501        460070543        460129596        460189129   
    460247760        460308356      446302721        447084906        459247367
       460343221        460399074        460457674        460514185       
460570716        460626930        460683089        460741135        460802283   
    460867021        459147658        460013519        460070550       
460129604        460189137        460247778        460308372      446302804     
  447085028        459247409        460343239        460399082        460457708
       460514193        460570724        460626948        460683097       
460741143        460802291        460867047        459147807        460013535   
    460070568        460129653        460189145        460247794       
460308380      446302929        447085358        459248373        460343262     
  460399090        460457724        460514201        460570740        460626963
       460683105        460741150        460802317        460867054       
459148680        460013543        460070576        460129687        460189152   
    460247828        460308398      446303182        447085580        459248928
       460343270        460399108        460457740        460514227       
460570765        460626971        460683113        460741184        460802325   
    460867088        459150017        460013550        460070592       
460129695        460189160        460247893        460308414      446303240     
  447086281        459249025        460343288        460399116        460457781
       460514243        460570773        460627029        460683121       
460741192        460802341        460867096        459151072        460013568   
    460070600        460129703        460189202        460247901       
460308430      446303307        447086398        459249298        460343304     
  460399124        460457799        460514250        460570807        460627037
       460683139        460741200        460802374        460867104       
459151395        460013592        460070618        460129729        460189210   
    460247919        460308448      446303323        447086604        459250072
       460343338        460399132        460457815        460514268       
460570815        460627045        460683154        460741259        460802408   
    460867120        459151411        460013618        460070626       
460129745        460189228        460247927        460308455      446303505     
  447086778        459250106        460343346        460399140        460457849
       460514276        460570831        460627052        460683162       
460741267        460802416        460867138        459152435        460013626   
    460070634        460129752        460189244        460247943       
460308471      446303638        447087032        459250445        460343353     
  460399157        460457872        460514284        460570864        460627060
       460683188        460741283        460802499        460867153       
459154324        460013642        460070667        460129760        460189269   
    460247950        460308489      446303711        447087115        459250627
       460343379        460399165        460457880        460514300       
460570872        460627094        460683204        460741291        460802507   
    460867161        459155362        460013659        460070675       
460129778        460189277        460248008        460308497      446303737     
  447087198        459250767        460343387        460399173        460457898
       460514326        460570898        460627102        460683238       
460741341        460802515        460867195        459155651        460013667   
    460070758        460129794        460189285        460248065       
460308505      446303802        447087305        459250775        460343395     
  460399181        460457906        460514342        460570906        460627110
       460683253        460741358        460802564        460867203       
459155669        460013683        460070766        460129802        460189293   
    460248073        460308547      446303976        447087677        459250783
       460343403        460399199        460457955        460514359       
460570930        460627128        460683261        460741424        460802572   
    460867260        459155891        460013709        460070774       
460129828        460189301        460248081        460308554      446304099     
  447087974        459251047        460343437        460399207        460457971
       460514375        460570948        460627177        460683279       
460741432        460802580        460867278        459156832        460013717   
    460070782        460129885        460189319        460248107       
460308570      446304313        447088147        459251989        460343445     
  460399223        460457997        460514391        460570963        460627193
       460683295        460741473        460802598        460867286       
459157053        460013725        460070816        460129893        460189335   
    460248115        460308596      446304339        447088154        459252433
       460343460        460399231        460458003        460514409       
460570971        460627219        460683303        460741481        460802622   
    460867302        459157244        460013733        460070824       
460129901        460189343        460248164        460308604      446305039     
  447088246        459252532        460343494        460399306        460458011
       460514417        460570989        460627235        460683311       
460741499        460802630        460867344        459157541        460013741   
    460070840        460129919        460189350        460248172       
460308620      446305047        447088444        459252946        460343502     
  460399322        460458052        460514433        460571029        460627243
       460683360        460741515        460802671        460867351       
459158325        460013774        460070873        460129943        460189376   
    460248180        460308646      446305062        447088535        459253084
       460343510        460399355        460458078        460514458       
460571037        460627276        460683378        460741549        460802689   
    460867385        459158572        460013790        460070907       
460129950        460189392        460248198        460308679      446305153     
  447088618        459253639        460343528        460399371        460458086
       460514466        460571102        460627284        460683394       
460741556        460802697        460867401        459158648        460013816   
    460070915        460129968        460189400        460248206       
460308695      446305245        447088642        459253803        460343536     
  460399389        460458094        460514474        460571110        460627292
       460683410        460741564        460802713        460867427       
459158713        460013832        460070931        460129992        460189418   
    460248214        460308703      446305302        447088667        459254058
       460343544        460399397        460458110        460514482       
460571144        460627300        460683444        460741598        460802762   
    460867500        459158879        460013840        460070980       
460130032        460189426        460248230        460308711      446305427     
  447088741        459254272        460343551        460399413        460458128
       460514490        460571185        460627326        460683451       
460741622        460802788        460867518        459159372        460013865   
    460070998        460130057        460189434        460248255       
460308729      446305492        447089178        459255204        460343577     
  460399454        460458136        460514516        460571193        460627342
       460683469        460741697        460802804        460867526       
459159406        460013881        460071061        460130065        460189459   
    460248271        460308745      446305922        447089459        459255212
       460343585        460399488        460458144        460514524       
460571201        460627359        460683477        460741705        460802812   
    460867575        459160149        460013899        460071079       
460130073        460189467        460248297        460308752      446305930     
  447089558        459255428        460343593        460399496        460458169
       460514540        460571227        460627375        460683485       
460741713        460802853        460867609        459160453        460013907   
    460071087        460130107        460189475        460248347       
460308760      446306268        447089616        459255675        460343601     
  460399538        460458177        460514557        460571268        460627383
       460683493        460741721        460802879        460867617       
459161162        460013915        460071095        460130115        460189491   
    460248362        460308778      446306797        447089665        459255774
       460343619        460399553        460458227        460514565       
460571318        460627409        460683501        460741739        460802903   
    460867625        459163408        460013923        460071103       
460130131        460189509        460248388        460308810      446307019     
  447090168        459255915        460343627        460399579        460458235
       460514573        460571326        460627441        460683519       
460741762        460802911        460867641        459164620        460013931   
    460071129        460130149        460189517        460248412       
460308828      446307050        447090317        459256517        460343635     
  460399587        460458250        460514581        460571342        460627482
       460683527        460741861        460802929        460867690       
459166096        460013964        460071137        460130156        460189525   
    460248420        460308836      446307142        447090366        459256756
       460343643        460399595        460458276        460514599       
460571359        460627490        460683535        460741903        460802937   
    460867724        459167110        460013972        460071152       
460130172        460189533        460248446        460308844      446307191     
  447090523        459256939        460343650        460399629        460458284
       460514607        460571367        460627508        460683550       
460741929        460802952        460867732        459169637        460014012   
    460071160        460130180        460189541        460248453       
460308893      446307399        447090606        459258570        460343668     
  460399637        460458292        460514615        460571375        460627540
       460683568        460741945        460802978        460867740       
459171716        460014020        460071178        460130198        460189558   
    460248487        460308927      446308066        447090853        459259438
       460343676        460399645        460458326        460514623       
460571391        460627573        460683576        460741960        460802994   
    460867773        459171906        460014046        460071186       
460130206        460189566        460248495        460308968      446308082     
  447090978        459259479        460343700        460399652        460458342
       460514631        460571441        460627581        460683600       
460741978        460803000        460867781        459172078        460014053   
    460071194        460130230        460189582        460248503       
460308976      446308157        447091075        459259727        460343726     
  460399678        460458367        460514649        460571474        460627623
       460683642        460742000        460803034        460867823       
459172425        460014079        460071244        460130263        460189608   
    460248529        460308984      446308256        447091216        459260022
       460343759        460399686        460458391        460514656       
460571490        460627649        460683659        460742018        460803059   
    460867831        459172938        460014095        460071277       
460130271        460189632        460248537        460309057      446308637     
  447091364        459260063        460343775        460399694        460458417
       460514664        460571516        460627656        460683683       
460742026        460803067        460867856        459173068        460014111   
    460071301        460130297        460189640        460248552       
460309065      446308652        447091612        459260667        460343791     
  460399710        460458425        460514672        460571532        460627664
       460683709        460742042        460803091        460867906       
459173746        460014129        460071327        460130313        460189673   
    460248586        460309081      446308736        447091869        459260741
       460343817        460399744        460458441        460514698       
460571540        460627680        460683717        460742067        460803109   
    460867922        459174173        460014137        460071343       
460130321        460189707        460248602        460309099      446309072     
  447091885        459261012        460343825        460399751        460458474
       460514706        460571557        460627698        460683733       
460742075        460803117        460867955        459174306        460014145   
    460071368        460130339        460189723        460248610       
460309115      446309189        447092024        459261517        460343866     
  460399777        460458482        460514714        460571565        460627706
       460683741        460742091        460803125        460867963       
459174918        460014152        460071376        460130354        460189772   
    460248628        460309149      446309288        447092248        459261699
       460343882        460399801        460458508        460514722       
460571573        460627714        460683766        460742109        460803141   
    460867997        459178513        460014160        460071392       
460130362        460189780        460248636        460309164      446309411     
  447092313        459261947        460343890        460399819        460458532
       460514730        460571599        460627755        460683782       
460742125        460803166        460868003        459178786        460014178   
    460071434        460130412        460189814        460248644       
460309172      446309700        447092404        459262051        460343908     
  460399827        460458557        460514763        460571615        460627763
       460683790        460742141        460803174        460868037       
459180782        460014194        460071459        460130453        460189830   
    460248651        460309222      446309742        447092453        459264149
       460343916        460399835        460458573        460514771       
460571649        460627789        460683816        460742166        460803208   
    460868052        459181806        460014202        460071475       
460130495        460189863        460248685        460309271      446310104     
  447092610        459264792        460343924        460399876        460458599
       460514797        460571656        460627797        460683840       
460742182        460803240        460868078        459183208        460014228   
    460071483        460130503        460189871        460248693       
460309297      446310385        447092628        459264842        460343932     
  460399884        460458615        460514805        460571680        460627805
       460683857        460742208        460803281        460868144       
459183539        460014236        460071509        460130511        460189889   
    460248701        460309321   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446310443        447092636        459264966        460343940       
460399892        460458623        460514813        460571698        460627839   
    460683865        460742240        460803349        460868151       
459183661        460014244        460071525        460130529        460189897   
    460248719        460309339      446311029        447092669        459266771
       460343973        460399918        460458656        460514839       
460571714        460627854        460683873        460742273        460803398   
    460868169        459185542        460014277        460071533       
460130537        460189905        460248727        460309354      446311433     
  447093220        459267423        460343981        460399926        460458664
       460514847        460571722        460627870        460683881       
460742299        460803414        460868201        459186334        460014285   
    460071558        460130545        460189939        460248768       
460309362      446311482        447093659        459267787        460343999     
  460399959        460458672        460514854        460571789        460627888
       460683907        460742315        460803422        460868219       
459187084        460014293        460071566        460130552        460189954   
    460248776        460309388      446311763        447093857        459268090
       460344013        460399983        460458698        460514862       
460571805        460627896        460683915        460742323        460803430   
    460868276        459187258        460014319        460071574       
460130578        460189970        460248784        460309446      446311938     
  447093923        459268504        460344039        460400005        460458706
       460514888        460571813        460627904        460683923       
460742331        460803455        460868284        459187944        460014335   
    460071608        460130586        460189988        460248792       
460309461      446311995        447094079        459269007        460344054     
  460400013        460458730        460514920        460571821        460627920
       460683931        460742349        460803521        460868292       
459188314        460014343        460071616        460130594        460190002   
    460248826        460309511      446312050        447094202        459269080
       460344088        460400021        460458748        460514953       
460571839        460627938        460683949        460742364        460803547   
    460868300        459189056        460014350        460071632       
460130602        460190010        460248859        460309529      446312464     
  447094343        459269239        460344096        460400039        460458755
       460514979        460571854        460627953        460683964       
460742398        460803570        460868342        459190260        460014384   
    460071657        460130610        460190036        460248867       
460309578      446312480        447094475        459269247        460344112     
  460400047        460458763        460514987        460571896        460627979
       460683998        460742406        460803588        460868367       
459190369        460014400        460071681        460130628        460190044   
    460248875        460309594      446312910        447094731        459269510
       460344138        460400062        460458797        460514995       
460571904        460627987        460684004        460742422        460803596   
    460868383        459191094        460014418        460071699       
460130669        460190051        460248909        460309602      446313181     
  447094756        459270005        460344146        460400088        460458813
       460515000        460571920        460628019        460684012       
460742463        460803604        460868441        459191714        460014426   
    460071707        460130677        460190069        460248933       
460309644      446313231        447094764        459270278        460344153     
  460400104        460458839        460515018        460571938        460628035
       460684020        460742489        460803612        460868490       
459191979        460014442        460071715        460130693        460190085   
    460248966        460309651      446313389        447095159        459271037
       460344179        460400112        460458847        460515034       
460571946        460628043        460684046        460742513        460803646   
    460868508        459193066        460014459        460071723       
460130701        460190127        460248974        460309669      446313447     
  447095571        459271094        460344195        460400120        460458862
       460515042        460571953        460628050        460684053       
460742521        460803653        460868532        459193892        460014467   
    460071749        460130727        460190135        460248982       
460309727      446313686        447095597        459271847        460344203     
  460400138        460458888        460515059        460571961        460628068
       460684079        460742539        460803661        460868540       
459193983        460014475        460071764        460130750        460190150   
    460248990        460309743      446313884        447095639        459272076
       460344211        460400146        460458920        460515067       
460571987        460628076        460684087        460742547        460803695   
    460868557        459194783        460014533        460071772       
460130768        460190168        460249063        460309750      446313975     
  447095647        459273033        460344229        460400153        460458946
       460515083        460571995        460628100        460684095       
460742554        460803752        460868565        459194999        460014541   
    460071780        460130792        460190184        460249071       
460309776      446314049        447095969        459273900        460344237     
  460400161        460458953        460515091        460572001        460628118
       460684103        460742562        460803760        460868573       
459197968        460014558        460071806        460130800        460190192   
    460249089        460309784      446314056        447096033        459274130
       460344245        460400179        460458961        460515109       
460572035        460628134        460684137        460742570        460803786   
    460868607        459198289        460014566        460071814       
460130826        460190200        460249097        460309792      446314296     
  447096108        459274569        460344252        460400229        460458987
       460515117        460572043        460628159        460684152       
460742588        460803794        460868615        459198370        460014582   
    460071830        460130834        460190218        460249121       
460309818      446314353        447096173        459274908        460344260     
  460400245        460458995        460515125        460572050        460628167
       460684178        460742604        460803810        460868623       
459199550        460014590        460071848        460130875        460190242   
    460249147        460309859      446314395        447096330        459275459
       460344278        460400278        460459027        460515141       
460572084        460628175        460684202        460742646        460803828   
    460868649        459200820        460014608        460071855       
460130909        460190275        460249162        460309891      446314494     
  447096397        459275947        460344286        460400286        460459043
       460515158        460572092        460628183        460684210       
460742653        460803836        460868664        459201349        460014616   
    460071889        460130925        460190283        460249196       
460309917      446314734        447096843        459276028        460344294     
  460400302        460459050        460515166        460572100        460628191
       460684228        460742661        460803844        460868672       
459202024        460014624        460071897        460130933        460190325   
    460249220        460309933      446314759        447096934        459276069
       460344302        460400328        460459068        460515174       
460572134        460628209        460684244        460742687        460803869   
    460868698        459205605        460014640        460071905       
460130941        460190333        460249253        460309958      446314783     
  447097056        459276168        460344310        460400344        460459076
       460515182        460572142        460628217        460684277       
460742695        460803893        460868706        459205852        460014665   
    460071921        460130966        460190358        460249287       
460310006      446315004        447097080        459276697        460344336     
  460400351        460459092        460515208        460572167        460628225
       460684285        460742703        460803901        460868730       
459206082        460014681        460071939        460130974        460190366   
    460249303        460310030      446315020        447097098        459277356
       460344369        460400369        460459100        460515216       
460572175        460628258        460684301        460742737        460803943   
    460868755        459207064        460014699        460071954       
460130990        460190374        460249352        460310055      446315152     
  447097163        459278248        460344377        460400377        460459118
       460515224        460572191        460628282        460684335       
460742745        460803950        460868789        459207254        460014749   
    460071962        460131022        460190416        460249402       
460310097      446315418        447097247        459278354        460344385     
  460400385        460459126        460515240        460572217        460628290
       460684350        460742752        460803984        460868813       
459208823        460014772        460071970        460131055        460190432   
    460249410        460310105      446315434        447097270        459278834
       460344393        460400393        460459159        460515257       
460572225        460628316        460684368        460742794        460803992   
    460868821        459209698        460014830        460071988       
460131063        460190440        460249444        460310121      446315442     
  447097429        459279048        460344401        460400435        460459167
       460515273        460572233        460628324        460684392       
460742802        460804016        460868847        459210050        460014848   
    460072002        460131071        460190457        460249451       
460310147      446315574        447097452        459279527        460344419     
  460400450        460459209        460515281        460572266        460628332
       460684426        460742810        460804024        460868854       
459210373        460014863        460072010        460131097        460190465   
    460249469        460310162      446315756        447097494        459279774
       460344427        460400468        460459217        460515323       
460572290        460628365        460684467        460742851        460804032   
    460868888        459210803        460014871        460072028       
460131105        460190473        460249477        460310170      446316242     
  447097551        459279899        460344443        460400500        460459258
       460515331        460572324        460628373        460684475       
460742869        460804040        460868896        459212106        460014889   
    460072077        460131113        460190523        460249501       
460310204      446316929        447097668        459280046        460344484     
  460400518        460459282        460515356        460572365        460628381
       460684483        460742877        460804057        460868912       
459212155        460014905        460072093        460131154        460190531   
    460249519        460310220      446316937        447097684        459281127
       460344492        460400559        460459290        460515364       
460572373        460628407        460684491        460742885        460804073   
    460868920        459213500        460014921        460072101       
460131162        460190556        460249535        460310238      446317083     
  447097791        459281531        460344500        460400567        460459308
       460515406        460572399        460628431        460684509       
460742919        460804081        460868946        459213708        460014954   
    460072119        460131196        460190598        460249543       
460310246      446317265        447097809        459281549        460344518     
  460400609        460459316        460515448        460572407        460628449
       460684517        460742935        460804115        460868953       
459214011        460014962        460072127        460131246        460190614   
    460249568        460310253      446317273        447097825        459283149
       460344526        460400641        460459324        460515463       
460572472        460628456        460684541        460742950        460804123   
    460868961        459214037        460014970        460072135       
460131279        460190622        460249576        460310261      446317349     
  447098377        459285391        460344534        460400666        460459340
       460515471        460572506        460628464        460684558       
460742976        460804131        460868979        459214425        460015019   
    460072143        460131287        460190648        460249634       
460310543      446317406        447098450        459285862        460344542     
  460400708        460459357        460515497        460572514        460628472
       460684574        460742984        460804149        460868987       
459214581        460015027        460072150        460131303        460190655   
    460249642        460310550      446317505        447098906        459286126
       460344559        460400773        460459373        460515505       
460572522        460628480        460684608        460743008        460804156   
    460869001        459215471        460015076        460072168       
460131311        460190663        460249659        460310592      446317521     
  447098930        459286621        460344567        460400781        460459407
       460515513        460572548        460628498        460684616       
460743016        460804164        460869019        459219648        460015100   
    460072176        460131329        460190671        460249691       
460310600      446317653        447099110        459287256        460344575     
  460400815        460459449        460515554        460572563        460628506
       460684632        460743040        460804172        460869068       
459219937        460015118        460072184        460131337        460190697   
    460249709        460310634      446317752        447099169        459288429
       460344583        460400823        460459456        460515562       
460572571        460628514        460684665        460743057        460804180   
    460869076        459220174        460015142        460072192       
460131352        460190705        460249725        460310667      446317851     
  447099334        459288734        460344591        460400864        460459464
       460515588        460572647        460628530        460684673       
460743065        460804206        460869126        459220885        460015167   
    460072200        460131378        460190721        460249733       
460310683      446318107        447099581        459288825        460344617     
  460400872        460459472        460515596        460572670        460628548
       460684699        460743073        460804214        460869167       
459221396        460015175        460072226        460131386        460190754   
    460249741        460310709      446318875        447099623        459289088
       460344625        460400880        460459480        460515604       
460572704        460628589        460684707        460743099        460804222   
    460869175        459222592        460015183        460072234       
460131410        460190762        460249790        460310717      446318917     
  447099862        459289245        460344633        460400898        460459506
       460515620        460572712        460628605        460684723       
460743115        460804230        460869191        459224184        460015209   
    460072242        460131436        460190796        460249808       
460310733      446318925        447099912        459290276        460344641     
  460400906        460459522        460515638        460572746        460628613
       460684731        460743123        460804248        460869209       
459226411        460015217        460072259        460131451        460190804   
    460249824        460310741      446318966        447100009        459291142
       460344658        460400914        460459555        460515661       
460572753        460628621        460684749        460743131        460804255   
    460869241        459229019        460015266        460072267       
460131469        460190820        460249907        460310766      446319014     
  447100033        459291209        460344666        460400930        460459563
       460515679        460572761        460628647        460684764       
460743164        460804263        460869258        459229191        460015282   
    460072291        460131501        460190846        460249923       
460310816      446319089        447100140        459292462        460344674     
  460400955        460459589        460515703        460572779        460628654
       460684772        460743172        460804271        460869266       
459231387        460015308        460072317        460131519        460190861   
    460249931        460310832      446319196        447100264        459292884
       460344682        460400989        460459597        460515711       
460572787        460628670        460684780        460743180        460804297   
    460869274        459231510        460015324        460072325       
460131527        460190903        460249972        460310840      446319204     
  447100280        459293189        460344708        460400997        460459613
       460515745        460572795        460628688        460684798       
460743214        460804313        460869290        459231734        460015332   
    460072366        460131535        460190911        460249980       
460310857      446319253        447100488        459293270        460344724     
  460401003        460459647        460515760        460572803        460628704
       460684806        460743222        460804321        460869324       
459232013        460015340        460072382        460131543        460190929   
    460250020        460310865      446319550        447100496        459293742
       460344732        460401037        460459654        460515778       
460572878        460628712        460684830        460743230        460804339   
    460869332        459232021        460015381        460072408       
460131550        460190937        460250038        460310873      446319618     
  447100520        459294088        460344740        460401102        460459662
       460515802        460572886        460628738        460684848       
460743289        460804347        460869373        459232872        460015407   
    460072416        460131568        460190945        460250079       
460310881      446319709        447100553        459294245        460344757     
  460401128        460459696        460515810        460572894        460628746
       460684871        460743305        460804354        460869381       
459234126        460015415        460072424        460131618        460190978   
    460250087        460310899      446319881        447100876        459295184
       460344765        460401136        460459704        460515836       
460572902        460628753        460684913        460743347        460804362   
    460869399        459234654        460015423        460072457       
460131634        460191000        460250095        460310949      446320012     
  447100884        459295309        460344773        460401144        460459712
       460515844        460572969        460628795        460684939       
460743354        460804370        460869431        459235701        460015472   
    460072481        460131659        460191018        460250103       
460310956      446320293        447101064        459295507        460344781     
  460401151        460459738        460515893        460572985        460628811
       460684947        460743370        460804388        460869456       
459236550        460015506        460072499        460131675        460191067   
    460250129        460310980      446320442        447101189        459296885
       460344799        460401169        460459761        460515901       
460572993        460628852        460684954        460743388        460804396   
    460869480        459237756        460015530        460072507       
460131717        460191075        460250152        460311012      446320558     
  447101445        459297354        460344807        460401177        460459779
       460515943        460573009        460628860        460684962       
460743412        460804404        460869498        459237970        460015555   
    460072515        460131725        460191083        460250178       
460311053      446320574        447101502        459298592        460344815     
  460401185        460459787        460515950        460573017        460628886
       460684970        460743438        460804412        460869506       
459240776        460015563        460072523        460131758        460191109   
    460250186        460311061      446320723        447101684        459298683
       460344823        460401227        460459803        460515968       
460573025        460628894        460684988        460743446        460804420   
    460869548        459241691        460015589        460072531       
460131766        460191141        460250194        460311079      446320814     
  447101833        459299129        460344880        460401235        460459837
       460516008        460573041        460628928        460684996       
460743461        460804446        460869555        459243580        460015597   
    460072549        460131790        460191182        460250202       
460311095      446321119        447101981        459299871        460344914     
  460401243        460459852        460516016        460573066        460628951
       460685001        460743479        460804453        460869563       
459244091        460015605        460072556        460131808        460191190   
    460250228        460311103      446321374        447102005        459300174
       460344955        460401250        460459860        460516032       
460573074        460628969        460685019        460743487        460804461   
    460869605        459244398        460015688        460072564       
460131816        460191208        460250244        460311129      446321549     
  447102070        459301107        460344963        460401268        460459894
       460516065        460573108        460628977        460685027       
460743495        460804487        460869621        459247425        460015712   
    460072580        460131832        460191216        460250251       
460311145      446321945        447102203        459301412        460344971     
  460401284        460459902        460516107        460573116        460628985
       460685043        460743529        460804503        460869639       
459248274        460015720        460072598        460131840        460191224   
    460250277        460311152   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446321978        447102690        459301511        460344997       
460401300        460459928        460516115        460573132        460628993   
    460685050        460743586        460804545        460869647       
459248316        460015746        460072606        460131857        460191257   
    460250285        460311160      446322117        447103037        459301560
       460345002        460401318        460459969        460516172       
460573173        460629009        460685068        460743610        460804578   
    460869654        459251476        460015787        460072648       
460131899        460191265        460250293        460311178      446322240     
  447103151        459301990        460345010        460401326        460459985
       460516180        460573181        460629017        460685084       
460743628        460804586        460869720        459251781        460015803   
    460072663        460131907        460191273        460250319       
460311186      446322265        447103268        459302592        460345051     
  460401334        460459993        460516198        460573207        460629025
       460685092        460743651        460804610        460869738       
459252987        460015811        460072671        460131915        460191299   
    460250350        460311202      446322406        447103391        459303020
       460345085        460401391        460460009        460516206       
460573249        460629041        460685100        460743669        460804628   
    460869753        459253662        460015829        460072697       
460131931        460191307        460250368        460311236      446322885     
  447103508        459303152        460345135        460401409        460460017
       460516222        460573256        460629058        460685118       
460743685        460804636        460869779        459254173        460015878   
    460072705        460131949        460191323        460250376       
460311244      446323032        447104332        459303541        460345143     
  460401417        460460025        460516248        460573264        460629066
       460685126        460743693        460804644        460869787       
459256160        460015894        460072747        460131956        460191331   
    460250384        460311277      446323131        447104381        459304234
       460345168        460401425        460460033        460516263       
460573272        460629074        460685142        460743727        460804677   
    460869795        459257135        460015902        460072762       
460131964        460191349        460250400        460311301      446323271     
  447104431        459304739        460345184        460401433        460460041
       460516297        460573298        460629082        460685159       
460743735        460804685        460869803        459257168        460015910   
    460072770        460131972        460191364        460250418       
460311319      446323289        447104704        459304853        460345218     
  460401441        460460066        460516305        460573306        460629090
       460685167        460743743        460804693        460869829       
459257465        460015928        460072788        460131980        460191422   
    460250426        460311343      446323529        447104753        459305462
       460345234        460401458        460460090        460516313       
460573314        460629132        460685175        460743750        460804701   
    460869837        459258034        460015936        460072796       
460132004        460191448        460250442        460311368      446323941     
  447105172        459305751        460345275        460401466        460460108
       460516347        460573348        460629157        460685183       
460743768        460804719        460869878        459258810        460015944   
    460072804        460132053        460191455        460250475       
460311442      446324014        447105321        459306106        460345283     
  460401474        460460116        460516362        460573355        460629173
       460685191        460743784        460804727        460869886       
459259370        460015951        460072812        460132061        460191489   
    460250483        460311459      446324154        447105388        459306221
       460345291        460401482        460460124        460516370       
460573363        460629181        460685209        460743834        460804735   
    460869894        459259644        460015969        460072853       
460132079        460191497        460250533        460311483      446324162     
  447105420        459306288        460345309        460401508        460460132
       460516388        460573371        460629207        460685217       
460743842        460804743        460869910        459259859        460015993   
    460072887        460132087        460191505        460250566       
460311509      446324238        447105818        459306510        460345325     
  460401524        460460140        460516412        460573389        460629223
       460685233        460743859        460804750        460869928       
459260691        460016009        460072895        460132095        460191521   
    460250582        460311525      446324337        447105891        459307260
       460345333        460401540        460460181        460516420       
460573405        460629231        460685258        460743867        460804784   
    460870033        459260824        460016017        460072903       
460132111        460191547        460250590        460311574      446324360     
  447106014        459307385        460345341        460401573        460460215
       460516438        460573421        460629280        460685266       
460743875        460804818        460870041        459261426        460016041   
    460072911        460132145        460191570        460250616       
460311582      446324691        447106030        459307799        460345408     
  460401615        460460223        460516453        460573462        460629306
       460685308        460743941        460804834        460870058       
459261483        460016066        460072960        460132160        460191588   
    460250624        460311590      446324741        447106188        459307807
       460345424        460401631        460460231        460516461       
460573488        460629322        460685316        460743966        460804859   
    460870108        459261715        460016082        460072978       
460132228        460191596        460250632        460311624      446324873     
  447106329        459308342        460345432        460401649        460460249
       460516479        460573538        460629355        460685324       
460743974        460804867        460870116        459263240        460016108   
    460072994        460132236        460191646        460250640       
460311632      446324931        447106386        459308789        460345440     
  460401656        460460256        460516487        460573561        460629363
       460685332        460743982        460804883        460870132       
459264305        460016116        460073000        460132244        460191653   
    460250673        460311699      446324956        447107145        459308979
       460345457        460401664        460460272        460516495       
460573587        460629371        460685365        460744022        460804891   
    460870165        459264685        460016132        460073034       
460132251        460191661        460250699        460311749      446324972     
  447107285        459309019        460345481        460401672        460460280
       460516503        460573603        460629389        460685373       
460744055        460804917        460870199        459264818        460016165   
    460073042        460132269        460191679        460250707       
460311764      446325078        447107301        459309043        460345515     
  460401680        460460298        460516511        460573611        460629405
       460685399        460744071        460804925        460870207       
459266136        460016199        460073059        460132285        460191695   
    460250749        460311772      446325375        447107772        459309431
       460345523        460401698        460460306        460516537       
460573652        460629421        460685407        460744089        460804933   
    460870215        459267555        460016215        460073083       
460132293        460191729        460250756        460311780      446325474     
  447107814        459309670        460345531        460401730        460460330
       460516560        460573660        460629439        460685415       
460744105        460804941        460870272        459267712        460016264   
    460073091        460132319        460191737        460250772       
460311814      446325516        447107996        459309738        460345549     
  460401748        460460348        460516586        460573678        460629454
       460685423        460744113        460804966        460870280       
459267761        460016280        460073117        460132392        460191745   
    460250798        460311822      446325524        447108044        459310462
       460345556        460401763        460460371        460516594       
460573694        460629462        460685431        460744121        460804974   
    460870314        459268629        460016298        460073125       
460132400        460191760        460250806        460311830      446325706     
  447108325        459310652        460345564        460401771        460460397
       460516602        460573702        460629470        460685449       
460744139        460804982        460870322        459269536        460016389   
    460073133        460132418        460191778        460250830       
460311871      446325771        447108465        459310710        460345606     
  460401789        460460405        460516610        460573710        460629488
       460685456        460744154        460804990        460870330       
459272654        460016413        460073174        460132434        460191794   
    460250905        460311921      446326183        447108689        459310793
       460345614        460401805        460460413        460516636       
460573736        460629512        460685464        460744162        460805005   
    460870355        459274965        460016439        460073182       
460132442        460191802        460250913        460311939      446326332     
  447108754        459311395        460345622        460401839        460460421
       460516644        460573751        460629538        460685472       
460744170        460805021        460870371        459276176        460016447   
    460073208        460132467        460191810        460250939       
460311947      446326555        447108861        459311973        460345630     
  460401854        460460447        460516651        460573801        460629546
       460685480        460744188        460805039        460870397       
459276846        460016454        460073257        460132517        460191836   
    460250947        460311954      446326860        447108978        459312062
       460345648        460401870        460460462        460516677       
460573827        460629579        460685498        460744196        460805062   
    460870405        459278016        460016462        460073265       
460132533        460191844        460250962        460311962      446326878     
  447109018        459313391        460345655        460401912        460460470
       460516693        460573835        460629587        460685506       
460744212        460805070        460870439        459278693        460016470   
    460073281        460132541        460191851        460250988       
460311970      446326902        447109083        459313466        460345671     
  460401920        460460488        460516701        460573843        460629595
       460685514        460744220        460805088        460870462       
459279782        460016504        460073299        460132558        460191869   
    460250996        460311988      446327041        447109190        459313508
       460345713        460401946        460460496        460516719       
460573868        460629611        460685530        460744261        460805096   
    460870470        459280822        460016512        460073307       
460132624        460191885        460251010        460312036      446327074     
  447109273        459313979        460345739        460401953        460460504
       460516735        460573876        460629652        460685548       
460744287        460805104        460870496        459281655        460016520   
    460073349        460132632        460191893        460251036       
460312044      446327181        447109349        459314431        460345770     
  460401961        460460512        460516743        460573900        460629660
       460685555        460744303        460805112        460870538       
459282760        460016538        460073356        460132657        460191919   
    460251044        460312051      446327249        447109588        459314902
       460345788        460401987        460460538        460516750       
460573926        460629678        460685563        460744329        460805138   
    460870546        459282828        460016546        460073372       
460132707        460191950        460251051        460312143      446327769     
  447109638        459315503        460345796        460402019        460460546
       460516776        460573934        460629686        460685589       
460744352        460805153        460870553        459285193        460016553   
    460073380        460132715        460191968        460251069       
460312150      446327900        447109869        459315735        460345804     
  460402027        460460561        460516818        460573991        460629702
       460685605        460744378        460805161        460870579       
459286332        460016561        460073398        460132723        460191992   
    460251077        460312192      446328148        447110016        459317905
       460345820        460402035        460460579        460516834       
460574015        460629728        460685613        460744386        460805179   
    460870587        459287843        460016579        460073414       
460132731        460192016        460251101        460312226      446328536     
  447110453        459318192        460345838        460402043        460460587
       460516842        460574023        460629736        460685621       
460744394        460805195        460870611        459288320        460016587   
    460073430        460132749        460192024        460251135       
460312259      446328601        447110503        459318317        460345861     
  460402076        460460660        460516859        460574080        460629777
       460685639        460744402        460805203        460870645       
459288619        460016595        460073455        460132772        460192032   
    460251150        460312275      446328825        447110669        459318382
       460345879        460402100        460460678        460516875       
460574106        460629785        460685647        460744410        460805211   
    460870652        459291514        460016611        460073463       
460132780        460192040        460251176        460312317      446329039     
  447110784        459318820        460345895        460402126        460460710
       460516891        460574114        460629793        460685654       
460744428        460805252        460870678        459291548        460016637   
    460073471        460132798        460192073        460251192       
460312325      446329153        447111105        459319646        460345911     
  460402183        460460728        460516909        460574130        460629819
       460685662        460744436        460805260        460870686       
459292009        460016645        460073489        460132814        460192081   
    460251226        460312333      446329351        447111238        459320172
       460345937        460402225        460460736        460516925       
460574163        460629827        460685670        460744451        460805294   
    460870694        459293601        460016686        460073505       
460132822        460192107        460251267        460312358      446329435     
  447111287        459320370        460345945        460402233        460460744
       460516966        460574171        460629850        460685688       
460744485        460805310        460870702        459293908        460016694   
    460073513        460132830        460192131        460251291       
460312366      446329567        447111659        459320503        460345952     
  460402266        460460751        460516982        460574205        460629868
       460685696        460744493        460805328        460870710       
459294427        460016736        460073539        460132855        460192149   
    460251309        460312374      446329625        447111683        459320537
       460345960        460402274        460460769        460516990       
460574239        460629876        460685704        460744519        460805336   
    460870728        459295747        460016744        460073547       
460132863        460192164        460251341        460312390      446329724     
  447111774        459320750        460345978        460402282        460460777
       460517014        460574262        460629892        460685712       
460744527        460805344        460870769        459296281        460016777   
    460073554        460132889        460192172        460251358       
460312408      446329948        447111832        459320842        460345986     
  460402308        460460785        460517022        460574270        460629900
       460685720        460744535        460805369        460870777       
459296562        460016785        460073562        460132905        460192222   
    460251408        460312416      446329971        447111840        459321253
       460345994        460402316        460460793        460517030       
460574296        460629918        460685738        460744543        460805377   
    460870793        459297024        460016801        460073588       
460132913        460192248        460251416        460312424      446330250     
  447112020        459322665        460346018        460402324        460460819
       460517055        460574304        460629926        460685746       
460744576        460805385        460870850        459297982        460016827   
    460073620        460132921        460192255        460251432       
460312432      446330615        447112087        459322954        460346026     
  460402357        460460827        460517063        460574320        460629934
       460685753        460744584        460805393        460870900       
459298931        460016835        460073638        460132970        460192263   
    460251457        460312465      446330714        447112103        459323150
       460346034        460402365        460460835        460517089       
460574338        460629959        460685761        460744600        460805401   
    460870934        459299244        460016843        460073646       
460132988        460192289        460251481        460312473      446330748     
  447112111        459323192        460346059        460402381        460460843
       460517097        460574353        460629967        460685779       
460744667        460805419        460871023        459299749        460016850   
    460073653        460132996        460192313        460251499       
460312499      446331043        447112137        459323374        460346067     
  460402399        460460850        460517105        460574379        460629975
       460685787        460744675        460805427        460871056       
459300075        460016868        460073679        460133002        460192321   
    460251507        460312507      446331159        447112509        459323556
       460346075        460402415        460460868        460517113       
460574387        460629983        460685795        460744683        460805435   
    460871098        459300331        460016876        460073687       
460133010        460192339        460251523        460312523      446331183     
  447112566        459323804        460346083        460402431        460460884
       460517121        460574429        460630007        460685803       
460744691        460805443        460871106        459300612        460016884   
    460073695        460133036        460192347        460251572       
460312556      446331241        447112715        459324604        460346091     
  460402456        460460892        460517139        460574445        460630015
       460685837        460744709        460805468        460871122       
459300711        460016892        460073711        460133044        460192354   
    460251580        460312572      446331506        447112806        459325346
       460346109        460402464        460460918        460517147       
460574494        460630056        460685852        460744725        460805476   
    460871148        459301081        460016926        460073729       
460133051        460192362        460251606        460312580      446331548     
  447112814        459325908        460346117        460402472        460460926
       460517162        460574510        460630072        460685860       
460744733        460805492        460871155        459301917        460016934   
    460073737        460133069        460192370        460251614       
460312598      446331704        447112863        459326682        460346125     
  460402498        460460942        460517170        460574528        460630098
       460685894        460744741        460805518        460871189       
459302188        460016942        460073745        460133077        460192388   
    460251622        460312622      446331969        447112947        459327284
       460346158        460402589        460460959        460517204       
460574544        460630106        460685902        460744758        460805526   
    460871205        459302881        460016967        460073760       
460133085        460192461        460251648        460312630      446332074     
  447113150        459327326        460346166        460402621        460460967
       460517220        460574551        460630122        460685910       
460744774        460805534        460871213        459303434        460016975   
    460073794        460133093        460192479        460251655       
460312671      446332629        447113200        459327375        460346182     
  460402639        460461007        460517238        460574569        460630130
       460685944        460744782        460805542        460871221       
459304333        460016983        460073828        460133101        460192487   
    460251663        460312689      446332819        447113382        459327979
       460346208        460402647        460461015        460517261       
460574585        460630148        460685951        460744808        460805567   
    460871239        459306320        460016991        460073836       
460133119        460192495        460251689        460312713      446333049     
  447113408        459328282        460346216        460402662        460461023
       460517279        460574650        460630171        460685977       
460744816        460805575        460871262        459307070        460017031   
    460073851        460133135        460192511        460251697       
460312762      446333197        447113549        459328449        460346224     
  460402696        460461031        460517287        460574668        460630197
       460685985        460744824        460805591        460871270       
459307229        460017049        460073869        460133143        460192537   
    460251705        460312770   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446333486        447113952        459328746        460346240       
460402712        460461056        460517295        460574684        460630205   
    460685993        460744832        460805617        460871296       
459308276        460017064        460073877        460133168        460192560   
    460251721        460312796      446333494        447113960        459329066
       460346257        460402720        460461064        460517303       
460574726        460630213        460686009        460744840        460805625   
    460871353        459310439        460017130        460073893       
460133184        460192586        460251739        460312812      446333585     
  447114075        459329256        460346281        460402738        460461080
       460517329        460574734        460630239        460686017       
460744857        460805633        460871361        459312096        460017163   
    460073901        460133226        460192602        460251747       
460312820      446333841        447114232        459329371        460346299     
  460402746        460461106        460517386        460574759        460630262
       460686025        460744873        460805641        460871387       
459313300        460017197        460073919        460133234        460192610   
    460251754        460312838      446333858        447114372        459329553
       460346307        460402753        460461114        460517402       
460574767        460630304        460686041        460744881        460805658   
    460871403        459314365        460017221        460073935       
460133242        460192636        460251788        460312846      446333940     
  447114406        459329587        460346315        460402779        460461148
       460517428        460574775        460630312        460686066       
460744899        460805666        460871452        459314910        460017239   
    460073943        460133259        460192644        460251804       
460312887      446334070        447114455        459330023        460346323     
  460402795        460461155        460517436        460574783        460630320
       460686074        460744907        460805674        460871460       
459315388        460017247        460073950        460133267        460192669   
    460251812        460312895      446334237        447114497        459330312
       460346331        460402829        460461171        460517444       
460574809        460630346        460686082        460744923        460805682   
    460871478        459318671        460017254        460073992       
460133275        460192685        460251846        460312986      446334260     
  447114604        459330932        460346364        460402837        460461197
       460517451        460574825        460630353        460686090       
460744949        460805690        460871486        459319281        460017270   
    460074008        460133283        460192719        460251853       
460313018      446334476        447114844        459331203        460346372     
  460402845        460461205        460517469        460574858        460630361
       460686108        460744998        460805708        460871494       
459320396        460017296        460074024        460133291        460192735   
    460251879        460313034      446334716        447114992        459332185
       460346380        460402886        460461239        460517477       
460574866        460630379        460686124        460745003        460805716   
    460871510        459320693        460017304        460074040       
460133309        460192750        460251887        460313042      446334757     
  447115023        459333092        460346406        460402894        460461247
       460517485        460574882        460630387        460686140       
460745011        460805724        460871569        459321261        460017312   
    460074057        460133317        460192768        460251895       
460313059      446335010        447115049        459333647        460346414     
  460402910        460461254        460517493        460574890        460630395
       460686157        460745029        460805732        460871577       
459322046        460017338        460074081        460133325        460192776   
    460251929        460313075      446335069        447115163        459333753
       460346422        460402928        460461262        460517501       
460574916        460630403        460686165        460745037        460805740   
    460871585        459322152        460017353        460074099       
460133333        460192784        460251945        460313091      446335085     
  447115486        459333779        460346471        460402936        460461270
       460517519        460574957        460630429        460686173       
460745045        460805757        460871601        459324570        460017379   
    460074149        460133358        460192792        460251952       
460313109      446335218        447115577        459334330        460346489     
  460402944        460461296        460517543        460574965        460630437
       460686199        460745052        460805765        460871627       
459324588        460017387        460074156        460133374        460192818   
    460251960        460313117      446335432        447115767        459334637
       460346505        460402951        460461312        460517584       
460574981        460630445        460686207        460745086        460805773   
    460871635        459325742        460017395        460074180       
460133382        460192834        460251978        460313125      446335481     
  447115882        459334819        460346513        460402969        460461320
       460517600        460574999        460630478        460686215       
460745110        460805781        460871643        459327193        460017403   
    460074198        460133390        460192842        460252026       
460313158      446335564        447116138        459334942        460346539     
  460402985        460461338        460517659        460575012        460630494
       460686223        460745169        460805799        460871692       
459327433        460017429        460074206        460133408        460192867   
    460252042        460313166      446336059        447116179        459335634
       460346554        460402993        460461353        460517667       
460575053        460630585        460686231        460745177        460805823   
    460871700        459328530        460017437        460074214       
460133416        460192883        460252059        460313174      446336273     
  447116526        459336954        460346562        460403009        460461361
       460517675        460575079        460630593        460686249       
460745219        460805856        460871734        459328803        460017452   
    460074222        460133432        460192909        460252067       
460313208      446336844        447116591        459337069        460346588     
  460403017        460461379        460517683        460575103        460630601
       460686256        460745235        460805864        460871742       
459328845        460017460        460074248        460133457        460192925   
    460252075        460313232      446337248        447116799        459337077
       460346596        460403033        460461387        460517691       
460575152        460630627        460686264        460745250        460805872   
    460871759        459330205        460017478        460074255       
460133465        460192966        460252083        460313257      446337305     
  447117151        459337333        460346612        460403041        460461411
       460517709        460575160        460630635        460686272       
460745268        460805880        460871775        459330882        460017486   
    460074271        460133481        460192982        460252125       
460313273      446337511        447117292        459337390        460346646     
  460403058        460461437        460517725        460575178        460630643
       460686280        460745276        460805898        460871783       
459332995        460017494        460074297        460133549        460192990   
    460252133        460313281      446337578        447117409        459338133
       460346679        460403066        460461452        460517758       
460575186        460630650        460686298        460745284        460805906   
    460871809        459333068        460017528        460074339       
460133556        460193014        460252141        460313299      446337941     
  447117607        459338794        460346687        460403074        460461460
       460517766        460575210        460630668        460686306       
460745318        460805922        460871817        459333266        460017551   
    460074347        460133564        460193030        460252158       
460313307      446338188        447117656        459338802        460346711     
  460403116        460461478        460517816        460575236        460630676
       460686322        460745334        460805930        460871825       
459334272        460017593        460074354        460133572        460193048   
    460252182        460313315      446338253        447117789        459339149
       460346729        460403124        460461486        460517824       
460575251        460630759        460686348        460745359        460805948   
    460871874        459334959        460017635        460074370       
460133580        460193055        460252208        460313323      446338477     
  447117987        459339479        460346745        460403132        460461494
       460517832        460575269        460630767        460686363       
460745375        460805955        460871882        459336269        460017643   
    460074388        460133648        460193063        460252216       
460313331      446338535        447118167        459339826        460346752     
  460403140        460461502        460517857        460575277        460630783
       460686389        460745391        460805963        460871890       
459336590        460017668        460074404        460133655        460193089   
    460252224        460313356      446338584        447118225        459339982
       460346760        460403173        460461510        460517865       
460575285        460630791        460686397        460745409        460805971   
    460871908        459338067        460017684        460074412       
460133663        460193097        460252232        460313364      446338659     
  447118746        459340089        460346786        460403181        460461528
       460517873        460575293        460630817        460686405       
460745417        460805997        460871940        459338653        460017692   
    460074453        460133671        460193105        460252257       
460313380      446338873        447118886        459340360        460346802     
  460403199        460461536        460517907        460575327        460630825
       460686413        460745433        460806003        460871957       
459339081        460017767        460074461        460133689        460193113   
    460252273        460313398      446339756        447118969        459340972
       460346844        460403207        460461544        460517923       
460575335        460630833        460686421        460745441        460806011   
    460871973        459340113        460017775        460074487       
460133697        460193154        460252281        460313406      446339798     
  447119090        459341087        460346893        460403223        460461551
       460517949        460575343        460630841        460686447       
460745458        460806029        460871999        459341079        460017783   
    460074495        460133705        460193170        460252299       
460313414      446339855        447119249        459341459        460346901     
  460403249        460461593        460517964        460575426        460630866
       460686470        460745482        460806037        460872005       
459341434        460017809        460074537        460133713        460193204   
    460252307        460313422      446340390        447119934        459341665
       460346919        460403264        460461601        460517972       
460575533        460630908        460686496        460745508        460806045   
    460872013        459341947        460017825        460074552       
460133739        460193220        460252356        460312911      446340564     
  447120023        459341814        460346927        460403272        460461619
       460517998        460575541        460630916        460686504       
460745524        460806052        460872021        459342481        460017833   
    460074560        460133747        460193246        460252364       
460312929      446341299        447120106        459342002        460346935     
  460403280        460461643        460518012        460575558        460630924
       460686512        460745573        460806060        460872039       
459343281        460017841        460074594        460133754        460193253   
    460252372        460312937      446341612        447120312        459342168
       460346976        460403298        460461650        460518020       
460575574        460630940        460686520        460745615        460806078   
    460872054        459345682        460017858        460074602       
460133762        460193279        460252380        460312952      446341646     
  447120775        459342226        460346984        460403314        460461668
       460518046        460575582        460630965        460686538       
460745623        460806086        460872070        459347209        460017866   
    460074610        460133770        460193311        460252398       
460312978      446341927        447120783        459343018        460346992     
  460403322        460461676        460518160        460575608        460630973
       460686546        460745664        460806094        460872088       
459347480        460017874        460074644        460133788        460193329   
    460252414        460314917      446342008        447120817        459343364
       460347040        460403348        460461692        460518178       
460575616        460630981        460686553        460745698        460806102   
    460872112        459349403        460017890        460074669       
460133853        460193345        460252448        460314925      446342248     
  447120858        459344149        460347057        460403363        460461700
       460518186        460575624        460630999        460686561       
460745714        460806110        460872120        459349957        460017916   
    460074677        460133952        460193352        460252455       
460314941      446342347        447120908        459344347        460347099     
  460403371        460461718        460518228        460575632        460631039
       460686579        460745722        460806128        460872146       
459350385        460017924        460074685        460133986        460193378   
    460252463        460314958      446344012        447120932        459344370
       460347107        460403405        460461726        460518244       
460575657        460631070        460686587        460745755        460806144   
    460872153        459351292        460017957        460074750       
460134000        460193386        460252471        460314966      446344608     
  447120973        459345112        460347115        460403421        460461734
       460518251        460575665        460631088        460686595       
460745763        460806151        460872161        459352449        460017965   
    460074768        460134018        460193428        460252489       
460315005      446344632        447121039        459345732        460347123     
  460403439        460461742        460518285        460575681        460631112
       460686603        460745771        460806169        460872179       
459353967        460017973        460074776        460134026        460193451   
    460252513        460315021      446344855        447121112        459345831
       460347149        460403447        460461759        460518301       
460575699        460631120        460686611        460745847        460806177   
    460872187        459355624        460017981        460074784       
460134034        460193469        460252562        460315039      446345084     
  447121153        459345948        460347156        460403488        460461767
       460518327        460575707        460631138        460686629       
460745854        460806185        460872195        459357208        460018005   
    460074818        460134042        460193477        460252604       
460315054      446345118        447121450        459345955        460347180     
  460403504        460461775        460518343        460575715        460631146
       460686637        460745870        460806193        460872203       
459357406        460018013        460074826        460134059        460193485   
    460252612        460315070      446345704        447121492        459346920
       460347214        460403512        460461783        460518350       
460575749        460631179        460686645        460745896        460806201   
    460872211        459358115        460018021        460074859       
460134067        460193493        460252620        460315112      446345720     
  447121625        459347498        460347230        460403538        460461791
       460518376        460575756        460631187        460686652       
460745912        460806227        460872229        459358156        460018039   
    460074867        460134075        460193501        460252638       
460315120      446345902        447121781        459347894        460347248     
  460403561        460461809        460518384        460575780        460631203
       460686660        460745920        460806243        460872245       
459360749        460018047        460074875        460134083        460193535   
    460252646        460315161      446346033        447121823        459348223
       460347255        460403579        460461817        460518392       
460575798        460631211        460686678        460745938        460806268   
    460872278        459361234        460018062        460074883       
460134091        460193550        460252687        460315187      446346165     
  447121831        459348298        460347271        460403603        460461825
       460518400        460575806        460631245        460686686       
460745946        460806276        460872294        459362299        460018070   
    460074891        460134109        460193568        460252711       
460315252      446346496        447121880        459348397        460347289     
  460403611        460461833        460518426        460575814        460631252
       460686744        460745961        460806284        460872302       
459363271        460018088        460074909        460134117        460193584   
    460252729        460315260      446346652        447121898        459348538
       460347305        460403629        460461841        460518434       
460575822        460631260        460686769        460745979        460806292   
    460872328        459363602        460018120        460074917       
460134141        460193600        460252737        460315278      446347254     
  447122953        459348850        460347396        460403637        460461866
       460518442        460575830        460631278        460686777       
460745987        460806300        460872344        459365169        460018146   
    460074925        460134158        460193618        460252786       
460315286      446347494        447123183        459349767        460347420     
  460403652        460461882        460518509        460575863        460631286
       460686785        460745995        460806318        460872351       
459365862        460018161        460074933        460134190        460193642   
    460252794        460315302      446347577        447123258        459349932
       460347438        460403710        460461890        460518541       
460575871        460631310        460686827        460746001        460806326   
    460872369        459366720        460018195        460074974       
460134208        460193659        460252802        460315310      446347650     
  447123290        459350773        460347446        460403728        460461908
       460518566        460575889        460631328        460686868       
460746043        460806367        460872377        459367140        460018203   
    460074982        460134216        460193667        460252828       
460315328      446347676        447123365        459350989        460347453     
  460403736        460461916        460518574        460575905        460631351
       460686876        460746092        460806375        460872385       
459367389        460018229        460074990        460134232        460193675   
    460252836        460315336      446347734        447123472        459351425
       460347461        460403751        460461924        460518590       
460575939        460631369        460686884        460746118        460806383   
    460872419        459367538        460018278        460075005       
460134240        460193717        460252869        460315344      446347759     
  447123498        459351482        460347479        460403777        460461932
       460518608        460575947        460631401        460686934       
460746142        460806391        460872427        459367660        460018286   
    460075021        460134265        460193733        460252885       
460315377      446348013        447123779        459351540        460347487     
  460403801        460461940        460518640        460575954        460631419
       460686942        460746167        460806409        460872468       
459368064        460018302        460075062        460134299        460193808   
    460252893        460315385      446348260        447123878        459351920
       460347552        460403819        460461965        460518665       
460575962        460631427        460687015        460746175        460806417   
    460872484        459368346        460018310        460075070       
460134315        460193816        460252919        460315468      446348328     
  447123894        459351979        460347560        460403827        460461973
       460518673        460576002        460631443        460687023       
460746183        460806441        460872500        459369070        460018328   
    460075112        460134323        460193824        460252927       
460315476      446348666        447123951        459352241        460347578     
  460403843        460461981        460518699        460576036        460631476
       460687056        460746209        460806458        460872518       
459370342        460018336        460075138        460134349        460193832   
    460252935        460315518      446348732        447124033        459352647
       460347610        460403850        460461999        460518715       
460576044        460631492        460687064        460746225        460806466   
    460872526        459370987        460018351        460075153       
460134364        460193865        460252943        460315542      446348773     
  447124066        459352886        460347644        460403868        460462005
       460518749        460576051        460631534        460687080       
460746233        460806474        460872542        459371704        460018369   
    460075161        460134372        460193881        460252968       
460315559      446348799        447124348        459354114        460347651     
  460403892        460462013        460518756        460576069        460631559
       460687098        460746241        460806490        460872575       
459371894        460018377        460075179        460134406        460193899   
    460252976        460315567   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446348856        447124413        459354130        460347677       
460403900        460462021        460518764        460576085        460631625   
    460687106        460746258        460806508        460872609       
459372009        460018385        460075195        460134414        460193907   
    460252984        460313448      446349086        447124421        459354254
       460347719        460403934        460462039        460518798       
460576093        460631674        460687122        460746282        460806516   
    460872617        459372082        460018393        460075211       
460134430        460193915        460253008        460313455      446349391     
  447124850        459354833        460347735        460403942        460462047
       460518822        460576101        460631682        460687148       
460746290        460806524        460872625        459374559        460018419   
    460075229        460134455        460193923        460253016       
460313463      446349516        447124983        459355384        460347776     
  460403967        460462054        460518830        460576119        460631690
       460687163        460746308        460806540        460872633       
459375036        460018435        460075237        460134471        460193931   
    460253024        460313471      446349821        447125154        459356069
       460347784        460403975        460462062        460518848       
460576143        460631724        460687171        460746316        460806565   
    460872641        459375572        460018443        460075245       
460134513        460193949        460253032        460313497      446350100     
  447125667        459356416        460347792        460403983        460462070
       460518889        460576150        460631799        460687189       
460746324        460806573        460872666        459376000        460018450   
    460075252        460134521        460193956        460253065       
460313505      446350175        447125733        459356887        460347800     
  460403991        460462088        460518913        460576176        460631856
       460687205        460746381        460806581        460872674       
459376927        460018476        460075260        460134539        460193998   
    460253081        460313513      446350217        447125881        459357018
       460347818        460404023        460462096        460518921       
460576218        460631864        460687247        460746399        460806599   
    460872682        459377073        460018484        460075278       
460134570        460194004        460253107        460313521      446350266     
  447125907        459357299        460347834        460404031        460462104
       460518939        460576234        460631872        460687262       
460746407        460806607        460872690        459377230        460018492   
    460075286        460134604        460194012        460253115       
460313539      446350753        447125923        459357539        460347859     
  460404064        460462120        460518947        460576242        460631898
       460687270        460746423        460806615        460872708       
459377560        460018500        460075294        460134646        460194020   
    460253123        460313547      446351207        447126244        459357596
       460347875        460404072        460462138        460518970       
460576267        460631906        460687296        460746431        460806623   
    460872716        459377727        460018526        460075302       
460134653        460194053        460253131        460313570      446351280     
  447126251        459358081        460347883        460404080        460462146
       460518988        460576275        460631914        460687304       
460746449        460806631        460872724        459378832        460018542   
    460075328        460134695        460194061        460253156       
460313588      446351306        447126467        459358271        460347925     
  460404098        460462161        460519010        460576283        460632029
       460687312        460746456        460806649        460872732       
459379145        460018567        460075336        460134737        460194079   
    460253180        460313620      446351447        447126533        459358420
       460347941        460404155        460462179        460519028       
460576291        460632045        460687353        460746480        460806656   
    460872740        459379590        460018575        460075344       
460134745        460194137        460253206        460313638      446352007     
  447126558        459358974        460347958        460404163        460462187
       460519036        460576309        460632052        460687361       
460746498        460806664        460872757        459381406        460018583   
    460075385        460134752        460194152        460253214       
460313661      446352049        447126848        459360475        460347966     
  460404189        460462195        460519044        460576317        460632060
       460687387        460746506        460806672        460872773       
459382057        460018591        460075393        460134760        460194178   
    460253222        460313687      446352395        447127069        459360657
       460348014        460404205        460462229        460519051       
460576358        460632078        460687395        460746548        460806680   
    460872781        459383238        460018617        460075401       
460134786        460194186        460253230        460313703      446352577     
  447127150        459360665        460348055        460404213        460462237
       460519069        460576382        460632086        460687411       
460746621        460806698        460872799        459383246        460018625   
    460075419        460134794        460194202        460253248       
460313729      446352668        447127234        459361200        460348089     
  460404221        460462245        460519077        460576390        460632110
       460687445        460746639        460806706        460872807       
459384475        460018658        460075427        460134810        460194251   
    460253255        460313737      446352783        447127291        459361879
       460348097        460404239        460462252        460519085       
460576408        460632169        460687478        460746647        460806722   
    460872815        459386314        460018674        460075468       
460134836        460194277        460253263        460313745      446353104     
  447127481        459362653        460348113        460404254        460462260
       460519093        460576416        460632177        460687502       
460746662        460806730        460872823        459386371        460018682   
    460075476        460134844        460194335        460253297       
460313786      446353252        447127598        459362786        460348139     
  460404270        460462278        460519119        460576424        460632201
       460687510        460746670        460806748        460872872       
459386561        460018724        460075518        460134869        460194400   
    460253313        460313828      446353575        447127994        459363149
       460348162        460404338        460462286        460519127       
460576432        460632219        460687544        460746688        460806763   
    460872898        459386637        460018732        460075526       
460134901        460194442        460253347        460313836      446353674     
  447128331        459363537        460348170        460404353        460462302
       460519135        460576440        460632227        460687551       
460746704        460806771        460872906        459389078        460018740   
    460075534        460134927        460194459        460253354       
460313844      446354144        447128570        459363669        460348196     
  460404379        460462310        460519143        460576457        460632235
       460687627        460746746        460806789        460872922       
459389557        460018807        460075542        460134935        460194475   
    460253362        460313877      446354227        447128810        459363735
       460348204        460404403        460462336        460519150       
460576499        460632250        460687635        460746787        460806805   
    460872930        459389797        460018815        460075559       
460134950        460194483        460253370        460313893      446354292     
  447129214        459364162        460348220        460404437        460462351
       460519184        460576507        460632268        460687718       
460746811        460806813        460872948        459392866        460018831   
    460075591        460134976        460194525        460253412       
460313927      446354441        447129271        459364667        460348253     
  460404502        460462369        460519192        460576515        460632292
       460687726        460746845        460806821        460872955       
459392965        460018849        460075609        460135007        460194533   
    460253420        460313935      446354581        447129628        459365185
       460348279        460404510        460462377        460519218       
460576523        460632300        460687759        460746852        460806839   
    460872963        459393062        460018856        460075625       
460135015        460194541        460253438        460313943      446354649     
  447129677        459366092        460348295        460404536        460462385
       460519226        460576531        460632318        460687809       
460746886        460806847        460872971        459393344        460018864   
    460075658        460135023        460194558        460253479       
460313976      446355026        447129685        459366696        460348303     
  460404544        460462393        460519242        460576549        460632334
       460687817        460746902        460806854        460872989       
459393476        460018872        460075682        460135031        460194566   
    460253495        460313984      446355562        447129933        459366779
       460348329        460404577        460462427        460519267       
460576556        460632342        460687825        460746910        460806870   
    460872997        459393625        460018880        460075716       
460135049        460194582        460253503        460314008      446355653     
  447129990        459366951        460348345        460404585        460462435
       460519317        460576580        460632375        460687833       
460746936        460806888        460873003        459394508        460018898   
    460075724        460135056        460194590        460253529       
460314016      446355778        447130030        459367827        460348352     
  460404593        460462443        460519325        460576606        460632383
       460687841        460746944        460806896        460873011       
459396230        460018906        460075732        460135064        460194608   
    460253545        460314024      446355844        447130071        459368320
       460348378        460404619        460462450        460519358       
460576614        460632391        460687890        460746977        460806987   
    460873029        459396578        460018914        460075740       
460135072        460194657        460253552        460314032      446355851     
  447130105        459368452        460348402        460404627        460462468
       460519390        460576630        460632417        460687908       
460747017        460806995        460873045        459397428        460018922   
    460075773        460135080        460194707        460253560       
460314040      446356214        447130238        459368494        460348428     
  460404635        460462476        460519408        460576648        460632425
       460687916        460747033        460807027        460873052       
459399697        460018930        460075781        460135106        460194715   
    460253578        460314057      446356396        447130303        459368734
       460348436        460404643        460462591        460519416       
460576655        460632433        460687932        460747041        460807035   
    460873078        459401378        460018955        460075799       
460135114        460194731        460253594        460314065      446356495     
  447130493        459369294        460348444        460404650        460462617
       460519424        460576671        460632441        460687940       
460747074        460807134        460873086        459405478        460018971   
    460075807        460135122        460194764        460253602       
460314073      446356529        447130584        459369658        460348451     
  460404676        460462625        460519432        460576689        460632474
       460687957        460747132        460807167        460873102       
459407102        460018989        460075815        460135130        460194814   
    460253610        460314099      446356875        447130790        459370433
       460348469        460404684        460462633        460519440       
460576747        460632490        460687973        460747157        460807183   
    460873110        459407391        460019003        460075831       
460135148        460194822        460253628        460314115      446357295     
  447130899        459370474        460348477        460404692        460462641
       460519457        460576788        460632524        460687999       
460747165        460807217        460873128        459407995        460019037   
    460075849        460135155        460194848        460253636       
460314156      446357386        447131004        459371720        460348485     
  460404718        460462658        460519465        460576804        460632540
       460688005        460747199        460807563        460873136       
459408266        460019086        460075856        460135171        460194947   
    460253651        460314164      446357444        447131228        459371829
       460348519        460404767        460462666        460519473       
460576812        460632573        460688013        460747207        460807647   
    460873144        459408308        460019102        460075864       
460135189        460194954        460253669        460314214      446357535     
  447131426        459373619        460348527        460404783        460462682
       460519499        460576820        460632581        460688062       
460747215        460807688        460873169        459410106        460019128   
    460075872        460135197        460194962        460253677       
460314248      446357717        447131541        459373734        460348535     
  460404791        460462690        460519523        460576838        460632615
       460688138        460747223        460807753        460873177       
459410833        460019151        460075898        460135205        460195001   
    460253685        460314263      446357733        447131590        459374583
       460348550        460404809        460462716        460519531       
460576846        460632631        460688146        460747256        460807795   
    460873193        459411500        460019177        460075914       
460135213        460195019        460253701        460314271      446357865     
  447131806        459376216        460348568        460404825        460462765
       460519556        460576861        460632656        460688153       
460747264        460807852        460873201        459411583        460019193   
    460075963        460135221        460195050        460253719       
460314321      446358046        447132267        459376562        460348584     
  460404833        460462773        460519564        460576887        460632664
       460688187        460747272        460807886        460873219       
459411989        460019201        460075971        460135239        460195068   
    460253727        460314339      446358277        447132333        459376729
       460348592        460404841        460462781        460519598       
460576895        460632672        460688203        460747298        460807894   
    460873227        459415592        460019227        460075997       
460135262        460195100        460253743        460314347      446358376     
  447132390        459376745        460348600        460404866        460462815
       460519614        460576911        460632680        460688211       
460747306        460807936        460873235        459415600        460019235   
    460076003        460135304        460195118        460253768       
460314354      446358400        447132812        459376828        460348618     
  460404890        460462864        460519622        460576960        460632706
       460688229        460747314        460808058        460873250       
459417697        460019243        460076037        460135320        460195175   
    460253776        460314370      446358814        447133042        459376968
       460348634        460404908        460462898        460519630       
460576986        460632714        460688278        460747322        460808108   
    460873276        459419362        460019268        460076045       
460135338        460195183        460253784        460314420      446359044     
  447133240        459377081        460348659        460404916        460462922
       460519655        460577018        460632730        460688286       
460747348        460808124        460873292        459419487        460019276   
    460076078        460135346        460195209        460253792       
460314438      446359200        447133265        459377131        460348667     
  460404932        460462930        460519663        460577026        460632771
       460688294        460747355        460808132        460873300       
459419560        460019284        460076086        460135353        460195241   
    460253800        460314446      446359218        447133372        459377891
       460348675        460404940        460462955        460519671       
460577042        460632789        460688328        460747371        460808173   
    460873334        459421194        460019292        460076094       
460135361        460195258        460253826        460314453      446359283     
  447133505        459378535        460348683        460404957        460462963
       460519689        460577075        460632797        460688336       
460747413        460808181        460873342        459424941        460019300   
    460076110        460135395        460195274        460253834       
460314479      446359606        447133620        459378915        460348691     
  460404999        460462997        460519705        460577083        460632847
       460688344        460747439        460808199        460873367       
459425104        460019326        460076128        460135403        460195290   
    460253867        460314487      446359622        447133877        459378998
       460348709        460405079        460463003        460519713       
460577091        460632854        460688377        460747447        460808249   
    460873375        459425559        460019334        460076151       
460135429        460195308        460253875        460314511      446359648     
  447134081        459379962        460348733        460405087        460463011
       460519721        460577109        460632862        460688401       
460747454        460808256        460873383        459426110        460019359   
    460076169        460135437        460195316        460253891       
460314586      446359671        447134339        459380077        460348741     
  460405095        460463037        460519747        460577117        460632888
       460688427        460747462        460808330        460873391       
459427464        460019367        460076193        460135445        460195332   
    460253909        460314594      446360125        447134347        459380481
       460348758        460405129        460463078        460519754       
460577125        460632896        460688435        460747496        460808348   
    460873409        459427985        460019375        460076201       
460135460        460195357        460253917        460314602      446360133     
  447134503        459381026        460348766        460405145        460463102
       460519788        460577133        460632920        460688443       
460747512        460808371        460873417        459428132        460019383   
    460076219        460135486        460195399        460253925       
460314636      446360182        447134651        459381638        460348774     
  460405152        460463110        460519804        460577158        460632953
       460688450        460747538        460808439        460873425       
459430245        460019458        460076227        460135528        460195415   
    460253933        460314669      446360562        447134693        459384061
       460348808        460405186        460463128        460519812       
460577166        460632995        460688518        460747546        460808462   
    460873441        459431508        460019466        460076235       
460135569        460195423        460253941        460314677      446360786     
  447134826        459385704        460348832        460405194        460463136
       460519846        460577182        460633001        460688526       
460747553        460808488        460873458        459434163        460019482   
    460076243        460135577        460195456        460253966       
460314685      446360836        447134909        459385753        460348857     
  460405210        460463151        460519853        460577190        460633019
       460688559        460747561        460808538        460873466       
459435699        460019490        460076268        460135601        460195464   
    460253982        460314727      446360968        447134917        459386256
       460348865        460405236        460463169        460519861       
460577216        460633134        460688575        460747587        460808579   
    460873474        459436242        460019508        460076276       
460135643        460195472        460254006        460314735      446361107     
  447135294        459386272        460348873        460405251        460463177
       460519887        460577240        460633142        460688583       
460747595        460808611        460873508        459437968        460019524   
    460076284        460135650        460195480        460254014       
460314750      446361420        447135666        459387544        460348899     
  460405269        460463219        460519895        460577257        460633159
       460688591        460747603        460808637        460873516       
459438115        460019607        460076292        460135676        460195498   
    460254030        460314768      446361552        447135740        459390795
       460348923        460405277        460463227        460519903       
460577273        460633167        460688625        460747645        460808660   
    460873532        459438131        460019615        460076300       
460135692        460195514        460254048        460314776      446361792     
  447135815        459390985        460348931        460405293        460463235
       460519911        460577281        460633183        460688633       
460747678        460808678        460873540        459439220        460019623   
    460076318        460135700        460195548        460254055       
460314784      446361834        447135997        459391090        460348956     
  460405319        460463243        460519937        460577299        460633191
       460688674        460747694        460808694        460873557       
459440608        460019698        460076326        460135718        460195589   
    460254071        460314792   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446362055        447136003        459391611        460348972       
460405327        460463250        460519952        460577323        460633209   
    460688724        460747710        460808702        460873565       
459440996        460019706        460076342        460135759        460195621   
    460254113        460314818      446362121        447136086        459392106
       460348980        460405335        460463276        460519986       
460577331        460633225        460688732        460747728        460808710   
    460873573        459441713        460019730        460076375       
460135767        460195639        460254139        460314834      446362188     
  447136284        459393047        460348998        460405350        460463284
       460520000        460577356        460633241        460688765       
460747736        460808728        460873581        459442141        460019748   
    460076383        460135775        460195654        460254162       
460314842      446362303        447136300        459393245        460349004     
  460405376        460463292        460520026        460577380        460633258
       460688781        460747744        460808777        460873607       
459442786        460019755        460076391        460135783        460195704   
    460254188        460314875      446362543        447136417        459393260
       460349020        460405384        460463318        460520034       
460577406        460633266        460688815        460747751        460808785   
    460873615        459443180        460019771        460076417       
460135809        460195712        460254196        460314883      446362600     
  447136516        459393435        460349038        460405392        460463334
       460520042        460577414        460633274        460688823       
460747777        460808801        460873623        459443354        460019797   
    460076474        460135841        460195746        460254204       
460314909      446362741        447136524        459393773        460349046     
  460405418        460463359        460520059        460577430        460633282
       460688849        460747785        460808819        460873631       
459444782        460019813        460076482        460135858        460195787   
    460254212        460315575      446362766        447136920        459396503
       460349079        460405426        460463367        460520075       
460577448        460633316        460688856        460747801        460808843   
    460873656        459444980        460019854        460076490       
460135866        460195795        460254279        460315609      446362881     
  447137118        459397964        460349095        460405434        460463375
       460520083        460577455        460633324        460688898       
460747819        460808868        460873680        459450367        460019870   
    460076516        460135882        460195811        460254352       
460315617      446363079        447137142        459399192        460349111     
  460405459        460463383        460520091        460577463        460633340
       460688906        460747843        460808876        460873714       
459450920        460019896        460076524        460135890        460195829   
    460254378        460315625      446363616        447137241        459400529
       460349137        460405467        460463409        460520109       
460577471        460633381        460688922        460747850        460808884   
    460873755        459451068        460019904        460076532       
460135916        460195845        460254386        460315633      446363756     
  447137373        459411062        460349145        460405475        460463417
       460520117        460577489        460633399        460688989       
460747868        460808926        460873763        459452462        460019912   
    460076540        460135924        460195852        460254410       
460315641      446363830        447137555        459423190        460349152     
  460405491        460463425        460520125        460577513        460633415
       460689037        460747884        460809031        460873771       
459454385        460019938        460076565        460135957        460195886   
    460254436        460315658      446364143        447137563        459438248
       460349160        460405517        460463433        460520133       
460577539        460633423        460689045        460747892        460809049   
    460873789        459459871        460019961        460076573       
460135965        460195894        460254444        460315666      446364697     
  447137720        459452769        460349178        460405525        460463466
       460520141        460577547        460633464        460689060       
460747900        460809080        460873805        459460010        460019979   
    460076581        460135973        460195902        460254493       
460315682      446364838        447138181        459456992        460349194     
  460405574        460463490        460520224        460577570        460633472
       460689094        460747918        460809122        460873821       
459460408        460019987        460076599        460135999        460195928   
    460254527        460315690      446364937        447138363        459459996
       460349236        460405582        460463516        460520257       
460577588        460633498        460689102        460747942        460809171   
    460873862        459460606        460020001        460076615       
460136005        460195936        460254543        460315716      446364978     
  447138389        459490355        460349293        460405608        460463540
       460520265        460577596        460633522        460689110       
460747959        460809197        460873896        459461208        460020019   
    460076623        460136013        460195951        460254576       
460315724      446364986        447138462        459495206        460349327     
  460405632        460463623        460520299        460577612        460633548
       460689128        460747975        460809213        460873904       
459462099        460020027        460076649        460136021        460195969   
    460254600        460315740      446365033        447138520        459495735
       460349343        460405640        460463631        460520307       
460577638        460633555        460689144        460747983        460809247   
    460873912        459463808        460020035        460076656       
460136039        460195977        460254618        460315757      446365181     
  447138538        459499877        460349350        460405665        460463649
       460520315        460577653        460633563        460689151       
460747991        460809262        460873920        459463972        460020050   
    460076664        460136054        460195985        460254626       
460315765      446365637        447138769        459500260        460349368     
  460405681        460463672        460520323        460577661        460633613
       460689169        460748007        460809304        460873946       
459464459        460020084        460076680        460136062        460196009   
    460254642        460315781      446365645        447138835        459502092
       460349384        460405699        460463680        460520331       
460577687        460633647        460689235        460748023        460809387   
    460873953        459464657        460020100        460076698       
460136070        460196033        460254659        460315823      446365991     
  447138918        459518577        460349392        460405723        460463706
       460520349        460577695        460633688        460689268       
460748056        460809411        460873961        459466298        460020118   
    460076706        460136096        460196058        460254758       
460315831      446366015        447138975        459521522        460349400     
  460405731        460463722        460520372        460577711        460633696
       460689284        460748072        460809452        460873979       
459467056        460020134        460076722        460136104        460196066   
    460254774        460315849      446366098        447139205        459521803
       460349418        460405814        460463730        460520380       
460577729        460633712        460689292        460748098        460809478   
    460873987        459467452        460020142        460076748       
460136112        460196082        460254790        460315856      446366197     
  447139247        459521845        460349434        460405830        460463748
       460520406        460577737        460633738        460689318       
460748106        460809486        460873995        459469359        460020159   
    460076755        460136153        460196090        460254816       
460315864      446366346        447139379        459521878        460349442     
  460405855        460463771        460520422        460577745        460633779
       460689334        460748114        460809502        460874019       
459470100        460020167        460076763        460136161        460196108   
    460254840        460315872      446366668        447139726        459521928
       460349459        460405863        460463789        460520430       
460577752        460633795        460689342        460748122        460809510   
    460874027        459470431        460020183        460076789       
460136195        460196124        460254857        460315948      446366825     
  447139809        459521977        460349467        460405871        460463797
       460520463        460577760        460633811        460689367       
460748148        460809536        460874035        459472189        460020191   
    460076797        460136211        460196140        460254881       
460315955      446366874        447140336        459522462        460349475     
  460405889        460463805        460520471        460577778        460633837
       460689375        460748155        460809544        460874043       
459474490        460020217        460076813        460136260        460196173   
    460254907        460316003      446367021        447140484        459522983
       460349491        460405897        460463862        460520505       
460577802        460633845        460689391        460748163        460809601   
    460874050        459475810        460020225        460076839       
460136278        460196199        460254915        460316029      446367484     
  447140757        459523569        460349509        460405905        460463870
       460520513        460577810        460633852        460689425       
460748171        460809650        460874068        459477204        460020241   
    460076862        460136302        460196207        460254964       
460316045      446367633        447140831        459523619        460349525     
  460405913        460463888        460520521        460577828        460633860
       460689433        460748197        460809676        460874076       
459478871        460020258        460076870        460136328        460196215   
    460254972        460316060      446367716        447140906        459523791
       460349533        460405970        460463896        460520539       
460577836        460633878        460689441        460748205        460809684   
    460874084        459480935        460020266        460076888       
460136369        460196231        460254980        460316086      446367757     
  447140971        459523882        460349541        460405988        460463904
       460520554        460577844        460633894        460689458       
460748262        460809692        460874092        459481669        460020274   
    460076920        460136393        460196249        460254998       
460316110      446367799        447141144        459524013        460349574     
  460405996        460463946        460520570        460577851        460633936
       460689474        460748270        460809718        460874100       
459482873        460020282        460076961        460136401        460196256   
    460255003        460316144      446367948        447141227        459524062
       460349608        460406028        460463953        460520612       
460577885        460633969        460689482        460748296        460809726   
    460874118        459483053        460020308        460076979       
460136419        460196272        460255011        460316151      446368169     
  447141284        459524229        460349624        460406036        460463987
       460520638        460577893        460633977        460689490       
460748304        460809734        460874233        459484275        460020324   
    460076987        460136443        460196298        460255060       
460316185      446368276        447141813        459524476        460349632     
  460406044        460464001        460520646        460577919        460634009
       460689508        460748320        460809767        460874274       
459484572        460020340        460077001        460136450        460196314   
    460255086        460316193      446368425        447141920        459524690
       460349657        460406051        460464050        460520661       
460577943        460634017        460689516        460748338        460809783   
    460874282        459485736        460020357        460077035       
460136476        460196322        460255094        460316201      446368706     
  447141987        459525002        460349681        460406093        460464068
       460520679        460577968        460634033        460689540       
460748353        460809791        460874290        459485744        460020365   
    460077043        460136484        460196330        460255102       
460316235      446368870        447142050        459525317        460349715     
  460406119        460464100        460520687        460577976        460634041
       460689565        460748379        460809817        460874340       
459487997        460020373        460077068        460136492        460196348   
    460255110        460316250      446368938        447142365        459525564
       460349723        460406168        460464118        460520695       
460577984        460634066        460689573        460748395        460809833   
    460874415        459488029        460020381        460077084       
460136518        460196363        460255136        460316268      446369043     
  447142373        459525812        460349731        460406184        460464134
       460520711        460578008        460634074        460689607       
460748437        460809866        460874449        459488748        460020415   
    460077126        460136526        460196389        460255144       
460316276      446369274        447142480        459525895        460349749     
  460406192        460464167        460520729        460578040        460634082
       460689656        460748445        460809916        460874456       
459489779        460020423        460077134        460136534        460196405   
    460255151        460316292      446369415        447142829        459525929
       460349756        460406267        460464175        460520737       
460578057        460634116        460689664        460748460        460809957   
    460874464        459489993        460020449        460077142       
460136559        460196413        460255185        460316318      446369423     
  447143009        459526026        460349780        460406283        460464217
       460520745        460578073        460634132        460689680       
460748486        460809981        460874472        459490546        460020456   
    460077159        460136567        460196421        460255235       
460316326      446369506        447143108        459526307        460349806     
  460406291        460464225        460520794        460578099        460634140
       460689706        460748510        460809999        460874498       
459492492        460020464        460077167        460136575        460196447   
    460255250        460316359      446370348        447143363        459526547
       460349830        460406317        460464233        460520802       
460578115        460634165        460689730        460748551        460810039   
    460874506        459492955        460020498        460077175       
460136583        460196454        460255276        460316367      446370702     
  447143389        459526679        460349848        460406333        460464241
       460520810        460578123        460634173        460689755       
460748569        460810054        460874555        459493045        460020506   
    460077209        460136591        460196462        460255292       
460316375      446371049        447143454        459526729        460349905     
  460406390        460464258        460520836        460578149        460634181
       460689771        460748585        460810070        460874589       
459493193        460020514        460077266        460136609        460196470   
    460255300        460316409      446371098        447143728        459527123
       460349921        460406416        460464266        460520869       
460578156        460634207        460689789        460748593        460810096   
    460874597        459493961        460020522        460077274       
460136625        460196553        460255326        460316417      446371148     
  447143769        459527180        460349947        460406424        460464274
       460520877        460578172        460634231        460689813       
460748619        460810138        460874613        459494795        460020530   
    460077290        460136666        460196579        460255342       
460316441      446371247        447143876        459527396        460349954     
  460406457        460464308        460520901        460578180        460634264
       460689839        460748627        460810153        460874621       
459495313        460020563        460077316        460136674        460196587   
    460255359        460316466      446371361        447144031        459527420
       460349970        460406473        460464316        460520927       
460578206        460634272        460689904        460748635        460810161   
    460874654        459495628        460020571        460077324       
460136716        460196595        460255383        460316482      446371403     
  447144239        459527560        460349988        460406507        460464324
       460520950        460578214        460634280        460689920       
460748668        460810187        460874696        459496568        460020589   
    460077332        460136724        460196637        460255391       
460316508      446371411        447144569        459527594        460349996     
  460406515        460464357        460520968        460578263        460634306
       460689938        460748692        460810211        460874704       
459497012        460020613        460077340        460136740        460196652   
    460255441        460316524      446371486        447144601        459528089
       460350002        460406523        460464373        460520984       
460578271        460634314        460689987        460748700        460810229   
    460874712        459497673        460020654        460077373       
460136757        460196686        460255466        460316532      446371569     
  447145285        459528162        460350028        460406531        460464399
       460520992        460578297        460634371        460689995       
460748718        460810245        460874738        459498374        460020662   
    460077381        460136773        460196702        460255474       
460316540      446371585        447145483        459528337        460350036     
  460406549        460464407        460521008        460578305        460634397
       460690019        460748742        460810260        460874753       
459499695        460020696        460077407        460136823        460196710   
    460255565        460316557      446371635        447145640        459528352
       460350044        460406572        460464415        460521024       
460578321        460634405        460690027        460748767        460810286   
    460874761        459499703        460020704        460077431       
460136849        460196728        460255599        460316565      446371692     
  447145723        459528543        460350051        460406598        460464423
       460521040        460578339        460634413        460690035       
460748775        460810302        460874779        459499919        460020712   
    460077449        460136864        460196769        460255607       
460316573      446371783        447145731        459528741        460350069     
  460406606        460464431        460521073        460578362        460634439
       460690050        460748858        460810310        460874795       
459502795        460020720        460077472        460136872        460196777   
    460255623        460316599      446371866        447145871        459528758
       460350077        460406614        460464464        460521099       
460578412        460634447        460690068        460748866        460810336   
    460874811        459503710        460020746        460077480       
460136914        460196785        460255631        460316607      446371957     
  447145905        459528899        460350085        460406648        460464472
       460521115        460578420        460634462        460690076       
460748874        460810344        460874829        459507505        460020753   
    460077530        460136922        460196793        460255649       
460316623      446372096        447145913        459528923        460350093     
  460406671        460464480        460521156        460578438        460634470
       460690092        460748882        460810351        460874845       
459507612        460020761        460077555        460136997        460196801   
    460255664        460316631      446372740        447145962        459529459
       460350119        460406713        460464506        460521164       
460578446        460634496        460690100        460748908        460810385   
    460874852        459511002        460020779        460077571       
460137037        460196819        460255672        460316672      446372757     
  447146028        459529624        460350135        460406721        460464514
       460521172        460578461        460634504        460690118       
460748916        460810419        460874878        459513701        460020787   
    460077605        460137094        460196827        460255698       
460316706      446372765        447146093        459529848        460350143     
  460406739        460464530        460521180        460578503        460634520
       460690167        460748932        460810435        460874886       
459514915        460020860        460077613        460137102        460196835   
    460255706        460316714      446372864        447146101        459529962
       460350150        460406762        460464555        460521206       
460578511        460634546        460690191        460748940        460810468   
    460874936        459516357        460020878        460077621       
460137110        460196843        460255722        460316722      446372989     
  447146135        459530127        460350168        460406770        460464589
       460521214        460578529        460634553        460690209       
460748981        460810476        460874951        459517058        460020886   
    460077639        460137151        460196850        460255755       
460316730      446373284        447146267        459530291        460350184     
  460406820        460464613        460521230        460578537        460634637
       460690233        460749005        460810484        460874993       
459518270        460020902        460077688        460137169        460196868   
    460255763        460316755   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446373581        447146432        459530416        460350200       
460406846        460464621        460521248        460578610        460634645   
    460690266        460749013        460810500        460875016       
459519054        460020928        460077704        460137185        460196884   
    460255771        460316771      446373797        447146739        459530457
       460350218        460406861        460464639        460521255       
460578628        460634652        460690274        460749021        460810518   
    460875032        459519997        460020936        460077712       
460137219        460196900        460255789        460316797      446373805     
  447146838        459530564        460350226        460406879        460464654
       460521263        460578636        460634678        460690282       
460749039        460810567        460875065        459521266        460020951   
    460077720        460137227        460196918        460255839       
460316813      446373987        447146952        459530614        460350234     
  460406895        460464662        460521271        460578644        460634710
       460690324        460749047        460810575        460875099       
459522942        460020969        460077738        460137250        460196926   
    460255870        460316839      446374506        447146960        459530630
       460350242        460406903        460464670        460521289       
460578651        460634728        460690357        460749054        460810583   
    460875107        459522975        460020993        460077753       
460137268        460196934        460255888        460316854      446374795     
  447147117        459530713        460350267        460406929        460464704
       460521313        460578669        460634744        460690407       
460749062        460810591        460875149        459523197        460021025   
    460077779        460137276        460196942        460255896       
460316870      446374803        447147182        459530960        460350291     
  460406937        460464712        460521339        460578677        460634751
       460690415        460749096        460810617        460875172       
459523445        460021033        460077787        460137300        460196967   
    460255912        460316888      446375172        447147224        459531307
       460350309        460406986        460464720        460521347       
460578685        460634769        460690423        460749138        460810641   
    460875214        459523908        460021058        460077795       
460137326        460196975        460255938        460316904      446375248     
  447147406        459531455        460350317        460406994        460464746
       460521370        460578693        460634793        460690431       
460749153        460810658        460875222        459524047        460021066   
    460077803        460137334        460196991        460255953       
460316912      446375271        447147521        459531539        460350325     
  460407018        460464753        460521388        460578701        460634801
       460690449        460749161        460810666        460875230       
459524138        460021082        460077811        460137342        460197007   
    460255961        460316946      446375461        447147943        459531711
       460350333        460407026        460464761        460521396       
460578719        460634827        460690464        460749187        460810674   
    460875255        459524880        460021108        460077829       
460137359        460197031        460255987        460316961      446375511     
  447147984        459532271        460350358        460407034        460464779
       460521404        460578727        460634835        460690480       
460749203        460810682        460875263        459525069        460021116   
    460077845        460137375        460197049        460255995       
460316979      446375594        447148214        459532495        460350374     
  460407042        460464787        460521412        460578743        460634850
       460690506        460749211        460810708        460875271       
459525077        460021132        460077852        460137383        460197056   
    460256019        460316995      446375677        447148370        459532529
       460350382        460407083        460464795        460521420       
460578768        460634868        460690514        460749229        460810724   
    460875289        459525457        460021140        460077878       
460137391        460197072        460256035        460317001      446376014     
  447148412        459532941        460350390        460407091        460464811
       460521479        460578776        460634918        460690530       
460749237        460810757        460875347        459525556        460021157   
    460077928        460137417        460197080        460256043       
460317019      446376303        447148651        459532958        460350408     
  460407125        460464829        460521487        460578800        460634959
       460690548        460749252        460810765        460875396       
459525630        460021165        460077936        460137466        460197106   
    460256050        460317027      446376345        447148677        459533121
       460350416        460407166        460464878        460521495       
460578842        460634967        460690563        460749260        460810773   
    460875529        459525697        460021173        460077993       
460137474        460197114        460256076        460317035      446376428     
  447149139        459533428        460350424        460407174        460464886
       460521511        460578867        460634983        460690571       
460749278        460810781        460875552        459526059        460021181   
    460078009        460137482        460197122        460256100       
460317043      446376659        447149154        459533469        460350432     
  460407190        460464902        460521545        460578883        460635014
       460690589        460749286        460810799        460875560       
459526661        460021199        460078025        460137490        460197130   
    460256126        460317050      446377046        447149188        459533725
       460350440        460407216        460464928        460521552       
460578917        460635022        460690597        460749294        460810807   
    460875578        459526778        460021207        460078041       
460137565        460197148        460256167        460317076      446377509     
  447149261        459533766        460350473        460407232        460464951
       460521578        460578925        460635030        460690613       
460749302        460810823        460875594        459526802        460021223   
    460078058        460137599        460197163        460256183       
460317084      446377905        447149444        459533907        460350481     
  460407299        460464969        460521602        460578966        460635048
       460690621        460749310        460810831        460875669       
459526950        460021231        460078082        460137615        460197171   
    460256209        460317092      446377913        447149600        459533931
       460350507        460407307        460464977        460521644       
460578974        460635055        460690647        460749336        460810849   
    460875693        459526976        460021249        460078124       
460137623        460197189        460256217        460317118      446378085     
  447149808        459533949        460350523        460407315        460464985
       460521651        460578990        460635063        460690654       
460749344        460810856        460875727        459527248        460021256   
    460078140        460137649        460197197        460256225       
460317126      446378317        447149980        459533956        460350531     
  460407323        460464993        460521719        460579006        460635071
       460690670        460749351        460810864        460875735       
459527313        460021264        460078157        460137672        460197205   
    460256241        460317159      446378705        447150046        459533972
       460350556        460407356        460465024        460521727       
460579055        460635089        460690696        460749369        460810872   
    460875800        459527453        460021280        460078165       
460137706        460197213        460256266        460317225      446378788     
  447150061        459534319        460350572        460407372        460465032
       460521735        460579071        460635097        460690704       
460749377        460810880        460875818        459527602        460021306   
    460078173        460137722        460197221        460256282       
460317241      446379240        447150269        459534798        460350606     
  460407380        460465057        460521750        460579105        460635113
       460690720        460749385        460810898        460875859       
459527610        460021314        460078181        460137748        460197247   
    460256308        460317274      446379257        447150392        459534806
       460350614        460407398        460465073        460521768       
460579147        460635121        460690746        460749393        460810922   
    460875867        459527768        460021330        460078207       
460137789        460197254        460256316        460317290      446379380     
  447150780        459534855        460350630        460407430        460465115
       460521776        460579170        460635147        460690761       
460749401        460810930        460875891        459527875        460021348   
    460078223        460137797        460197262        460256340       
460317316      446379539        447150913        459535159        460350648     
  460407455        460465131        460521784        460579204        460635154
       460690779        460749435        460810955        460875909       
459528220        460021363        460078231        460137839        460197270   
    460256357        460317324      446379570        447151234        459535407
       460350655        460407463        460465149        460521792       
460579212        460635170        460690795        460749443        460810989   
    460875933        459528907        460021371        460078256       
460137862        460197296        460256373        460317332      446379695     
  447151390        459535456        460350663        460407471        460465156
       460521818        460579220        460635188        460690829       
460749450        460811003        460875941        459529483        460021397   
    460078272        460137888        460197304        460256456       
460317357      446379943        447151408        459535613        460350697     
  460407521        460465164        460521867        460579261        460635196
       460690894        460749468        460811052        460875966       
459529954        460021413        460078298        460137896        460197312   
    460256464        460317373      446380131        447151630        459535787
       460350713        460407539        460465198        460521891       
460579279        460635212        460690928        460749476        460811078   
    460876014        459530234        460021421        460078330       
460137912        460197320        460256498        460317407      446380156     
  447152117        459535878        460350721        460407547        460465206
       460521909        460579295        460635238        460690944       
460749484        460811102        460876022        459530739        460021447   
    460078348        460137946        460197338        460256514       
460317423      446380206        447152208        459535928        460350747     
  460407562        460465214        460521917        460579303        460635246
       460690969        460749534        460811110        460876030       
459530879        460021462        460078355        460137953        460197346   
    460256563        460317431      446380925        447152372        459536025
       460350754        460407653        460465222        460521941       
460579311        460635261        460690977        460749542        460811144   
    460876071        459531331        460021488        460078371       
460137979        460197353        460256571        460317449      446381584     
  447152455        459536082        460350762        460407687        460465230
       460521966        460579337        460635279        460690993       
460749567        460811169        460876097        459531596        460021512   
    460078389        460137987        460197361        460256597       
460317456      446381980        447152505        459536223        460350770     
  460407729        460465248        460522006        460579352        460635287
       460691009        460749575        460811177        460876154       
459531836        460021538        460078397        460138001        460197379   
    460256605        460317464      446381998        447152521        459536249
       460350788        460407786        460465255        460522055       
460579360        460635295        460691017        460749583        460811185   
    460876188        459532024        460021546        460078405       
460138019        460197387        460256621        460317498      446382046     
  447152554        459536280        460350796        460407794        460465263
       460522063        460579378        460635303        460691033       
460749591        460811201        460876196        459532131        460021587   
    460078413        460138027        460197395        460256639       
460317514      446382145        447152604        459536298        460350804     
  460407802        460465271        460522071        460579402        460635329
       460691041        460749609        460811219        460876204       
459532206        460021595        460078421        460138035        460197403   
    460256654        460317522      446382343        447152612        459536462
       460350812        460407836        460465305        460522097       
460579444        460635337        460691066        460749641        460811227   
    460876253        459532511        460021611        460078439       
460138043        460197429        460256670        460317530      446382418     
  447152653        459536488        460350820        460407844        460465354
       460522105        460579451        460635345        460691074       
460749658        460811235        460876261        459532826        460021629   
    460078447        460138068        460197437        460256696       
460317548      446382434        447152745        459536843        460350838     
  460407851        460465362        460522121        460579469        460635352
       460691090        460749674        460811268        460876303       
459533014        460021637        460078454        460138076        460197445   
    460256704        460317555      446382475        447152877        459537023
       460350853        460407877        460465370        460522139       
460579477        460635378        460691108        460749716        460811276   
    460876311        459533097        460021645        460078496       
460138084        460197460        460256712        460317563      446382558     
  447153057        459537221        460350861        460407919        460465396
       460522147        460579485        460635394        460691124       
460749724        460811284        460876345        459533519        460021652   
    460078579        460138092        460197478        460256720       
460317571      446382673        447153099        459537247        460350887     
  460407935        460465412        460522154        460579501        460635402
       460691132        460749732        460811292        460876360       
459538328        460021660        460078587        460138126        460197486   
    460256738        460317639      446382947        447153115        459537429
       460350895        460407943        460465438        460522162       
460579519        460635428        460691157        460749740        460811300   
    460876410        459541959        460021678        460078603       
460138142        460197494        460256761        460317647      446382954     
  447153131        459537528        460350903        460407992        460465446
       460522204        460579527        460635444        460691165       
460749757        460811318        460876428        459553038        460021686   
    460078611        460138159        460197502        460256779       
460317654      446383069        447153248        459537858        460350911     
  460408008        460465461        460522212        460579535        460635469
       460691173        460749773        460811334        460876485       
459553251        460021702        460078645        460138167        460197510   
    460256787        460317662      446383267        447153917        459538047
       460350929        460408024        460465479        460522238       
460579568        460635477        460691199        460749781        460811359   
    460876535        459553293        460021728        460078660       
460138175        460197528        460256795        460317670      446383275     
  447154089        459538971        460350937        460408040        460465495
       460522246        460579576        460635493        460691215       
460749799        460811367        460876576        459556296        460021751   
    460078678        460138191        460197544        460256803       
460317688      446383606        447154147        459539045        460350952     
  460408057        460465511        460522253        460579584        460635527
       460691231        460749807        460811375        460876592       
459557237        460021769        460078694        460138209        460197551   
    460256811        460317720      446383648        447154188        459539060
       460351000        460408065        460465529        460522261       
460579592        460635535        460691256        460749823        460811391   
    460876642        459558086        460021785        460078702       
460138225        460197569        460256829        460317738      446383812     
  447154196        459539219        460351018        460408081        460465537
       460522287        460579600        460635543        460691264       
460749831        460811417        460876675        459559175        460021827   
    460078710        460138233        460197577        460256837       
460317746      446383911        447154329        459539565        460351026     
  460408099        460465545        460522295        460579618        460635568
       460691272        460749849        460811425        460876683       
459561700        460021835        460078728        460138241        460197593   
    460256845        460317753      446383937        447154378        459539623
       460351034        460408115        460465552        460522337       
460579626        460635576        460691298        460749864        460811466   
    460876691        459562245        460021868        460078744       
460138258        460197601        460256852        460317761      446384000     
  447154766        459539706        460351059        460408123        460465586
       460522345        460579709        460635584        460691330       
460749872        460811474        460876709        459565123        460021876   
    460078777        460138266        460197650        460256860       
460317779      446384166        447154782        459540001        460351067     
  460408131        460465594        460522378        460579717        460635592
       460691348        460749880        460811482        460876717       
459567707        460021884        460078827        460138274        460197684   
    460256886        460317787      446384281        447154832        459540217
       460351075        460408164        460465602        460522386       
460579725        460635600        460691389        460749898        460811490   
    460876725        459569281        460021892        460078835       
460138282        460197718        460256894        460317803      446384380     
  447154881        459540274        460351083        460408180        460465669
       460522394        460579741        460635618        460691397       
460749906        460811508        460876758        459572665        460021900   
    460078843        460138290        460197726        460256902       
460317829      446384430        447154998        459540324        460351109     
  460408206        460465701        460522410        460579758        460635659
       460691413        460749914        460811524        460876774       
459576666        460021918        460078868        460138316        460197742   
    460256910        460317837      446384653        447155250        459540464
       460351117        460408222        460465719        460522428       
460579766        460635667        460691421        460749922        460811540   
    460876782        459577144        460021926        460078876       
460138324        460197759        460256936        460317845      446384794     
  447155391        459540514        460351125        460408248        460465727
       460522436        460579774        460635675        460691439       
460749930        460811557        460876790        459579058        460021934   
    460078892        460138340        460197767        460256944       
460317860      446384919        447155680        459540845        460351141     
  460408305        460465735        460522444        460579782        460635691
       460691488        460749948        460811581        460876816       
459582573        460021942        460078900        460138357        460197775   
    460256951        460317878      446385130        447155888        459540860
       460351158        460408313        460465750        460522477       
460579808        460635717        460691496        460749955        460811599   
    460876840        459582912        460021959        460078918       
460138407        460197783        460256977        460317894      446385262     
  447155938        459541074        460351166        460408321        460465776
       460522493        460579824        460635725        460691520       
460749989        460811623        460876873        459593414        460021967   
    460078926        460138415        460197791        460256985       
460317902      446385452        447155979        459541298        460351174     
  460408362        460465792        460522501        460579840        460635733
       460691553        460749997        460811649        460876899       
459599429        460021975        460078975        460138423        460197809   
    460256993        460317928      446385601        447156001        459541629
       460351182        460408370        460465800        460522527       
460579873        460635741        460691603        460750003        460811656   
    460876907        459602298        460021983        460078983       
460138431        460197817        460257009        460317936      446385643     
  447156241        459541736        460351190        460408412        460465834
       460522535        460579881        460635758        460691611       
460750011        460811680        460876931        459603429        460021991   
    460079015        460138456        460197825        460257025       
460317944      446385692        447156258        459541751        460351208     
  460408420        460465859        460522543        460579923        460635774
       460691637        460750037        460811698        460877004       
459604922        460022007        460079023        460138464        460197841   
    460257033        460317951   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446385924        447156274        459541843        460351224       
460408446        460465883        460522584        460579949        460635782   
    460691645        460750052        460811706        460877012       
459605101        460022015        460079064        460138480        460197858   
    460257090        460317969      446385932        447156449        459542064
       460351232        460408461        460465891        460522618       
460579964        460635790        460691694        460750060        460811714   
    460877020        459605978        460022023        460079072       
460138498        460197866        460257124        460317977      446386609     
  447156696        459542213        460351240        460408479        460465909
       460522634        460579972        460635808        460691702       
460750078        460811763        460877079        459611778        460022031   
    460079098        460138514        460197874        460257140       
460317985      446386658        447156753        459542338        460351257     
  460408495        460466014        460522675        460579998        460635816
       460691728        460750086        460811771        460877087       
459615902        460022056        460079114        460138571        460197890   
    460257165        460317993      446386906        447156910        459542460
       460351265        460408503        460466055        460522683       
460580004        460635824        460691736        460750094        460811797   
    460877095        459616199        460022064        460079122       
460138589        460197908        460257181        460318033      446387060     
  447156969        459542486        460351299        460408511        460466063
       460522709        460580012        460635857        460691769       
460750102        460811805        460877103        459619300        460022072   
    460079148        460138597        460197916        460257199       
460318066      446387714        447157116        459542783        460351315     
  460408560        460466071        460522717        460580020        460635873
       460691793        460750110        460811821        460877137       
459626073        460022098        460079155        460138613        460197924   
    460257215        460318074      446387755        447157223        459542841
       460351331        460408578        460466089        460522725       
460580046        460635881        460691801        460750128        460811839   
    460877152        459627634        460022106        460079197       
460138639        460197932        460257223        460318090      446387938     
  447157355        459542874        460351349        460408586        460466097
       460522733        460580061        460635899        460691827       
460750136        460811847        460877160        459629002        460022114   
    460079213        460138670        460197957        460257231       
460318108      446388068        447157546        459542940        460351356     
  460408610        460466121        460522741        460580079        460635907
       460691835        460750144        460811854        460877178       
459632949        460022122        460079221        460138688        460197965   
    460257249        460318140      446388134        447157561        459543021
       460351372        460408636        460466139        460522758       
460580087        460635915        460691843        460750151        460811862   
    460877269        459637468        460022130        460079247       
460138696        460197973        460257264        460318157      446388407     
  447157678        459543104        460351380        460408644        460466147
       460522766        460580103        460635923        460691850       
460750169        460811870        460877343        459639522        460022148   
    460079254        460138704        460197999        460257280       
460318165      446388456        447157819        459543385        460351406     
  460408651        460466154        460522808        460580129        460635949
       460691868        460750193        460811912        460877426       
459646949        460022155        460079270        460138738        460198005   
    460257298        460318173      446388530        447157835        459543419
       460351414        460408701        460466188        460522816       
460580137        460635956        460691876        460750201        460812019   
    460877483        459647970        460022163        460079288       
460138779        460198013        460257306        460318181      446388712     
  447158130        459543443        460351422        460408735        460466204
       460522824        460580194        460635980        460691892       
460750219        460812027        460877491        459648325        460022205   
    460079296        460138787        460198021        460257348       
460318223      446388811        447158155        459543542        460351430     
  460408743        460466220        460522840        460580210        460635998
       460691918        460750250        460812043        460877533       
459648671        460022221        460079304        460138795        460198039   
    460257355        460318231      446388837        447158239        459543906
       460351463        460408776        460466253        460522857       
460580228        460636004        460691926        460750276        460812050   
    460877590        459648754        460022247        460079312       
460138811        460198047        460257371        460318249      446388886     
  447158296        459543971        460351471        460408784        460466261
       460522873        460580236        460636012        460691934       
460750284        460812076        460877608        459649117        460022262   
    460079320        460138829        460198054        460257389       
460318264      446388951        447158395        459544144        460351497     
  460408792        460466279        460522907        460580269        460636020
       460691967        460750292        460812084        460877632       
459649398        460022270        460079338        460138837        460198062   
    460257397        460318272      446388985        447158452        459544409
       460351505        460408800        460466287        460522923       
460580301        460636038        460691975        460750300        460812092   
    460877640        459650511        460022288        460079346       
460138852        460198070        460257405        460318280      446389348     
  447158718        459544599        460351539        460408818        460466295
       460522949        460580319        460636046        460691991       
460750318        460812118        460877657        459651667        460022296   
    460079361        460138902        460198088        460257413       
460318314      446389363        447158759        459544656        460351570     
  460408826        460466303        460522972        460580335        460636053
       460692007        460750326        460812126        460877699       
459654711        460022304        460079379        460138936        460198096   
    460257421        460318348      446389777        447158825        459544888
       460351588        460408859        460466311        460523004       
460580343        460636061        460692015        460750334        460812142   
    460877707        459655353        460022312        460079395       
460138969        460198104        460257454        460318363      446390155     
  447158890        459544946        460351620        460408875        460466337
       460523053        460580350        460636087        460692023       
460750342        460812159        460877749        459655742        460022338   
    460079403        460138977        460198112        460257462       
460318371      446390221        447159054        459545109        460351638     
  460408917        460466352        460523061        460580368        460636095
       460692031        460750359        460812167        460877764       
459656062        460022361        460079411        460138993        460198120   
    460257470        460318397      446390460        447159203        459545158
       460351653        460408925        460466360        460523079       
460580376        460636103        460692056        460750367        460812191   
    460877772        459657870        460022387        460079429       
460139009        460198138        460257488        460318405      446390544     
  447159278        459545349        460351661        460408941        460466378
       460523087        460580392        460636111        460692072       
460750375        460812217        460877780        459659025        460022403   
    460079445        460139017        460198146        460257520       
460318413      446390700        447159419        459545760        460351679     
  460408958        460466386        460523095        460580400        460636137
       460692080        460750391        460812225        460877798       
459661195        460022429        460079452        460139033        460198153   
    460257546        460318439      446390791        447159567        459545851
       460351687        460408966        460466394        460523137       
460580426        460636145        460692098        460750409        460812233   
    460877822        459661237        460022445        460079494       
460139041        460198161        460257579        460318454      446390874     
  447159724        459545950        460351695        460408982        460466451
       460523145        460580434        460636152        460692106       
460750441        460812266        460877863        459661815        460022460   
    460079502        460139074        460198179        460257587       
460318470      446391252        447160177        459545976        460351711     
  460408990        460466469        460523152        460580475        460636160
       460692122        460750458        460812274        460877871       
459668026        460022478        460079528        460139082        460198187   
    460257603        460318504      446391302        447160318        459546131
       460351729        460409014        460466477        460523160       
460580483        460636178        460692148        460750466        460812308   
    460877889        459669024        460022494        460079544       
460139090        460198203        460257652        460318520      446391336     
  447160326        459546263        460351737        460409022        460466485
       460523178        460580509        460636186        460692163       
460750474        460812324        460877897        459669289        460022528   
    460079551        460139108        460198229        460257660       
460318538      446391393        447160375        459546271        460351752     
  460409055        460466493        460523194        460580525        460636194
       460692197        460750482        460812332        460877913       
459670816        460022536        460079569        460139116        460198252   
    460257686        460318546      446391435        447160433        459546305
       460351760        460409063        460466519        460523202       
460580533        460636210        460692205        460750508        460812340   
    460877921        459673547        460022544        460079577       
460139157        460198260        460257702        460318579      446391468     
  447160540        459546354        460351786        460409097        460466527
       460523210        460580566        460636228        460692213       
460750516        460812357        460877954        459673943        460022585   
    460079585        460139165        460198278        460257728       
460318587      446391658        447160565        459546487        460351794     
  460409105        460466535        460523228        460580574        460636236
       460692221        460750524        460812365        460877970       
459674115        460022593        460079601        460139181        460198294   
    460257736        460318595      446391831        447160813        459546578
       460351802        460409113        460466550        460523244       
460580582        460636244        460692254        460750532        460812373   
    460877996        459679171        460022601        460079619       
460139215        460198302        460257751        460318603      446392433     
  447160953        459546750        460351810        460409147        460466568
       460523285        460580590        460636251        460692262       
460750540        460812399        460878002        459680997        460022619   
    460079627        460139223        460198310        460257769       
460318645      446392474        447161324        459547113        460351828     
  460409154        460466584        460523293        460580608        460636269
       460692296        460750557        460812407        460878028       
459681938        460022627        460079635        460139231        460198328   
    460257785        460318652      446392508        447161332        459547477
       460351836        460409196        460466592        460523301       
460580616        460636285        460692312        460750565        460812415   
    460878036        459682258        460022635        460079643       
460139256        460198336        460257793        460318678      446392599     
  447161506        459547626        460351844        460409204        460466600
       460523376        460580632        460636293        460692320       
460750573        460812423        460878069        459683603        460022650   
    460079650        460139264        460198351        460257801       
460318686      446392631        447161589        459547659        460351869     
  460409212        460466618        460523384        460580640        460636301
       460692353        460750581        460812431        460878127       
459684866        460022668        460079676        460139272        460198369   
    460257835        460318694      446392649        447161902        459547675
       460351877        460409220        460466634        460523400       
460580657        460636319        460692403        460750615        460812449   
    460878135        459685491        460022676        460079692       
460139280        460198377        460257876        460318702      446392698     
  447161969        459547709        460351893        460409238        460466667
       460523426        460580673        460636327        460692437       
460750623        460812480        460878150        459686515        460022718   
    460079718        460139298        460198401        460257884       
460318728      446392995        447162165        459547931        460351901     
  460409253        460466675        460523434        460580715        460636343
       460692452        460750631        460812498        460878168       
459689667        460022726        460079734        460139306        460198435   
    460257892        460318736      446393084        447162447        459548004
       460351927        460409261        460466691        460523442       
460580749        460636350        460692460        460750649        460812506   
    460878176        459695789        460022734        460079767       
460139322        460198443        460257900        460318777      446393134     
  447162488        459548020        460351935        460409287        460466709
       460523459        460580756        460636376        460692478       
460750656        460812514        460878218        459697678        460022742   
    460079791        460139363        460198484        460257918       
460318785      446393530        447162611        459548152        460351943     
  460409295        460466725        460523467        460580764        460636392
       460692494        460750672        460812571        460878267       
459699252        460022759        460079817        460139371        460198500   
    460257934        460318793      446393860        447162694        459548194
       460351950        460409303        460466782        460523475       
460580772        460636400        460692510        460750698        460812589   
    460878275        459700670        460022775        460079833       
460139421        460198518        460257942        460318801      446393944     
  447162710        459548228        460351968        460409329        460466790
       460523483        460580806        460636418        460692528       
460750706        460812597        460878283        459700761        460022783   
    460079866        460139439        460198534        460257967       
460318827      446394124        447162744        459548293        460351976     
  460409345        460466816        460523491        460580822        460636434
       460692544        460750714        460812605        460878291       
459702031        460022791        460079890        460139454        460198575   
    460257983        460318835      446394165        447162934        459548319
       460351984        460409352        460466824        460523509       
460580889        460636442        460692551        460750722        460812613   
    460878317        459704524        460022825        460079908       
460139470        460198583        460258015        460318843      446394306     
  447163064        459548525        460351992        460409360        460466840
       460523533        460580897        460636459        460692569       
460750730        460812639        460878325        459709390        460022841   
    460079916        460139496        460198591        460258056       
460318850      446394421        447163122        459548541        460352008     
  460409378        460466857        460523558        460580905        460636467
       460692593        460750748        460812654        460878333       
459709556        460022858        460079924        460139504        460198609   
    460258072        460318876      446394504        447163148        459548616
       460352024        460409394        460466881        460523582       
460580913        460636475        460692635        460750755        460812670   
    460878341        459711917        460022866        460079932       
460139520        460198617        460258080        460318884      446394561     
  447163197        459548970        460352032        460409402        460466907
       460523616        460580939        460636517        460692676       
460750763        460812688        460878366        459716221        460022924   
    460079940        460139553        460198625        460258106       
460318892      446394611        447163205        459549184        460352040     
  460409410        460466931        460523624        460580962        460636525
       460692692        460750771        460812704        460878374       
459717195        460022932        460079981        460139561        460198633   
    460258122        460318918      446394843        447163320        459549192
       460352057        460409436        460466949        460523632       
460580988        460636541        460692700        460750789        460812712   
    460878382        459723649        460022940        460080013       
460139579        460198666        460258130        460318926      446395048     
  447163734        459549226        460352065        460409444        460466956
       460523657        460581010        460636558        460692726       
460750797        460812753        460878390        459725453        460022957   
    460080047        460139587        460198674        460258163       
460318934      446395204        447163981        459549507        460352073     
  460409469        460466964        460523673        460581028        460636566
       460692734        460750813        460812761        460878416       
459725990        460022965        460080062        460139603        460198682   
    460258189        460318942      446395337        447164260        459549903
       460352081        460409485        460466980        460523681       
460581036        460636574        460692742        460750821        460812779   
    460878432        459729208        460022981        460080070       
460139611        460198708        460258197        460318959      446395360     
  447164740        459550174        460352107        460409493        460467012
       460523699        460581069        460636582        460692767       
460750839        460812837        460878440        459733812        460022999   
    460080104        460139629        460198740        460258221       
460318975      446395386        447164757        459550232        460352123     
  460409501        460467020        460523707        460581077        460636590
       460692775        460750847        460812845        460878465       
459734257        460023005        460080120        460139637        460198757   
    460258247        460318983      446395519        447164864        459550265
       460352149        460409527        460467046        460523723       
460581085        460636608        460692783        460750854        460812852   
    460878473        459740114        460023013        460080138       
460139652        460198765        460258262        460318991      446395543     
  447164930        459550471        460352156        460409535        460467053
       460523731        460581135        460636624        460692809       
460750862        460812878        460878507        459740585        460023021   
    460080146        460139678        460198781        460258270       
460319007      446395873        447165044        459550679        460352172     
  460409543        460467079        460523806        460581143        460636632
       460692817        460750870        460812894        460878523       
459742995        460023039        460080153        460139728        460198799   
    460258296        460319015      446395956        447165127        459550737
       460352180        460409550        460467087        460523814       
460581150        460636640        460692858        460750888        460812902   
    460878580        459743928        460023047        460080179       
460139736        460198823        460258304        460319023      446395980     
  447165697        459551305        460352206        460409568        460467111
       460523848        460581176        460636657        460692866       
460750896        460812910        460878630        459745147        460023054   
    460080187        460139769        460198849        460258312       
460319031      446396012        447165770        459551479        460352222     
  460409584        460467129        460523871        460581184        460636665
       460692874        460750904        460812951        460878655       
459747697        460023070        460080237        460139777        460198864   
    460258320        460319056      446396442        447165838        459551859
       460352230        460409592        460467137        460523913       
460581192        460636673        460692890        460750912        460812977   
    460878721        459748018        460023096        460080260       
460139785        460198880        460258338        460319064      446396509     
  447166091        459551883        460352255        460409600        460467152
       460523939        460581200        460636681        460692916       
460750920        460812985        460878796        459748166        460023104   
    460080278        460139793        460198898        460258346       
460319072      446396533        447166158        459551982        460352263     
  460409618        460467160        460523962        460581234        460636707
       460692932        460750938        460812993        460878804       
459750014        460023120        460080286        460139801        460198906   
    460258353        460319098   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446396566        447166208        459552121        460352271       
460409626        460467178        460523970        460581242        460636749   
    460692940        460750946        460813017        460878820       
459750956        460023153        460080302        460139819        460198914   
    460258379        460319106      446396582        447166356        459552287
       460352289        460409642        460467194        460523988       
460581267        460636814        460692957        460750953        460813025   
    460878853        459751459        460023161        460080328       
460139827        460198922        460258387        460319114      446396780     
  447166521        459552543        460352297        460409659        460467202
       460523996        460581275        460636871        460693005       
460750979        460813066        460878887        459752200        460023179   
    460080336        460139835        460198930        460258411       
460319122      446396996        447166554        459552972        460352305     
  460409691        460467210        460524002        460581283        460636889
       460693013        460750987        460813082        460878937       
459753240        460023187        460080344        460139843        460198955   
    460258452        460319130      446397135        447166802        459553145
       460352313        460409725        460467244        460524010       
460581309        460636897        460693021        460750995        460813132   
    460878994        459756128        460023195        460080369       
460139868        460198963        460258486        460319148      446397150     
  447166810        459553418        460352321        460409733        460467269
       460524028        460581317        460636939        460693039       
460751043        460813140        460879026        459757696        460023203   
    460080377        460139876        460198971        460258494       
460319155      446397226        447166877        459553509        460352347     
  460409741        460467277        460524036        460581325        460636947
       460693047        460751050        460813157        460879083       
459758652        460023211        460080393        460139892        460198997   
    460258502        460319171      446397549        447166992        459553574
       460352354        460409774        460467285        460524051       
460581341        460636962        460693054        460751076        460813173   
    460879091        459759338        460023229        460080401       
460139900        460199003        460258510        460319189      446397572     
  447167057        459553723        460352362        460409790        460467293
       460524085        460581366        460636988        460693062       
460751092        460813181        460879109        459759478        460023260   
    460080419        460139918        460199029        460258528       
460319197      446397747        447167172        459553954        460352370     
  460409808        460467301        460524093        460581374        460637044
       460693088        460751142        460813207        460879125       
459763181        460023286        460080443        460139926        460199045   
    460258536        460319221      446397754        447167248        459553970
       460352388        460409816        460467319        460524135       
460581408        460637077        460693104        460751159        460813215   
    460879141        459768743        460023302        460080450       
460139967        460199052        460258544        460319239      446397788     
  447167255        459554002        460352412        460409832        460467327
       460524184        460581416        460637101        460693120       
460751167        460813256        460879158        459769725        460023310   
    460080476        460139975        460199086        460258551       
460319247      446397945        447167289        459554077        460352420     
  460409840        460467335        460524192        460581424        460637135
       460693138        460751175        460813272        460879182       
459770020        460023328        460080500        460139983        460199102   
    460258593        460319254      446397986        447167586        459554259
       460352438        460409873        460467350        460524226       
460581457        460637168        460693179        460751183        460813298   
    460879190        459770079        460023336        460080526       
460139991        460199128        460258619        460319262      446398117     
  447167701        459554291        460352446        460409907        460467368
       460524234        460581465        460637176        460693195       
460751209        460813306        460879232        459774998        460023344   
    460080542        460140015        460199144        460258627       
460319270      446398265        447167768        459554317        460352461     
  460409915        460467400        460524242        460581473        460637184
       460693211        460751241        460813363        460879299       
459779807        460023351        460080567        460140023        460199177   
    460258643        460319288      446398281        447167925        459554580
       460352479        460409923        460467426        460524259       
460581499        460637218        460693237        460751258        460813371   
    460879349        459780284        460023377        460080575       
460140031        460199193        460258650        460319296      446398315     
  447168105        459554952        460352495        460409931        460467459
       460524291        460581515        460637267        460693245       
460751282        460813397        460879380        459782116        460023385   
    460080609        460140049        460199201        460258668       
460319304      446398679        447168246        459555058        460352511     
  460409949        460467467        460524309        460581523        460637275
       460693252        460751324        460813405        460879448       
459786075        460023401        460080617        460140056        460199227   
    460258692        460319312      446398752        447168311        459555082
       460352529        460409956        460467483        460524333       
460581531        460637283        460693260        460751357        460813439   
    460879497        459787289        460023419        460080633       
460140072        460199276        460258700        460319320      446398943     
  447168394        459555140        460352537        460409964        460467491
       460524341        460581564        460637291        460693286       
460751415        460813454        460879505        459787917        460023427   
    460080641        460140080        460199284        460258718       
460319338      446399016        447168428        459555538        460352545     
  460409972        460467509        460524358        460581572        460637333
       460693302        460751480        460813462        460879513       
459790432        460023435        460080716        460140106        460199300   
    460258734        460319361      446399172        447168535        459555553
       460352552        460409980        460467517        460524390       
460581622        460637341        460693310        460751498        460813470   
    460879539        459790622        460023443        460080724       
460140114        460199318        460258742        460319379      446399628     
  447168675        459555603        460352560        460409998        460467525
       460524416        460581630        460637416        460693344       
460751548        460813488        460879562        459791497        460023468   
    460080773        460140122        460199383        460258759       
460319387      446400020        447168782        459555702        460352578     
  460410012        460467533        460524424        460581648        460637507
       460693385        460751555        460813496        460879570       
459792768        460023476        460080807        460140148        460199417   
    460258791        460319395      446400137        447168808        459555728
       460352586        460410020        460467558        460524432       
460581655        460637523        460693393        460751563        460813512   
    460879604        459793360        460023492        460080815       
460140155        460199433        460258841        460319403      446400657     
  447168865        459555793        460352594        460410046        460467566
       460524465        460581663        460637531        460693427       
460751613        460813538        460879612        459793576        460023500   
    460080823        460140163        460199474        460258866       
460319411      446400780        447169020        459555827        460352602     
  460410061        460467574        460524473        460581671        460637549
       460693443        460751639        460813546        460879620       
459796199        460023526        460080872        460140197        460199482   
    460258874        460319437      446400921        447169053        459555900
       460352610        460410079        460467590        460524481       
460581705        460637580        460693450        460751647        460813553   
    460879653        459798260        460023534        460080914       
460140221        460199490        460258890        460319445      446401200     
  447169202        459555918        460352628        460410087        460467608
       460524499        460581713        460637598        460693492       
460751654        460813587        460879661        459804225        460023567   
    460080948        460140239        460199516        460258916       
460319452      446401432        447169368        459555942        460352651     
  460410103        460467616        460524549        460581721        460637614
       460693500        460751696        460813603        460879695       
459807988        460023575        460080989        460140247        460199524   
    460258924        460319460      446401663        447169673        459555967
       460352669        460410111        460467632        460524556       
460581739        460637622        460693518        460751704        460813611   
    460879729        459808572        460023591        460081011       
460140254        460199540        460258932        460319486      446401788     
  447170002        459556072        460352677        460410129        460467640
       460524564        460581747        460637655        460693526       
460751712        460813645        460879737        459809653        460023609   
    460081029        460140262        460199557        460258957       
460319494      446402109        447170309        459556270        460352693     
  460410137        460467699        460524580        460581770        460637689
       460693534        460751753        460813660        460879745       
459812533        460023617        460081045        460140270        460199573   
    460258965        460319502      446402661        447170333        459556361
       460352701        460410145        460467715        460524606       
460581788        460637697        460693559        460751761        460813678   
    460879786        459812749        460023633        460081060       
460140288        460199599        460258973        460319510      446402745     
  447170366        459556387        460352719        460410152        460467756
       460524622        460581796        460637705        460693567       
460751787        460813686        460879802        459815510        460023690   
    460081102        460140296        460199615        460258981       
460319536      446402976        447170465        459556429        460352735     
  460410160        460467772        460524630        460581812        460637747
       460693583        460751811        460813694        460879810       
459817920        460023724        460081151        460140304        460199623   
    460258999        460319569      446403099        447170531        459556437
       460352743        460410178        460467798        460524648       
460581820        460637796        460693609        460751829        460813702   
    460879844        459827077        460023740        460081169       
460140338        460199631        460259013        460319577      446403503     
  447170770        459556445        460352750        460410186        460467806
       460524663        460581838        460637804        460693617       
460751878        460813728        460879851        459830394        460023757   
    460081185        460140346        460199649        460259039       
460319585      446403669        447170788        459556700        460352768     
  460410194        460467814        460524689        460581846        460637812
       460693625        460751886        460813769        460879877       
459830709        460023765        460081193        460140353        460199664   
    460259047        460319593      446404147        447171083        459556866
       460352776        460410210        460467871        460524697       
460581853        460637838        460693633        460751902        460813777   
    460879885        459832457        460023781        460081201       
460140361        460199672        460259054        460319619      446404238     
  447171109        459556916        460352784        460410228        460467905
       460524705        460581861        460637846        460693658       
460751969        460813785        460879992        459837613        460023799   
    460081235        460140387        460199680        460259062       
460319627      446404337        447171166        459556924        460352792     
  460410236        460467921        460524713        460581879        460637853
       460693666        460752009        460813793        460880008       
459838843        460023807        460081243        460140395        460199706   
    460259070        460319635      446404386        447171257        459557062
       460352834        460410244        460467947        460524721       
460581903        460637879        460693674        460752017        460813801   
    460880065        459839999        460023831        460081268       
460140403        460199714        460259096        460319643      446404428     
  447171380        459557096        460352842        460410251        460467954
       460524754        460581911        460637895        460693682       
460752058        460813835        460880081        459844338        460023849   
    460081276        460140411        460199722        460259104       
460319650      446404436        447171828        459557104        460352867     
  460410269        460467988        460524762        460581929        460637903
       460693690        460752074        460813843        460880107       
459845954        460023856        460081300        460140437        460199730   
    460259112        460319668      446404451        447171950        459557112
       460352875        460410285        460468002        460524812       
460581937        460637952        460693724        460752082        460813868   
    460880156        459846234        460023872        460081326       
460140445        460199771        460259138        460319676      446404469     
  447172032        459557146        460352909        460410293        460468028
       460524820        460581945        460637986        460693740       
460752116        460813876        460880164        459846952        460023880   
    460081334        460140452        460199789        460259153       
460319684      446404667        447172388        459557203        460352917     
  460410301        460468036        460524846        460581960        460638000
       460693757        460752140        460813884        460880222       
459853669        460023906        460081342        460140460        460199797   
    460259161        460319692      446404782        447172396        459557336
       460352925        460410319        460468069        460524853       
460582018        460638018        460693765        460752157        460813900   
    460880230        459855250        460023914        460081359       
460140478        460199805        460259179        460319718      446404881     
  447172412        459557419        460352933        460410327        460468085
       460524861        460582026        460638026        460693773       
460752215        460813918        460880263        459857744        460023922   
    460081383        460140494        460199813        460259195       
460319726      446404915        447172453        459557427        460352941     
  460410335        460468093        460524887        460582034        460638034
       460693781        460752223        460813926        460880271       
459858767        460023930        460081391        460140528        460199854   
    460259211        460319734      446405516        447172495        459557450
       460352966        460410343        460468101        460524929       
460582059        460638059        460693799        460752231        460813942   
    460880289        459861308        460023948        460081417       
460140536        460199896        460259229        460319742      446405961     
  447172628        459557476        460352974        460410376        460468119
       460524945        460582075        460638075        460693815       
460752249        460813967        460880305        459862421        460023971   
    460081425        460140544        460199920        460259245       
460319759      446406001        447172644        459557526        460352982     
  460410384        460468127        460524994        460582083        460638109
       460693823        460752256        460813975        460880313       
459869285        460023989        460081474        460140551        460199946   
    460259252        460319767      446406068        447172784        459557534
       460352990        460410392        460468135        460525017       
460582091        460638133        460693831        460752280        460813991   
    460880321        459870044        460024003        460081490       
460140577        460199995        460259260        460319775      446406084     
  447172917        459557641        460353006        460410400        460468143
       460525074        460582109        460638166        460693849       
460752314        460814007        460880339        459870416        460024011   
    460081516        460140585        460200017        460259278       
460319783      446406142        447173030        459557724        460353014     
  460410418        460468150        460525082        460582117        460638182
       460693864        460752322        460814031        460880362       
459870689        460024029        460081524        460140593        460200025   
    460259294        460319791      446406290        447173097        459557757
       460353048        460410426        460468176        460525090       
460582133        460638216        460693872        460752330        460814049   
    460880370        459872040        460024037        460081532       
460140619        460200041        460259302        460319809      446406324     
  447173204        459557815        460353055        460410442        460468184
       460525116        460582141        460638224        460693880       
460752348        460814072        460880388        459872149        460024045   
    460081581        460140650        460200074        460259328       
460319817      446406332        447173220        459557880        460353063     
  460410459        460468192        460525132        460582158        460638257
       460693906        460752355        460814080        460880404       
459874673        460024052        460081607        460140692        460200082   
    460259336        460319825      446406878        447173535        459557914
       460353089        460410467        460468200        460525140       
460582182        460638349        460693914        460752363        460814114   
    460880420        459877502        460024078        460081615       
460140700        460200116        460259351        460319833      446406985     
  447174137        459558029        460353121        460410475        460468226
       460525165        460582190        460638364        460693922       
460752389        460814122        460880438        459882122        460024086   
    460081631        460140767        460200124        460259369       
460319841      446407033        447174178        459558151        460353139     
  460410483        460468242        460525173        460582224        460638422
       460693930        460752397        460814148        460880461       
459885596        460024094        460081672        460140775        460200132   
    460259385        460319858      446407041        447174590        459558227
       460353154        460410491        460468283        460525181       
460582240        460638448        460693963        460752413        460814163   
    460880495        459886180        460024102        460081680       
460140791        460200181        460259393        460319866      446407173     
  447174988        459558243        460353170        460410509        460468291
       460525215        460582257        460638471        460693971       
460752439        460814171        460880503        459886883        460024128   
    460081706        460140809        460200199        460259427       
460319874      446407488        447175019        459558292        460353196     
  460410533        460468309        460525223        460582265        460638497
       460693997        460752454        460814197        460880511       
459890810        460024136        460081714        460140825        460200207   
    460259435        460319890      446407660        447175514        459558425
       460353212        460410541        460468341        460525231       
460582299        460638505        460694003        460752470        460814205   
    460880545        459891362        460024169        460081722       
460140841        460200215        460259443        460319908      446407710     
  447175548        459558441        460353220        460410558        460468358
       460525249        460582315        460638539        460694037       
460752488        460814221        460880552        459894275        460024193   
    460081748        460140890        460200223        460259450       
460319916      446408072        447175654        459558466        460353238     
  460410566        460468366        460525256        460582323        460638547
       460694052        460752512        460814254        460880610       
459894465        460024219        460081763        460140908        460200256   
    460259468        460319924      446408106        447175670        459558474
       460353246        460410574        460468374        460525272       
460582331        460638554        460694094        460752520        460814262   
    460880693        459896486        460024227        460081771       
460140924        460200264        460259484        460319932      446408502     
  447175993        459558508        460353253        460410582        460468382
       460525280        460582349        460638570        460694128       
460752538        460814270        460880719        459901575        460024268   
    460081797        460140940        460200272        460259492       
460319940      446408577        447176306        459558557        460353279     
  460410590        460468390        460525298        460582372        460638596
       460694151        460752546        460814288        460880727       
459911350        460024292        460081805        460140957        460200280   
    460259500        460319957   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446408882        447176454        459558581        460353287       
460410608        460468408        460525306        460582380        460638638   
    460694177        460752595        460814296        460880735       
459911657        460024326        460081813        460140965        460200306   
    460259518        460319999      446409021        447176470        459558607
       460353295        460410616        460468432        460525322       
460582398        460638646        460694193        460752603        460814304   
    460880743        459911665        460024334        460081847       
460140973        460200371        460259534        460320013      446409039     
  447177023        459558789        460353303        460410624        460468440
       460525330        460582414        460638687        460694201       
460752611        460814320        460880776        459914156        460024342   
    460081862        460141039        460200389        460259567       
460320021      446409237        447177122        459558862        460353311     
  460410632        460468481        460525348        460582422        460638729
       460694235        460752629        460814338        460880842       
459914578        460024375        460081870        460141088        460200405   
    460259575        460320054      446409948        447177312        459558953
       460353329        460410640        460468515        460525363       
460582430        460638737        460694268        460752660        460814346   
    460880859        459917084        460024391        460081888       
460141096        460200413        460259583        460320088      446410433     
  447177452        459558995        460353345        460410657        460468523
       460525371        460582463        460638745        460694276       
460752678        460814387        460880867        459917423        460024425   
    460081896        460141104        460200421        460259609       
460320096      446410581        447177536        459559019        460353352     
  460410665        460468531        460525389        460582471        460638836
       460694292        460752702        460814395        460880883       
459917597        460024433        460081938        460141112        460200447   
    460259617        460320112      446410789        447177619        459559126
       460353360        460410673        460468549        460525421       
460582489        460638844        460694300        460752736        460814411   
    460880917        459920104        460024441        460081946       
460141146        460200454        460259625        460320120      446410805     
  447177643        459559134        460353378        460410681        460468556
       460525462        460582505        460638869        460694326       
460752769        460814437        460880933        459920203        460024466   
    460081953        460141153        460200462        460259633       
460320146      446411126        447177999        459559258        460353386     
  460410707        460468564        460525496        460582521        460638885
       460694334        460752850        460814452        460880941       
459920963        460024474        460082027        460141161        460200496   
    460259666        460320153      446411506        447178195        459559266
       460353402        460410715        460468572        460525504       
460582539        460638901        460694342        460752868        460814478   
    460880958        459922985        460024516        460082035       
460141179        460200561        460259682        460320179      446411522     
  447178385        459559274        460353428        460410723        460468598
       460525512        460582547        460638919        460694375       
460752876        460814502        460880982        459923512        460024532   
    460082050        460141187        460200579        460259690       
460320211      446411548        447178435        459559340        460353436     
  460410731        460468606        460525520        460582562        460638927
       460694391        460752884        460814528        460880990       
459924494        460024540        460082068        460141195        460200587   
    460259716        460320237      446411563        447178732        459559456
       460353444        460410749        460468630        460525546       
460582596        460638935        460694417        460752892        460814544   
    460881014        459925905        460024565        460082076       
460141211        460200611        460259724        460320260      446411761     
  447179102        459559464        460353451        460410756        460468648
       460525553        460582612        460638943        460694441       
460752900        460814577        460881022        459927372        460024599   
    460082084        460141237        460200637        460259757       
460320344      446411902        447179318        459559480        460353469     
  460410764        460468655        460525579        460582638        460638950
       460694458        460752942        460814585        460881048       
459928545        460024615        460082126        460141245        460200645   
    460259765        460320369      446411985        447179391        459559597
       460353477        460410772        460468762        460525629       
460582646        460638968        460694474        460752959        460814601   
    460881105        459929469        460024631        460082134       
460141252        460200652        460259773        460320377      446412140     
  447179466        459559639        460353493        460410798        460468788
       460525645        460582653        460638992        460694490       
460752967        460814635        460881121        459932968        460024656   
    460082159        460141286        460200678        460259781       
460320393      446412165        447179508        459559712        460353501     
  460410806        460468796        460525652        460582661        460639024
       460694508        460752975        460814668        460881139       
459936027        460024672        460082167        460141294        460200702   
    460259807        460320419      446412280        447179540        459559878
       460353527        460410822        460468804        460525660       
460582679        460639032        460694524        460752983        460814684   
    460881162        459936084        460024680        460082175       
460141302        460200710        460259815        460320427      446412413     
  447179698        459559886        460353543        460410830        460468812
       460525678        460582695        460639057        460694532       
460753023        460814692        460881170        459938643        460024706   
    460082183        460141310        460200728        460259823       
460320443      446412447        447179839        459559951        460353576     
  460410848        460468820        460525686        460582703        460639081
       460694540        460753031        460814718        460881188       
459940003        460024714        460082191        460141336        460200744   
    460259831        460320468      446412462        447179946        459560025
       460353584        460410855        460468861        460525694       
460582711        460639099        460694557        460753049        460814734   
    460881204        459941431        460024722        460082209       
460141351        460200751        460259864        460320476      446412504     
  447180142        459560033        460353592        460410871        460468887
       460525710        460582729        460639115        460694565       
460753064        460814791        460881246        459942272        460024730   
    460082225        460141401        460200785        460259872       
460320492      446412546        447180167        459560041        460353618     
  460410889        460468903        460525793        460582737        460639123
       460694581        460753106        460814833        460881253       
459942561        460024771        460082233        460141419        460200801   
    460259880        460320526      446412553        447180209        459560058
       460353634        460410947        460468911        460525801       
460582745        460639156        460694599        460753114        460814841   
    460881287        459945580        460024797        460082258       
460141435        460200819        460259898        460320542      446413114     
  447180290        459560181        460353691        460410954        460468937
       460525819        460582760        460639230        460694615       
460753122        460814866        460881295        459945630        460024805   
    460082274        460141443        460200827        460259906       
460320567      446413130        447180340        459560272        460353717     
  460410962        460468945        460525827        460582778        460639248
       460694656        460753148        460814874        460881303       
459945820        460024821        460082282        460141450        460200850   
    460259914        460320583      446413304        447180548        459560306
       460353733        460411002        460468986        460525835       
460582786        460639255        460694664        460753155        460814890   
    460881329        459947057        460024839        460082308       
460141468        460200868        460259922        460320591      446413460     
  447180639        459560314        460353741        460411010        460469000
       460525876        460582794        460639297        460694672       
460753163        460814908        460881337        459947131        460024847   
    460082316        460141476        460200876        460259930       
460320609      446413650        447180654        459560322        460353758     
  460411036        460469018        460525884        460582810        460639313
       460694680        460753189        460814957        460881352       
459952560        460024854        460082324        460141484        460200884   
    460259955        460320625      446413668        447180688        459560496
       460353790        460411044        460469034        460525900       
460582828        460639339        460694706        460753205        460814965   
    460881386        459954749        460024870        460082332       
460141500        460200892        460259963        460320633      446414138     
  447180746        459560579        460353824        460411051        460469042
       460525918        460582844        460639347        460694714       
460753213        460814973        460881402        459954780        460024904   
    460082340        460141518        460200918        460259971       
460320658      446414161        447180928        459560629        460353840     
  460411069        460469059        460525926        460582851        460639354
       460694722        460753247        460815012        460881410       
459955696        460024961        460082357        460141526        460200926   
    460259989        460320674      446414310        447181058        459560686
       460353899        460411093        460469067        460525967       
460582877        460639370        460694730        460753254        460815087   
    460881436        459957601        460024979        460082373       
460141542        460200934        460259997        460320682      446414393     
  447181215        459560694        460353907        460411101        460469083
       460525975        460582885        460639388        460694748       
460753262        460815103        460881451        459958963        460024995   
    460082399        460141583        460200959        460260011       
460320716      446414419        447181231        459560850        460353923     
  460411127        460469091        460525991        460582901        460639461
       460694763        460753288        460815111        460881469       
459959623        460025018        460082423        460141591        460200967   
    460260029        460320724      446414807        447181330        459561171
       460353931        460411168        460469117        460526007       
460582919        460639495        460694771        460753304        460815137   
    460881477        459960159        460025026        460082449       
460141617        460200991        460260052        460320732      446415226     
  447181447        459561205        460353949        460411200        460469133
       460526015        460582927        460639503        460694789       
460753320        460815145        460881485        459960233        460025042   
    460082464        460141625        460201007        460260060       
460320740      446415341        447181504        459561254        460353956     
  460411218        460469174        460526023        460582935        460639560
       460694797        460753346        460815160        460881493       
459960290        460025067        460082472        460141658        460201015   
    460260078        460320757      446415507        447181652        459561270
       460353964        460411234        460469182        460526049       
460582950        460639594        460694805        460753353        460815178   
    460881501        459960308        460025083        460082498       
460141674        460201023        460260086        460320765      446415952     
  447181835        459561361        460353998        460411259        460469190
       460526056        460582968        460639610        460694813       
460753361        460815186        460881568        459960316        460025091   
    460082506        460141682        460201031        460260094       
460320773      446416026        447181868        459561403        460354038     
  460411267        460469208        460526072        460583008        460639628
       460694847        460753379        460815194        460881576       
459960415        460025109        460082522        460141716        460201072   
    460260102        460320781      446416240        447181884        459561437
       460354046        460411283        460469224        460526080       
460583040        460639644        460694862        460753387        460815202   
    460881592        459960423        460025125        460082530       
460141740        460201080        460260110        460320799      446416299     
  447181967        459561445        460354061        460411317        460469232
       460526098        460583057        460639669        460694870       
460753395        460815228        460881600        459960431        460025133   
    460082548        460141757        460201098        460260128       
460320807      446416588        447182114        459561627        460354079     
  460411341        460469240        460526106        460583065        460639685
       460694888        460753437        460815236        460881618       
459960480        460025141        460082555        460141765        460201114   
    460260144        460320815      446416612        447182254        459561650
       460354087        460411358        460469257        460526114       
460583073        460639693        460694896        460753478        460815244   
    460881626        459960506        460025158        460082571       
460141781        460201163        460260169        460320831      446416760     
  447182403        459561692        460354095        460411408        460469265
       460526122        460583123        460639701        460694904       
460753510        460815251        460881659        459960589        460025174   
    460082605        460141823        460201247        460260177       
460320856      446416828        447182601        459561775        460354103     
  460411424        460469273        460526130        460583156        460639727
       460694912        460753528        460815269        460881667       
459960597        460025182        460082621        460141849        460201254   
    460260193        460320864      446417107        447182668        459561858
       460354111        460411432        460469281        460526148       
460583164        460639768        460694938        460753544        460815277   
    460881675        459960688        460025190        460082639       
460141856        460201262        460260201        460320914      446417123     
  447182759        459561973        460354129        460411457        460469299
       460526155        460583172        460639784        460694953       
460753569        460815285        460881691        459960746        460025208   
    460082647        460141872        460201270        460260243       
460320955      446417149        447182874        459562294        460354137     
  460411473        460469307        460526163        460583180        460639800
       460694979        460753577        460815301        460881709       
459960779        460025224        460082654        460141880        460201296   
    460260250        460320963      446417354        447183005        459562377
       460354152        460411481        460469323        460526171       
460583222        460639826        460694987        460753585        460815327   
    460881766        459960787        460025240        460082662       
460141898        460201312        460260268        460320997      446417644     
  447183021        459562484        460354160        460411499        460469356
       460526205        460583305        460639842        460694995       
460753593        460815335        460881774        459960829        460025299   
    460082670        460141922        460201361        460260276       
460321003      446417727        447183294        459562500        460354186     
  460411515        460469364        460526213        460583321        460639859
       460695042        460753601        460815343        460881816       
459960845        460025356        460082688        460141930        460201379   
    460260284        460321037      446417958        447183344        459562559
       460354194        460411549        460469380        460526221       
460583339        460639867        460695059        460753635        460815368   
    460881824        459960860        460025372        460082704       
460141948        460201403        460260300        460321045      446417990     
  447183435        459562609        460354236        460411556        460469398
       460526239        460583362        460639875        460695083       
460753650        460815376        460881832        459960878        460025398   
    460082712        460141955        460201429        460260318       
460321052      446418360        447183518        459562625        460354285     
  460411564        460469414        460526247        460583396        460639891
       460695125        460753676        460815392        460881840       
459960910        460025422        460082720        460141971        460201437   
    460260326        460321094      446418923        447183815        459562674
       460354293        460411580        460469430        460526270       
460583412        460639917        460695141        460753692        460815400   
    460881865        459960936        460025430        460082738       
460141989        460201445        460260342        460321102      446419335     
  447183823        459562690        460354301        460411606        460469448
       460526288        460583453        460639925        460695208       
460753700        460815418        460881873        459961025        460025463   
    460082746        460141997        460201452        460260383       
460321128      446419400        447183849        459562831        460354327     
  460411614        460469455        460526296        460583461        460639941
       460695240        460753726        460815426        460881881       
459961041        460025471        460082761        460142003        460201494   
    460260417        460321136      446419624        447184029        459562971
       460354335        460411648        460469463        460526304       
460583479        460639966        460695257        460753759        460815442   
    460881899        459961108        460025489        460082787       
460142011        460201502        460260425        460321169      446420051     
  447184045        459562997        460354434        460411663        460469489
       460526312        460583487        460639982        460695265       
460753767        460815459        460881907        459961116        460025505   
    460082795        460142029        460201528        460260433       
460321177      446420440        447184110        459563029        460354442     
  460411689        460469497        460526320        460583495        460639990
       460695273        460753775        460815467        460881923       
459961157        460025539        460082852        460142078        460201569   
    460260441        460321219      446420580        447184292        459563151
       460354467        460411705        460469521        460526338       
460583511        460640006        460695281        460753833        460815491   
    460881931        459961165        460025547        460082878       
460142086        460201585        460260466        460321250      446420929     
  447184334        459563177        460354475        460411713        460469539
       460526353        460583529        460640014        460695299       
460753841        460815509        460881956        459961181        460025554   
    460082886        460142110        460201643        460260482       
460321276      446421174        447184359        459563359        460354525     
  460411721        460469547        460526361        460583545        460640030
       460695307        460753890        460815517        460881964       
459961256        460025562        460082894        460142128        460201650   
    460260508        460321292      446421265        447184474        459563441
       460354541        460411754        460469554        460526395       
460583552        460640048        460695331        460753916        460815525   
    460881980        459961264        460025570        460082902       
460142169        460201668        460260516        460321318      446421372     
  447184870        459563474        460354624        460411770        460469562
       460526403        460583560        460640055        460695349       
460753965        460815533        460882004        459961314        460025596   
    460082910        460142185        460201684        460260524       
460321326      446421869        447184995        459563516        460354640     
  460411788        460469588        460526437        460583578        460640071
       460695414        460753999        460815541        460882020       
459961322        460025604        460082928        460142201        460201700   
    460260557        460321375      446421901        447185042        459563532
       460354657        460411796        460469596        460526445       
460583586        460640089        460695430        460754047        460815566   
    460882038        459961355        460025620        460082936       
460142219        460201726        460260565        460321409      446421984     
  447185281        459563656        460354673        460411804        460469604
       460526452        460583594        460640105        460695448       
460754054        460815574        460882046        459961454        460025653   
    460082951        460142235        460201734        460260573       
460321425      446422016        447185349        459563680        460354731     
  460411812        460469612        460526460        460583610        460640113
       460695497        460754070        460815590        460882053       
459961488        460025661        460082969        460142250        460201759   
    460260581        460321433   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446422032        447185471        459563821        460354749       
460411838        460469620        460526478        460583628        460640121   
    460695521        460754104        460815608        460882061       
459961546        460025679        460082993        460142300        460201767   
    460260607        460321466      446422925        447185505        459563896
       460354780        460411846        460469646        460526510       
460583644        460640139        460695596        460754153        460815657   
    460882079        459961629        460025687        460083009       
460142318        460201783        460260615        460321482      446423006     
  447185539        459563961        460354806        460411879        460469653
       460526528        460583669        460640147        460695604       
460754203        460815665        460882087        459961645        460025695   
    460083025        460142326        460201791        460260649       
460321490      446423113        447185943        459563987        460354822     
  460411895        460469661        460526536        460583677        460640162
       460695612        460754245        460815673        460882095       
459961660        460025703        460083033        460142334        460201809   
    460260656        460321516      446423139        447185968        459564001
       460354863        460411903        460469687        460526551       
460583685        460640188        460695646        460754252        460815681   
    460882111        459961678        460025711        460083041       
460142342        460201825        460260664        460321532      446423238     
  447186081        459564035        460354871        460411937        460469695
       460526569        460583701        460640196        460695653       
460754278        460815715        460882129        459961702        460025729   
    460083058        460142375        460201841        460260698       
460321540      446423410        447186198        459564050        460354889     
  460411945        460469703        460526577        460583719        460640204
       460695687        460754336        460815723        460882145       
459961728        460025737        460083074        460142383        460201874   
    460260706        460321565      446423436        447186214        459564142
       460354921        460411952        460469711        460526585       
460583727        460640238        460695711        460754344        460815756   
    460882152        459961751        460025745        460083082       
460142391        460201882        460260755        460321581      446423618     
  447186487        459564175        460354947        460411960        460469729
       460526593        460583735        460640261        460695729       
460754351        460815764        460882244        459961769        460025778   
    460083108        460142417        460201916        460260763       
460321607      446423642        447186495        459564456        460354962     
  460411978        460469737        460526601        460583768        460640279
       460695737        460754369        460815780        460882269       
459961777        460025786        460083132        460142466        460201932   
    460260771        460321615      446423709        447186594        459564472
       460354988        460411994        460469752        460526619       
460583776        460640295        460695745        460754377        460815798   
    460882277        459961819        460025794        460083157       
460142508        460201973        460260789        460321631      446423857     
  447186669        459564530        460354996        460412000        460469778
       460526635        460583792        460640303        460695752       
460754427        460815806        460882301        459961843        460025810   
    460083181        460142516        460201981        460260797       
460321706      446424020        447186677        459564621        460355001     
  460412026        460469794        460526650        460583800        460640311
       460695760        460754443        460815814        460882376       
459961850        460025836        460083223        460142532        460202005   
    460260805        460321714      446424111        447186735        459564647
       460355043        460412075        460469802        460526668       
460583834        460640337        460695786        460754450        460815822   
    460882384        459961892        460025844        460083249       
460142557        460202039        460260813        460321730      446424269     
  447186925        459564829        460355076        460412091        460469828
       460526676        460583842        460640345        460695802       
460754468        460815830        460882400        459961926        460025877   
    460083280        460142581        460202047        460260821       
460321748      446424277        447186966        459564845        460355092     
  460412158        460469851        460526692        460583859        460640352
       460695810        460754476        460815855        460882426       
459961934        460025885        460083298        460142599        460202062   
    460260839        460321763      446424673        447187287        459564928
       460355126        460412166        460469885        460526718       
460583867        460640378        460695828        460754484        460815863   
    460882442        459961959        460025935        460083306       
460142607        460202070        460260847        460321771      446424731     
  447187337        459564969        460355142        460412174        460469893
       460526726        460583875        460640394        460695836       
460754492        460815889        460882475        459961975        460025943   
    460083314        460142623        460202088        460260854       
460321789      446424830        447187386        459565057        460355167     
  460412182        460469901        460526734        460583883        460640402
       460695844        460754518        460815897        460882483       
459961983        460025984        460083322        460142664        460202096   
    460260862        460321805      446425035        447187394        459565073
       460355175        460412190        460469919        460526742       
460583891        460640428        460695869        460754583        460815905   
    460882491        459962015        460026016        460083330       
460142680        460202104        460260888        460321813      446425126     
  447187451        459565131        460355209        460412224        460469927
       460526767        460583909        460640436        460695877       
460754633        460815921        460882525        459962023        460026032   
    460083355        460142698        460202120        460260896       
460321821      446425134        447187493        459565149        460355217     
  460412240        460469935        460526775        460583917        460640444
       460695901        460754658        460815947        460882533       
459962049        460026040        460083363        460142706        460202146   
    460260904        460321847      446425159        447187501        459565347
       460355233        460412265        460469950        460526783       
460583925        460640451        460695927        460754666        460815970   
    460882558        459962072        460026065        460083371       
460142722        460202161        460260912        460321854      446425308     
  447187584        459565370        460355274        460412281        460469992
       460526791        460583933        460640469        460695935       
460754708        460815988        460882566        459962080        460026073   
    460083389        460142748        460202179        460260961       
460321888      446425431        447187642        459565446        460355290     
  460412307        460470008        460526809        460583966        460640493
       460695950        460754724        460815996        460882616       
459962098        460026081        460083397        460142755        460202211   
    460260979        460321896      446425449        447187675        459565461
       460355308        460412315        460470016        460526825       
460583974        460640501        460695968        460754740        460816028   
    460882624        459962155        460026099        460083413       
460142771        460202229        460260987        460321920      446425860     
  447187709        459565511        460355316        460412331        460470040
       460526841        460583982        460640519        460695992       
460754757        460816036        460882632        459962247        460026123   
    460083439        460142789        460202245        460261019       
460321938      446426090        447187725        459565537        460355324     
  460412398        460470057        460526858        460584006        460640568
       460696016        460754781        460816069        460882657       
459962270        460026131        460083447        460142797        460202252   
    460261035        460321953      446426124        447187915        459565552
       460355365        460412406        460470073        460526866       
460584014        460640576        460696024        460754799        460816085   
    460882699        459962296        460026156        460083454       
460142805        460202294        460261043        460321961      446426249     
  447188103        459565669        460355381        460412430        460470081
       460526882        460584022        460640584        460696040       
460754815        460816093        460882756        459962353        460026198   
    460083462        460142821        460202310        460261050       
460321979      446426298        447188194        459565685        460355399     
  460412448        460470099        460526908        460584048        460640592
       460696081        460754831        460816101        460882764       
459962361        460026214        460083496        460142839        460202336   
    460261068        460321995      446426314        447188368        459565743
       460355456        460412489        460470107        460526916       
460584055        460640634        460696099        460754849        460816119   
    460882806        459962379        460026222        460083512       
460142862        460202344        460261076        460322001      446426322     
  447188830        459565909        460355464        460412513        460470115
       460526924        460584063        460640642        460696115       
460754898        460816127        460882814        459962387        460026230   
    460083520        460142888        460202377        460261084       
460322019      446426421        447188939        459565990        460355472     
  460412521        460470123        460526940        460584071        460640675
       460696131        460754906        460816135        460882822       
459962452        460026248        460083561        460142896        460202385   
    460261092        460322043      446426777        447188988        459566170
       460355480        460412539        460470131        460526957       
460584089        460640691        460696149        460754914        460816143   
    460882830        459962478        460026255        460083595       
460142904        460202393        460261100        460322050      446426785     
  447188996        459566212        460355506        460412547        460470156
       460526965        460584097        460640709        460696164       
460754922        460816168        460882855        459962510        460026263   
    460083611        460142912        460202419        460261118       
460322068      446426900        447189010        459566220        460355522     
  460412588        460470164        460526973        460584105        460640741
       460696172        460754930        460816176        460882889       
459962551        460026271        460083629        460142938        460202476   
    460261134        460322076      446427098        447189101        459566253
       460355530        460412596        460470172        460526981       
460584113        460640774        460696180        460754955        460816184   
    460882897        459962619        460026297        460083637       
460142953        460202500        460261142        460322084      446427148     
  447189176        459566261        460355548        460412604        460470180
       460526999        460584121        460640790        460696214       
460754971        460816192        460882905        459962627        460026305   
    460083645        460142987        460202518        460261159       
460322092      446427361        447189283        459566287        460355555     
  460412620        460470198        460527013        460584139        460640824
       460696222        460754997        460816200        460882921       
459962676        460026321        460083652        460143001        460202526   
    460261167        460322126      446427429        447189424        459566329
       460355563        460412638        460470206        460527047       
460584238        460640832        460696230        460755028        460816226   
    460882954        459962700        460026347        460083702       
460143019        460202534        460261175        460322134      446427718     
  447189515        459566337        460355571        460412679        460470230
       460527054        460584253        460640865        460696263       
460755044        460816234        460882970        459962767        460026354   
    460083710        460143027        460202542        460261191       
460322142      446427833        447189721        459566352        460355597     
  460412687        460470255        460527062        460584287        460640873
       460696271        460755069        460816242        460882988       
459962791        460026370        460083744        460143035        460202559   
    460261209        460322159      446428039        447189820        459566428
       460355605        460412703        460470271        460527070       
460584295        460640899        460696289        460755077        460816259   
    460882996        459962825        460026388        460083751       
460143043        460202567        460261241        460322175      446428393     
  447189960        459566485        460355662        460412711        460470297
       460527096        460584303        460640915        460696297       
460755085        460816267        460883028        459962866        460026412   
    460083769        460143050        460202641        460261266       
460322183      446428559        447190182        459566493        460355696     
  460412729        460470305        460527104        460584311        460640949
       460696313        460755101        460816283        460883036       
459962908        460026420        460083785        460143068        460202658   
    460261274        460322191      446428666        447190323        459566527
       460355704        460412737        460470313        460527146       
460584329        460640956        460696321        460755119        460816291   
    460883044        459962924        460026438        460083819       
460143076        460202666        460261290        460322209      446428674     
  447190398        459566675        460355720        460412745        460470347
       460527161        460584360        460640964        460696347       
460755135        460816309        460883069        459962940        460026446   
    460083827        460143084        460202708        460261324       
460322217      446429052        447190810        459566691        460355738     
  460412760        460470354        460527179        460584378        460640980
       460696370        460755143        460816317        460883077       
459962973        460026487        460083843        460143167        460202716   
    460261332        460322241      446429524        447190893        459566766
       460355753        460412786        460470370        460527195       
460584386        460641012        460696396        460755150        460816325   
    460883085        459963021        460026495        460083850       
460143175        460202724        460261340        460322258      446430191     
  447191172        459566907        460355761        460412836        460470404
       460527203        460584394        460641020        460696404       
460755218        460816358        460883093        459963039        460026503   
    460083868        460143183        460202732        460261357       
460322274      446430431        447191222        459567103        460355779     
  460412950        460470412        460527211        460584402        460641053
       460696412        460755226        460816366        460883127       
459963047        460026511        460083876        460143209        460202757   
    460261373        460322282      446430506        447191313        459567111
       460355787        460412976        460470446        460527229       
460584451        460641087        460696420        460755234        460816374   
    460883135        459963054        460026529        460083900       
460143225        460202765        460261381        460322290      446430738     
  447191610        459567137        460355795        460412992        460470461
       460527237        460584469        460641137        460696438       
460755259        460816390        460883150        459963104        460026545   
    460083926        460143282        460202781        460261456       
460322308      446430811        447191693        459567210        460355811     
  460413024        460470487        460527245        460584477        460641152
       460696446        460755267        460816408        460883176       
459963138        460026552        460083934        460143324        460202799   
    460261472        460322316      446430951        447191859        459567350
       460355860        460413032        460470495        460527252       
460584485        460641160        460696461        460755283        460816440   
    460883192        459963153        460026578        460083942       
460143332        460202807        460261498        460322373      446431074     
  447191909        459567376        460355878        460413040        460470503
       460527260        460584493        460641178        460696479       
460755309        460816481        460883234        459963161        460026586   
    460083967        460143340        460202823        460261530       
460322381      446431322        447191925        459567384        460355886     
  460413057        460470529        460527286        460584519        460641186
       460696495        460755382        460816499        460883242       
459963179        460026594        460083991        460143357        460202831   
    460261548        460322399      446431504        447191958        459567442
       460355894        460413065        460470552        460527294       
460584535        460641202        460696503        460755408        460816531   
    460883259        459963195        460026602        460084007       
460143381        460202856        460261571        460322407      446431710     
  447192238        459567491        460355902        460413073        460470560
       460527302        460584543        460641210        460696511       
460755416        460816556        460883283        459963237        460026610   
    460084015        460143415        460202880        460261589       
460322415      446431777        447192253        459567632        460355951     
  460413081        460470578        460527310        460584568        460641244
       460696552        460755424        460816580        460883291       
459963245        460026628        460084056        460143423        460202898   
    460261605        460322431      446431884        447192295        459567699
       460355977        460413099        460470594        460527328       
460584576        460641277        460696560        460755432        460816598   
    460883309        459963252        460026644        460084064       
460143456        460202914        460261613        460322456      446431926     
  447192329        459567723        460355985        460413107        460470610
       460527336        460584584        460641285        460696578       
460755457        460816648        460883333        459963302        460026651   
    460084080        460143472        460202922        460261621       
460322480      446432072        447192352        459567772        460356017     
  460413115        460470644        460527351        460584592        460641301
       460696586        460755465        460816655        460883341       
459963310        460026693        460084098        460143480        460202955   
    460261670        460322498      446432346        447192378        459567905
       460356033        460413156        460470693        460527385       
460584634        460641319        460696594        460755473        460816671   
    460883408        459963336        460026719        460084106       
460143506        460202963        460261688        460322506      446432510     
  447192394        459567954        460356041        460413164        460470727
       460527393        460584642        460641368        460696602       
460755481        460816689        460883424        459963377        460026743   
    460084114        460143514        460202971        460261712       
460322522      446432577        447192733        459568101        460356074     
  460413180        460470735        460527427        460584659        460641376
       460696636        460755499        460816697        460883432       
459963401        460026776        460084130        460143548        460203003   
    460261720        460322530      446433104        447192808        459568119
       460356082        460413214        460470784        460527435       
460584675        460641400        460696644        460755507        460816705   
    460883457        459963427        460026784        460084155       
460143563        460203037        460261746        460322555      446433435     
  447192915        459568259        460356116        460413222        460470800
       460527443        460584683        460641418        460696669       
460755523        460816739        460883507        459963450        460026792   
    460084171        460143589        460203045        460261753       
460322563      446433997        447193152        459568275        460356124     
  460413255        460470818        460527450        460584717        460641426
       460696685        460755549        460816747        460883549       
459963518        460026800        460084189        460143605        460203060   
    460261761        460322589      446434227        447193236        459568317
       460356132        460413263        460470826        460527476       
460584741        460641442        460696693        460755564        460816762   
    460883564        459963526        460026818        460084197       
460143613        460203086        460261779        460322613      446434490     
  447193517        459568333        460356140        460413271        460470834
       460527484        460584766        460641467        460696701       
460755622        460816804        460883598        459963534        460026826   
    460084213        460143621        460203094        460261787       
460322621      446434508        447193558        459568457        460356157     
  460413297        460470859        460527492        460584824        460641483
       460696719        460755663        460816838        460883614       
459963559        460026834        460084270        460143662        460203110   
    460261803        460322654   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446434607        447193624        459568465        460356165       
460413313        460470883        460527500        460584832        460641491   
    460696727        460755689        460816861        460883622       
459963567        460026842        460084304        460143670        460203128   
    460261837        460322704      446434714        447193707        459568523
       460356173        460413339        460470909        460527518       
460584840        460641517        460696735        460755705        460816879   
    460883689        459963658        460026859        460084320       
460143688        460203144        460261845        460322712      446434722     
  447193814        459568531        460356199        460413347        460470925
       460527526        460584857        460641541        460696750       
460755721        460816887        460883705        459963732        460026867   
    460084338        460143696        460203151        460261852       
460322720      446434896        447193855        459568572        460356223     
  460413354        460470941        460527534        460584873        460641582
       460696776        460755739        460816903        460883721       
459963740        460026909        460084353        460143704        460203169   
    460261886        460322746      446435000        447193897        459568614
       460356249        460413370        460470966        460527559       
460584881        460641590        460696784        460755747        460816911   
    460883762        459963757        460026917        460084379       
460143712        460203177        460261902        460322779      446435091     
  447194150        459568697        460356264        460413388        460471006
       460527567        460584907        460641608        460696792       
460755770        460816929        460883796        459963807        460026925   
    460084403        460143787        460203201        460261928       
460322787      446435182        447194259        459568770        460356272     
  460413396        460471030        460527575        460584915        460641616
       460696818        460755788        460816937        460883804       
459963831        460026933        460084411        460143795        460203219   
    460261944        460322795      446435208        447194317        459568788
       460356280        460413404        460471048        460527583       
460584931        460641632        460696826        460755804        460816952   
    460883812        459963849        460026941        460084429       
460143811        460203235        460261951        460322803      446435265     
  447194671        459568812        460356298        460413420        460471071
       460527591        460584949        460641657        460696834       
460755838        460816960        460883879        459963856        460026958   
    460084437        460143829        460203243        460261969       
460322837      446435414        447194838        459568911        460356306     
  460413446        460471089        460527617        460584972        460641681
       460696842        460755846        460816978        460883895       
459963872        460026974        460084445        460143837        460203250   
    460261977        460322845      446435760        447194853        459568960
       460356322        460413453        460471097        460527625       
460584980        460641707        460696859        460755861        460816994   
    460883911        459963880        460027006        460084460       
460143845        460203268        460261985        460322860      446435935     
  447195025        459569083        460356348        460413461        460471113
       460527633        460585003        460641715        460696875       
460755879        460817042        460883929        459963914        460027014   
    460084478        460143878        460203284        460261993       
460322886      446436156        447195157        459569521        460356355     
  460413487        460471139        460527641        460585029        460641723
       460696883        460755911        460817117        460883952       
459963930        460027063        460084502        460143894        460203292   
    460262017        460322902      446436404        447195165        459569844
       460356363        460413495        460471147        460527658       
460585037        460641731        460696891        460755929        460817182   
    460883978        459963948        460027071        460084510       
460143902        460203367        460262066        460322910      446436644     
  447195348        459569877        460356371        460413503        460471154
       460527666        460585045        460641749        460696909       
460755937        460817190        460883994        459963989        460027089   
    460084528        460143910        460203383        460262082       
460322936      446436818        447195363        459569950        460356389     
  460413537        460471162        460527674        460585060        460641764
       460696917        460755960        460817208        460884000       
459963997        460027097        460084536        460143944        460203391   
    460262090        460322944      446436933        447195371        459570008
       460356397        460413545        460471170        460527682       
460585094        460641780        460696925        460755978        460817216   
    460884034        459964003        460027105        460084544       
460143969        460203433        460262124        460322977      446436982     
  447195389        459570198        460356405        460413586        460471188
       460527716        460585110        460641822        460696941       
460755994        460817240        460884042        459964011        460027113   
    460084551        460143993        460203441        460262140       
460323017      446437030        447195413        459570255        460356413     
  460413594        460471204        460527732        460585128        460641830
       460696966        460756000        460817265        460884075       
459964045        460027121        460084593        460144009        460203458   
    460262173        460323074      446437253        447195686        459570271
       460356421        460413602        460471212        460527740       
460585136        460641855        460696974        460756026        460817273   
    460884117        459964060        460027147        460084601       
460144017        460203482        460262181        460323108      446437402     
  447195918        459570305        460356439        460413610        460471220
       460527765        460585169        460641863        460696982       
460756042        460817299        460884141        459964078        460027154   
    460084627        460144033        460203516        460262199       
460323124      446437659        447196023        459570370        460356447     
  460413628        460471246        460527773        460585177        460641871
       460696990        460756059        460817315        460884158       
459964094        460027162        460084635        460144041        460203524   
    460262207        460323132      446437725        447196049        459570412
       460356454        460413651        460471279        460527781       
460585185        460641905        460697006        460756067        460817349   
    460884174        459964169        460027170        460084643       
460144058        460203532        460262215        460323173      446437857     
  447196064        459570479        460356462        460413677        460471287
       460527799        460585201        460641913        460697014       
460756117        460817356        460884216        459964177        460027188   
    460084650        460144066        460203557        460262223       
460323199      446437915        447196155        459570503        460356470     
  460413719        460471303        460527815        460585250        460641947
       460697022        460756166        460817364        460884265       
459964185        460027196        460084676        460144074        460203599   
    460262256        460323207      446438152        447196221        459570511
       460356488        460413735        460471311        460527823       
460585268        460641954        460697055        460756174        460817380   
    460884273        459964193        460027204        460084692       
460144082        460203607        460262272        460323215      446438251     
  447196403        459570594        460356496        460413743        460471337
       460527864        460585276        460641988        460697071       
460756190        460817414        460884281        459964318        460027212   
    460084700        460144090        460203623        460262280       
460323264      446438939        447196429        459570644        460356504     
  460413750        460471345        460527872        460585284        460641996
       460697105        460756216        460817422        460884299       
459964375        460027220        460084718        460144108        460203631   
    460262298        460323272      446439275        447196494        459570651
       460356512        460413768        460471378        460527906       
460585292        460642010        460697113        460756224        460817463   
    460884315        459964417        460027253        460084767       
460144116        460203672        460262306        460323280      446439390     
  447196502        459570677        460356520        460413776        460471394
       460527914        460585300        460642036        460697121       
460756232        460817471        460884331        459964458        460027261   
    460084783        460144157        460203698        460262314       
460323306      446439432        447196767        459570685        460356538     
  460413784        460471402        460527922        460585334        460642051
       460697147        460756265        460817497        460884349       
459964482        460027287        460084817        460144181        460203706   
    460262330        460323348      446439507        447196957        459570719
       460356553        460413792        460471410        460527930       
460585359        460642069        460697154        460756281        460817521   
    460884356        459964607        460027303        460084833       
460144199        460203722        460262348        460323355      446439523     
  447197070        459570750        460356561        460413800        460471444
       460527948        460585367        460642085        460697162       
460756299        460817547        460884364        459964656        460027311   
    460084841        460144215        460203730        460262355       
460323371      446439606        447197138        459570768        460356579     
  460413818        460471469        460527955        460585375        460642093
       460697188        460756307        460817554        460884398       
459964664        460027337        460084890        460144223        460203763   
    460262371        460323389      446439739        447197336        459570842
       460356587        460413834        460471477        460527963       
460585383        460642127        460697196        460756323        460817562   
    460884414        459964714        460027394        460084908       
460144231        460203805        460262397        460323397      446439754     
  447197666        459570867        460356595        460413842        460471543
       460527989        460585417        460642143        460697204       
460756349        460817588        460884422        459964979        460027402   
    460084932        460144256        460203813        460262405       
460323405      446439770        447197716        459570925        460356611     
  460413859        460471550        460527997        460585433        460642150
       460697212        460756356        460817612        460884430       
459964987        460027428        460084957        460144264        460203847   
    460262413        460323439      446440554        447197757        459570990
       460356629        460413867        460471576        460528003       
460585458        460642168        460697238        460756380        460817620   
    460884471        459964995        460027436        460084965       
460144306        460203862        460262421        460323454      446440638     
  447197799        459571014        460356637        460413883        460471592
       460528011        460585466        460642176        460697279       
460756398        460817638        460884521        459965000        460027469   
    460085004        460144314        460203888        460262439       
460323470      446440752        447197807        459571030        460356645     
  460413891        460471600        460528029        460585474        460642192
       460697295        460756414        460817653        460884539       
459965091        460027485        460085079        460144330        460203920   
    460262447        460323488      446440968        447197948        459571295
       460356652        460413909        460471642        460528037       
460585482        460642226        460697329        460756422        460817679   
    460884547        459965182        460027493        460085095       
460144348        460203938        460262470        460323496      446441172     
  447198011        459571311        460356660        460413925        460471667
       460528052        460585490        460642259        460697352       
460756430        460817711        460884570        459965190        460027501   
    460085103        460144355        460203946        460262488       
460323504      446441388        447198110        459571345        460356678     
  460413933        460471725        460528060        460585508        460642267
       460697360        460756448        460817786        460884588       
459965232        460027550        460085111        460144363        460203953   
    460262504        460323546      446441495        447198151        459571410
       460356710        460413941        460471733        460528086       
460585516        460642275        460697378        460756455        460817802   
    460884596        459965257        460027592        460085129       
460144397        460203987        460262512        460323553      446441545     
  447198490        459571436        460356736        460413966        460471741
       460528110        460585532        460642325        460697402       
460756463        460817828        460884612        459965307        460027634   
    460085137        460144405        460203995        460262520       
460323561      446441610        447198664        459571469        460356751     
  460413990        460471758        460528128        460585540        460642358
       460697410        460756471        460817836        460884620       
459965364        460027659        460085145        460144421        460204001   
    460262538        460323579      446442014        447198946        459571501
       460356793        460414006        460471774        460528136       
460585557        460642374        460697428        460756497        460817851   
    460884679        459965448        460027683        460085160       
460144454        460204035        460262579        460323587      446442311     
  447198953        459571543        460356801        460414014        460471782
       460528169        460585565        460642390        460697436       
460756505        460817869        460884687        459965471        460027709   
    460085178        460144462        460204043        460262595       
460323595      446442337        447199522        459571618        460356819     
  460414022        460471808        460528177        460585573        460642408
       460697469        460756513        460817877        460884703       
459965547        460027725        460085186        460144470        460204076   
    460262603        460323603      446442436        447199928        459571642
       460356884        460414030        460471816        460528185       
460585615        460642416        460697477        460756521        460817885   
    460884711        459965570        460027758        460085202       
460144488        460204084        460262611        460323629      446442451     
  447200056        459571675        460356892        460414048        460471832
       460528193        460585649        460642424        460697485       
460756539        460817893        460884745        459965588        460027774   
    460085210        460144504        460204092        460262629       
460323637      446442550        447200213        459571683        460356900     
  460414055        460471857        460528219        460585672        460642432
       460697501        460756562        460817919        460884760       
459965596        460027782        460085228        460144512        460204100   
    460262645        460323652      446442568        447200304        459571790
       460356918        460414071        460471865        460528227       
460585680        460642473        460697527        460756588        460817927   
    460884786        459965612        460027824        460085236       
460144546        460204118        460262702        460323660      446442592     
  447200593        459571840        460356926        460414097        460471899
       460528235        460585698        460642499        460697535       
460756596        460817943        460884802        459965638        460027832   
    460085244        460144553        460204126        460262710       
460323686      446442774        447200635        459571865        460356975     
  460414113        460471915        460528243        460585714        460642515
       460697550        460756604        460817950        460884810       
459965661        460027857        460085251        460144587        460204134   
    460262728        460323694      446442790        447200890        459571931
       460356983        460414121        460471931        460528250       
460585748        460642523        460697568        460756620        460817968   
    460884869        459965729        460027881        460085277       
460144603        460204142        460262736        460323702      446442865     
  447200932        459571949        460356991        460414139        460471949
       460528268        460585755        460642549        460697576       
460756638        460817976        460884885        459965745        460027899   
    460085285        460144611        460204159        460262751       
460323728      446443061        447200940        459571956        460357064     
  460414147        460471956        460528276        460585763        460642556
       460697584        460756646        460817984        460884893       
459965752        460027907        460085301        460144637        460204175   
    460262777        460323744      446443202        447201005        459571972
       460357080        460414154        460471964        460528292       
460585771        460642572        460697592        460756661        460817992   
    460884901        459965786        460027915        460085350       
460144645        460204191        460262793        460323769      446443319     
  447201070        459571998        460357098        460414162        460471980
       460528300        460585805        460642598        460697600       
460756679        460818008        460884919        459965794        460027923   
    460085384        460144652        460204217        460262801       
460323785      446443756        447201328        459572038        460357106     
  460414170        460471998        460528318        460585813        460642606
       460697618        460756687        460818024        460884927       
459965836        460027931        460085392        460144660        460204225   
    460262835        460323793      446443996        447201799        459572061
       460357114        460414204        460472004        460528326       
460585854        460642614        460697626        460756703        460818032   
    460884935        459965844        460027956        460085400       
460144678        460204233        460262850        460323801      446444218     
  447201856        459572087        460357130        460414238        460472020
       460528334        460585870        460642630        460697634       
460756711        460818040        460884950        459965885        460027964   
    460085418        460144686        460204266        460262876       
460323827      446444317        447202045        459572129        460357155     
  460414287        460472046        460528342        460585888        460642648
       460697642        460756745        460818057        460884968       
459965893        460027972        460085434        460144694        460204308   
    460262892        460323835      446444499        447202078        459572145
       460357163        460414295        460472061        460528359       
460585896        460642663        460697683        460756760        460818081   
    460885007        459965901        460027980        460085475       
460144702        460204316        460262918        460323843      446444630     
  447202169        459572160        460357197        460414303        460472079
       460528367        460585904        460642671        460697717       
460756778        460818131        460885015        459965919        460028012   
    460085483        460144728        460204324        460262926       
460323850      446444648        447202565        459572244        460357205     
  460414311        460472095        460528375        460585920        460642689
       460697741        460756786        460818198        460885023       
459965968        460028020        460085491        460144736        460204332   
    460262959        460323868      446444705        447202631        459572269
       460357221        460414329        460472103        460528383       
460585961        460642739        460697758        460756802        460818222   
    460885031        459966016        460028038        460085525       
460144744        460204340        460262967        460323918      446444713     
  447202847        459572277        460357247        460414360        460472137
       460528409        460585995        460642747        460697766       
460756810        460818289        460885049        459966057        460028046   
    460085541        460144785        460204357        460262983       
460323942      446444838        447203001        459572293        460357254     
  460414386        460472178        460528417        460586001        460642754
       460697782        460756836        460818297        460885056       
459966065        460028053        460085558        460144801        460204365   
    460262991        460323975      446445017        447203100        459572343
       460357288        460414394        460472186        460528425       
460586027        460642762        460697824        460756869        460818347   
    460885064        459966099        460028061        460085566       
460144819        460204381        460263007        460323983      446445033     
  447203175        459572434        460357320        460414428        460472202
       460528458        460586084        460642770        460697832       
460756877        460818404        460885106        459966131        460028095   
    460085590        460144835        460204399        460263023       
460323991      446445124        447203233        459572475        460357338     
  460414436        460472210        460528466        460586126        460642788
       460697873        460756885        460818412        460885114       
459966156        460028129        460085616        460144843        460204407   
    460263031        460324007   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446445223        447203282        459572525        460357346       
460414469        460472228        460528474        460586159        460642796   
    460697899        460756927        460818438        460885155       
459966172        460028145        460085624        460144850        460204415   
    460263049        460324049      446445470        447203332        459572657
       460357353        460414477        460472251        460528482       
460586191        460642812        460697915        460756968        460818446   
    460885163        459966255        460028178        460085632       
460144918        460204431        460263056        460324072      446446106     
  447203340        459572681        460357379        460414501        460472269
       460528490        460586217        460642820        460697923       
460757008        460818453        460885197        459966263        460028186   
    460085640        460144959        460204449        460263098       
460324098      446446239        447203498        459572749        460357403     
  460414527        460472285        460528508        460586266        460642838
       460697956        460757016        460818479        460885205       
459966354        460028202        460085657        460144967        460204456   
    460263114        460324114      446446411        447203530        459572970
       460357429        460414543        460472301        460528516       
460586282        460642853        460697964        460757024        460818487   
    460885239        459966362        460028236        460085665       
460144983        460204464        460263130        460324122      446446726     
  447203571        459573002        460357452        460414550        460472319
       460528524        460586290        460642879        460698004       
460757057        460818503        460885247        459966388        460028251   
    460085673        460144991        460204514        460263148       
460324130      446446841        447203589        459573036        460357478     
  460414568        460472335        460528532        460586308        460642887
       460698038        460757065        460818511        460885262       
459966396        460028269        460085681        460145014        460204522   
    460263155        460324155      446447195        447203852        459573135
       460357486        460414592        460472343        460528540       
460586332        460642911        460698053        460757073        460818529   
    460885288        459966420        460028277        460085699       
460145030        460204563        460263171        460324163      446447385     
  447204223        459573168        460357502        460414600        460472350
       460528557        460586340        460642937        460698087       
460757081        460818552        460885312        459966446        460028285   
    460085707        460145055        460204589        460263197       
460324171      446447393        447204231        459573192        460357528     
  460414618        460472376        460528565        460586365        460642952
       460698111        460757107        460818560        460885320       
459966461        460028293        460085715        460145063        460204597   
    460263205        460324189      446447401        447204264        459573226
       460357536        460414634        460472392        460528573       
460586381        460642978        460698137        460757115        460818578   
    460885353        459966479        460028319        460085723       
460145113        460204605        460263213        460324197      446448052     
  447204298        459573242        460357551        460414675        460472400
       460528581        460586399        460642986        460698152       
460757123        460818586        460885361        459966487        460028327   
    460085731        460145121        460204621        460263221       
460324213      446448060        447204314        459573275        460357593     
  460414709        460472426        460528599        460586431        460643000
       460698178        460757149        460818594        460885379       
459966495        460028343        460085749        460145139        460204639   
    460263247        460324239      446448177        447204793        459573283
       460357601        460414717        460472442        460528607       
460586456        460643034        460698194        460757172        460818610   
    460885395        459966503        460028368        460085756       
460145154        460204662        460263254        460324247      446448359     
  447204983        459573341        460357627        460414733        460472459
       460528615        460586464        460643042        460698244       
460757198        460818628        460885403        459966511        460028376   
    460085772        460145188        460204670        460263270       
460324254      446448508        447205030        459573358        460357643     
  460414741        460472467        460528623        460586480        460643067
       460698285        460757206        460818651        460885460       
459966537        460028392        460085806        460145204        460204696   
    460263288        460324270      446448557        447205105        459573366
       460357650        460414766        460472475        460528631       
460586522        460643075        460698301        460757214        460818669   
    460885486        459966586        460028400        460085814       
460145220        460204738        460263296        460324288      446448656     
  447205147        459573390        460357700        460414774        460472509
       460528649        460586563        460643083        460698319       
460757230        460818685        460885502        459966628        460028426   
    460085822        460145238        460204746        460263304       
460324304      446448672        447205493        459573416        460357742     
  460414790        460472517        460528664        460586571        460643109
       460698327        460757255        460818693        460885510       
459966669        460028442        460085830        460145246        460204753   
    460263312        460324312      446448698        447205667        459573465
       460357759        460414808        460472525        460528714       
460586597        460643117        460698350        460757271        460818701   
    460885536        459966776        460028459        460085855       
460145253        460204761        460263320        460324338      446449019     
  447205964        459573515        460357775        460414816        460472533
       460528755        460586605        460643125        460698368       
460757289        460818719        460885544        459966792        460028483   
    460085905        460145279        460204811        460263346       
460324346      446449282        447206079        459573556        460357791     
  460414824        460472541        460528771        460586654        460643158
       460698384        460757321        460818727        460885627       
459966826        460028509        460085921        460145311        460204829   
    460263353        460324353      446449316        447206178        459573580
       460357833        460414832        460472566        460528789       
460586670        460643174        460698392        460757339        460818735   
    460885635        459966842        460028517        460085947       
460145329        460204860        460263379        460324361      446449373     
  447206236        459573598        460357890        460414840        460472590
       460528821        460586688        460643182        460698426       
460757362        460818743        460885643        459966875        460028525   
    460085988        460145337        460204878        460263429       
460324379      446449522        447206426        459573671        460357908     
  460414857        460472608        460528847        460586712        460643190
       460698434        460757370        460818750        460885650       
459966891        460028558        460085996        460145360        460204928   
    460263486        460324387      446449571        447206442        459573689
       460357924        460414865        460472624        460528870       
460586720        460643208        460698442        460757388        460818768   
    460885668        459966909        460028566        460086010       
460145378        460204944        460263494        460324395      446449811     
  447206764        459573739        460357940        460414881        460472640
       460528888        460586779        460643216        460698459       
460757396        460818784        460885726        459966917        460028574   
    460086028        460145394        460204969        460263510       
460324445      446449878        447206780        459573747        460357957     
  460414899        460472657        460528912        460586795        460643224
       460698467        460757412        460818792        460885734       
459966974        460028608        460086051        460145402        460204985   
    460263536        460324452      446450124        447206913        459573838
       460357965        460414907        460472665        460528920       
460586837        460643232        460698491        460757420        460818800   
    460885742        459967030        460028616        460086069       
460145428        460204993        460263551        460324494      446450454     
  447206962        459573846        460357981        460414923        460472673
       460528938        460586845        460643240        460698509       
460757438        460818818        460885767        459967089        460028624   
    460086077        460145436        460205008        460263569       
460324569      446450488        447207200        459573911        460357999     
  460415037        460472715        460528961        460586852        460643257
       460698574        460757479        460818826        460885833       
459967113        460028640        460086127        460145444        460205024   
    460263577        460324577      446450504        447207390        459573945
       460358005        460415060        460472723        460528987       
460586886        460643299        460698608        460757495        460818842   
    460885866        459967121        460028657        460086135       
460145477        460205032        460263593        460324585      446450579     
  447207598        459574018        460358070        460415078        460472749
       460529001        460586894        460643307        460698616       
460757503        460818859        460885874        459967139        460028673   
    460086143        460145485        460205040        460263601       
460324593      446450678        447207812        459574083        460358088     
  460415086        460472756        460529050        460586928        460643323
       460698632        460757529        460818867        460885890       
459967154        460028681        460086150        460145493        460205057   
    460263619        460324627      446450686        447207937        459574158
       460358112        460415094        460472764        460529068       
460586944        460643349        460698673        460757552        460818909   
    460885916        459967170        460028715        460086168       
460145519        460205065        460263627        460324635      446451106     
  447207952        459574166        460358146        460415102        460472772
       460529076        460586993        460643364        460698707       
460757560        460818925        460885981        459967238        460028723   
    460086184        460145535        460205099        460263635       
460324650      446451296        447207986        459574190        460358179     
  460415110        460472780        460529118        460587058        460643414
       460698723        460757586        460818933        460886005       
459967261        460028731        460086218        460145543        460205107   
    460263643        460324676      446451957        447208133        459574240
       460358187        460415128        460472798        460529126       
460587066        460643422        460698749        460757594        460818941   
    460886062        459967337        460028749        460086226       
460145568        460205123        460263692        460324684      446452047     
  447208372        459574273        460358195        460415136        460472806
       460529142        460587082        460643448        460698772       
460757602        460818958        460886088        459967386        460028764   
    460086234        460145576        460205149        460263718       
460324692      446452120        447208497        459574398        460358203     
  460415169        460472814        460529167        460587108        460643455
       460698798        460757644        460818990        460886096       
459967451        460028798        460086242        460145600        460205156   
    460263734        460324726      446452559        447208646        459574422
       460358211        460415201        460472822        460529175       
460587199        460643463        460698822        460757651        460819022   
    460886104        459967469        460028830        460086267       
460145626        460205164        460263742        460324734      446452690     
  447209081        459574430        460358229        460415219        460472848
       460529183        460587215        460643471        460698830       
460757669        460819030        460886153        459967493        460028848   
    460086275        460145634        460205180        460263825       
460324742      446452757        447209149        459574471        460358252     
  460415227        460472871        460529191        460587223        460643505
       460698855        460757693        460819048        460886179       
459967519        460028889        460086333        460145642        460205206   
    460263874        460324767      446452765        447209230        459574513
       460358294        460415235        460472889        460529225       
460587231        460643513        460698863        460757719        460819055   
    460886211        459967535        460028905        460086358       
460145659        460205214        460263882        460324783      446452955     
  447209347        459574604        460358302        460415250        460472905
       460529233        460587256        460643521        460698905       
460757727        460819063        460886229        459967550        460028913   
    460086366        460145675        460205222        460263908       
460324791      446453235        447209560        459574653        460358336     
  460415268        460472913        460529258        460587264        460643539
       460698913        460757735        460819162        460886237       
459967592        460028921        460086374        460145683        460205230   
    460263916        460324841      446453268        447209636        459574695
       460358385        460415276        460472939        460529282       
460587306        460643554        460698939        460757743        460819170   
    460886245        459967618        460028939        460086390       
460145691        460205248        460263924        460324882      446453698     
  447209842        459574836        460358435        460415284        460472954
       460529290        460587314        460643570        460698947       
460757750        460819188        460886252        459967667        460028954   
    460086408        460145717        460205255        460263957       
460324890      446453797        447209941        459574844        460358443     
  460415300        460472970        460529308        460587330        460643588
       460698954        460757768        460819204        460886278       
459967691        460028962        460086416        460145741        460205289   
    460263965        460324924      446453920        447210014        459574851
       460358468        460415334        460472996        460529316       
460587348        460643596        460698962        460757784        460819212   
    460886286        459967709        460028988        460086432       
460145758        460205297        460263973        460324940      446453946     
  447210329        459574893        460358484        460415342        460473002
       460529324        460587355        460643604        460698970       
460757834        460819220        460886310        459967717        460028996   
    460086440        460145782        460205305        460264005       
460324965      446454175        447210345        459574919        460358500     
  460415359        460473010        460529340        460587363        460643612
       460698988        460757842        460819238        460886328       
459967733        460029010        460086473        460145790        460205313   
    460264039        460324981      446454324        447210386        459575072
       460358526        460415367        460473028        460529373       
460587405        460643620        460698996        460757859        460819246   
    460886344        459967758        460029028        460086481       
460145824        460205321        460264062        460324999      446454555     
  447210667        459575197        460358534        460415375        460473036
       460529381        460587413        460643646        460699002       
460757867        460819253        460886351        459967774        460029044   
    460086499        460145832        460205347        460264088       
460325012      446454639        447210857        459575379        460358542     
  460415383        460473051        460529399        460587421        460643653
       460699028        460757875        460819287        460886369       
459967790        460029069        460086507        460145840        460205370   
    460264096        460325038      446454803        447211293        459575411
       460358559        460415409        460473077        460529407       
460587447        460643661        460699036        460757891        460819295   
    460886393        459967808        460029077        460086523       
460145857        460205388        460264112        460325053      446455206     
  447211343        459575429        460358575        460415417        460473093
       460529415        460587470        460643679        460699051       
460757917        460819329        460886419        459967816        460029085   
    460086531        460145873        460205404        460264153       
460325137      446455255        447211483        459575643        460358591     
  460415425        460473101        460529449        460587488        460643687
       460699085        460757925        460819345        460886450       
459967840        460029119        460086556        460145881        460205446   
    460264179        460325145      446455578        447211558        459575668
       460358609        460415433        460473127        460529464       
460587504        460643695        460699093        460757958        460819352   
    460886484        459967857        460029135        460086580       
460145899        460205453        460264187        460325152      446455867     
  447211707        459575759        460358617        460415441        460473135
       460529472        460587538        460643703        460699101       
460757966        460819360        460886500        459967915        460029143   
    460086606        460145949        460205461        460264195       
460325160      446455875        447211806        459575809        460358625     
  460415466        460473176        460529480        460587546        460643711
       460699127        460758006        460819378        460886518       
459967931        460029168        460086614        460145980        460205479   
    460264211        460325186      446456030        447212119        459575841
       460358641        460415474        460473184        460529506       
460587553        460643729        460699135        460758071        460819386   
    460886542        459967980        460029192        460086655       
460146004        460205487        460264229        460325194      446456113     
  447212168        459575858        460358666        460415482        460473200
       460529530        460587561        460643737        460699143       
460758089        460819428        460886559        459968004        460029218   
    460086663        460146012        460205503        460264286       
460325202      446456501        447213125        459575882        460358682     
  460415490        460473218        460529589        460587579        460643778
       460699150        460758113        460819436        460886591       
459968020        460029226        460086671        460146020        460205511   
    460264328        460325210      446456543        447213158        459576070
       460358690        460415516        460473226        460529605       
460587587        460643786        460699168        460758147        460819444   
    460886609        459968038        460029242        460086689       
460146046        460205552        460264336        460325251      446456568     
  447213232        459576096        460358732        460415524        460473234
       460529613        460587595        460643802        460699176       
460758162        460819451        460886658        459968046        460029259   
    460086705        460146079        460205560        460264344       
460325269      446456741        447213448        459576187        460358773     
  460415532        460473242        460529621        460587629        460643828
       460699184        460758188        460819469        460886666       
459968095        460029309        460086713        460146152        460205578   
    460264351        460325277      446456956        447213802        459576245
       460358781        460415540        460473259        460529639       
460587645        460643836        460699200        460758204        460819477   
    460886674        459968103        460029325        460086747       
460146160        460205594        460264369        460325293      446457145     
  447214107        459576377        460358807        460415557        460473275
       460529647        460587652        460643844        460699234       
460758212        460819493        460886682        459968111        460029341   
    460086762        460146178        460205602        460264419       
460325319      446457301        447214115        459576393        460358823     
  460415581        460473291        460529654        460587678        460643877
       460699242        460758220        460819501        460886690       
459968129        460029366        460086812        460146186        460205610   
    460264427        460325335      446457491        447214222        459576443
       460358831        460415607        460473309        460529670       
460587686        460643885        460699267        460758246        460819519   
    460886708        459968137        460029374        460086820       
460146236        460205628        460264443        460325343      446457533     
  447214289        459576476        460358849        460415623        460473317
       460529688        460587694        460643893        460699275       
460758279        460819527        460886732        459968202        460029382   
    460086861        460146244        460205636        460264450       
460325368      446457657        447214560        459576500        460358856     
  460415649        460473325        460529696        460587702        460643919
       460699309        460758287        460819535        460886740       
459968244        460029390        460086887        460146277        460205651   
    460264468        460325392   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446457848        447214594        459576625        460358864       
460415714        460473333        460529712        460587710        460643927   
    460699325        460758295        460819568        460886815       
459968269        460029408        460086895        460146285        460205685   
    460264476        460325400      446457913        447214941        459576658
       460358880        460415722        460473341        460529720       
460587728        460643935        460699333        460758311        460819576   
    460886898        459968285        460029424        460086937       
460146301        460205693        460264492        460325434      446457962     
  447214966        459576674        460358906        460415789        460473358
       460529753        460587744        460643943        460699358       
460758329        460819584        460886906        459968301        460029432   
    460086945        460146319        460205727        460264518       
460325459      446458002        447215062        459576732        460358922     
  460415813        460473374        460529803        460587769        460643968
       460699374        460758337        460819626        460886955       
459968319        460029440        460086960        460146335        460205743   
    460264534        460325467      446458291        447215245        459576898
       460358930        460415839        460473382        460529811       
460587777        460643984        460699390        460758360        460819634   
    460886997        459968350        460029457        460086986       
460146384        460205750        460264559        460325475      446458374     
  447215351        459576906        460358955        460415854        460473390
       460529845        460587785        460644016        460699408       
460758378        460819642        460887011        459968400        460029499   
    460086994        460146434        460205768        460264617       
460325533      446458424        447215401        459576930        460358963     
  460415870        460473408        460529852        460587793        460644024
       460699416        460758386        460819659        460887052       
459968418        460029523        460087026        460146442        460205776   
    460264641        460325558      446459299        447215450        459576963
       460358989        460415888        460473424        460529860       
460587801        460644032        460699432        460758394        460819667   
    460887060        459968426        460029531        460087042       
460146467        460205784        460264658        460325566      446459521     
  447215609        459577136        460358997        460415896        460473432
       460529886        460587827        460644040        460699457       
460758402        460819683        460887078        459968491        460029549   
    460087059        460146475        460205792        460264674       
460325582      446459588        447215617        459577193        460359003     
  460415904        460473440        460529910        460587835        460644065
       460699481        460758410        460819691        460887086       
459968509        460029564        460087083        460146483        460205800   
    460264682        460325590      446459596        447215625        459577284
       460359011        460415946        460473457        460529936       
460587843        460644073        460699507        460758428        460819709   
    460887102        459968657        460029580        460087091       
460146525        460205818        460264690        460325608      446459802     
  447215666        459577326        460359029        460415961        460473465
       460529944        460587868        460644081        460699515       
460758436        460819717        460887144        459968780        460029598   
    460087117        460146533        460205842        460264708       
460325616      446459836        447215872        459577342        460359037     
  460415987        460473481        460529951        460587884        460644107
       460699523        460758451        460819725        460887169       
459968806        460029622        460087125        460146566        460205859   
    460264716        460325624      446459968        447216078        459577375
       460359052        460416001        460473499        460529969       
460587892        460644123        460699531        460758469        460819741   
    460887185        459968814        460029630        460087141       
460146590        460205875        460264724        460325632      446459984     
  447216144        459577425        460359060        460416035        460473507
       460529977        460587967        460644131        460699549       
460758501        460819766        460887193        459968848        460029648   
    460087174        460146608        460205883        460264757       
460325640      446460057        447216318        459577433        460359094     
  460416076        460473515        460529985        460587983        460644149
       460699564        460758519        460819774        460887219       
459968897        460029671        460087208        460146624        460205891   
    460264773        460325657      446460289        447216482        459577680
       460359102        460416084        460473531        460529993       
460588023        460644156        460699572        460758527        460819782   
    460887227        459968921        460029721        460087216       
460146632        460205917        460264799        460325665      446460388     
  447216557        459577698        460359110        460416126        460473556
       460530009        460588031        460644164        460699580       
460758543        460819790        460887243        459968947        460029739   
    460087265        460146640        460205941        460264849       
460325673      446461147        447216615        459577714        460359128     
  460416134        460473564        460530025        460588049        460644172
       460699606        460758592        460819808        460887268       
459968988        460029770        460087273        460146657        460205966   
    460264880        460325699      446461196        447216763        459577789
       460359136        460416159        460473572        460530082       
460588056        460644206        460699614        460758600        460819816   
    460887300        459969044        460029804        460087315       
460146665        460205974        460264914        460325731      446461220     
  447216938        459577920        460359144        460416167        460473580
       460530090        460588064        460644214        460699622       
460758634        460819824        460887375        459969051        460029820   
    460087331        460146673        460205982        460264922       
460325749      446461501        447217035        459577987        460359151     
  460416175        460473598        460530116        460588080        460644230
       460699648        460758642        460819832        460887417       
459969069        460029846        460087356        460146749        460205990   
    460264930        460325756      446461717        447217092        459577995
       460359169        460416191        460473606        460530132       
460588114        460644248        460699655        460758709        460819865   
    460887425        459969085        460029879        460087372       
460146756        460206022        460264955        460325772      446462269     
  447217134        459578100        460359177        460416233        460473614
       460530140        460588122        460644255        460699663       
460758717        460819931        460887482        459969127        460029887   
    460087398        460146772        460206071        460264963       
460325806      446462558        447217258        459578118        460359185     
  460416241        460473622        460530181        460588163        460644289
       460699689        460758725        460819972        460887508       
459969143        460029929        460087414        460146798        460206097   
    460264971        460325814      446462798        447217555        459578142
       460359219        460416266        460473630        460530199       
460588171        460644297        460699697        460758758        460820004   
    460887532        459969168        460029960        460087422       
460146806        460206105        460264989        460325830      446462913     
  447217571        459578159        460359227        460416340        460473648
       460530207        460588221        460644305        460699713       
460758766        460820020        460887565        459969192        460029978   
    460087430        460146814        460206147        460264997       
460325848      446462962        447217720        459578258        460359235     
  460416381        460473655        460530215        460588254        460644339
       460699739        460758774        460820038        460887573       
459969200        460029986        460087448        460146830        460206170   
    460265036        460325863      446463036        447217795        459578282
       460359243        460416407        460473663        460530223       
460588262        460644347        460699747        460758782        460820046   
    460887607        459969218        460030034        460087463       
460146848        460206212        460265051        460325871      446463358     
  447217886        459578308        460359250        460416415        460473689
       460530231        460588288        460644354        460699762       
460758790        460820053        460887631        459969291        460030042   
    460087471        460146863        460206246        460265069       
460325889      446463408        447217894        459578324        460359300     
  460416431        460473697        460530264        460588296        460644362
       460699770        460758824        460820061        460887672       
459969325        460030067        460087505        460146871        460206253   
    460265085        460325905      446463424        447217910        459578365
       460359318        460416464        460473705        460530330       
460588338        460644388        460699796        460758832        460820111   
    460887706        459969366        460030075        460087547       
460146897        460206279        460265093        460325921      446463960     
  447217944        459578456        460359326        460416472        460473713
       460530348        460588346        460644396        460699804       
460758840        460820129        460887722        459969432        460030083   
    460087596        460146905        460206303        460265150       
460325939      446464026        447217993        459578472        460359334     
  460416480        460473721        460530371        460588361        460644412
       460699812        460758857        460820145        460887730       
459969515        460030109        460087604        460146921        460206311   
    460265168        460325947      446464166        447218017        459578613
       460359359        460416506        460473739        460530389       
460588379        460644420        460699838        460758873        460820186   
    460887789        459969556        460030125        460087620       
460146939        460206329        460265184        460325954      446464182     
  447218207        459578720        460359367        460416514        460473747
       460530397        460588411        460644479        460699846       
460758881        460820194        460887821        459969564        460030133   
    460087638        460146962        460206345        460265192       
460325962      446464224        447218512        459578753        460359383     
  460416555        460473754        460530413        460588437        460644487
       460699853        460758899        460820236        460887870       
459969580        460030174        460087646        460146970        460206352   
    460265200        460325988      446464414        447218629        459578761
       460359391        460416589        460473770        460530447       
460588494        460644529        460699903        460758907        460820251   
    460887912        459969606        460030182        460087687       
460146996        460206360        460265234        460326010      446464422     
  447218959        459578787        460359433        460416613        460473788
       460530454        460588502        460644537        460699911       
460758923        460820269        460887938        459969655        460030190   
    460087703        460147002        460206386        460265242       
460326028      446464521        447219098        459578829        460359458     
  460416621        460473796        460530462        460588510        460644545
       460699929        460758931        460820277        460887953       
459969671        460030208        460087711        460147010        460206402   
    460265275        460326036      446464661        447219296        459578837
       460359474        460416639        460473804        460530470       
460588551        460644552        460699937        460758949        460820285   
    460887961        459969689        460030216        460087729       
460147028        460206410        460265291        460326044      446464885     
  447219593        459578860        460359482        460416662        460473838
       460530488        460588577        460644560        460699952       
460758956        460820293        460887995        459969697        460030232   
    460087752        460147036        460206444        460265309       
460326051      446464893        447219726        459579066        460359508     
  460416670        460473846        460530504        460588585        460644586
       460699960        460758964        460820319        460888019       
459969705        460030240        460087794        460147044        460206469   
    460265317        460326069      446464968        447219791        459579108
       460359516        460416704        460473853        460530512       
460588593        460644602        460699978        460758972        460820327   
    460888035        459969721        460030265        460087802       
460147051        460206501        460265333        460326077      446465015     
  447219809        459579140        460359532        460416720        460473861
       460530546        460588619        460644610        460699986       
460758998        460820335        460888050        459969747        460030273   
    460087810        460147093        460206519        460265366       
460326093      446465288        447219825        459579223        460359540     
  460416738        460473887        460530587        460588627        460644628
       460699994        460759004        460820350        460888076       
459969846        460030299        460087828        460147101        460206527   
    460265390        460326127      446465502        447219924        459579314
       460359557        460416746        460473895        460530595       
460588635        460644644        460700008        460759020        460820368   
    460888084        459969879        460030315        460087851       
460147119        460206543        460265408        460326143      446465585     
  447219981        459579355        460359573        460416753        460473903
       460530611        460588643        460644651        460700016       
460759038        460820384        460888118        459969895        460030323   
    460087869        460147168        460206568        460265416       
460326168      446465601        447220039        459579462        460359599     
  460416761        460473911        460530629        460588692        460644669
       460700024        460759046        460820418        460888126       
459969945        460030331        460087893        460147176        460206584   
    460265440        460326176      446465692        447220070        459579496
       460359607        460416795        460473937        460530637       
460588718        460644685        460700040        460759061        460820426   
    460888134        459969952        460030349        460087901       
460147218        460206592        460265457        460326184      446465791     
  447220211        459579686        460359615        460416829        460473945
       460530645        460588726        460644735        460700057       
460759087        460820442        460888142        459969986        460030356   
    460087919        460147242        460206634        460265465       
460326192      446465866        447220385        459579702        460359623     
  460416852        460473952        460530652        460588734        460644768
       460700065        460759095        460820467        460888159       
459970018        460030380        460087927        460147259        460206659   
    460265473        460326218      446466286        447220773        459579710
       460359631        460416860        460473960        460530660       
460588767        460644792        460700073        460759103        460820475   
    460888167        459970034        460030398        460087935       
460147283        460206691        460265481        460326242      446466484     
  447220856        459579736        460359649        460416878        460473978
       460530678        460588775        460644818        460700131       
460759111        460820491        460888266        459970075        460030406   
    460087943        460147291        460206725        460265515       
460326275      446466492        447221235        459579744        460359656     
  460416886        460473986        460530694        460588783        460644826
       460700149        460759137        460820509        460888324       
459970125        460030414        460087950        460147317        460206733   
    460265549        460326283      446466500        447221425        459579785
       460359664        460416894        460473994        460530702       
460588809        460644867        460700156        460759145        460820517   
    460888332        459970141        460030430        460087976       
460147325        460206758        460265572        460326325      446466633     
  447221532        459579892        460359672        460416902        460474018
       460530751        460588825        460644883        460700164       
460759152        460820525        460888340        459970190        460030448   
    460087984        460147333        460206774        460265580       
460326341      446466658        447221698        459579926        460359706     
  460416910        460474026        460530769        460588858        460644891
       460700172        460759186        460820533        460888365       
459970240        460030455        460087992        460147341        460206782   
    460265598        460326366      446466765        447221722        459579942
       460359722        460416944        460474034        460530785       
460588874        460644925        460700180        460759194        460820541   
    460888399        459970356        460030471        460088016       
460147366        460206790        460265606        460326374      446467110     
  447221771        459580064        460359730        460416993        460474042
       460530793        460588890        460644933        460700198       
460759210        460820558        460888407        459970422        460030489   
    460088032        460147374        460206816        460265614       
460326382      446467284        447221896        459580189        460359748     
  460417009        460474067        460530819        460588908        460644958
       460700206        460759228        460820582        460888415       
459970430        460030497        460088057        460147416        460206832   
    460265663        460326390      446467631        447221987        459580270
       460359797        460417033        460474075        460530827       
460588932        460644966        460700222        460759244        460820590   
    460888423        459970455        460030505        460088073       
460147424        460206865        460265697        460326408      446467722     
  447222050        459580288        460359847        460417058        460474083
       460530843        460588957        460644982        460700230       
460759251        460820608        460888431        459970604        460030513   
    460088099        460147457        460206907        460265713       
460326424      446467938        447222068        459580445        460359862     
  460417082        460474091        460530850        460588965        460644990
       460700248        460759277        460820616        460888449       
459970661        460030554        460088107        460147473        460206923   
    460265721        460326432      446468084        447222118        459580478
       460359888        460417090        460474109        460530884       
460588981        460645021        460700255        460759285        460820624   
    460888456        459970687        460030588        460088115       
460147507        460206931        460265739        460326440      446468100     
  447222167        459580486        460359896        460417108        460474125
       460530918        460588999        460645039        460700263       
460759301        460820640        460888506        459970695        460030596   
    460088164        460147564        460206956        460265762       
460326499      446468563        447222381        459580528        460359904     
  460417116        460474133        460530934        460589013        460645047
       460700271        460759327        460820657        460888522       
459970745        460030604        460088172        460147572        460206964   
    460265788        460326515      446468662        447223108        459580536
       460359920        460417132        460474141        460530942       
460589021        460645054        460700289        460759368        460820665   
    460888530        459970752        460030638        460088180       
460147580        460206998        460265796        460326523      446468704     
  447223207        459580551        460359946        460417157        460474158
       460530959        460589039        460645088        460700297       
460759376        460820699        460888563        459970760        460030646   
    460088206        460147598        460207046        460265820       
460326549      446468829        447223413        459580569        460359953     
  460417165        460474166        460531007        460589062        460645104
       460700305        460759384        460820731        460888670       
459970778        460030653        460088255        460147606        460207061   
    460265846        460326556      446468894        447223629        459580593
       460359979        460417215        460474174        460531015       
460589096        460645112        460700313        460759418        460820756   
    460888688        459970786        460030661        460088263       
460147614        460207079        460265853        460326564      446469439     
  447223652        459580635        460360027        460417249        460474182
       460531031        460589104        460645138        460700321       
460759426        460820772        460888696        459970901        460030703   
    460088289        460147648        460207103        460265895       
460326580      446469447        447223934        459580767        460360043     
  460417256        460474190        460531056        460589138        460645146
       460700347        460759434        460820780        460888761       
459970935        460030729        460088305        460147671        460207111   
    460265929        460326606   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446469454        447224023        459580809        460360084       
460417264        460474208        460531072        460589146        460645153   
    460700354        460759442        460820798        460888779       
459970950        460030737        460088347        460147697        460207137   
    460265937        460326622      446469496        447224072        459580866
       460360092        460417272        460474216        460531106       
460589161        460645161        460700362        460759459        460820814   
    460888795        459971016        460030745        460088354       
460147705        460207145        460265986        460326630      446469587     
  447224445        459580924        460360100        460417298        460474224
       460531114        460589179        460645179        460700370       
460759467        460820822        460888803        459971032        460030752   
    460088362        460147762        460207152        460266000       
460326648      446469603        447224734        459580999        460360126     
  460417314        460474232        460531122        460589187        460645195
       460700388        460759483        460820830        460888837       
459971065        460030760        460088438        460147788        460207160   
    460266026        460326655      446469777        447224759        459581070
       460360209        460417348        460474240        460531130       
460589203        460645211        460700404        460759491        460820848   
    460888845        459971099        460030778        460088453       
460147820        460207178        460266042        460326663      446470338     
  447224841        459581088        460360217        460417355        460474257
       460531171        460589211        460645245        460700412       
460759509        460820855        460888852        459971107        460030828   
    460088487        460147853        460207186        460266059       
460326671      446470551        447225004        459581104        460360233     
  460417397        460474265        460531189        460589260        460645252
       460700420        460759517        460820863        460888860       
459971131        460030836        460088503        460147861        460207210   
    460266083        460326697      446470577        447225418        459581120
       460360241        460417405        460474273        460531205       
460589278        460645278        460700438        460759525        460820871   
    460888886        459971149        460030877        460088529       
460147879        460207236        460266117        460326705      446470635     
  447225640        459581286        460360258        460417421        460474281
       460531213        460589294        460645286        460700446       
460759533        460820889        460888910        459971156        460030885   
    460088537        460147911        460207244        460266125       
460326739      446470718        447225673        459581336        460360266     
  460417454        460474299        460531221        460589302        460645294
       460700461        460759541        460820905        460888977       
459971230        460030893        460088545        460147929        460207269   
    460266141        460326747      446470858        447225699        459581377
       460360290        460417462        460474307        460531247       
460589344        460645302        460700479        460759558        460820913   
    460888985        459971255        460030901        460088586       
460147945        460207293        460266216        460326754      446471047     
  447225830        459581385        460360316        460417470        460474315
       460531262        460589369        460645310        460700487       
460759566        460820939        460889009        459971370        460030935   
    460088602        460147960        460207301        460266224       
460326762      446471096        447226176        459581427        460360381     
  460417488        460474331        460531288        460589385        460645328
       460700503        460759590        460820954        460889025       
459971420        460030950        460088610        460147978        460207319   
    460266265        460326788      446471237        447226234        459581476
       460360407        460417496        460474349        460531296       
460589419        460645336        460700511        460759608        460820962   
    460889033        459971453        460030976        460088636       
460147994        460207350        460266299        460326804      446471286     
  447226523        459581526        460360415        460417504        460474356
       460531304        460589427        460645344        460700537       
460759616        460820970        460889082        459971479        460030984   
    460088644        460148000        460207376        460266315       
460326812      446471302        447226549        459581534        460360431     
  460417512        460474364        460531312        460589435        460645401
       460700545        460759632        460820988        460889116       
459971487        460031016        460088651        460148059        460207400   
    460266349        460326820      446471393        447226598        459581567
       460360449        460417520        460474406        460531320       
460589468        460645419        460700552        460759640        460820996   
    460889124        459971537        460031040        460088685       
460148075        460207418        460266372        460326879      446471633     
  447227059        459581575        460360456        460417538        460474422
       460531353        460589492        460645427        460700560       
460759657        460821002        460889132        459971594        460031057   
    460088701        460148083        460207426        460266398       
460326887      446471906        447227125        459581658        460360472     
  460417587        460474463        460531379        460589500        460645435
       460700586        460759681        460821010        460889140       
459971644        460031065        460088719        460148109        460207442   
    460266406        460326903      446471963        447227471        459581740
       460360480        460417595        460474471        460531387       
460589534        460645450        460700602        460759699        460821036   
    460889157        459971651        460031073        460088727       
460148125        460207459        460266414        460326911      446472235     
  447227562        459581799        460360498        460417603        460474489
       460531395        460589542        460645468        460700636       
460759707        460821051        460889181        459971669        460031081   
    460088735        460148133        460207475        460266422       
460326929      446472276        447227828        459581823        460360506     
  460417629        460474505        460531411        460589559        460645492
       460700669        460759723        460821069        460889215       
459971677        460031107        460088768        460148158        460207509   
    460266430        460326952      446472284        447228057        459581849
       460360514        460417637        460474554        460531429       
460589625        460645518        460700701        460759731        460821093   
    460889223        459971735        460031115        460088776       
460148166        460207541        460266448        460326978      446472409     
  447228065        459581898        460360530        460417645        460474562
       460531437        460589633        460645526        460700727       
460759806        460821101        460889249        459971743        460031123   
    460088784        460148174        460207566        460266455       
460326986      446472623        447228321        459581930        460360548     
  460417660        460474588        460531452        460589641        460645559
       460700750        460759822        460821119        460889264       
459971768        460031149        460088792        460148182        460207582   
    460266463        460327026      446472649        447228404        459581948
       460360555        460417678        460474596        460531486       
460589666        460645583        460700768        460759830        460821143   
    460889272        459971792        460031164        460088800       
460148190        460207590        460266513        460327059      446472771     
  447228420        459582029        460360571        460417702        460474638
       460531528        460589690        460645609        460700875       
460759848        460821150        460889280        459971834        460031172   
    460088826        460148208        460207608        460266539       
460327083      446472797        447228446        459582110        460360589     
  460417710        460474646        460531551        460589732        460645617
       460700891        460759855        460821184        460889306       
459971842        460031180        460088834        460148216        460207640   
    460266596        460327091      446473076        447228495        459582136
       460360597        460417736        460474661        460531577       
460589740        460645658        460700909        460759863        460821192   
    460889314        459971891        460031206        460088859       
460148224        460207665        460266612        460327109      446473167     
  447228602        459582144        460360621        460417744        460474679
       460531585        460589773        460645674        460700933       
460759871        460821200        460889322        459971917        460031222   
    460088867        460148265        460207699        460266620       
460327117      446473308        447228917        459582177        460360639     
  460417769        460474703        460531627        460589781        460645708
       460700958        460759897        460821226        460889330       
459971925        460031248        460088875        460148281        460207715   
    460266646        460327125      446473704        447229170        459582235
       460360654        460417793        460474711        460531650       
460589799        460645716        460700974        460759905        460821234   
    460889363        459971982        460031255        460088883       
460148299        460207749        460266653        460327166      446473720     
  447229279        459582243        460360662        460417801        460474729
       460531668        460589807        460645740        460700982       
460759939        460821259        460889371        459972006        460031297   
    460088891        460148307        460207764        460266661       
460327208      446473969        447229766        459582250        460360696     
  460417819        460474794        460531684        460589823        460645757
       460700990        460759947        460821267        460889389       
459972022        460031339        460088909        460148331        460207772   
    460266679        460327240      446473993        447229956        459582284
       460360738        460417827        460474802        460531734       
460589831        460645765        460701006        460759988        460821275   
    460889405        459972048        460031347        460088917       
460148356        460207780        460266695        460327257      446474132     
  447230301        459582300        460360746        460417843        460474810
       460531783        460589849        460645773        460701030       
460760002        460821283        460889421        459972055        460031354   
    460088958        460148380        460207855        460266729       
460327265      446474298        447230475        459582318        460360761     
  460417876        460474869        460531809        460589864        460645781
       460701048        460760028        460821317        460889439       
459972097        460031362        460088974        460148406        460207863   
    460266737        460327273      446474454        447230483        459582367
       460360779        460417884        460474893        460531817       
460589872        460645831        460701097        460760044        460821325   
    460889447        459972170        460031388        460088982       
460148414        460207889        460266752        460327281      446474520     
  447230608        459582383        460360787        460417900        460474901
       460531825        460589898        460645856        460701121       
460760085        460821333        460889462        459972279        460031396   
    460088990        460148422        460207905        460266802       
460327307      446474660        447230822        459582409        460360795     
  460417918        460474919        460531833        460589914        460645872
       460701147        460760093        460821341        460889470       
459972303        460031404        460089006        460148430        460207921   
    460266828        460327323      446474983        447230970        459582466
       460360811        460417926        460474943        460531858       
460589930        460645880        460701170        460760101        460821358   
    460889504        459972444        460031453        460089014       
460148448        460207939        460266836        460327349      446475287     
  447231150        459582474        460360829        460417942        460474950
       460531866        460589963        460645898        460701188       
460760119        460821366        460889512        459972451        460031461   
    460089048        460148455        460207947        460266844       
460327380      446475576        447231473        459582482        460360845     
  460417959        460474984        460531874        460589971        460645914
       460701196        460760127        460821382        460889546       
459972469        460031479        460089055        460148463        460207954   
    460266869        460327414      446475717        447231499        459582516
       460360860        460417975        460474992        460531882       
460589997        460645948        460701220        460760135        460821390   
    460889553        459972477        460031495        460089063       
460148471        460207962        460266885        460327448      446476053     
  447231523        459582557        460360886        460417983        460475007
       460531890        460590011        460645989        460701253       
460760143        460821408        460889579        459972485        460031537   
    460089071        460148497        460207988        460266893       
460327471      446476129        447231606        459582607        460360902     
  460418007        460475015        460531916        460590029        460645997
       460701279        460760168        460821416        460889587       
459972493        460031545        460089089        460148505        460208010   
    460266919        460327497      446476632        447231713        459582664
       460360936        460418023        460475031        460531924       
460590037        460646003        460701311        460760192        460821424   
    460889595        459972519        460031594        460089105       
460148521        460208028        460266935        460327505      446476657     
  447231879        459582706        460360944        460418031        460475056
       460531932        460590078        460646029        460701329       
460760226        460821432        460889629        459972642        460031610   
    460089113        460148554        460208044        460266943       
460327521      446476723        447231895        459582722        460360985     
  460418049        460475072        460531940        460590102        460646037
       460701337        460760242        460821440        460889652       
459972659        460031628        460089154        460148562        460208051   
    460266976        460327547      446476897        447232117        459582748
       460361009        460418064        460475106        460531957       
460590110        460646078        460701352        460760259        460821457   
    460889660        459972725        460031644        460089162       
460148596        460208085        460266984        460327554      446477259     
  447232190        459582797        460361017        460418072        460475114
       460531965        460590169        460646110        460701360       
460760267        460821465        460889678        459972741        460031651   
    460089204        460148604        460208101        460267016       
460327562      446477366        447232620        459582821        460361074     
  460418080        460475122        460531981        460590177        460646128
       460701410        460760275        460821473        460889686       
459972758        460031677        460089212        460148620        460208119   
    460267032        460327620      446477598        447232646        459582839
       460361082        460418114        460475130        460531999       
460590193        460646151        460701477        460760283        460821481   
    460889694        459972774        460031719        460089246       
460148638        460208127        460267123        460327638      446477655     
  447232752        459583159        460361116        460418130        460475148
       460532005        460590219        460646169        460701493       
460760291        460821499        460889702        459972808        460031735   
    460089329        460148646        460208135        460267131       
460327661      446477911        447232968        459583225        460361140     
  460418155        460475163        460532021        460590227        460646177
       460701535        460760309        460821507        460889710       
459972816        460031743        460089337        460148695        460208143   
    460267156        460327703      446477978        447232976        459583274
       460361157        460418163        460475189        460532047       
460590243        460646219        460701568        460760317        460821515   
    460889728        459972865        460031768        460089360       
460148711        460208176        460267180        460327711      446478075     
  447233289        459583282        460361199        460418171        460475197
       460532054        460590268        460646227        460701584       
460760325        460821556        460889744        459972907        460031776   
    460089386        460148729        460208184        460267198       
460327729      446478307        447233321        459583357        460361215     
  460418205        460475213        460532062        460590276        460646243
       460701626        460760333        460821564        460889769       
459972923        460031800        460089402        460148745        460208218   
    460267222        460327745      446478661        447233693        459583407
       460361223        460418213        460475221        460532096       
460590300        460646268        460701642        460760341        460821572   
    460889785        459973004        460031859        460089428       
460148752        460208234        460267230        460327752      446478836     
  447233719        459583472        460361231        460418221        460475239
       460532104        460590318        460646276        460701691       
460760358        460821598        460889850        459973061        460031883   
    460089436        460148778        460208242        460267248       
460327760      446479313        447234253        459583639        460361249     
  460418239        460475247        460532112        460590326        460646284
       460701717        460760382        460821606        460889868       
459973095        460031891        460089485        460148786        460208259   
    460267263        460327802      446479826        447234311        459583670
       460361256        460418247        460475254        460532161       
460590334        460646292        460701774        460760390        460821614   
    460889876        459973129        460031917        460089493       
460148810        460208267        460267289        460327810      446480006     
  447234816        459583712        460361264        460418254        460475262
       460532179        460590359        460646300        460701782       
460760408        460821622        460889884        459973137        460031925   
    460089519        460148828        460208275        460267305       
460327828      446480188        447234832        459583738        460361280     
  460418296        460475270        460532187        460590367        460646318
       460701790        460760424        460821630        460889934       
459973145        460031933        460089527        460148844        460208283   
    460267321        460327836      446480287        447235169        459583803
       460361306        460418304        460475288        460532195       
460590391        460646326        460701808        460760432        460821655   
    460889959        459973152        460031941        460089543       
460148869        460208291        460267339        460327844      446480642     
  447235201        459583811        460361314        460418338        460475312
       460532203        460590409        460646334        460701857       
460760440        460821663        460889967        459973178        460031974   
    460089550        460148885        460208358        460267354       
460327851      446480725        447235292        459583977        460361330     
  460418346        460475320        460532229        460590417        460646342
       460701873        460760457        460821671        460889983       
459973186        460031982        460089568        460148893        460208374   
    460267362        460327869      446480766        447235417        459583985
       460361363        460418379        460475346        460532237       
460590433        460646367        460701899        460760465        460821689   
    460890007        459973202        460031990        460089576       
460148901        460208390        460267370        460327885      446480857     
  447235425        459584033        460361389        460418395        460475353
       460532302        460590466        460646417        460701931       
460760481        460821705        460890064        459973210        460032014   
    460089592        460148927        460208408        460267388       
460327893      446480964        447235466        459584074        460361421     
  460418403        460475387        460532328        460590474        460646441
       460701949        460760499        460821713        460890072       
459973228        460032022        460089618        460148943        460208424   
    460267396        460327919      446481004        447235722        459584090
       460361447        460418411        460475403        460532344       
460590482        460646458        460701972        460760507        460821721   
    460890080        459973236        460032055        460089683       
460148950        460208440        460267404        460327935      446481061     
  447235748        459584140        460361454        460418429        460475429
       460532351        460590490        460646466        460701998       
460760515        460821739        460890098        459973251        460032063   
    460089691        460148968        460208465        460267438       
460327950      446481103        447235813        459584157        460361462     
  460418437        460475437        460532377        460590516        460646482
       460702012        460760523        460821747        460890106       
459973301        460032113        460089709        460148984        460208473   
    460267446        460327976   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446481152        447235979        459584173        460361496       
460418445        460475452        460532401        460590532        460646490   
    460702046        460760549        460821762        460890114       
459973327        460032139        460089717        460149008        460208481   
    460267453        460327992      446481202        447236126        459584215
       460361504        460418452        460475460        460532419       
460590540        460646524        460702079        460760564        460821770   
    460890148        459973376        460032154        460089725       
460149024        460208499        460267479        460328065      446481319     
  447236183        459584223        460361512        460418478        460475478
       460532443        460590557        460646532        460702095       
460760580        460821788        460890155        459973384        460032196   
    460089733        460149032        460208523        460267487       
460328131      446481368        447236324        459584264        460361520     
  460418486        460475528        460532450        460590565        460646557
       460702103        460760630        460821796        460890221       
459973418        460032204        460089766        460149040        460208531   
    460267495        460328156      446481897        447236431        459584298
       460361538        460418536        460475544        460532476       
460590573        460646573        460702111        460760671        460821812   
    460890239        459973442        460032212        460089782       
460149057        460208564        460267511        460328172      446481947     
  447236597        459584363        460361546        460418544        460475551
       460532484        460590649        460646599        460702178       
460760689        460821820        460890254        459973483        460032220   
    460089816        460149065        460208572        460267529       
460328180      446482010        447236670        459584405        460361579     
  460418551        460475585        460532518        460590656        460646664
       460702186        460760697        460821846        460890262       
459973517        460032238        460089824        460149073        460208580   
    460267537        460328206      446482036        447237173        459584421
       460361629        460418585        460475593        460532542       
460590672        460646672        460702194        460760721        460821879   
    460890270        459973525        460032246        460089840       
460149099        460208598        460267560        460328222      446482242     
  447237231        459584447        460361637        460418593        460475635
       460532567        460590706        460646680        460702210       
460760754        460821887        460890304        459973533        460032261   
    460089865        460149107        460208622        460267578       
460328248      446482259        447237413        459584504        460361645     
  460418627        460475668        460532575        460590714        460646698
       460702236        460760762        460821895        460890312       
459973541        460032287        460089907        460149123        460208689   
    460267594        460328255      446482309        447237462        459584629
       460361652        460418635        460475684        460532617       
460590748        460646706        460702244        460760770        460821903   
    460890320        459973582        460032295        460089915       
460149131        460208705        460267602        460328263      446482408     
  447237793        459584686        460361660        460418668        460475692
       460532641        460590763        460646714        460702269       
460760846        460821911        460890338        459973590        460032303   
    460089931        460149164        460208754        460267628       
460328289      446482440        447237942        459584728        460361702     
  460418684        460475700        460532658        460590789        460646748
       460702285        460760879        460821937        460890346       
459973608        460032311        460089956        460149172        460208762   
    460267636        460328321      446482564        447238122        459584744
       460361710        460418692        460475734        460532674       
460590797        460646771        460702301        460760903        460821945   
    460890353        459973616        460032345        460089964       
460149206        460208770        460267644        460328347      446482572     
  447238411        459584751        460361728        460418718        460475759
       460532682        460590805        460646797        460702319       
460760929        460821952        460890379        459973640        460032352   
    460089972        460149230        460208788        460267669       
460328354      446482770        447238650        459584769        460361785     
  460418734        460475767        460532690        460590854        460646813
       460702327        460760945        460821960        460890395       
459973699        460032402        460090004        460149263        460208812   
    460267685        460328362      446482895        447238692        459584777
       460361801        460418759        460475775        460532708       
460590912        460646821        460702335        460760978        460821978   
    460890403        459973756        460032436        460090012       
460149289        460208820        460267719        460328388      446483323     
  447239245        459584819        460361819        460418783        460475791
       460532716        460590920        460646839        460702368       
460760986        460821986        460890429        459973806        460032444   
    460090038        460149297        460208838        460267727       
460328396      446483406        447239476        459584843        460361843     
  460418809        460475817        460532724        460590946        460646847
       460702376        460761000        460822018        460890445       
459973814        460032477        460090087        460149313        460208846   
    460267735        460328438      446483414        447239641        459584934
       460361850        460418833        460475825        460532740       
460590987        460646870        460702392        460761042        460822026   
    460890452        459973822        460032493        460090145       
460149339        460208853        460267743        460328446      446483430     
  447239799        459584991        460361892        460418841        460475833
       460532757        460591001        460646888        460702400       
460761059        460822034        460890460        459973889        460032519   
    460090152        460149347        460208861        460267776       
460328453      446483505        447239849        459585006        460361900     
  460418858        460475874        460532773        460591019        460646904
       460702418        460761067        460822042        460890478       
459973913        460032543        460090178        460149362        460208879   
    460267792        460328479      446483562        447240680        459585022
       460361918        460418908        460475890        460532781       
460591035        460646920        460702434        460761091        460822059   
    460890486        459973947        460032550        460090194       
460149370        460208895        460267818        460328487      446483703     
  447240805        459585048        460361926        460418916        460475908
       460532799        460591076        460646938        460702483       
460761109        460822067        460890494        459973962        460032618   
    460090210        460149396        460208903        460267842       
460328495      446483802        447240938        459585089        460361934     
  460418924        460475916        460532815        460591100        460646953
       460702517        460761117        460822075        460890502       
459974028        460032626        460090228        460149404        460208937   
    460267875        460328529      446483885        447241316        459585170
       460361942        460418932        460475924        460532823       
460591118        460646961        460702533        460761133        460822083   
    460890528        459974077        460032659        460090319       
460149438        460208952        460267891        460328545      446484016     
  447241431        459585212        460361959        460418940        460475940
       460532849        460591134        460646979        460702541       
460761141        460822109        460890551        459974093        460032675   
    460090327        460149461        460208960        460267909       
460328552      446484164        447241498        459585220        460361991     
  460418965        460475957        460532856        460591191        460647001
       460702566        460761174        460822117        460890601       
459974135        460032683        460090350        460149479        460208978   
    460267917        460328594      446484271        447241522        459585261
       460362007        460418973        460475973        460532864       
460591217        460647019        460702590        460761190        460822133   
    460890619        459974150        460032691        460090368       
460149487        460208986        460267925        460328610      446484305     
  447242041        459585279        460362015        460419039        460476005
       460532880        460591266        460647027        460702608       
460761208        460822158        460890635        459974168        460032717   
    460090376        460149511        460209000        460267941       
460328628      446484388        447242074        459585287        460362056     
  460419054        460476021        460532906        460591274        460647043
       460702616        460761216        460822166        460890643       
459974200        460032733        460090392        460149529        460209026   
    460267966        460328636      446484412        447242173        459585311
       460362072        460419070        460476039        460532922       
460591282        460647050        460702665        460761224        460822182   
    460890650        459974226        460032774        460090400       
460149545        460209067        460267982        460328651      446484537     
  447242801        459585345        460362080        460419088        460476047
       460532930        460591290        460647084        460702715       
460761232        460822190        460890668        459974242        460032782   
    460090418        460149560        460209075        460267990       
460328669      446484727        447242819        459585352        460362106     
  460419096        460476062        460532948        460591316        460647092
       460702723        460761257        460822232        460890676       
459974267        460032808        460090434        460149602        460209083   
    460268006        460328677      446484842        447242918        459585360
       460362122        460419104        460476070        460532963       
460591324        460647100        460702749        460761265        460822240   
    460890692        459974309        460032816        460090459       
460149628        460209091        460268014        460328693      446485336     
  447242934        459585378        460362130        460419112        460476088
       460532971        460591332        460647118        460702764       
460761273        460822257        460890700        459974325        460032824   
    460090475        460149636        460209109        460268030       
460328719      446485344        447242959        459585493        460362155     
  460419120        460476096        460532989        460591357        460647126
       460702814        460761281        460822265        460890726       
459974341        460032840        460090483        460149644        460209117   
    460268055        460328727      446485518        447243106        459585618
       460362163        460419138        460476112        460533029       
460591373        460647134        460702822        460761299        460822273   
    460890734        459974358        460032857        460090491       
460149669        460209141        460268063        460328735      446485542     
  447243171        459585659        460362171        460419146        460476120
       460533052        460591381        460647142        460702830       
460761307        460822281        460890742        459974390        460032873   
    460090509        460149677        460209158        460268089       
460328743      446486078        447243320        459585667        460362213     
  460419153        460476146        460533060        460591399        460647175
       460702848        460761356        460822299        460890775       
459974408        460032881        460090517        460149685        460209166   
    460268113        460328750      446486128        447243411        459585691
       460362239        460419161        460476179        460533094       
460591407        460647183        460702855        460761364        460822307   
    460890809        459974424        460032915        460090525       
460149750        460209182        460268121        460328768      446486375     
  447243544        459585709        460362247        460419179        460476187
       460533102        460591415        460647209        460702871       
460761380        460822315        460890825        459974432        460032923   
    460090541        460149768        460209190        460268147       
460328776      446486607        447243619        459585733        460362270     
  460419195        460476195        460533110        460591431        460647233
       460702889        460761406        460822331        460890833       
459974457        460032931        460090582        460149776        460209232   
    460268170        460328818      446486656        447243767        459585741
       460362288        460419203        460476203        460533144       
460591464        460647241        460702897        460761414        460822349   
    460890841        459974465        460032949        460090590       
460149792        460209265        460268196        460328826      446486821     
  447244054        459585790        460362320        460419237        460476229
       460533151        460591472        460647274        460702905       
460761455        460822364        460890858        459974473        460032956   
    460090608        460149800        460209273        460268212       
460328834      446486888        447244310        459585808        460362353     
  460419245        460476237        460533169        460591480        460647290
       460702939        460761471        460822372        460890866       
459974481        460032972        460090616        460149818        460209281   
    460268238        460328842      446486946        447244385        459585840
       460362361        460419252        460476252        460533177       
460591506        460647308        460702947        460761489        460822380   
    460890874        459974499        460032998        460090632       
460149826        460209299        460268246        460328909      446487472     
  447244526        459585899        460362379        460419260        460476278
       460533193        460591514        460647316        460702954       
460761497        460822398        460890882        459974515        460033004   
    460090640        460149834        460209307        460268261       
460328925      446487548        447244674        459585949        460362387     
  460419302        460476294        460533201        460591530        460647324
       460702970        460761505        460822406        460890908       
459974531        460033012        460090657        460149842        460209323   
    460268279        460328933      446487811        447245085        459585980
       460362403        460419336        460476302        460533219       
460591548        460647332        460702996        460761513        460822422   
    460890916        459974556        460033046        460090665       
460149859        460209331        460268295        460328941      446488066     
  447245176        459586111        460362429        460419369        460476310
       460533227        460591597        460647340        460703002       
460761521        460822430        460890932        459974564        460033079   
    460090681        460149867        460209356        460268337       
460328982      446488306        447245200        459586152        460362445     
  460419393        460476328        460533235        460591605        460647357
       460703010        460761554        460822455        460890940       
459974572        460033087        460090723        460149891        460209364   
    460268345        460329030      446489015        447245333        459586160
       460362452        460419401        460476336        460533243       
460591613        460647365        460703036        460761588        460822463   
    460890965        459974663        460033095        460090731       
460149909        460209380        460268386        460329055      446489031     
  447245556        459586178        460362460        460419419        460476351
       460533250        460591621        460647399        460703044       
460761596        460822471        460890981        459974689        460033103   
    460090749        460149917        460209398        460268394       
460329071      446489072        447245655        459586186        460362478     
  460419427        460476369        460533268        460591639        460647407
       460703051        460761604        460822489        460891005       
459974705        460033111        460090764        460149933        460209406   
    460268410        460329097      446489320        447245895        459586269
       460362486        460419435        460476377        460533276       
460591654        460647415        460703069        460761612        460822497   
    460891013        459974713        460033152        460090780       
460149966        460209422        460268428        460329139      446489502     
  447245929        459586368        460362502        460419468        460476385
       460533300        460591662        460647423        460703077       
460761620        460822505        460891021        459974721        460033160   
    460090798        460149974        460209455        460268451       
460329154      446489544        447246067        459586434        460362510     
  460419492        460476401        460533318        460591738        460647449
       460703093        460761646        460822513        460891039       
459974739        460033178        460090830        460149990        460209463   
    460268469        460329162      446489551        447246505        459586491
       460362551        460419500        460476419        460533326       
460591746        460647456        460703101        460761653        460822521   
    460891047        459974747        460033186        460090871       
460150006        460209471        460268477        460329188      446490013     
  447246588        459586582        460362577        460419518        460476435
       460533334        460591753        460647480        460703119       
460761679        460822539        460891054        459974770        460033194   
    460090905        460150014        460209513        460268485       
460329196      446490062        447246612        459586616        460362585     
  460419526        460476526        460533342        460591795        460647498
       460703127        460761687        460822547        460891062       
459974788        460033202        460090954        460150022        460209521   
    460268493        460329204      446490088        447246687        459586657
       460362601        460419534        460476534        460533359       
460591803        460647506        460703150        460761695        460822554   
    460891070        459974804        460033210        460090996       
460150048        460209547        460268527        460329212      446490328     
  447246927        459586673        460362619        460419542        460476542
       460533383        460591811        460647514        460703234       
460761703        460822562        460891088        459974820        460033228   
    460091010        460150063        460209604        460268568       
460329220      446490468        447246935        459586764        460362627     
  460419559        460476609        460533391        460591837        460647522
       460703242        460761729        460822570        460891096       
459974838        460033236        460091028        460150071        460209620   
    460268576        460329238      446490500        447247297        459586780
       460362635        460419583        460476625        460533433       
460591878        460647555        460703275        460761737        460822588   
    460891104        459974879        460033244        460091036       
460150097        460209661        460268584        460329253      446490682     
  447247362        459586798        460362643        460419617        460476633
       460533441        460591902        460647563        460703291       
460761745        460822604        460891112        459974887        460033251   
    460091069        460150105        460209711        460268600       
460329261      446490724        447247412        459586855        460362650     
  460419625        460476641        460533458        460591936        460647571
       460703317        460761786        460822612        460891138       
459974895        460033269        460091077        460150113        460209729   
    460268626        460329295      446490773        447247479        459586871
       460362692        460419641        460476658        460533466       
460591944        460647589        460703333        460761794        460822638   
    460891146        459974911        460033277        460091119       
460150139        460209737        460268675        460329303      446490831     
  447247693        459586988        460362700        460419658        460476674
       460533474        460591951        460647605        460703341       
460761828        460822646        460891161        459974929        460033301   
    460091150        460150147        460209745        460268725       
460329329      446491177        447247701        459586996        460362718     
  460419666        460476690        460533508        460591977        460647621
       460703366        460761836        460822653        460891179       
459974937        460033319        460091184        460150162        460209752   
    460268733        460329337      446491185        447247859        459587028
       460362726        460419674        460476708        460533532       
460592017        460647654        460703382        460761844        460822661   
    460891187        459974960        460033327        460091200       
460150196        460209760        460268741        460329345      446491656     
  447248063        459587036        460362759        460419708        460476716
       460533557        460592025        460647662        460703408       
460761851        460822703        460891195        459974978        460033350   
    460091259        460150204        460209778        460268782       
460329352      446491730        447248451        459587101        460362767     
  460419716        460476724        460533573        460592033        460647688
       460703440        460761869        460822711        460891203       
459975009        460033376        460091275        460150212        460209794   
    460268790        460329378   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446491763        447248519        459587119        460362775       
460419724        460476732        460533599        460592041        460647704   
    460703473        460761877        460822729        460891211       
459975017        460033392        460091283        460150220        460209810   
    460268808        460329386      446492100        447248733        459587168
       460362791        460419732        460476740        460533631       
460592066        460647712        460703515        460761885        460822737   
    460891229        459975041        460033400        460091317       
460150238        460209836        460268816        460329402      446492290     
  447248832        459587184        460362809        460419765        460476757
       460533656        460592082        460647738        460703549       
460761901        460822752        460891245        459975058        460033418   
    460091358        460150246        460209844        460268824       
460329428      446492498        447248899        459587283        460362817     
  460419799        460476765        460533664        460592108        460647746
       460703564        460761919        460822760        460891252       
459975074        460033434        460091374        460150253        460209851   
    460268840        460329451      446492860        447248907        459587333
       460362825        460419807        460476773        460533680       
460592132        460647753        460703580        460761927        460822786   
    460891260        459975108        460033442        460091390       
460150303        460209877        460268857        460329469      446492886     
  447249129        459587341        460362833        460419823        460476781
       460533706        460592140        460647779        460703598       
460761935        460822794        460891286        459975116        460033459   
    460091465        460150311        460209885        460268873       
460329477      446493041        447249517        459587390        460362841     
  460419856        460476799        460533714        460592181        460647787
       460703606        460761943        460822802        460891294       
459975124        460033467        460091531        460150337        460209893   
    460268899        460329501      446493173        447250028        459587416
       460362866        460419872        460476823        460533748       
460592223        460647811        460703614        460761984        460822810   
    460891302        459975132        460033491        460091556       
460150352        460209943        460268923        460329519      446493314     
  447250374        459587499        460362874        460419898        460476864
       460533763        460592249        460647829        460703648       
460761992        460822828        460891310        459975140        460033517   
    460091564        460150378        460209950        460268949       
460329527      446493413        447250390        459587507        460362890     
  460419906        460476872        460533771        460592256        460647837
       460703663        460762008        460822836        460891328       
459975157        460033525        460091606        460150386        460209968   
    460268964        460329543      446493538        447250424        459587515
       460362916        460419922        460476898        460533797       
460592264        460647845        460703671        460762024        460822844   
    460891336        459975173        460033566        460091614       
460150410        460209976        460268972        460329550      446493744     
  447250432        459587523        460362965        460419948        460476906
       460533821        460592272        460647852        460703705       
460762032        460822851        460891369        459975207        460033590   
    460091622        460150451        460209992        460268998       
460329576      446493793        447250598        459587556        460362973     
  460419955        460476922        460533839        460592280        460647860
       460703713        460762057        460822869        460891377       
459975231        460033616        460091630        460150493        460210024   
    460269012        460329584      446493801        447250663        459587598
       460363005        460419963        460476930        460533862       
460592306        460647910        460703721        460762065        460822885   
    460891385        459975249        460033624        460091663       
460150501        460210032        460269020        460329592      446494064     
  447250689        459587614        460363021        460419971        460476955
       460533870        460592322        460647928        460703739       
460762073        460822893        460891419        459975256        460033632   
    460091671        460150543        460210040        460269038       
460329600      446494361        447251125        459587663        460363054     
  460419997        460476971        460533912        460592348        460647936
       460703747        460762081        460822901        460891450       
459975264        460033640        460091689        460150626        460210073   
    460269079        460329618      446494379        447251216        459587689
       460363070        460420011        460476989        460533920       
460592363        460647944        460703754        460762099        460822919   
    460891468        459975272        460033657        460091721       
460150634        460210099        460269095        460329634      446494569     
  447251224        459587788        460363088        460420029        460477003
       460533946        460592371        460647951        460703762       
460762131        460822927        460891476        459975280        460033665   
    460091739        460150642        460210131        460269103       
460329667      446494627        447251232        459587804        460363096     
  460420037        460477029        460533953        460592397        460647993
       460703788        460762149        460822943        460891492       
459975298        460033707        460091747        460150667        460210156   
    460269145        460329683      446494650        447251240        459587952
       460363112        460420045        460477037        460533961       
460592405        460648009        460703812        460762156        460822950   
    460891500        459975314        460033723        460091762       
460150675        460210164        460269152        460329691      446494890     
  447251331        459587994        460363120        460420052        460477052
       460534027        460592421        460648058        460703846       
460762164        460822968        460891526        459975322        460033749   
    460091788        460150683        460210172        460269186       
460329709      446494999        447251539        459588042        460363138     
  460420086        460477060        460534043        460592447        460648066
       460703853        460762172        460822992        460891534       
459975348        460033756        460091796        460150733        460210180   
    460269194        460329717      446495079        447251620        459588067
       460363146        460420094        460477094        460534050       
460592454        460648090        460703861        460762180        460823107   
    460891542        459975363        460033764        460091804       
460150758        460210198        460269202        460329741      446495376     
  447251638        459588109        460363187        460420102        460477102
       460534068        460592462        460648108        460703887       
460762206        460823115        460891559        459975389        460033780   
    460091820        460150766        460210206        460269210       
460329790      446495434        447251760        459588141        460363203     
  460420110        460477169        460534092        460592470        460648116
       460703895        460762222        460823131        460891567       
459975413        460033798        460091861        460150774        460210214   
    460269228        460329808      446495764        447251935        459588166
       460363229        460420128        460477235        460534118       
460592488        460648124        460703937        460762263        460823149   
    460891575        459975439        460033806        460091887       
460150782        460210222        460269236        460329824      446496044     
  447251992        459588190        460363245        460420136        460477276
       460534134        460592496        460648132        460703960       
460762271        460823172        460891583        459975447        460033822   
    460091895        460150790        460210255        460269244       
460329832      446496085        447252016        459588208        460363260     
  460420144        460477284        460534142        460592504        460648157
       460703978        460762339        460823180        460891609       
459975454        460033848        460091929        460150832        460210263   
    460269269        460329840      446496135        447252362        459588232
       460363278        460420151        460477292        460534167       
460592520        460648165        460703986        460762347        460823198   
    460891617        459975462        460033863        460091945       
460150840        460210271        460269277        460329857      446496192     
  447252370        459588265        460363294        460420169        460477300
       460534183        460592553        460648173        460703994       
460762396        460823206        460891625        459975470        460033871   
    460091952        460150857        460210297        460269285       
460329865      446496283        447252826        459588299        460363310     
  460420177        460477318        460534233        460592595        460648181
       460704018        460762446        460823214        460891633       
459975496        460033889        460091960        460150865        460210305   
    460269293        460329873      446496358        447252834        459588323
       460363351        460420185        460477326        460534266       
460592603        460648199        460704059        460762479        460823263   
    460891666        459975512        460033897        460091994       
460150873        460210313        460269301        460329899      446496416     
  447253014        459588349        460363369        460420193        460477342
       460534274        460592637        460648207        460704067       
460762487        460823305        460891716        459975538        460033905   
    460092000        460150881        460210321        460269319       
460329907      446496796        447253246        459588356        460363377     
  460420201        460477375        460534308        460592686        460648215
       460704083        460762503        460823313        460891757       
459975546        460033913        460092018        460150956        460210339   
    460269327        460329949      446497018        447253469        459588372
       460363401        460420235        460477383        460534316       
460592728        460648223        460704091        460762552        460823321   
    460891765        459975561        460033921        460092034       
460150964        460210347        460269343        460329956      446497059     
  447253584        459588380        460363419        460420268        460477409
       460534324        460592736        460648231        460704125       
460762578        460823354        460891781        459975579        460033939   
    460092059        460150980        460210362        460269376       
460329972      446497083        447253683        459588406        460363435     
  460420276        460477425        460534332        460592744        460648249
       460704133        460762594        460823370        460891807       
459975603        460033947        460092067        460150998        460210370   
    460269384        460329980      446497273        447253782        459588455
       460363443        460420284        460477433        460534340       
460592751        460648264        460704141        460762610        460823453   
    460891815        459975645        460033954        460092083       
460151004        460210396        460269418        460330012      446497448     
  447253873        459588471        460363450        460420300        460477458
       460534357        460592769        460648272        460704158       
460762636        460823487        460891831        459975660        460033962   
    460092109        460151012        460210404        460269434       
460330020      446497505        447254061        459588521        460363476     
  460420326        460477482        460534381        460592785        460648280
       460704166        460762669        460823503        460891849       
459975678        460033988        460092117        460151020        460210412   
    460269442        460330038      446497869        447254111        459588562
       460363484        460420334        460477490        460534399       
460592793        460648298        460704190        460762677        460823537   
    460891856        459975702        460033996        460092125       
460151038        460210438        460269517        460330046      446497935     
  447254137        459588596        460363492        460420342        460477516
       460534407        460592801        460648306        460704232       
460762685        460823552        460891872        459975728        460034028   
    460092141        460151046        460210446        460269533       
460330061      446497976        447254202        459588653        460363518     
  460420359        460477524        460534415        460592819        460648314
       460704265        460762719        460823560        460891914       
459975777        460034069        460092190        460151079        460210453   
    460269574        460330087      446498198        447254525        459588703
       460363534        460420409        460477540        460534464       
460592835        460648322        460704273        460762727        460823578   
    460891922        459975801        460034085        460092232       
460151087        460210461        460269582        460330103      446498560     
  447254616        459588711        460363567        460420417        460477557
       460534472        460592850        460648330        460704281       
460762750        460823586        460891930        459975819        460034168   
    460092240        460151129        460210529        460269657       
460330129      446498669        447254707        459588745        460363583     
  460420425        460477565        460534480        460592868        460648355
       460704299        460762776        460823610        460891948       
459975827        460034184        460092257        460151178        460210537   
    460269665        460330137      446498800        447254905        459588802
       460363591        460420433        460477607        460534506       
460592900        460648363        460704331        460762800        460823636   
    460891955        459975868        460034192        460092265       
460151186        460210545        460269681        460330152      446499121     
  447254939        459588844        460363609        460420441        460477623
       460534514        460592918        460648389        460704349       
460762818        460823651        460891989        459975892        460034200   
    460092315        460151202        460210552        460269715       
460330186      446499154        447254954        459588927        460363625     
  460420458        460477649        460534522        460592942        460648397
       460704356        460762826        460823685        460891997       
459975900        460034234        460092331        460151244        460210560   
    460269756        460330194      446499311        447255290        459589032
       460363633        460420466        460477656        460534530       
460592959        460648405        460704364        460762834        460823693   
    460892003        459975918        460034291        460092349       
460151251        460210578        460269764        460330202      446499329     
  447255472        459589057        460363641        460420474        460477664
       460534548        460592975        460648413        460704406       
460762883        460823727        460892011        459975934        460034309   
    460092356        460151269        460210594        460269798       
460330228      446499626        447255597        459589099        460363666     
  460420482        460477680        460534555        460592983        460648447
       460704422        460762891        460823735        460892029       
459975967        460034325        460092372        460151277        460210610   
    460269806        460330244      446499733        447255787        459589255
       460363708        460420490        460477698        460534571       
460593007        460648470        460704430        460762909        460823750   
    460892037        459975975        460034382        460092398       
460151285        460210636        460269830        460330251      446500233     
  447256074        459589271        460363716        460420532        460477714
       460534597        460593080        460648488        460704448       
460762917        460823776        460892045        459975991        460034390   
    460092422        460151301        460210644        460269855       
460330269      446500381        447256132        459589339        460363724     
  460420557        460477722        460534605        460593098        460648496
       460704471        460762925        460823818        460892052       
459976007        460034408        460092430        460151319        460210651   
    460269871        460330277      446500837        447256348        459589347
       460363732        460420565        460477755        460534639       
460593114        460648504        460704513        460762933        460823834   
    460892060        459976023        460034416        460092463       
460151335        460210669        460269905        460330285      446500860     
  447256538        459589453        460363740        460420573        460477771
       460534647        460593122        460648520        460704521       
460762941        460823859        460892078        459976031        460034424   
    460092489        460151376        460210677        460269921       
460330319      446500985        447256678        459589545        460363765     
  460420581        460477789        460534654        460593148        460648546
       460704604        460762966        460823875        460892086       
459976072        460034432        460092497        460151392        460210701   
    460269939        460330327      446501199        447257007        459589735
       460363799        460420649        460477797        460534662       
460593155        460648553        460704638        460763022        460823909   
    460892102        459976080        460034440        460092513       
460151418        460210719        460269947        460330392      446501405     
  447257080        459589818        460363807        460420656        460477847
       460534670        460593171        460648587        460704646       
460763030        460823925        460892110        459976098        460034457   
    460092521        460151442        460210727        460269954       
460330418      446501744        447257114        459589826        460363831     
  460420672        460477854        460534688        460593197        460648611
       460704661        460763048        460823933        460892128       
459976114        460034465        460092539        460151467        460210743   
    460269962        460330426      446501751        447257379        459589834
       460363849        460420698        460477888        460534704       
460593213        460648629        460704679        460763063        460823941   
    460892136        459976155        460034473        460092547       
460151509        460210750        460269970        460330434      446502221     
  447257387        459589883        460363880        460420722        460477896
       460534712        460593221        460648637        460704687       
460763071        460823958        460892144        459976197        460034499   
    460092570        460151533        460210768        460269988       
460330459      446502379        447257403        459589990        460363898     
  460420730        460477912        460534738        460593239        460648660
       460704695        460763105        460823966        460892151       
459976205        460034507        460092604        460151558        460210784   
    460269996        460330467      446502544        447257452        459590071
       460363906        460420748        460477920        460534761       
460593247        460648678        460704729        460763113        460823974   
    460892169        459976239        460034523        460092612       
460151582        460210800        460270002        460330475      446502676     
  447257528        459590113        460363930        460420763        460477938
       460534779        460593262        460648686        460704737       
460763121        460824022        460892185        459976288        460034549   
    460092653        460151590        460210826        460270010       
460330491      446502700        447257791        459590352        460363948     
  460420771        460477946        460534787        460593296        460648702
       460704745        460763154        460824030        460892193       
459976304        460034572        460092679        460151608        460210834   
    460270028        460330517      446502791        447257866        459590451
       460363955        460420789        460477953        460534795       
460593312        460648710        460704760        460763162        460824071   
    460892227        459976320        460034580        460092695       
460151624        460210842        460270036        460330541      446502973     
  447258112        459590469        460363963        460420839        460477961
       460534829        460593338        460648728        460704778       
460763170        460824089        460892235        459976338        460034598   
    460092729        460151657        460210859        460270044       
460330558      446504078        447258203        459590485        460363971     
  460420854        460477979        460534837        460593346        460648736
       460704786        460763196        460824121        460892243       
459976353        460034614        460092737        460151681        460210867   
    460270069        460330566      446504177        447258245        459590519
       460363989        460420862        460477995        460534845       
460593353        460648751        460704802        460763204        460824154   
    460892250        459976387        460034622        460092745       
460151723        460210875        460270077        460330574      446504409     
  447258658        459590576        460364011        460420870        460478001
       460534860        460593361        460648769        460704810       
460763220        460824196        460892268        459976403        460034663   
    460092752        460151731        460210883        460270093       
460330582      446504656        447258666        459590584        460364029     
  460420896        460478027        460534894        460593379        460648777
       460704828        460763238        460824253        460892276       
459976411        460034671        460092760        460151772        460210891   
    460270101        460330590   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446504771        447258708        459590683        460364045       
460420912        460478043        460534902        460593387        460648785   
    460704836        460763246        460824261        460892284       
459976429        460034689        460092786        460151822        460210917   
    460270127        460330608      446505109        447258716        459590691
       460364052        460420946        460478050        460534928       
460593395        460648793        460704869        460763253        460824337   
    460892292        459976445        460034705        460092794       
460151848        460210933        460270143        460330616      446505117     
  447258799        459590725        460364078        460420953        460478068
       460534936        460593411        460648819        460704877       
460763287        460824345        460892300        459976452        460034721   
    460092802        460151863        460210941        460270150       
460330624      446505935        447258989        459590824        460364086     
  460420961        460478076        460534944        460593429        460648827
       460704885        460763295        460824360        460892318       
459976486        460034739        460092810        460151889        460210958   
    460270184        460330632      446506438        447259045        459590865
       460364094        460420979        460478084        460534951       
460593445        460648835        460704893        460763329        460824386   
    460892326        459976494        460034754        460092828       
460151897        460210966        460270192        460330640      446506453     
  447259086        459590923        460364102        460420995        460478100
       460534977        460593478        460648843        460704901       
460763337        460824394        460892342        459976502        460034788   
    460092836        460151921        460210982        460270200       
460330657      446506511        447259201        459590949        460364128     
  460421001        460478142        460534985        460593486        460648850
       460704927        460763386        460824444        460892359       
459976536        460034796        460092869        460151939        460211006   
    460270226        460330665      446506602        447259334        459590956
       460364144        460421027        460478217        460534993       
460593502        460648868        460704950        460763402        460824451   
    460892367        459976544        460034812        460092919       
460151962        460211014        460270242        460330673      446506644     
  447259664        459591020        460364177        460421043        460478225
       460535008        460593510        460648876        460704984       
460763410        460824519        460892433        459976585        460034820   
    460092950        460151970        460211022        460270259       
460330681      446506701        447259763        459591038        460364185     
  460421076        460478233        460535032        460593528        460648884
       460705007        460763428        460824600        460892441       
459976593        460034853        460092968        460151996        460211030   
    460270275        460330715      446507154        447259771        459591186
       460364193        460421092        460478266        460535040       
460593536        460648918        460705015        460763436        460824618   
    460892516        459976619        460034887        460092976       
460152002        460211055        460270317        460330723      446507402     
  447260068        459591269        460364201        460421100        460478274
       460535057        460593551        460648926        460705023       
460763444        460824626        460892672        459976627        460034911   
    460093024        460152028        460211063        460270366       
460330764      446507493        447260217        459591319        460364219     
  460421118        460478308        460535065        460593585        460648934
       460705031        460763451        460824659        460892722       
459976635        460034937        460093065        460152036        460211097   
    460270382        460330780      446507519        447260415        459591509
       460364227        460421126        460478316        460535081       
460593593        460648959        460705056        460763469        460824667   
    460892730        459976668        460034952        460093081       
460152044        460211105        460270390        460330798      446507584     
  447260522        459591525        460364243        460421134        460478332
       460535099        460593627        460648967        460705064       
460763477        460824675        460892748        459976692        460034960   
    460093099        460152051        460211113        460270408       
460330806      446507675        447260597        459591541        460364250     
  460421142        460478340        460535107        460593650        460648983
       460705080        460763485        460824683        460892763       
459976700        460034986        460093107        460152069        460211121   
    460270416        460330822      446507873        447260985        459591590
       460364284        460421159        460478357        460535115       
460593668        460648991        460705122        460763501        460824691   
    460892771        459976734        460034994        460093149       
460152077        460211147        460270424        460330848      446507972     
  447261181        459591657        460364292        460421167        460478381
       460535123        460593676        460649007        460705163       
460763519        460824709        460892789        459976742        460035009   
    460093164        460152085        460211170        460270432       
460330855      446507998        447261413        459591699        460364300     
  460421175        460478399        460535131        460593726        460649015
       460705171        460763527        460824725        460892805       
459976767        460035033        460093172        460152101        460211188   
    460270507        460330889      446508012        447261454        459591707
       460364318        460421183        460478407        460535149       
460593742        460649023        460705189        460763535        460824741   
    460892813        459976775        460035041        460093198       
460152119        460211196        460270515        460330897      446508095     
  447261629        459591731        460364326        460421191        460478415
       460535164        460593759        460649031        460705254       
460763550        460824758        460892821        459976791        460035058   
    460093206        460152127        460211212        460270531       
460330913      446508350        447261678        459591764        460364359     
  460421209        460478423        460535172        460593775        460649049
       460705262        460763600        460824766        460892854       
459976817        460035116        460093214        460152143        460211220   
    460270598        460330921      446508400        447261736        459591772
       460364375        460421217        460478431        460535214       
460593783        460649072        460705270        460763634        460824774   
    460892862        459976841        460035124        460093248       
460152176        460211238        460270606        460330939      446508590     
  447261892        459591814        460364383        460421258        460478449
       460535248        460593833        460649080        460705288       
460763642        460824782        460892870        459976858        460035157   
    460093263        460152184        460211246        460270614       
460330947      446508640        447261918        459591921        460364391     
  460421290        460478456        460535255        460593858        460649098
       460705296        460763659        460824808        460892896       
459976866        460035165        460093271        460152192        460211261   
    460270622        460330962      446508780        447261934        459591954
       460364417        460421308        460478464        460535263       
460593866        460649106        460705320        460763675        460824824   
    460892904        459976874        460035173        460093289       
460152200        460211279        460270630        460330970      446508939     
  447261991        459591962        460364425        460421332        460478480
       460535271        460593874        460649114        460705338       
460763683        460824840        460892946        459976882        460035207   
    460093305        460152259        460211287        460270648       
460330988      446508947        447262072        459591988        460364441     
  460421340        460478555        460535289        460593882        460649122
       460705346        460763691        460824873        460892961       
459976890        460035215        460093321        460152267        460211303   
    460270655        460330996      446509069        447262346        459592069
       460364474        460421357        460478563        460535297       
460593908        460649130        460705353        460763709        460824881   
    460892995        459976932        460035223        460093362       
460152283        460211329        460270663        460331002      446509556     
  447262619        459592135        460364482        460421399        460478571
       460535339        460593924        460649148        460705361       
460763717        460824899        460893001        459976940        460035231   
    460093370        460152291        460211337        460270689       
460331028      446510117        447263146        459592218        460364524     
  460421415        460478589        460535347        460593957        460649155
       460705395        460763725        460824915        460893019       
459976957        460035272        460093420        460152309        460211345   
    460270713        460331044      446510240        447263237        459592234
       460364540        460421456        460478597        460535362       
460593999        460649171        460705429        460763733        460824923   
    460893027        459976965        460035280        460093438       
460152333        460211352        460270747        460331085      446510646     
  447263245        459592283        460364557        460421464        460478647
       460535438        460594005        460649197        460705452       
460763758        460824956        460893050        459976973        460035298   
    460093446        460152390        460211360        460270762       
460331093      446510786        447263336        459592333        460364565     
  460421472        460478670        460535453        460594013        460649205
       460705478        460763766        460824972        460893068       
459976981        460035322        460093461        460152424        460211378   
    460270770        460331119      446510810        447263625        459592341
       460364581        460421480        460478704        460535487       
460594039        460649213        460705494        460763832        460824980   
    460893092        459977005        460035330        460093495       
460152440        460211386        460270788        460331135      446511453     
  447263740        459592408        460364607        460421555        460478720
       460535495        460594054        460649221        460705510       
460763840        460825011        460893118        459977021        460035363   
    460093511        460152457        460211394        460270804       
460331143      446512014        447263765        459592507        460364615     
  460421571        460478753        460535503        460594088        460649239
       460705536        460763865        460825029        460893134       
459977054        460035371        460093594        460152465        460211410   
    460270812        460331150      446512345        447263823        459592515
       460364623        460421589        460478761        460535529       
460594096        460649247        460705544        460763907        460825037   
    460893159        459977062        460035389        460093610       
460152473        460211428        460270820        460331168      446512428     
  447264029        459592556        460364631        460421605        460478787
       460535537        460594104        460649254        460705569       
460763915        460825052        460893175        459977070        460035397   
    460093636        460152499        460211436        460270838       
460331192      446512444        447264078        459592580        460364656     
  460421613        460478811        460535545        460594153        460649262
       460705585        460763931        460825060        460893209       
459977096        460035405        460093669        460152523        460211444   
    460270846        460331200      446512824        447264110        459592614
       460364672        460421621        460478845        460535560       
460594187        460649270        460705601        460763949        460825078   
    460893217        459977112        460035413        460093677       
460152549        460211469        460270879        460331242      446512907     
  447264359        459592796        460364680        460421647        460478852
       460535586        460594195        460649288        460705643       
460763972        460825094        460893233        459977120        460035447   
    460093693        460152572        460211477        460270887       
460331259      446513079        447264383        459592838        460364698     
  460421670        460478860        460535628        460594211        460649296
       460705650        460763980        460825110        460893266       
459977138        460035454        460093727        460152580        460211485   
    460270895        460331283      446513152        447264508        459592861
       460364706        460421704        460478886        460535644       
460594237        460649304        460705668        460763998        460825144   
    460893282        459977161        460035470        460093750       
460152598        460211493        460270903        460331291      446513384     
  447264557        459592879        460364789        460421720        460478894
       460535750        460594252        460649312        460705684       
460764012        460825169        460893290        459977179        460035504   
    460093768        460152614        460211501        460270911       
460331317      446513392        447264698        459592960        460364797     
  460421746        460478910        460535776        460594286        460649338
       460705700        460764020        460825177        460893316       
459977187        460035520        460093776        460152648        460211519   
    460270929        460331333      446513418        447264896        459593018
       460364805        460421753        460478928        460535784       
460594294        460649346        460705718        460764061        460825185   
    460893324        459977195        460035538        460093784       
460152663        460211535        460270945        460331341      446513731     
  447264961        459593026        460364821        460421761        460478936
       460535792        460594310        460649353        460705726       
460764079        460825235        460893357        459977211        460035546   
    460093792        460152671        460211543        460270952       
460331366      446513871        447264995        459593034        460364854     
  460421779        460478951        460535800        460594336        460649361
       460705734        460764087        460825243        460893381       
459977245        460035553        460093818        460152697        460211626   
    460270960        460331374      446514689        447265091        459593091
       460364870        460421787        460478977        460535818       
460594344        460649379        460705783        460764095        460825268   
    460893431        459977286        460035561        460093826       
460152705        460211634        460270978        460331382      446514929     
  447265141        459593117        460364888        460421803        460478985
       460535826        460594351        460649387        460705791       
460764103        460825276        460893456        459977336        460035587   
    460093834        460152721        460211642        460271018       
460331390      446514952        447265216        459593224        460364904     
  460421829        460478993        460535842        460594377        460649395
       460705817        460764129        460825292        460893472       
459977351        460035595        460093867        460152739        460211667   
    460271042        460331416      446515041        447265356        459593307
       460364912        460421837        460479017        460535859       
460594385        460649403        460705825        460764137        460825300   
    460893498        459977369        460035611        460093883       
460152747        460211683        460271075        460331424      446515082     
  447265471        459593364        460364920        460421886        460479025
       460535875        460594419        460649411        460705841       
460764152        460825326        460893571        459977377        460035645   
    460093891        460152754        460211709        460271091       
460331457      446515199        447265505        459593398        460364938     
  460421902        460479058        460535883        460594484        460649429
       460705874        460764160        460825342        460893597       
459977385        460035652        460093909        460152770        460211733   
    460271117        460331465      446515645        447266032        459593430
       460364946        460421910        460479066        460535909       
460594492        460649437        460705924        460764178        460825375   
    460893621        459977427        460035678        460093917       
460152788        460211741        460271125        460331481      446515686     
  447266172        459593463        460364953        460421928        460479090
       460535933        460594518        460649445        460705940       
460764186        460825417        460893670        459977450        460035686   
    460093933        460152796        460211808        460271133       
460331499      446515702        447266263        459593471        460364961     
  460421944        460479116        460535941        460594534        460649452
       460705957        460764194        460825441        460893688       
459977468        460035694        460093941        460152804        460211816   
    460271158        460331507      446515876        447266321        459593505
       460364987        460421951        460479124        460535958       
460594591        460649460        460705965        460764202        460825458   
    460893696        459977484        460035710        460093974       
460152812        460211824        460271182        460331523      446515926     
  447266677        459593539        460365000        460421969        460479132
       460535974        460594617        460649478        460706005       
460764210        460825474        460893712        459977492        460035736   
    460094022        460152820        460211832        460271190       
460331549      446516296        447266685        459593604        460365018     
  460421977        460479215        460536022        460594625        460649486
       460706021        460764236        460825482        460893761       
459977518        460035744        460094030        460152838        460211840   
    460271208        460331556      446516437        447267196        459593620
       460365026        460421985        460479256        460536030       
460594666        460649502        460706054        460764244        460825532   
    460893803        459977526        460035751        460094048       
460152853        460211857        460271216        460331580      446516494     
  447267626        459593646        460365042        460421993        460479272
       460536063        460594682        460649510        460706062       
460764251        460825557        460893837        459977534        460035785   
    460094105        460152861        460211873        460271232       
460331598      446516882        447267667        459593653        460365067     
  460422009        460479280        460536113        460594690        460649536
       460706088        460764269        460825565        460893860       
459977542        460035793        460094121        460152895        460211899   
    460271281        460331614      446517013        447267683        459593679
       460365091        460422017        460479298        460536121       
460594708        460649544        460706104        460764285        460825599   
    460893894        459977559        460035801        460094147       
460152937        460211907        460271307        460331622      446517294     
  447267691        459593703        460365117        460422033        460479306
       460536139        460594757        460649551        460706112       
460764293        460825607        460893902        459977591        460035827   
    460094154        460153000        460211931        460271323       
460331630      446517336        447267949        459593786        460365158     
  460422041        460479314        460536147        460594773        460649569
       460706138        460764301        460825664        460893928       
459977609        460035835        460094162        460153026        460211949   
    460271331        460331648      446518177        447268129        459593828
       460365166        460422058        460479322        460536196       
460594781        460649585        460706146        460764319        460825748   
    460893936        459977617        460035843        460094188       
460153034        460211956        460271364        460331663      446518508     
  447269580        459593851        460365208        460422066        460479330
       460536204        460594799        460649593        460706153       
460764350        460825763        460893977        459977633        460035850   
    460094196        460153067        460211980        460271380       
460331671      446518557        447269697        459593869        460365232     
  460422074        460479371        460536212        460594807        460649601
       460706179        460764368        460825805        460894058       
459977641        460035868        460094204        460153109        460212004   
    460271398        460331689      446518680        447269812        459593877
       460365240        460422082        460479405        460536220       
460594823        460649619        460706211        460764384        460825821   
    460894066        459977658        460035900        460094220       
460153141        460212020        460271406        460331697      446518797     
  447269846        459593885        460365257        460422090        460479421
       460536253        460594831        460649627        460706252       
460764392        460825839        460894074        459977674        460035926   
    460094238        460153166        460212038        460271414       
460331713      446518896        447269994        459593927        460365273     
  460422108        460479439        460536287        460594849        460649635
       460706286        460764426        460825854        460894082       
459977682        460035934        460094253        460153174        460212046   
    460271430        460331721   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446518904        447270034        459593950        460365281       
460422116        460479454        460536303        460594856        460649643   
    460706294        460764483        460825862        460894090       
459977690        460035959        460094261        460153182        460212053   
    460271448        460331739      446518995        447270281        459593968
       460365299        460422132        460479470        460536311       
460594880        460649668        460706310        460764509        460825870   
    460894116        459977716        460035983        460094279       
460153190        460212061        460271455        460331747      446519555     
  447270372        459593992        460365307        460422157        460479538
       460536329        460594914        460649676        460706328       
460764566        460825896        460894124        459977724        460036015   
    460094287        460153208        460212095        460271471       
460331754      446519902        447270521        459594032        460365315     
  460422173        460479579        460536345        460594922        460649684
       460706344        460764582        460825904        460894132       
459977765        460036056        460094295        460153216        460212186   
    460271489        460331762      446520173        447270554        459594099
       460365331        460422207        460479595        460536352       
460594930        460649692        460706351        460764590        460825946   
    460894140        459977773        460036064        460094303       
460153240        460212194        460271505        460331788      446520264     
  447270638        459594255        460365364        460422215        460479603
       460536360        460594948        460649718        460706369       
460764632        460825953        460894157        459977781        460036072   
    460094329        460153257        460212202        460271513       
460331796      446520595        447270786        459594370        460365372     
  460422223        460479611        460536378        460594955        460649726
       460706377        460764640        460825961        460894181       
459977799        460036080        460094352        460153273        460212228   
    460271539        460331804      446520975        447271230        459594446
       460365380        460422249        460479645        460536402       
460594963        460649734        460706385        460764665        460826027   
    460894223        459977807        460036106        460094360       
460153281        460212236        460271547        460331820      446521023     
  447271313        459594495        460365406        460422256        460479652
       460536428        460594971        460649742        460706393       
460764673        460826043        460894231        459977815        460036114   
    460094386        460153299        460212269        460271596       
460331838      446521189        447271453        459594537        460365422     
  460422264        460479660        460536436        460594997        460649767
       460706401        460764681        460826068        460894256       
459977823        460036130        460094394        460153307        460212277   
    460271604        460331853      446521296        447271479        459594552
       460365430        460422272        460479678        460536444       
460595002        460649791        460706427        460764707        460826142   
    460894264        459977831        460036148        460094410       
460153331        460212301        460271612        460331861      446521338     
  447271651        459594586        460365448        460422280        460479686
       460536469        460595028        460649809        460706435       
460764723        460826159        460894280        459977849        460036155   
    460094428        460153356        460212319        460271620       
460331879      446521395        447272006        459594610        460365471     
  460422298        460479694        460536477        460595036        460649817
       460706450        460764764        460826167        460894298       
459977856        460036171        460094436        460153364        460212376   
    460271679        460331895      446522070        447272097        459594743
       460365489        460422306        460479736        460536485       
460595077        460649825        460706476        460764772        460826175   
    460894363        459977864        460036189        460094444       
460153380        460212384        460271687        460331903      446522369     
  447272261        459594776        460365521        460422314        460479744
       460536519        460595085        460649833        460706484       
460764780        460826183        460894389        459977872        460036197   
    460094451        460153398        460212400        460271695       
460331911      446522385        447272337        459594792        460365539     
  460422322        460479777        460536527        460595119        460649841
       460706500        460764798        460826217        460894397       
459977922        460036205        460094469        460153414        460212418   
    460271737        460331945      446522500        447272485        459594834
       460365547        460422330        460479785        460536584       
460595143        460649858        460706518        460764814        460826233   
    460894454        459977930        460036213        460094485       
460153430        460212426        460271745        460331952      446522591     
  447272816        459594859        460365570        460422348        460479801
       460536592        460595150        460649866        460706526       
460764830        460826274        460894462        459977948        460036247   
    460094493        460153448        460212434        460271752       
460331960      446523227        447272857        459594909        460365588     
  460422355        460479819        460536618        460595168        460649874
       460706534        460764848        460826290        460894470       
459977971        460036262        460094501        460153455        460212467   
    460271760        460332000      446523433        447272964        459594925
       460365612        460422363        460479827        460536626       
460595176        460649882        460706542        460764871        460826365   
    460894496        459977989        460036270        460094550       
460153463        460212475        460271778        460332018      446523474     
  447273475        459594958        460365620        460422371        460479835
       460536642        460595184        460649908        460706567       
460764913        460826373        460894504        459977997        460036288   
    460094584        460153471        460212483        460271794       
460332034      446523664        447273533        459594966        460365638     
  460422389        460479843        460536683        460595192        460649916
       460706575        460764962        460826407        460894512       
459978003        460036304        460094618        460153489        460212525   
    460271810        460332042      446523805        447273756        459595054
       460365653        460422397        460479850        460536691       
460595226        460649940        460706583        460764970        460826415   
    460894520        459978011        460036320        460094626       
460153547        460212541        460271851        460332059      446524076     
  447274002        459595070        460365661        460422405        460479868
       460536709        460595234        460649957        460706591       
460764988        460826472        460894538        459978037        460036338   
    460094634        460153554        460212558        460271877       
460332067      446524217        447274051        459595088        460365687     
  460422413        460479876        460536717        460595275        460649965
       460706609        460765001        460826480        460894546       
459978045        460036346        460094642        460153570        460212574   
    460271901        460332075      446524423        447274218        459595104
       460365695        460422421        460479884        460536733       
460595291        460649973        460706617        460765050        460826506   
    460894629        459978144        460036353        460094659       
460153588        460212590        460271919        460332091      446524555     
  447274374        459595112        460365703        460422439        460479918
       460536758        460595309        460650062        460706633       
460765084        460826522        460894645        459978185        460036361   
    460094667        460153596        460212608        460271927       
460332109      446524597        447274416        459595187        460365711     
  460422454        460479926        460536766        460595317        460650096
       460706641        460765092        460826530        460894694       
459978201        460036379        460094675        460153620        460212616   
    460271935        460332117      446524647        447274622        459595229
       460365745        460422462        460479934        460536774       
460595366        460650120        460706658        460765118        460826563   
    460894710        459978219        460036387        460094691       
460153695        460212632        460271950        460332125      446524696     
  447274648        459595286        460365810        460422470        460479967
       460536782        460595374        460650161        460706666       
460765126        460826571        460894736        459978227        460036395   
    460094717        460153737        460212665        460271992       
460332133      446524829        447274960        459595302        460365828     
  460422488        460479983        460536790        460595382        460650179
       460706674        460765142        460826589        460894751       
459978243        460036403        460094725        460153794        460212699   
    460272016        460332141      446525016        447275090        459595310
       460365851        460422504        460480007        460536816       
460595408        460650211        460706682        460765167        460826597   
    460894769        459978268        460036460        460094741       
460153836        460212715        460272032        460332158      446525131     
  447275157        459595427        460365869        460422512        460480015
       460536824        460595416        460650237        460706690       
460765175        460826613        460894777        459978284        460036486   
    460094758        460153851        460212772        460272065       
460332166      446525453        447275256        459595492        460365877     
  460422520        460480056        460536840        460595424        460650245
       460706708        460765191        460826621        460894819       
459978292        460036502        460094766        460153877        460212780   
    460272073        460332174      446525461        447275363        459595526
       460365893        460422553        460480064        460536857       
460595440        460650252        460706716        460765241        460826647   
    460894827        459978318        460036510        460094790       
460153893        460212798        460272115        460332182      446525586     
  447275389        459595625        460365901        460422561        460480072
       460536865        460595457        460650260        460706724       
460765316        460826670        460894868        459978334        460036528   
    460094816        460153901        460212806        460272156       
460332190      446526063        447275512        459595682        460365919     
  460422587        460480080        460536873        460595465        460650278
       460706740        460765332        460826688        460894876       
459978342        460036536        460094873        460153919        460212814   
    460272164        460332208      446526436        447275736        459595880
       460365935        460422595        460480098        460536899       
460595473        460650286        460706765        460765365        460826712   
    460894900        459978391        460036551        460094907       
460153935        460212822        460272172        460332216      446526592     
  447275835        459595914        460365943        460422603        460480114
       460536915        460595481        460650302        460706781       
460765381        460826738        460894918        459978409        460036569   
    460094915        460153943        460212830        460272180       
460332232      446526626        447275892        459595948        460365950     
  460422611        460480122        460536923        460595507        460650310
       460706807        460765456        460826746        460894926       
459978425        460036577        460094923        460153950        460212848   
    460272198        460332240      446526907        447275967        459595955
       460366008        460422629        460480130        460536931       
460595523        460650336        460706872        460765464        460826753   
    460894959        459978433        460036619        460094931       
460153984        460212863        460272206        460332257      446527038     
  447276171        459595963        460366024        460422637        460480148
       460536949        460595531        460650385        460706906       
460765498        460826779        460894975        459978441        460036627   
    460094949        460154008        460212871        460272214       
460332273      446527277        447276197        459596037        460366032     
  460422645        460480155        460536964        460595549        460650393
       460706914        460765506        460826787        460895022       
459978482        460036643        460094964        460154016        460212889   
    460272230        460332281      446527319        447276338        459596052
       460366040        460422660        460480163        460536980       
460595556        460650401        460706930        460765514        460826795   
    460895030        459978516        460036692        460094980       
460154024        460212905        460272248        460332299      446527533     
  447276387        459596086        460366057        460422678        460480171
       460536998        460595580        460650427        460706948       
460765548        460826803        460895055        459978557        460036726   
    460095003        460154032        460212913        460272263       
460332307      446527608        447276429        459596219        460366073     
  460422694        460480197        460537004        460595606        460650435
       460706971        460765555        460826845        460895063       
459978573        460036734        460095029        460154040        460212921   
    460272271        460332315      446527657        447276452        459596235
       460366081        460422710        460480205        460537012       
460595614        460650450        460706989        460765563        460826860   
    460895089        459978581        460036742        460095037       
460154065        460212939        460272289        460332349      446528044     
  447276460        459596276        460366107        460422728        460480213
       460537038        460595630        460650484        460706997       
460765589        460826878        460895121        459978607        460036759   
    460095045        460154073        460212947        460272297       
460332356      446528390        447276593        459596300        460366149     
  460422736        460480221        460537046        460595655        460650492
       460707011        460765613        460826886        460895139       
459978615        460036767        460095052        460154081        460212954   
    460272321        460332364      446528408        447276627        459596367
       460366164        460422744        460480262        460537061       
460595663        460650518        460707060        460765621        460826910   
    460895154        459978623        460036775        460095060       
460154123        460212962        460272347        460332380      446528424     
  447276726        459596409        460366180        460422751        460480270
       460537079        460595671        460650526        460707078       
460765662        460826936        460895170        459978664        460036809   
    460095102        460154149        460212988        460272362       
460332398      446528986        447276973        459596433        460366198     
  460422769        460480288        460537087        460595689        460650559
       460707086        460765746        460826944        460895188       
459978672        460036825        460095128        460154156        460213002   
    460272370        460332406      446529307        447277401        459596441
       460366206        460422777        460480296        460537095       
460595705        460650575        460707094        460765787        460826993   
    460895212        459978680        460036833        460095201       
460154172        460213036        460272388        460332414      446529463     
  447277690        459596524        460366248        460422785        460480304
       460537103        460595721        460650591        460707110       
460765803        460827025        460895246        459978698        460036841   
    460095219        460154180        460213044        460272396       
460332422      446529497        447277732        459596540        460366255     
  460422793        460480353        460537111        460595747        460650633
       460707128        460765829        460827033        460895261       
459978722        460036874        460095227        460154198        460213051   
    460272446        460332430      446529554        447277880        459596607
       460366263        460422819        460480379        460537129       
460595754        460650641        460707144        460765852        460827041   
    460895279        459978748        460036882        460095250       
460154214        460213077        460272453        460332448      446529687     
  447277963        459596649        460366271        460422827        460480395
       460537145        460595762        460650682        460707151       
460765878        460827066        460895287        459978755        460036890   
    460095276        460154248        460213101        460272487       
460332455      446529828        447278003        459596656        460366289     
  460422835        460480411        460537152        460595804        460650716
       460707201        460765910        460827074        460895295       
459978763        460036908        460095284        460154255        460213119   
    460272495        460332463      446529869        447278268        459596680
       460366305        460422843        460480429        460537186       
460595812        460650740        460707219        460765936        460827090   
    460895352        459978789        460036932        460095318       
460154297        460213168        460272503        460332471      446530065     
  447278524        459596797        460366313        460422868        460480437
       460537194        460595820        460650757        460707227       
460765944        460827108        460895402        459978805        460036957   
    460095326        460154305        460213192        460272537       
460332489      446530438        447278607        459596847        460366339     
  460422876        460480445        460537210        460595838        460650765
       460707235        460766009        460827116        460895410       
459978813        460036981        460095342        460154313        460213200   
    460272552        460332497      446530461        447278656        459596854
       460366347        460422892        460480452        460537236       
460595853        460650781        460707250        460766017        460827124   
    460895444        459978839        460036999        460095375       
460154321        460213218        460272560        460332505      446530503     
  447278714        459596862        460366354        460422900        460480460
       460537251        460595861        460650799        460707318       
460766033        460827140        460895485        459978854        460037013   
    460095425        460154339        460213234        460272578       
460332547      446530545        447278920        459596888        460366362     
  460422942        460480478        460537319        460595879        460650807
       460707326        460766058        460827157        460895501       
459978862        460037021        460095433        460154354        460213242   
    460272594        460332588      446530859        447279134        459596920
       460366388        460422959        460480486        460537327       
460595895        460650831        460707342        460766066        460827173   
    460895543        459978870        460037054        460095441       
460154362        460213259        460272602        460332653      446530933     
  447279159        459596938        460366412        460422967        460480494
       460537335        460595903        460650849        460707375       
460766132        460827181        460895568        459978946        460037062   
    460095466        460154370        460213267        460272685       
460332687      446530974        447279555        459597001        460366420     
  460422975        460480502        460537343        460595911        460650872
       460707383        460766199        460827199        460895584       
459978953        460037070        460095474        460154388        460213275   
    460272693        460332703      446531121        447279670        459597050
       460366453        460422983        460480544        460537376       
460595929        460650880        460707409        460766215        460827207   
    460895600        459978961        460037088        460095532       
460154396        460213309        460272727        460332711      446531154     
  447279761        459597142        460366461        460422991        460480551
       460537400        460595945        460650914        460707433       
460766231        460827215        460895618        459979001        460037120   
    460095565        460154412        460213317        460272743       
460332737      446531170        447279779        459597183        460366503     
  460423007        460480569        460537426        460595952        460650948
       460707482        460766272        460827231        460895626       
459979035        460037138        460095599        460154420        460213341   
    460272784        460332745      446531295        447280082        459597209
       460366545        460423015        460480593        460537491       
460595960        460650963        460707490        460766280        460827264   
    460895634        459979043        460037153        460095615       
460154438        460213358        460272800        460332752      446531501     
  447280090        459597225        460366586        460423023        460480627
       460537517        460595978        460650971        460707508       
460766355        460827272        460895659        459979050        460037161   
    460095649        460154453        460213374        460272818       
460332778      446531543        447280363        459597266        460366594     
  460423031        460480635        460537533        460595986        460650989
       460707516        460766413        460827298        460895667       
459979076        460037179        460095656        460154461        460213382   
    460272826        460332802   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446531659        447280652        459597324        460366602       
460423049        460480650        460537566        460596026        460650997   
    460707532        460766421        460827306        460895675       
459979092        460037187        460095664        460154479        460213390   
    460272842        460332810      446531675        447280801        459597431
       460366610        460423056        460480668        460537574       
460596042        460651003        460707557        460766447        460827314   
    460895709        459979100        460037195        460095672       
460154495        460213408        460272859        460332851      446531857     
  447281437        459597456        460366628        460423064        460480676
       460537582        460596059        460651011        460707565       
460766462        460827348        460895782        459979126        460037211   
    460095698        460154503        460213440        460272875       
460332869      446531931        447281882        459597464        460366636     
  460423072        460480692        460537590        460596067        460651029
       460707581        460766512        460827355        460895790       
459979134        460037229        460095722        460154511        460213457   
    460272883        460332877      446532095        447282070        459597498
       460366644        460423080        460480700        460537608       
460596091        460651037        460707607        460766538        460827363   
    460895808        459979183        460037260        460095730       
460154529        460213465        460272891        460332893      446532152     
  447282211        459597514        460366651        460423098        460480718
       460537616        460596125        460651045        460707615       
460766587        460827371        460895824        459979225        460037278   
    460095748        460154537        460213473        460272917       
460332935      446532343        447282484        459597555        460366669     
  460423106        460480759        460537632        460596133        460651052
       460707623        460766629        460827397        460895857       
459979241        460037294        460095755        460154552        460213531   
    460272925        460332950      446532392        447282922        459597563
       460366677        460423114        460480767        460537640       
460596141        460651128        460707664        460766637        460827405   
    460895865        459979258        460037302        460095805       
460154560        460213549        460272941        460332976      446532483     
  447282963        459597597        460366693        460423122        460480775
       460537707        460596166        460651151        460707680       
460766645        460827421        460895873        459979274        460037328   
    460095839        460154578        460213564        460272958       
460332992      446532871        447282997        459597639        460366701     
  460423130        460480783        460537731        460596174        460651185
       460707714        460766660        460827439        460895881       
459979290        460037344        460095847        460154586        460213572   
    460272966        460333008      446533309        447283185        459597647
       460366768        460423148        460480809        460537764       
460596182        460651201        460707748        460766678        460827447   
    460895899        459979308        460037351        460095896       
460154628        460213580        460272974        460333016      446533507     
  447283375        459597662        460366776        460423163        460480817
       460537822        460596190        460651227        460707755       
460766686        460827454        460895907        459979340        460037377   
    460095912        460154636        460213606        460272982       
460333032      446533713        447283383        459597670        460366792     
  460423221        460480833        460537848        460596208        460651243
       460707789        460766694        460827462        460895915       
459979357        460037427        460095920        460154644        460213622   
    460273006        460333057      446533937        447283656        459597720
       460366800        460423247        460480858        460537871       
460596216        460651250        460707813        460766702        460827488   
    460895923        459979365        460037468        460095987       
460154685        460213655        460273014        460333065      446534232     
  447283672        459597837        460366818        460423270        460480866
       460537905        460596224        460651268        460707821       
460766710        460827520        460895931        459979373        460037476   
    460096019        460154701        460213663        460273030       
460333073      446534265        447283870        459597928        460366826     
  460423312        460480908        460537913        460596232        460651284
       460707862        460766736        460827538        460895949       
459979399        460037484        460096027        460154719        460213671   
    460273048        460333081      446534364        447283904        459597951
       460366834        460423338        460480916        460537939       
460596257        460651292        460707870        460766744        460827553   
    460895956        459979407        460037518        460096035       
460154727        460213705        460273055        460333099      446534752     
  447283987        459597969        460366842        460423361        460480924
       460537962        460596273        460651300        460707896       
460766751        460827561        460895964        459979415        460037534   
    460096068        460154735        460213713        460273113       
460333107      446534976        447284084        459597977        460366867     
  460423379        460480940        460538051        460596281        460651318
       460707904        460766769        460827587        460895998       
459979449        460037542        460096126        460154768        460213739   
    460273121        460333123      446535072        447284134        459597985
       460366875        460423452        460480957        460538069       
460596299        460651367        460707912        460766827        460827595   
    460896053        459979456        460037559        460096159       
460154784        460213747        460273147        460333131      446535429     
  447284316        459597993        460366891        460423478        460480973
       460538077        460596307        460651417        460707920       
460766868        460827611        460896061        459979464        460037567   
    460096167        460154818        460213754        460273154       
460333149      446535445        447284910        459598041        460366909     
  460423486        460480981        460538143        460596315        460651425
       460707946        460766876        460827678        460896087       
459979472        460037583        460096175        460154826        460213762   
    460273162        460333164      446535502        447284936        459598066
       460366933        460423494        460481005        460538150       
460596349        460651433        460707979        460766884        460827694   
    460896103        459979498        460037591        460096183       
460154834        460213812        460273170        460333172      446535692     
  447285040        459598082        460366941        460423502        460481039
       460538168        460596364        460651441        460707987       
460766892        460827728        460896129        459979522        460037633   
    460096191        460154842        460213853        460273188       
460333180      446535866        447285214        459598140        460366966     
  460423544        460481047        460538184        460596372        460651458
       460708001        460766900        460827744        460896145       
459979530        460037641        460096209        460154859        460213861   
    460273246        460333198      446535999        447285248        459598173
       460366974        460423569        460481054        460538192       
460596414        460651466        460708019        460766918        460827751   
    460896186        459979548        460037666        460096217       
460154867        460213887        460273253        460333206      446536120     
  447285347        459598207        460366990        460423619        460481088
       460538200        460596422        460651474        460708027       
460766967        460827801        460896251        459979555        460037674   
    460096233        460154875        460213895        460273261       
460333214      446536336        447285396        459598249        460367006     
  460423668        460481120        460538218        460596430        460651482
       460708035        460767031        460827819        460896285       
459979563        460037690        460096266        460154883        460213911   
    460273279        460333222      446536377        447285404        459598280
       460367014        460423684        460481138        460538234       
460596448        460651490        460708043        460767049        460827827   
    460896293        459979589        460037708        460096316       
460154891        460213929        460273287        460333230      446536674     
  447285453        459598298        460367022        460423692        460481146
       460538242        460596455        460651508        460708050       
460767064        460827835        460896319        459979597        460037716   
    460096324        460154925        460213945        460273303       
460333248      446536898        447285644        459598314        460367030     
  460423700        460481187        460538275        460596489        460651516
       460708068        460767072        460827868        460896343       
459979605        460037740        460096332        460154933        460213978   
    460273311        460333255      446536914        447285669        459598397
       460367048        460423767        460481245        460538291       
460596497        460651532        460708076        460767148        460827876   
    460896368        459979613        460037757        460096340       
460154966        460213986        460273329        460333271      446536922     
  447285768        459598413        460367055        460423783        460481252
       460538309        460596505        460651540        460708134       
460767155        460827892        460896376        459979621        460037765   
    460096357        460154974        460213994        460273337       
460333289      446537052        447286030        459598439        460367063     
  460423809        460481286        460538325        460596513        460651573
       460708142        460767197        460827900        460896384       
459979639        460037773        460096365        460155005        460214026   
    460273352        460333305      446537185        447286113        459598447
       460367089        460423825        460481294        460538333       
460596521        460651631        460708167        460767221        460827926   
    460896392        459979654        460037781        460096373       
460155039        460214034        460273394        460333313      446537243     
  447286253        459598496        460367097        460423866        460481302
       460538341        460596547        460651656        460708175       
460767262        460827942        460896418        459979662        460037799   
    460096399        460155096        460214042        460273402       
460333339      446537458        447286261        459598504        460367113     
  460423882        460481369        460538358        460596554        460651698
       460708183        460767320        460827959        460896442       
459979696        460037831        460096407        460155104        460214075   
    460273428        460333347      446537664        447286428        459598512
       460367139        460423890        460481385        460538374       
460596588        460651730        460708191        460767346        460827975   
    460896459        459979712        460037864        460096423       
460155112        460214083        460273436        460333354      446537706     
  447286527        459598520        460367147        460423908        460481419
       460538408        460596596        460651748        460708209       
460767361        460827991        460896483        459979753        460037872   
    460096431        460155211        460214117        460273444       
460333362      446537748        447286592        459598579        460367154     
  460423924        460481443        460538416        460596612        460651771
       460708233        460767395        460828007        460896509       
459979795        460037898        460096449        460155260        460214133   
    460273451        460333370      446537755        447286725        459598587
       460367162        460423932        460481450        460538457       
460596620        460651797        460708266        460767460        460828023   
    460896517        459979803        460037914        460096498       
460155278        460214141        460273493        460333388      446537839     
  447286899        459598611        460367170        460423940        460481468
       460538473        460596638        460651839        460708324       
460767494        460828049        460896525        459979811        460037955   
    460096514        460155286        460214166        460273519       
460333412      446537847        447286931        459598629        460367188     
  460423957        460481492        460538499        460596646        460651896
       460708340        460767510        460828056        460896608       
459979829        460037971        460096563        460155310        460214182   
    460273535        460333446      446538043        447287046        459598637
       460367196        460423981        460481500        460538507       
460596653        460651912        460708365        460767544        460828080   
    460896640        459979837        460037989        460096589       
460155328        460214190        460273550        460333479      446538092     
  447287186        459598694        460367220        460424013        460481518
       460538515        460596661        460651920        460708381       
460767551        460828098        460896657        459979845        460037997   
    460096597        460155351        460214208        460273568       
460333487      446538506        447287525        459598728        460367246     
  460424039        460481575        460538523        460596679        460651938
       460708399        460767601        460828148        460896681       
459979852        460038011        460096621        460155369        460214216   
    460273576        460333503      446538613        447287822        459598769
       460367253        460424054        460481617        460538531       
460596695        460651987        460708423        460767627        460828163   
    460896731        459979878        460038029        460096639       
460155385        460214224        460273584        460333560      446538829     
  447287897        459598835        460367261        460424062        460481633
       460538549        460596703        460652027        460708449       
460767643        460828197        460896772        459979894        460038045   
    460096647        460155401        460214240        460273600       
460333578      446539066        447288093        459598843        460367279     
  460424104        460481674        460538556        460596711        460652050
       460708456        460767650        460828205        460896798       
459979910        460038052        460096696        460155419        460214257   
    460273618        460333586      446539124        447288101        459598850
       460367287        460424120        460481708        460538572       
460596729        460652068        460708464        460767676        460828221   
    460896822        459979951        460038060        460096712       
460155435        460214273        460273626        460333594      446539710     
  447288218        459598876        460367329        460424138        460481740
       460538606        460596737        460652076        460708472       
460767692        460828239        460896830        459979969        460038078   
    460096720        460155476        460214281        460273634       
460333628      446540015        447288473        459598900        460367360     
  460424153        460481799        460538614        460596745        460652092
       460708480        460767767        460828247        460896848       
459979977        460038086        460096746        460155492        460214299   
    460273667        460333644      446540064        447288556        459598918
       460367386        460424179        460481807        460538630       
460596760        460652118        460708498        460767775        460828254   
    460896889        459979993        460038094        460096753       
460155500        460214307        460273683        460333677      446540098     
  447288572        459598934        460367394        460424195        460481815
       460538671        460596786        460652142        460708506       
460767791        460828288        460896897        459980017        460038102   
    460096795        460155518        460214349        460273709       
460333693      446540130        447288622        459599007        460367402     
  460424203        460481823        460538689        460596802        460652159
       460708522        460767817        460828304        460896905       
459980025        460038128        460096803        460155559        460214398   
    460273725        460333701      446540403        447289125        459599031
       460367410        460424211        460481880        460538697       
460596810        460652175        460708548        460767833        460828312   
    460896921        459980058        460038169        460096829       
460155567        460214406        460273733        460333719      446540742     
  447289257        459599056        460367436        460424237        460481898
       460538721        460596828        460652191        460708555       
460767858        460828320        460896939        459980066        460038193   
    460096837        460155583        460214414        460273741       
460333727      446540759        447289349        459599080        460367469     
  460424278        460481914        460538747        460596836        460652209
       460708563        460767866        460828346        460896947       
459980132        460038219        460096886        460155617        460214455   
    460273766        460333735      446540809        447289620        459599098
       460367477        460424302        460481922        460538762       
460596844        460652217        460708571        460767874        460828353   
    460896962        459980140        460038268        460096894       
460155625        460214463        460273774        460333768      446541435     
  447289703        459599221        460367485        460424336        460481930
       460538788        460596869        460652225        460708597       
460767882        460828361        460896970        459980181        460038276   
    460096928        460155633        460214471        460273782       
460333776      446541708        447289737        459599262        460367501     
  460424344        460481948        460538812        460596877        460652258
       460708605        460767916        460828387        460896996       
459980199        460038284        460096936        460155658        460214489   
    460273790        460333784      446541823        447289810        459599304
       460367519        460424369        460481955        460538846       
460596893        460652290        460708621        460767924        460828395   
    460897010        459980215        460038292        460096944       
460155666        460214497        460273824        460333792      446541898     
  447289844        459599312        460367543        460424435        460481971
       460538853        460596927        460652308        460708639       
460767932        460828429        460897028        459980223        460038300   
    460096969        460155690        460214505        460273840       
460333800      446541948        447289992        459599338        460367550     
  460424450        460482011        460538861        460596935        460652324
       460708647        460768005        460828437        460897069       
459980264        460038326        460096985        460155716        460214521   
    460273881        460333818      446542201        447290057        459599361
       460367584        460424468        460482037        460538879       
460596950        460652373        460708670        460768013        460828445   
    460897077        459980272        460038334        460096993       
460155724        460214539        460273899        460333834      446542367     
  447290081        459599411        460367592        460424476        460482060
       460538887        460596976        460652407        460708696       
460768039        460828478        460897085        459980306        460038342   
    460097009        460155732        460214554        460273907       
460333842      446542565        447290404        459599445        460367600     
  460424518        460482078        460538895        460596992        460652415
       460708712        460768054        460828486        460897093       
459980322        460038359        460097025        460155740        460214562   
    460273915        460333883      446542599        447290511        459599536
       460367634        460424534        460482086        460538903       
460597008        460652431        460708738        460768062        460828494   
    460897101        459980330        460038375        460097058       
460155765        460214570        460273949        460333891      446542680     
  447290792        459599569        460367642        460424542        460482094
       460538911        460597016        460652449        460708753       
460768070        460828502        460897119        459980355        460038383   
    460097066        460155773        460214596        460273980       
460333909      446542870        447290875        459599585        460367683     
  460424567        460482102        460538945        460597032        460652480
       460708779        460768088        460828551        460897135       
459980363        460038391        460097082        460155781        460214604   
    460273998        460333974      446543027        447290917        459599676
       460367691        460424575        460482110        460538952       
460597057        460652506        460708795        460768138        460828619   
    460897218        459980389        460038409        460097132       
460155799        460214612        460274004        460333982      446543142     
  447290933        459599684        460367709        460424641        460482128
       460538960        460597073        460652522        460708803       
460768161        460828643        460897226        459980405        460038417   
    460097165        460155807        460214638        460274020       
460334014      446543175        447291071        459599809        460367758     
  460424674        460482144        460538978        460597081        460652555
       460708811        460768179        460828684        460897242       
459980421        460038425        460097199        460155849        460214646   
    460274038        460334048   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446543381        447291212        459599825        460367782       
460424682        460482151        460539000        460597107        460652563   
    460708837        460768195        460828700        460897275       
459980439        460038433        460097231        460155880        460214653   
    460274061        460334055      446543399        447291345        459599858
       460367790        460424690        460482185        460539026       
460597131        460652589        460708852        460768237        460828718   
    460897283        459980447        460038458        460097249       
460155898        460214661        460274079        460334063      446543662     
  447291394        459599866        460367808        460424708        460482193
       460539034        460597180        460652613        460708878       
460768286        460828726        460897317        459980462        460038490   
    460097272        460155906        460214679        460274087       
460334071      446543688        447291550        459599924        460367816     
  460424716        460482201        460539042        460597206        460652639
       460708894        460768294        460828734        460897325       
459980488        460038508        460097280        460155914        460214687   
    460274095        460334089      446543704        447291824        459599940
       460367840        460424757        460482227        460539059       
460597214        460652647        460708902        460768336        460828759   
    460897341        459980496        460038532        460097298       
460155930        460214729        460274103        460334113      446543811     
  447292095        459599957        460367881        460424781        460482235
       460539067        460597222        460652654        460708951       
460768351        460828767        460897358        459980520        460038540   
    460097314        460155948        460214737        460274111       
460334139      446543977        447292194        459599999        460367915     
  460424799        460482243        460539075        460597230        460652662
       460708969        460768369        460828809        460897382       
459980561        460038557        460097322        460155963        460214745   
    460274137        460334147      446544041        447292228        459600102
       460367923        460424831        460482268        460539083       
460597248        460652696        460708977        460768377        460828817   
    460897416        459980579        460038565        460097355       
460156045        460214752        460274145        460334154      446544066     
  447292376        459600151        460367931        460424856        460482300
       460539091        460597255        460652704        460708985       
460768401        460828825        460897432        459980603        460038599   
    460097363        460156094        460214760        460274152       
460334162      446544207        447292863        459600169        460367964     
  460424872        460482318        460539109        460597271        460652753
       460708993        460768450        460828833        460897440       
459980611        460038607        460097371        460156102        460214778   
    460274160        460334188      446544231        447293077        459600201
       460367972        460424906        460482326        460539117       
460597289        460652761        460709009        460768468        460828858   
    460897457        459980629        460038615        460097389       
460156128        460214786        460274186        460334212      446544355     
  447293143        459600268        460367980        460424914        460482375
       460539133        460597297        460652779        460709017       
460768484        460828874        460897473        459980637        460038631   
    460097405        460156136        460214810        460274194       
460334220      446544470        447293259        459600300        460368020     
  460424922        460482391        460539141        460597305        460652795
       460709041        460768492        460828890        460897481       
459980645        460038649        460097413        460156151        460214828   
    460274210        460334238      446544603        447293333        459600334
       460368038        460424930        460482409        460539158       
460597321        460652803        460709058        460768526        460828908   
    460897515        459980652        460038656        460097421       
460156177        460214844        460274251        460334261      446544637     
  447293382        459600367        460368046        460424971        460482417
       460539166        460597339        460652811        460709108       
460768567        460828965        460897523        459980728        460038664   
    460097454        460156185        460214877        460274269       
460334287      446544652        447293416        459600433        460368053     
  460425010        460482425        460539174        460597362        460652845
       460709116        460768583        460828973        460897531       
459980744        460038680        460097470        460156201        460214893   
    460274285        460334303      446544678        447293432        459600458
       460368061        460425028        460482441        460539190       
460597396        460652860        460709140        460768591        460829005   
    460897564        459980769        460038698        460097520       
460156219        460214919        460274293        460334311      446544801     
  447293648        459600474        460368079        460425036        460482458
       460539216        460597479        460652878        460709157       
460768609        460829021        460897580        459980785        460038706   
    460097538        460156235        460214927        460274301       
460334329      446544868        447293853        459600490        460368087     
  460425051        460482466        460539224        460597487        460652902
       460709165        460768617        460829054        460897606       
459980793        460038714        460097553        460156250        460214976   
    460274319        460334337      446545105        447293978        459600599
       460368095        460425077        460482482        460539232       
460597503        460652910        460709173        460768633        460829070   
    460897614        459980819        460038730        460097587       
460156300        460214984        460274327        460334352      446545469     
  447294133        459600656        460368103        460425085        460482490
       460539240        460597529        460652936        460709215       
460768641        460829088        460897622        459980835        460038748   
    460097603        460156318        460214992        460274335       
460334360      446545592        447294158        459600706        460368129     
  460425119        460482516        460539265        460597537        460652951
       460709223        460768666        460829104        460897648       
459980843        460038755        460097629        460156342        460215031   
    460274343        460334386      446545618        447294166        459600722
       460368178        460425150        460482540        460539273       
460597545        460652977        460709231        460768682        460829112   
    460897663        459980868        460038771        460097637       
460156359        460215049        460274350        460334394      446545717     
  447294232        459600730        460368186        460425184        460482557
       460539299        460597578        460652985        460709249       
460768708        460829120        460897671        459980884        460038797   
    460097645        460156383        460215064        460274368       
460334410      446545766        447294430        459600797        460368228     
  460425234        460482565        460539315        460597586        460652993
       460709256        460768716        460829138        460897697       
459980892        460038805        460097652        460156391        460215080   
    460274376        460334436      446545840        447294695        459600813
       460368244        460425267        460482581        460539323       
460597594        460653033        460709264        460768765        460829146   
    460897721        459980926        460038813        460097660       
460156425        460215098        460274384        460334444      446545899     
  447294802        459600870        460368251        460425283        460482615
       460539331        460597602        460653066        460709272       
460768773        460829153        460897754        459980934        460038821   
    460097678        460156441        460215106        460274392       
460334451      446545972        447294836        459600896        460368293     
  460425291        460482623        460539349        460597636        460653074
       460709280        460768781        460829161        460897762       
459980942        460038847        460097694        460156458        460215114   
    460274400        460334477      446546178        447294877        459601035
       460368301        460425317        460482656        460539356       
460597644        460653082        460709306        460768799        460829179   
    460897796        459980975        460038862        460097728       
460156466        460215122        460274418        460334485      446546442     
  447294943        459601043        460368350        460425333        460482664
       460539398        460597651        460653116        460709314       
460768823        460829187        460897804        459980983        460038870   
    460097736        460156490        460215155        460274426       
460334501      446546657        447295411        459601050        460368368     
  460425341        460482672        460539422        460597669        460653132
       460709322        460768831        460829195        460897846       
459980991        460038896        460097751        460156516        460215189   
    460274434        460334519      446546780        447295429        459601084
       460368392        460425366        460482698        460539448       
460597677        460653157        460709330        460768849        460829229   
    460897853        459981007        460038904        460097769       
460156524        460215213        460274442        460334527      446546822     
  447295452        459601118        460368418        460425382        460482706
       460539455        460597685        460653181        460709348       
460768864        460829252        460897879        459981023        460038912   
    460097793        460156565        460215221        460274459       
460334543      446546871        447295601        459601142        460368434     
  460425416        460482714        460539463        460597693        460653199
       460709355        460768872        460829286        460897887       
459981031        460038920        460097801        460156573        460215239   
    460274483        460334550      446547093        447295668        459601225
       460368467        460425457        460482748        460539497       
460597719        460653207        460709389        460768880        460829302   
    460897895        459981072        460038953        460097843       
460156607        460215247        460274509        460334576      446547168     
  447296385        459601274        460368475        460425465        460482763
       460539505        460597735        460653215        460709397       
460768906        460829310        460897911        459981080        460038961   
    460097850        460156615        460215254        460274541       
460334584      446547184        447296914        459601324        460368483     
  460425499        460482813        460539521        460597743        460653231
       460709413        460768914        460829344        460897952       
459981122        460038979        460097868        460156649        460215262   
    460274574        460334592      446547317        447296989        459601373
       460368509        460425507        460482821        460539539       
460597768        460653249        460709439        460768922        460829369   
    460897960        459981148        460038995        460097876       
460156664        460215270        460274608        460334626      446547333     
  447297052        459601399        460368525        460425515        460482839
       460539554        460597776        460653264        460709454       
460768930        460829377        460897978        459981155        460039027   
    460097884        460156672        460215288        460274616       
460334659      446547408        447297102        459601431        460368533     
  460425549        460482847        460539562        460597784        460653272
       460709488        460768955        460829427        460897994       
459981163        460039035        460097900        460156680        460215338   
    460274665        460334667      446547432        447297250        459601464
       460368574        460425556        460482854        460539588       
460597826        460653280        460709496        460768971        460829443   
    460898000        459981171        460039043        460097942       
460156706        460215379        460274681        460334683      446547705     
  447297441        459601480        460368590        460425598        460482888
       460539596        460597842        460653298        460709504       
460768989        460829450        460898018        459981197        460039068   
    460097959        460156714        460215387        460274699       
460334709      446547747        447297961        459601514        460368608     
  460425606        460482904        460539612        460597875        460653306
       460709561        460768997        460829492        460898026       
459981213        460039092        460097967        460156722        460215445   
    460274707        460334725      446547895        447298274        459601530
       460368624        460425614        460482912        460539620       
460597891        460653314        460709587        460769011        460829534   
    460898042        459981221        460039118        460097975       
460156748        460215478        460274723        460334733      446547960     
  447298803        459601589        460368632        460425648        460482953
       460539638        460597909        460653322        460709629       
460769037        460829542        460898059        459981247        460039134   
    460098015        460156763        460215502        460274731       
460334758      446548042        447298936        459601597        460368640     
  460425663        460482961        460539646        460597917        460653355
       460709637        460769060        460829567        460898067       
459981254        460039183        460098031        460156771        460215544   
    460274756        460334766      446548091        447298977        459601621
       460368665        460425689        460482995        460539653       
460597941        460653371        460709645        460769078        460829583   
    460898075        459981270        460039217        460098072       
460156797        460215569        460274764        460334774      446548950     
  447299405        459601720        460368673        460425705        460483001
       460539679        460597958        460653413        460709652       
460769086        460829617        460898083        459981288        460039233   
    460098098        460156805        460215585        460274780       
460334790      446549180        447299538        459601787        460368681     
  460425713        460483019        460539687        460597966        460653421
       460709660        460769094        460829625        460898091       
459981296        460039241        460098106        460156839        460215601   
    460274798        460334808      446549396        447300138        459601811
       460368715        460425739        460483027        460539695       
460597974        460653488        460709678        460769110        460829641   
    460898125        459981320        460039258        460098122       
460156854        460215627        460274806        460334816      446549495     
  447300542        459601894        460368723        460425762        460483035
       460539703        460597982        460653496        460709694       
460769136        460829666        460898133        459981338        460039266   
    460098148        460156870        460215635        460274814       
460334824      446549586        447300849        459601936        460368731     
  460425770        460483050        460539711        460597990        460653512
       460709702        460769151        460829682        460898158       
459981346        460039290        460098155        460156888        460215643   
    460274830        460334832      446549594        447300922        459602017
       460368749        460425788        460483084        460539729       
460598006        460653538        460709736        460769177        460829690   
    460898174        459981361        460039308        460098171       
460156896        460215650        460274863        460334840      446549602     
  447300963        459602025        460368756        460425796        460483092
       460539737        460598014        460653546        460709744       
460769185        460829732        460898190        459981379        460039316   
    460098197        460156904        460215684        460274871       
460334881      446549628        447301078        459602058        460368772     
  460425812        460483118        460539745        460598022        460653561
       460709785        460769193        460829740        460898208       
459981403        460039340        460098213        460156920        460215692   
    460274889        460334899      446549818        447301169        459602066
       460368780        460425820        460483126        460539752       
460598030        460653587        460709793        460769201        460829773   
    460898232        459981437        460039365        460098221       
460156946        460215700        460274897        460334915      446549826     
  447301235        459602116        460368798        460425838        460483142
       460539760        460598063        460653611        460709801       
460769250        460829781        460898240        459981460        460039407   
    460098262        460156953        460215726        460274921       
460334923      446549834        447301847        459602140        460368806     
  460425846        460483159        460539778        460598071        460653645
       460709835        460769318        460829799        460898265       
459981478        460039423        460098270        460156961        460215734   
    460274962        460334931      446550428        447301938        459602157
       460368814        460425861        460483167        460539794       
460598089        460653652        460709850        460769326        460829831   
    460898273        459981486        460039431        460098296       
460156979        460215759        460275001        460334949      446550436     
  447302381        459602207        460368822        460425879        460483175
       460539802        460598097        460653678        460709876       
460769334        460829849        460898299        459981502        460039449   
    460098320        460157035        460215767        460275019       
460334956      446550527        447302548        459602280        460368830     
  460425895        460483191        460539810        460598113        460653686
       460709884        460769417        460829872        460898323       
459981510        460039464        460098338        460157043        460215783   
    460275050        460334980      446550857        447302605        459602322
       460368848        460425945        460483209        460539828       
460598121        460653702        460709918        460769425        460829906   
    460898331        459981528        460039472        460098346       
460157076        460215791        460275076        460335003      446551111     
  447302670        459602371        460368855        460425952        460483225
       460539844        460598139        460653736        460709926       
460769441        460829914        460898349        459981536        460039480   
    460098361        460157084        460215809        460275084       
460335029      446551186        447302753        459602512        460368871     
  460425986        460483233        460539851        460598147        460653744
       460709934        460769482        460829955        460898364       
459981551        460039498        460098379        460157092        460215825   
    460275092        460335052      446551400        447303686        459602561
       460368889        460425994        460483241        460539869       
460598162        460653751        460709959        460769490        460829971   
    460898372        459981577        460039514        460098395       
460157118        460215841        460275142        460335060      446551657     
  447303751        459602637        460368905        460426000        460483258
       460539877        460598196        460653769        460709975       
460769508        460829997        460898398        459981593        460039522   
    460098429        460157126        460215874        460275175       
460335110      446551749        447303785        459602652        460368921     
  460426018        460483266        460539885        460598204        460653801
       460709991        460769565        460830029        460898430       
459981619        460039530        460098437        460157134        460215882   
    460275209        460335169      446551988        447303819        459602660
       460368939        460426042        460483274        460539893       
460598212        460653827        460710007        460769581        460830037   
    460898455        459981627        460039555        460098445       
460157142        460215890        460275217        460335185      446552135     
  447303959        459602801        460368954        460426067        460483282
       460539919        460598220        460653835        460710015       
460769599        460830045        460898489        459981635        460039571   
    460098452        460157159        460215908        460275233       
460335227      446552515        447304106        459602819        460368970     
  460426075        460483290        460539927        460598238        460653868
       460710023        460769631        460830052        460898505       
459981650        460039589        460098460        460157175        460215932   
    460275241        460335243      446552614        447304619        459602827
       460368988        460426083        460483365        460539935       
460598246        460653884        460710049        460769649        460830060   
    460898521        459981676        460039621        460098478       
460157183        460215940        460275282        460335250      446552903     
  447304866        459602835        460369028        460426091        460483373
       460539943        460598261        460653918        460710072       
460769656        460830086        460898570        459981684        460039639   
    460098494        460157209        460215957        460275316       
460335276      446552929        447305053        459602843        460369051     
  460426117        460483399        460539984        460598303        460653926
       460710080        460769698        460830094        460898646       
459981700        460039662        460098502        460157225        460215965   
    460275332        460335284   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446553224        447305087        459602868        460369077       
460426133        460483415        460539992        460598329        460653942   
    460710098        460769706        460830110        460898653       
459981718        460039670        460098510        460157241        460215981   
    460275340        460335292      446553505        447305202        459602991
       460369085        460426141        460483423        460540008       
460598337        460653959        460710106        460769722        460830136   
    460898661        459981726        460039688        460098528       
460157266        460215999        460275357        460335326      446553695     
  447305251        459603015        460369093        460426158        460483431
       460540016        460598345        460654007        460710114       
460769755        460830169        460898695        459981775        460039712   
    460098536        460157282        460216021        460275399       
460335334      446553778        447305616        459603023        460369101     
  460426174        460483449        460540024        460598352        460654023
       460710122        460769763        460830177        460898745       
459981791        460039753        460098544        460157290        460216039   
    460275407        460335359      446553786        447306002        459603031
       460369127        460426182        460483480        460540040       
460598360        460654031        460710130        460769805        460830193   
    460898752        459981841        460039761        460098551       
460157308        460216054        460275423        460335367      446553984     
  447306135        459603114        460369135        460426190        460483506
       460540073        460598378        460654049        460710163       
460769862        460830219        460898778        459981858        460039779   
    460098569        460157324        460216062        460275431       
460335375      446554321        447306341        459603122        460369150     
  460426224        460483522        460540107        460598386        460654056
       460710171        460769870        460830227        460898786       
459981866        460039787        460098577        460157332        460216070   
    460275449        460335383      446554354        447306705        459603163
       460369168        460426240        460483530        460540123       
460598394        460654064        460710205        460769896        460830268   
    460898794        459981874        460039803        460098585       
460157365        460216088        460275472        460335417      446554511     
  447306747        459603239        460369184        460426257        460483555
       460540131        460598402        460654080        460710213       
460769904        460830300        460898828        459981882        460039811   
    460098601        460157373        460216112        460275480       
460335425      446554529        447306812        459603247        460369200     
  460426299        460483563        460540149        460598410        460654098
       460710239        460769938        460830326        460898844       
459981908        460039829        460098635        460157407        460216120   
    460275514        460335466      446554636        447306853        459603254
       460369218        460426323        460483589        460540156       
460598428        460654106        460710247        460769946        460830334   
    460898851        459981940        460039837        460098650       
460157423        460216146        460275522        460335474      446554867     
  447306960        459603262        460369226        460426331        460483597
       460540172        460598436        460654155        460710254       
460769953        460830359        460898877        459981965        460039845   
    460098668        460157456        460216161        460275555       
460335508      446554917        447307018        459603338        460369234     
  460426356        460483621        460540180        460598444        460654163
       460710262        460769979        460830375        460898885       
459981973        460039852        460098676        460157472        460216179   
    460275589        460335516      446554958        447307109        459603452
       460369259        460426380        460483647        460540198       
460598451        460654197        460710288        460769987        460830391   
    460898919        459981999        460039902        460098692       
460157480        460216195        460275597        460335524      446555161     
  447307760        459603460        460369275        460426406        460483670
       460540206        460598477        460654205        460710304       
460769995        460830409        460898927        459982005        460039936   
    460098718        460157498        460216229        460275613       
460335557      446555302        447307802        459603528        460369283     
  460426448        460483688        460540214        460598485        460654239
       460710312        460770043        460830417        460899016       
459982013        460039951        460098742        460157514        460216260   
    460275621        460335573      446555468        447307992        459603569
       460369291        460426463        460483704        460540222       
460598493        460654247        460710338        460770076        460830425   
    460899032        459982021        460039977        460098767       
460157530        460216286        460275654        460335581      446555583     
  447308545        459603643        460369309        460426497        460483712
       460540230        460598501        460654254        460710361       
460770084        460830433        460899057        459982039        460039993   
    460098783        460157555        460216302        460275662       
460335599      446555674        447308586        459603668        460369317     
  460426539        460483720        460540263        460598519        460654262
       460710387        460770092        460830441        460899073       
459982054        460040009        460098809        460157563        460216310   
    460275688        460335615      446555765        447308677        459603692
       460369333        460426562        460483753        460540271       
460598527        460654270        460710403        460770118        460830458   
    460899081        459982062        460040017        460098833       
460157597        460216328        460275753        460335623      446555856     
  447309022        459603700        460369358        460426570        460483761
       460540289        460598535        460654296        460710437       
460770126        460830466        460899099        459982070        460040033   
    460098858        460157639        460216351        460275761       
460335631      446555963        447309030        459603734        460369366     
  460426612        460483787        460540297        460598543        460654312
       460710445        460770134        460830482        460899115       
459982096        460040058        460098866        460157647        460216369   
    460275787        460335649      446556516        447309063        459603742
       460369390        460426620        460483795        460540305       
460598550        460654320        460710478        460770142        460830516   
    460899131        459982104        460040066        460098916       
460157704        460216377        460275795        460335664      446556599     
  447309477        459603841        460369408        460426638        460483803
       460540321        460598576        460654338        460710510       
460770159        460830540        460899172        459982112        460040074   
    460098957        460157720        460216393        460275829       
460335672      446556979        447309642        459603874        460369416     
  460426661        460483829        460540339        460598584        460654346
       460710528        460770217        460830565        460899206       
459982138        460040082        460098965        460157753        460216401   
    460275837        460335698      446557001        447309915        459603882
       460369424        460426679        460483837        460540347       
460598600        460654361        460710536        460770225        460830573   
    460899248        459982146        460040090        460099005       
460157779        460216476        460275852        460335722      446557019     
  447310103        459603890        460369432        460426703        460483852
       460540370        460598618        460654379        460710551       
460770233        460830581        460899297        459982161        460040157   
    460099021        460157787        460216484        460275894       
460335730      446557043        447310194        459603908        460369440     
  460426711        460483860        460540388        460598626        460654395
       460710569        460770258        460830599        460899305       
459982187        460040165        460099039        460157811        460216492   
    460275902        460335763      446557076        447310749        459603916
       460369457        460426737        460483878        460540412       
460598659        460654403        460710577        460770274        460830615   
    460899313        459982195        460040223        460099054       
460157860        460216500        460275936        460335771      446557191     
  447310814        459603940        460369465        460426794        460483894
       460540420        460598667        460654411        460710585       
460770282        460830623        460899321        459982203        460040231   
    460099062        460157878        460216518        460275977       
460335789      446557399        447310954        459604005        460369473     
  460426802        460483902        460540438        460598675        460654429
       460710593        460770290        460830631        460899354       
459982211        460040256        460099070        460157902        460216559   
    460275993        460335797      446557423        447311028        459604161
       460369481        460426810        460483910        460540453       
460598683        460654445        460710627        460770308        460830649   
    460899370        459982237        460040272        460099088       
460157910        460216567        460276017        460335821      446557621     
  447311416        459604203        460369499        460426828        460483928
       460540479        460598709        460654452        460710650       
460770332        460830722        460899388        459982252        460040280   
    460099104        460157928        460216609        460276041       
460335847      446557787        447311713        459604229        460369531     
  460426836        460483936        460540487        460598741        460654478
       460710668        460770340        460830730        460899412       
459982260        460040298        460099112        460157936        460216617   
    460276058        460335854      446558090        447311762        459604260
       460369549        460426877        460483969        460540495       
460598758        460654502        460710684        460770373        460830755   
    460899420        459982286        460040306        460099120       
460157944        460216633        460276074        460335862      446558140     
  447311796        459604278        460369606        460426893        460483977
       460540511        460598766        460654528        460710734       
460770399        460830771        460899438        459982344        460040330   
    460099138        460157951        460216641        460276090       
460335888      446558611        447311887        459604294        460369614     
  460426901        460483985        460540529        460598782        460654536
       460710759        460770423        460830797        460899461       
459982351        460040348        460099146        460157969        460216658   
    460276132        460335896      446558819        447312042        459604302
       460369630        460426919        460483993        460540545       
460598790        460654585        460710817        460770431        460830805   
    460899487        459982377        460040355        460099153       
460157977        460216666        460276165        460335904      446559650     
  447312240        459604344        460369655        460426943        460484017
       460540552        460598808        460654619        460710825       
460770449        460830888        460899495        459982385        460040363   
    460099179        460157985        460216674        460276173       
460335920      446559775        447312612        459604385        460369705     
  460426968        460484025        460540560        460598816        460654668
       460710833        460770456        460830896        460899529       
459982419        460040397        460099187        460158009        460216690   
    460276199        460335938      446560161        447312679        459604419
       460369721        460426976        460484033        460540578       
460598824        460654692        460710882        460770530        460830920   
    460899552        459982427        460040413        460099195       
460158017        460216716        460276207        460335946      446560211     
  447312711        459604468        460369739        460427008        460484041
       460540586        460598832        460654700        460710908       
460770597        460830953        460899560        459982435        460040454   
    460099203        460158025        460216740        460276215       
460335979      446560625        447313107        459604500        460369770     
  460427016        460484058        460540594        460598857        460654718
       460710999        460770613        460830961        460899578       
459982443        460040470        460099237        460158041        460216757   
    460276249        460335987      446560757        447313115        459604559
       460369788        460427024        460484066        460540602       
460598873        460654734        460711039        460770639        460830979   
    460899586        459982468        460040546        460099245       
460158082        460216765        460276264        460336043      446561102     
  447313222        459604583        460369796        460427032        460484074
       460540610        460598881        460654742        460711047       
460770654        460830987        460899610        459982492        460040553   
    460099278        460158116        460216781        460276280       
460336084      446561540        447313362        459604609        460369812     
  460427057        460484108        460540628        460598899        460654759
       460711088        460770688        460830995        460899644       
459982518        460040561        460099286        460158157        460216823   
    460276298        460336100      446561607        447313396        459604625
       460369820        460427107        460484132        460540636       
460598907        460654767        460711112        460770696        460831001   
    460899651        459982526        460040595        460099302       
460158181        460216831        460276306        460336118      446561730     
  447313883        459604633        460369838        460427131        460484165
       460540644        460598915        460654775        460711120       
460770704        460831027        460899701        459982567        460040603   
    460099310        460158207        460216864        460276348       
460336126      446561938        447313891        459604682        460369846     
  460427149        460484173        460540651        460598923        460654783
       460711153        460770720        460831035        460899735       
459982617        460040611        460099344        460158215        460216872   
    460276355        460336142      446562191        447313925        459604690
       460369853        460427164        460484181        460540669       
460598931        460654809        460711195        460770738        460831043   
    460899750        459982625        460040637        460099351       
460158249        460216880        460276363        460336159      446562399     
  447313958        459604781        460369861        460427198        460484199
       460540677        460598949        460654817        460711203       
460770779        460831050        460899776        459982666        460040652   
    460099369        460158256        460216906        460276462       
460336167      446562423        447314006        459604831        460369887     
  460427214        460484207        460540685        460598956        460654825
       460711211        460770787        460831068        460899784       
459982682        460040694        460099377        460158264        460216955   
    460276470        460336175      446562563        447314071        459604856
       460369903        460427248        460484215        460540701       
460598972        460654833        460711237        460770803        460831084   
    460899792        459982724        460040728        460099385       
460158280        460216971        460276496        460336191      446562738     
  447314279        459604864        460369911        460427255        460484223
       460540719        460598980        460654858        460711245       
460770829        460831092        460899800        459982781        460040736   
    460099401        460158298        460216989        460276504       
460336217      446562761        447314402        459604872        460369960     
  460427263        460484231        460540727        460598998        460654866
       460711252        460770837        460831100        460899826       
459982823        460040744        460099419        460158330        460216997   
    460276512        460336274      446562852        447314410        459604898
       460369978        460427271        460484249        460540750       
460599020        460654882        460711302        460770845        460831126   
    460899842        459982849        460040793        460099435       
460158363        460217003        460276538        460336282      446562910     
  447314451        459604930        460369986        460427289        460484272
       460540768        460599046        460654890        460711377       
460770878        460831142        460899875        459982898        460040801   
    460099468        460158371        460217011        460276546       
460336316      446563504        447314469        459605135        460369994     
  460427313        460484280        460540776        460599053        460654908
       460711393        460770886        460831183        460899891       
459982906        460040819        460099518        460158389        460217029   
    460276553        460336324      446563751        447314766        459605143
       460370000        460427321        460484298        460540784       
460599061        460654916        460711419        460770894        460831225   
    460899909        459982914        460040843        460099526       
460158405        460217037        460276579        460336340      446563785     
  447314790        459605150        460370018        460427347        460484306
       460540792        460599079        460654924        460711443       
460770902        460831266        460899933        459982930        460040850   
    460099534        460158421        460217102        460276587       
460336357      446563892        447314972        459605168        460370026     
  460427370        460484314        460540800        460599087        460654932
       460711476        460770936        460831308        460899966       
459982948        460040876        460099559        460158462        460217128   
    460276595        460336381      446564023        447315193        459605200
       460370067        460427388        460484322        460540818       
460599095        460654940        460711492        460770951        460831316   
    460899974        459982955        460040918        460099575       
460158488        460217136        460276603        460336415      446564080     
  447315276        459605226        460370075        460427404        460484348
       460540826        460599103        460654965        460711526       
460770969        460831332        460899982        459982971        460040926   
    460099583        460158496        460217144        460276637       
460336431      446564098        447315508        459605234        460370083     
  460427453        460484355        460540834        460599111        460654981
       460711575        460770985        460831357        460900046       
459982989        460040934        460099633        460158512        460217169   
    460276645        460336449      446564452        447315599        459605242
       460370091        460427461        460484363        460540842       
460599129        460654999        460711583        460771041        460831407   
    460900079        459982997        460040967        460099666       
460158546        460217177        460276652        460336464      446564593     
  447315607        459605259        460370109        460427487        460484371
       460540883        460599137        460655038        460711591       
460771058        460831449        460900087        459983003        460040975   
    460099674        460158553        460217201        460276660       
460336472      446564627        447315649        459605358        460370117     
  460427511        460484397        460540891        460599145        460655061
       460711641        460771066        460831464        460900103       
459983011        460040983        460099724        460158561        460217219   
    460276744        460336480      446564684        447315698        459605366
       460370125        460427529        460484405        460540917       
460599152        460655079        460711666        460771074        460831472   
    460900111        459983060        460040991        460099765       
460158595        460217227        460276751        460336522      446565095     
  447315789        459605374        460370141        460427537        460484421
       460540941        460599160        460655111        460711674       
460771090        460831498        460900160        459983086        460041007   
    460099773        460158603        460217243        460276785       
460336530      446565186        447315805        459605390        460370166     
  460427586        460484439        460540958        460599178        460655129
       460711732        460771108        460831514        460900178       
459983110        460041015        460099799        460158645        460217250   
    460276793        460336548      446565483        447315870        459605440
       460370182        460427628        460484447        460540966       
460599186        460655145        460711757        460771116        460831522   
    460900194        459983151        460041056        460099823       
460158660        460217268        460276850        460336563      446565491     
  447315920        459605465        460370190        460427644        460484454
       460540990        460599194        460655152        460711773       
460771165        460831563        460900210        459983169        460041064   
    460099831        460158694        460217276        460276868       
460336571      446565525        447316019        459605507        460370208     
  460427651        460484462        460541006        460599202        460655178
       460711807        460771181        460831589        460900244       
459983219        460041072        460099849        460158702        460217300   
    460276876        460336589   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446565541        447316084        459605572        460370224       
460427669        460484470        460541014        460599210        460655186   
    460711815        460771199        460831647        460900269       
459983250        460041114        460099856        460158736        460217326   
    460276892        460336605      446565574        447316159        459605580
       460370232        460427685        460484488        460541022       
460599236        460655210        460711823        460771207        460831654   
    460900277        459983300        460041122        460099864       
460158751        460217359        460276900        460336613      446566069     
  447316704        459605606        460370240        460427693        460484496
       460541030        460599269        460655228        460711831       
460771223        460831662        460900301        459983318        460041155   
    460099914        460158785        460217375        460276926       
460336647      446566424        447316746        459605614        460370265     
  460427701        460484504        460541048        460599277        460655251
       460711880        460771249        460831670        460900319       
459983367        460041189        460099930        460158843        460217383   
    460276934        460336654      446566655        447316886        459605622
       460370273        460427727        460484512        460541055       
460599285        460655285        460711898        460771280        460831688   
    460900327        459983391        460041197        460099989       
460158850        460217391        460276959        460336670      446566689     
  447316936        459605630        460370281        460427768        460484520
       460541063        460599293        460655327        460711955       
460771298        460831704        460900343        459983409        460041205   
    460100043        460158868        460217417        460276975       
460336688      446566812        447317108        459605663        460370323     
  460427776        460484546        460541071        460599301        460655335
       460711971        460771306        460831753        460900350       
459983417        460041213        460100068        460158876        460217425   
    460276983        460336696      446567059        447317330        459605671
       460370331        460427800        460484553        460541089       
460599319        460655343        460711989        460771322        460831787   
    460900376        459983425        460041239        460100076       
460158892        460217458        460277023        460336704      446567240     
  447317355        459605689        460370356        460427826        460484561
       460541105        460599327        460655350        460711997       
460771348        460831795        460900384        459983441        460041254   
    460100126        460158900        460217482        460277049       
460336738      446567406        447317702        459605697        460370422     
  460427859        460484579        460541113        460599335        460655384
       460712011        460771355        460831803        460900392       
459983474        460041270        460100142        460158926        460217508   
    460277072        460336746      446567430        447318015        459605747
       460370430        460427875        460484587        460541121       
460599343        460655392        460712029        460771371        460831829   
    460900418        459983482        460041288        460100191       
460158934        460217524        460277080        460336753      446567604     
  447318171        459605754        460370448        460427883        460484595
       460541147        460599350        460655400        460712037       
460771389        460831837        460900442        459983508        460041296   
    460100233        460158942        460217540        460277114       
460336779      446567745        447318387        459605861        460370455     
  460427891        460484603        460541154        460599368        460655434
       460712052        460771397        460831845        460900459       
459983516        460041304        460100258        460158959        460217557   
    460277130        460336787      446567901        447318569        459605903
       460370463        460427909        460484629        460541170       
460599376        460655459        460712086        460771421        460831860   
    460900517        459983524        460041346        460100308       
460158983        460217565        460277148        460336811      446568115     
  447318767        459605986        460370471        460427917        460484660
       460541220        460599384        460655467        460712094       
460771439        460831928        460900533        459983540        460041361   
    460100340        460158991        460217573        460277155       
460336837      446568388        447318775        459606042        460370489     
  460427966        460484678        460541238        460599392        460655475
       460712110        460771488        460831936        460900558       
459983557        460041387        460100357        460159007        460217581   
    460277189        460336886      446568560        447319005        459606091
       460370497        460427982        460484686        460541246       
460599400        460655483        460712144        460771546        460831944   
    460900566        459983573        460041403        460100365       
460159023        460217599        460277213        460336902      446568941     
  447319195        459606109        460370505        460428006        460484694
       460541253        460599418        460655533        460712151       
460771553        460832009        460900574        459983615        460041411   
    460100373        460159049        460217607        460277221       
460336910      446569014        447319302        459606125        460370513     
  460428014        460484702        460541261        460599426        460655541
       460712169        460771587        460832033        460900582       
459983656        460041429        460100381        460159064        460217615   
    460277247        460336928      446569253        447319468        459606174
       460370521        460428030        460484710        460541295       
460599434        460655558        460712185        460771603        460832066   
    460900590        459983664        460041445        460100415       
460159072        460217631        460277254        460336969      446569394     
  447319476        459606240        460370539        460428048        460484751
       460541303        460599442        460655608        460712227       
460771629        460832082        460900624        459983672        460041452   
    460100431        460159080        460217649        460277262       
460336985      446569667        447319658        459606265        460370554     
  460428055        460484777        460541311        460599459        460655616
       460712243        460771637        460832108        460900632       
459983680        460041460        460100449        460159106        460217656   
    460277296        460336993      446569733        447319666        459606273
       460370562        460428097        460484793        460541329       
460599483        460655624        460712250        460771645        460832124   
    460900640        459983706        460041486        460100472       
460159114        460217664        460277304        460337017      446569741     
  447319724        459606307        460370570        460428105        460484801
       460541337        460599533        460655632        460712284       
460771652        460832165        460900657        459983722        460041494   
    460100506        460159122        460217698        460277312       
460337025      446569873        447319880        459606331        460370588     
  460428147        460484819        460541345        460599566        460655640
       460712326        460771660        460832173        460900665       
459983771        460041502        460100522        460159148        460217706   
    460277320        460337033      446570095        447320144        459606372
       460370596        460428154        460484827        460541352       
460599582        460655657        460712342        460771694        460832181   
    460900673        459983789        460041536        460100530       
460159163        460217714        460277338        460337041      446570186     
  447320342        459606380        460370604        460428188        460484835
       460541360        460599590        460655665        460712359       
460771702        460832215        460900681        459983797        460041551   
    460100548        460159189        460217722        460277361       
460337058      446570558        447320375        459606430        460370612     
  460428204        460484843        460541378        460599616        460655673
       460712367        460771710        460832231        460900699       
459983805        460041593        460100563        460159197        460217730   
    460277387        460337066      446570715        447320524        459606448
       460370638        460428220        460484850        460541394       
460599624        460655699        460712375        460771736        460832363   
    460900715        459983839        460041601        460100589       
460159221        460217755        460277395        460337074      446570772     
  447320557        459606539        460370646        460428238        460484868
       460541402        460599632        460655707        460712383       
460771744        460832371        460900731        459983847        460041627   
    460100597        460159239        460217771        460277411       
460337090      446570905        447320565        459606547        460370653     
  460428246        460484876        460541436        460599640        460655715
       460712391        460771777        460832389        460900764       
459983854        460041650        460100613        460159288        460217789   
    460277437        460337108      446571234        447320573        459606554
       460370661        460428253        460484884        460541444       
460599681        460655749        460712409        460771785        460832397   
    460900772        459983870        460041684        460100621       
460159296        460217797        460277445        460337116      446571473     
  447320607        459606604        460370679        460428279        460484892
       460541451        460599699        460655772        460712417       
460771793        460832405        460900780        459983896        460041692   
    460100639        460159304        460217805        460277452       
460337124      446571523        447321068        459606620        460370687     
  460428287        460484900        460541477        460599707        460655798
       460712425        460771801        460832421        460900798       
459983938        460041718        460100688        460159312        460217813   
    460277478        460337140      446571622        447321076        459606638
       460370703        460428329        460484918        460541485       
460599715        460655814        460712433        460771819        460832470   
    460900814        459983946        460041726        460100704       
460159338        460217821        460277502        460337157      446572067     
  447321282        459606687        460370711        460428337        460484959
       460541501        460599723        460655830        460712441       
460771827        460832488        460900830        459983953        460041734   
    460100738        460159353        460217854        460277536       
460337173      446572125        447321324        459606695        460370729     
  460428345        460484975        460541519        460599731        460655855
       460712474        460771876        460832504        460900863       
459983987        460041742        460100746        460159379        460217862   
    460277551        460337181      446572166        447321381        459606778
       460370737        460428352        460484983        460541527       
460599780        460655863        460712490        460771934        460832538   
    460900962        459983995        460041767        460100753       
460159387        460217870        460277577        460337199      446572190     
  447321449        459606802        460370745        460428451        460484991
       460541535        460599806        460655871        460712508       
460771942        460832546        460900988        459984019        460041775   
    460100761        460159437        460217888        460277593       
460337231      446572208        447321746        459606828        460370752     
  460428469        460485030        460541543        460599814        460655889
       460712524        460771959        460832587        460900996       
459984035        460041783        460100779        460159452        460217904   
    460277627        460337249      446572232        447321878        459606927
       460370778        460428485        460485048        460541550       
460599822        460655897        460712540        460771967        460832603   
    460901002        459984050        460041791        460100811       
460159460        460217920        460277643        460337256      446572273     
  447322017        459606976        460370786        460428493        460485055
       460541576        460599855        460655905        460712557       
460771975        460832611        460901028        459984084        460041809   
    460100852        460159478        460217946        460277668       
460337298      446572430        447322124        459606984        460370802     
  460428501        460485063        460541584        460599863        460655921
       460712565        460771991        460832629        460901036       
459984092        460041825        460100894        460159551        460217953   
    460277692        460337306      446572547        447322496        459607099
       460370869        460428527        460485089        460541592       
460599871        460655947        460712573        460772023        460832637   
    460901044        459984118        460041833        460100902       
460159577        460217987        460277700        460337314      446572943     
  447322595        459607107        460370885        460428535        460485097
       460541600        460599921        460656028        460712581       
460772031        460832678        460901051        459984126        460041858   
    460100951        460159593        460218001        460277767       
460337322      446572976        447322876        459607149        460370943     
  460428543        460485113        460541618        460599947        460656036
       460712599        460772049        460832686        460901069       
459984142        460041874        460100969        460159627        460218043   
    460277809        460337348      446573214        447322884        459607156
       460370950        460428568        460485139        460541626       
460599954        460656051        460712615        460772056        460832736   
    460901127        459984159        460041882        460100977       
460159643        460218068        460277817        460337371      446573255     
  447322900        459607172        460370984        460428576        460485147
       460541634        460599962        460656069        460712623       
460772064        460832751        460901135        459984175        460041924   
    460100985        460159684        460218076        460277841       
460337389      446573271        447322934        459607198        460371016     
  460428626        460485162        460541659        460599988        460656085
       460712631        460772080        460832777        460901176       
459984191        460041940        460101009        460159700        460218084   
    460277866        460337397      446573776        447323155        459607255
       460371024        460428634        460485170        460541675       
460599996        460656093        460712649        460772130        460832827   
    460901184        459984209        460041957        460101017       
460159726        460218092        460277874        460337405      446573875     
  447323346        459607321        460371032        460428675        460485188
       460541683        460600018        460656101        460712656       
460772148        460832843        460901192        459984225        460041965   
    460101025        460159767        460218118        460277890       
460337413      446573883        447323577        459607362        460371057     
  460428683        460485196        460541691        460600026        460656119
       460712664        460772163        460832884        460901200       
459984241        460042047        460101058        460159783        460218134   
    460277916        460337421      446574055        447323726        459607370
       460371073        460428691        460485204        460541709       
460600034        460656127        460712672        460772197        460832892   
    460901218        459984266        460042054        460101066       
460159825        460218159        460277940        460337439      446574105     
  447324179        459607404        460371099        460428709        460485212
       460541725        460600067        460656135        460712680       
460772239        460832975        460901226        459984282        460042062   
    460101074        460159940        460218167        460277965       
460337488      446574139        447324203        459607453        460371115     
  460428733        460485238        460541733        460600075        460656143
       460712698        460772247        460833007        460901242       
459984324        460042112        460101082        460159965        460218175   
    460277973        460337496      446574196        447324294        459607727
       460371131        460428758        460485246        460541741       
460600083        460656150        460712706        460772304        460833023   
    460901259        459984340        460042153        460101108       
460159981        460218183        460277981        460337504      446575128     
  447324351        459607750        460371149        460428774        460485253
       460541782        460600091        460656168        460712714       
460772312        460833031        460901283        459984357        460042187   
    460101116        460160013        460218191        460277999       
460337512      446575185        447324427        459607768        460371164     
  460428782        460485261        460541790        460600125        460656176
       460712722        460772338        460833056        460901309       
459984365        460042229        460101124        460160021        460218209   
    460278005        460337520      446575219        447324799        459607776
       460371206        460428790        460485279        460541816       
460600133        460656184        460712748        460772346        460833072   
    460901333        459984399        460042245        460101140       
460160039        460218217        460278013        460337538      446575276     
  447324815        459607784        460371222        460428816        460485287
       460541824        460600141        460656192        460712763       
460772353        460833098        460901341        459984415        460042252   
    460101165        460160054        460218233        460278021       
460337546      446575565        447324849        459607818        460371248     
  460428824        460485295        460541832        460600158        460656218
       460712771        460772361        460833106        460901358       
459984423        460042294        460101173        460160062        460218241   
    460278054        460337579      446576704        447324880        459607826
       460371255        460428832        460485303        460541840       
460600166        460656226        460712789        460772379        460833114   
    460901366        459984431        460042310        460101207       
460160096        460218258        460278070        460337587      446576951     
  447325143        459607834        460371263        460428881        460485311
       460541857        460600174        460656234        460712797       
460772387        460833148        460901374        459984449        460042344   
    460101215        460160112        460218266        460278096       
460337595      446577298        447325309        459607842        460371289     
  460428899        460485329        460541865        460600182        460656242
       460712805        460772403        460833171        460901382       
459984456        460042385        460101249        460160120        460218290   
    460278112        460337603      446577462        447325317        459607859
       460371297        460428907        460485337        460541881       
460600224        460656259        460712870        460772429        460833189   
    460901390        459984464        460042393        460101280       
460160138        460218332        460278120        460337629      446577470     
  447325564        459607883        460371313        460428923        460485345
       460541899        460600232        460656267        460712888       
460772437        460833197        460901408        459984498        460042401   
    460101306        460160146        460218357        460278161       
460337637      446577504        447325747        459607917        460371339     
  460428931        460485352        460541907        460600257        460656283
       460712904        460772460        460833205        460901424       
459984571        460042419        460101314        460160179        460218365   
    460278187        460337652      446577546        447325754        459608022
       460371347        460428956        460485360        460541923       
460600273        460656291        460712920        460772478        460833221   
    460901465        459984597        460042427        460101322       
460160195        460218373        460278195        460337660      446577579     
  447325820        459608030        460371354        460428972        460485378
       460541931        460600299        460656317        460712938       
460772502        460833239        460901473        459984605        460042435   
    460101348        460160211        460218381        460278245       
460337678      446577629        447325960        459608147        460371362     
  460428998        460485386        460541949        460600307        460656325
       460712946        460772510        460833254        460901499       
459984639        460042443        460101355        460160237        460218399   
    460278260        460337686      446577827        447326281        459608204
       460371370        460429004        460485394        460541956       
460600315        460656333        460712953        460772536        460833262   
    460901515        459984670        460042450        460101363       
460160260        460218407        460278286        460337710      446577892     
  447326414        459608212        460371388        460429087        460485402
       460541964        460600349        460656341        460712961       
460772585        460833288        460901531        459984688        460042468   
    460101371        460160278        460218415        460278302       
460337736      446577900        447326729        459608295        460371396     
  460429103        460485410        460541972        460600398        460656358
       460712979        460772593        460833320        460901556       
459984696        460042500        460101389        460160302        460218423   
    460278328        460337777   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446578031        447326927        459608345        460371404       
460429129        460485428        460541980        460600406        460656374   
    460712995        460772601        460833338        460901564       
459984704        460042518        460101397        460160310        460218431   
    460278344        460337785      446578296        447327024        459608386
       460371412        460429137        460485436        460541998       
460600463        460656390        460713001        460772619        460833346   
    460901572        459984720        460042534        460101405       
460160328        460218464        460278351        460337793      446578718     
  447327156        459608394        460371420        460429145        460485444
       460542004        460600521        460656408        460713019       
460772627        460833353        460901580        459984746        460042542   
    460101421        460160369        460218472        460278369       
460337819      446579013        447327255        459608410        460371438     
  460429194        460485451        460542012        460600539        460656416
       460713043        460772643        460833387        460901606       
459984753        460042559        460101439        460160377        460218480   
    460278385        460337827      446579088        447327701        459608550
       460371446        460429210        460485469        460542038       
460600547        460656424        460713050        460772650        460833411   
    460901630        459984761        460042567        460101447       
460160385        460218506        460278393        460337868      446579187     
  447327784        459608576        460371453        460429236        460485477
       460542061        460600554        460656432        460713068       
460772684        460833429        460901648        459984779        460042575   
    460101462        460160393        460218514        460278435       
460337918      446579328        447328147        459608584        460371487     
  460429244        460485493        460542079        460600562        460656440
       460713084        460772700        460833437        460901655       
459984787        460042583        460101496        460160401        460218548   
    460278484        460337926      446579476        447328303        459608600
       460371495        460429251        460485501        460542103       
460600588        460656457        460713118        460772718        460833460   
    460901713        459984795        460042609        460101504       
460160419        460218589        460278542        460337934      446579617     
  447328378        459608618        460371503        460429269        460485519
       460542111        460600620        460656465        460713126       
460772726        460833494        460901721        459984803        460042617   
    460101512        460160427        460218613        460278559       
460338007      446579666        447328394        459608634        460371537     
  460429277        460485535        460542129        460600638        460656473
       460713142        460772742        460833619        460901739       
459984845        460042625        460101520        460160468        460218621   
    460278567        460338023      446579815        447328402        459608642
       460371545        460429285        460485543        460542137       
460600653        460656481        460713159        460772759        460833635   
    460901747        459984860        460042658        460101538       
460160476        460218647        460278591        460338031      446580011     
  447328642        459608659        460371560        460429301        460485550
       460542145        460600661        460656515        460713167       
460772767        460833643        460901770        459984886        460042674   
    460101553        460160492        460218662        460278617       
460338049      446580425        447329277        459608667        460371578     
  460429327        460485568        460542152        460600695        460656523
       460713175        460772783        460833668        460901788       
459984902        460042716        460101579        460160500        460218688   
    460278625        460338056      446580466        447329343        459608683
       460371594        460429343        460485576        460542160       
460600711        460656531        460713183        460772791        460833700   
    460901804        459984910        460042724        460101611       
460160518        460218704        460278641        460338064      446580649     
  447329392        459608766        460371602        460429368        460485584
       460542178        460600729        460656549        460713191       
460772809        460833734        460901812        459984928        460042757   
    460101645        460160526        460218720        460278658       
460338072      446580656        447329707        459608774        460371610     
  460429400        460485592        460542186        460600737        460656556
       460713217        460772817        460833742        460901820       
459984936        460042773        460101652        460160567        460218738   
    460278666        460338080      446576092        447329921        459608782
       460371636        460429418        460485600        460542194       
460600745        460656572        460713225        460772825        460833759   
    460901861        459984951        460042815        460101678       
460160575        460218746        460278708        460338098      446576100     
  447330002        459608808        460371651        460429426        460485618
       460542202        460600786        460656580        460713233       
460772858        460833791        460901887        459984969        460042849   
    460101686        460160583        460218753        460278732       
460338106      446576456        447330499        459608824        460371669     
  460429442        460485626        460542228        460600836        460656598
       460713241        460772866        460833809        460901895       
459985016        460042856        460101694        460160609        460218795   
    460278740        460338130      446576621        447330796        459608832
       460371685        460429459        460485634        460542236       
460600885        460656614        460713258        460772882        460833817   
    460901903        459985032        460042864        460101702       
460160633        460218803        460278765        460338148      446580813     
  447330879        459608840        460371735        460429467        460485642
       460542251        460600919        460656622        460713274       
460772957        460833825        460901911        459985040        460042898   
    460101710        460160658        460218811        460278773       
460338155      446581084        447330929        459608873        460371743     
  460429475        460485659        460542269        460600927        460656655
       460713308        460772965        460833833        460901929       
459985081        460042906        460101736        460160708        460218829   
    460278781        460338163      446581373        447330986        459608931
       460371768        460429517        460485675        460542277       
460600943        460656671        460713332        460772973        460833874   
    460901937        459985099        460042922        460101744       
460160716        460218837        460278831        460338171      446581381     
  447331190        459608949        460371784        460429525        460485683
       460542285        460600976        460656689        460713340       
460772981        460833882        460901945        459985115        460042930   
    460101751        460160757        460218845        460278856       
460338189      446581480        447331323        459608956        460371792     
  460429533        460485691        460542293        460600984        460656697
       460713357        460773005        460833908        460901952       
459985123        460042948        460101769        460160765        460218878   
    460278872        460338213      446582165        447331513        459608980
       460371883        460429541        460485709        460542301       
460600992        460656705        460713365        460773021        460833916   
    460901960        459985149        460042955        460101785       
460160773        460218886        460278914        460338239      446582306     
  447331588        459609061        460371933        460429566        460485717
       460542319        460601024        460656713        460713373       
460773120        460833924        460901978        459985164        460042971   
    460101793        460160807        460218902        460278922       
460338254      446582363        447331901        459609095        460371941     
  460429574        460485725        460542327        460601040        460656739
       460713381        460773138        460833965        460902000       
459985180        460042989        460101801        460160815        460218928   
    460278948        460338262      446582488        447332198        459609111
       460371958        460429590        460485733        460542335       
460601057        460656762        460713399        460773146        460833981   
    460902034        459985198        460042997        460101827       
460160823        460218936        460278963        460338304      446582702     
  447332255        459609152        460371974        460429608        460485741
       460542343        460601081        460656770        460713407       
460773161        460834005        460902042        459985222        460043003   
    460101835        460160849        460218944        460278971       
460338312      446583114        447332263        459609178        460372006     
  460429616        460485766        460542350        460601099        460656788
       460713415        460773195        460834013        460902067       
459985339        460043011        460101843        460160872        460218951   
    460278997        460338338      446583296        447332610        459609210
       460372014        460429632        460485782        460542368       
460601123        460656804        460713423        460773203        460834021   
    460902075        459985354        460043029        460101868       
460160906        460218993        460279003        460338346      446583395     
  447332867        459609228        460372055        460429657        460485790
       460542376        460601131        460656820        460713431       
460773229        460834047        460902083        459985362        460043037   
    460101876        460160914        460219009        460279037       
460338379      446583817        447333097        459609269        460372063     
  460429681        460485808        460542384        460601206        460656846
       460713449        460773294        460834054        460902109       
459985370        460043045        460101884        460160948        460219017   
    460279060        460338387      446584088        447333105        459609301
       460372089        460429707        460485865        460542392       
460601214        460656853        460713456        460773310        460834062   
    460902133        459985396        460043052        460101892       
460160955        460219033        460279094        460338395      446584146     
  447333188        459609327        460372097        460429723        460485915
       460542400        460601222        460656879        460713464       
460773328        460834088        460902158        459985412        460043086   
    460101918        460160963        460219041        460279136       
460338411      446584286        447333204        459609335        460372105     
  460429731        460485964        460542418        460601248        460656887
       460713472        460773344        460834096        460902174       
459985453        460043110        460101934        460160989        460219066   
    460279144        460338429      446584443        447333436        459609343
       460372113        460429764        460485980        460542467       
460601255        460656911        460713506        460773351        460834112   
    460902182        459985495        460043136        460101942       
460160997        460219074        460279151        460338437      446584484     
  447333550        459609418        460372147        460429798        460485998
       460542475        460601271        460656937        460713522       
460773369        460834138        460902208        459985503        460043151   
    460101967        460161029        460219090        460279268       
460338445      446584559        447333675        459609426        460372196     
  460429806        460486004        460542525        460601313        460656945
       460713530        460773385        460834146        460902216       
459985545        460043169        460101975        460161037        460219116   
    460279276        460338452      446584567        447333998        459609483
       460372204        460429814        460486038        460542533       
460601321        460656952        460713548        460773401        460834153   
    460902224        459985552        460043177        460101983       
460161094        460219124        460279284        460338460      446584955     
  447334285        459609491        460372212        460429822        460486053
       460542541        460601339        460656960        460713563       
460773450        460834179        460902281        459985578        460043185   
    460101991        460161102        460219132        460279318       
460338478      446585317        447334368        459609509        460372220     
  460429830        460486061        460542574        460601347        460656994
       460713571        460773468        460834203        460902372       
459985586        460043219        460102007        460161110        460219140   
    460279326        460338486      446585432        447334483        459609533
       460372238        460429848        460486103        460542582       
460601362        460657026        460713589        460773476        460834211   
    460902398        459985610        460043227        460102015       
460161128        460219181        460279334        460338510      446585747     
  447334756        459609566        460372246        460429855        460486129
       460542616        460601370        460657091        460713597       
460773484        460834229        460902414        459985651        460043235   
    460102031        460161136        460219199        460279367       
460338528      446585770        447334814        459609574        460372261     
  460429863        460486137        460542624        460601388        460657125
       460713605        460773492        460834237        460902430       
459985677        460043250        460102049        460161144        460219256   
    460279433        460338536      446585887        447335167        459609582
       460372287        460429871        460486178        460542632       
460601438        460657141        460713613        460773500        460834252   
    460902448        459985685        460043268        460102064       
460161193        460219264        460279458        460338544      446586018     
  447335183        459609590        460372337        460429889        460486186
       460542640        460601446        460657158        460713621       
460773526        460834260        460902455        459985701        460043276   
    460102072        460161201        460219298        460279466       
460338551      446586273        447335258        459609608        460372402     
  460429897        460486194        460542673        460601453        460657174
       460713639        460773542        460834286        460902471       
459985743        460043292        460102098        460161243        460219306   
    460279474        460338585      446586539        447335696        459609616
       460372428        460429913        460486202        460542699       
460601479        460657182        460713647        460773559        460834310   
    460902505        459985784        460043334        460102155       
460161268        460219314        460279508        460338619      446586620     
  447336249        459609640        460372436        460429921        460486228
       460542715        460601487        460657208        460713654       
460773567        460834336        460902539        459985792        460043359   
    460102189        460161276        460219322        460279524       
460338627      446586661        447336462        459609699        460372485     
  460429947        460486269        460542723        460601495        460657224
       460713662        460773575        460834344        460902547       
459985800        460043409        460102197        460161284        460219330   
    460279565        460338643      446586737        447336512        459609731
       460372493        460429954        460486319        460542772       
460601511        460657232        460713688        460773583        460834351   
    460902554        459985826        460043417        460102221       
460161292        460219348        460279599        460338692      446586752     
  447336819        459609764        460372501        460429962        460486327
       460542814        460601545        460657240        460713696       
460773591        460834377        460902596        459985867        460043425   
    460102239        460161300        460219363        460279623       
460338718      446586802        447337007        459609863        460372519     
  460429970        460486335        460542830        460601552        460657273
       460713704        460773633        460834419        460902612       
459985883        460043441        460102254        460161334        460219389   
    460279631        460338734      446587511        447337270        459609871
       460372543        460430010        460486368        460542863       
460601560        460657281        460713712        460773666        460834427   
    460902638        459985925        460043458        460102262       
460161367        460219405        460279656        460338759      446587750     
  447337569        459609897        460372568        460430028        460486384
       460542871        460601594        460657299        460713720       
460773708        460834443        460902661        459985933        460043482   
    460102270        460161425        460219413        460279680       
460338767      446587875        447338005        459609939        460372584     
  460430036        460486400        460542897        460601610        460657315
       460713738        460773724        460834450        460902679       
459985974        460043516        460102288        460161433        460219439   
    460279698        460338791      446588030        447338021        459609962
       460372600        460430051        460486426        460542913       
460601636        460657323        460713746        460773732        460834484   
    460902729        459985982        460043532        460102296       
460161466        460219470        460279706        460338809      446588543     
  447338252        459609996        460372626        460430069        460486434
       460542921        460601644        460657331        460713753       
460773740        460834492        460902752        459985990        460043557   
    460102312        460161516        460219488        460279714       
460338817      446588568        447338369        459610002        460372634     
  460430077        460486442        460542939        460601669        460657356
       460713779        460773757        460834500        460902760       
459986006        460043565        460102320        460161524        460219496   
    460279722        460338866      446588899        447338591        459610051
       460372659        460430101        460486459        460542954       
460601677        460657364        460713787        460773765        460834526   
    460902778        459986048        460043599        460102353       
460161540        460219504        460279730        460338890      446588915     
  447338609        459610085        460372675        460430119        460486475
       460542962        460601685        460657380        460713795       
460773773        460834542        460902786        459986055        460043623   
    460102379        460161557        460219512        460279763       
460338932      446588949        447338666        459610135        460372683     
  460430176        460486491        460542970        460601701        460657398
       460713811        460773781        460834567        460902851       
459986063        460043656        460102387        460161573        460219520   
    460279789        460338957      446589228        447339003        459610168
       460372691        460430200        460486509        460542988       
460601727        460657406        460713837        460773815        460834591   
    460902869        459986071        460043672        460102395       
460161607        460219538        460279797        460338973      446589285     
  447339011        459610176        460372709        460430218        460486525
       460543002        460601735        460657422        460713860       
460773831        460834609        460902877        459986105        460043698   
    460102403        460161615        460219546        460279805       
460338999      446589376        447339052        459610218        460372717     
  460430226        460486533        460543010        460601776        460657463
       460713902        460773856        460834617        460902901       
459986113        460043714        460102411        460161649        460219561   
    460279839        460339005      446589533        447339078        459610226
       460372733        460430234        460486541        460543028       
460601792        460657471        460713936        460773922        460834625   
    460902919        459986121        460043771        460102429       
460161656        460219587        460279854        460339013      446589590     
  447339144        459610267        460372758        460430242        460486582
       460543069        460601800        460657489        460713993       
460773930        460834674        460902927        459986139        460043789   
    460102445        460161664        460219595        460279904       
460339039      446589632        447339425        459610309        460372774     
  460430267        460486590        460543093        460601818        460657497
       460714017        460773955        460834708        460902943       
459986147        460043813        460102452        460161672        460219603   
    460279912        460339047      446589707        447339995        459610390
       460372782        460430283        460486632        460543119       
460601826        460657505        460714025        460773963        460834716   
    460902976        459986154        460043821        460102486       
460161722        460219611        460279920        460339070      446589715     
  447340001        459610432        460372790        460430291        460486657
       460543127        460601834        460657513        460714033       
460773971        460834740        460902984        459986162        460043847   
    460102494        460161730        460219637        460279938       
460339088      446589848        447340027        459610440        460372808     
  460430309        460486699        460543143        460601842        460657521
       460714041        460773997        460834757        460903008       
459986204        460043854        460102510        460161755        460219678   
    460279946        460339104   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446589988        447340050        459610531        460372816       
460430333        460486707        460543168        460601859        460657588   
    460714058        460774011        460834815        460903016       
459986212        460043862        460102528        460161763        460219702   
    460279961        460339112      446590069        447340118        459610556
       460372824        460430366        460486715        460543226       
460601867        460657612        460714066        460774029        460834831   
    460903032        459986220        460043870        460102536       
460161789        460219736        460279979        460339120      446590101     
  447340134        459610671        460372832        460430374        460486723
       460543234        460601883        460657638        460714124       
460774037        460834856        460903040        459986238        460043896   
    460102544        460161805        460219744        460279987       
460339138      446590291        447340274        459610689        460372865     
  460430382        460486756        460543267        460601891        460657646
       460714157        460774045        460834880        460903073       
459986246        460043953        460102577        460161847        460219751   
    460279995        460339179      446590457        447340647        459610713
       460372873        460430390        460486764        460543275       
460601909        460657653        460714165        460774086        460834906   
    460903081        459986261        460043961        460102585       
460161854        460219769        460280019        460339187      446590671     
  447340837        459610721        460372907        460430424        460486772
       460543309        460601933        460657687        460714173       
460774094        460834914        460903107        459986279        460043979   
    460102593        460161862        460219793        460280027       
460339195      446590697        447340936        459610879        460372915     
  460430515        460486780        460543341        460601941        460657711
       460714181        460774102        460834948        460903123       
459986287        460043995        460102627        460161888        460219819   
    460280043        460339211      446590754        447341231        459610945
       460372931        460430580        460486806        460543358       
460601982        460657745        460714199        460774110        460834963   
    460903131        459986295        460044001        460102643       
460161904        460219827        460280050        460339237      446590879     
  447341819        459610952        460372949        460430614        460486830
       460543366        460602006        460657752        460714215       
460774136        460835010        460903149        459986303        460044068   
    460102650        460161912        460219850        460280084       
460339245      446590911        447341934        459610986        460372956     
  460430622        460486889        460543374        460602014        460657778
       460714223        460774177        460835028        460903198       
459986337        460044084        460102676        460161920        460219876   
    460280092        460339260      446591059        447342155        459611034
       460372998        460430630        460486897        460543382       
460602022        460657802        460714264        460774219        460835069   
    460903214        459986345        460044100        460102692       
460161987        460219884        460280100        460339286      446591083     
  447342205        459611109        460373012        460430663        460486905
       460543390        460602030        460657810        460714280       
460774235        460835093        460903222        459986352        460044118   
    460102700        460162019        460219892        460280118       
460339294      446591299        447342270        459611133        460373020     
  460430705        460486913        460543408        460602071        460657828
       460714355        460774250        460835135        460903255       
459986378        460044134        460102726        460162035        460219900   
    460280159        460339310      446591588        447342353        459611158
       460373038        460430739        460486939        460543416       
460602089        460657877        460714371        460774268        460835143   
    460903263        459986386        460044167        460102734       
460162043        460219918        460280167        460339328      446591760     
  447342379        459611182        460373079        460430747        460486954
       460543465        460602097        460657885        460714389       
460774276        460835184        460903271        459986394        460044175   
    460102742        460162092        460219926        460280175       
460339351      446591828        447342437        459611216        460373087     
  460430754        460486970        460543473        460602105        460657893
       460714405        460774300        460835192        460903289       
459986410        460044183        460102759        460162118        460219934   
    460280183        460339369      446591927        447342809        459611232
       460373095        460430762        460486996        460543499       
460602113        460657901        460714439        460774318        460835226   
    460903313        459986436        460044209        460102767       
460162126        460219942        460280191        460339385      446592081     
  447342866        459611257        460373103        460430770        460487010
       460543507        460602139        460657919        460714462       
460774326        460835325        460903339        459986444        460044233   
    460102775        460162134        460219959        460280209       
460339393      446592172        447342890        459611281        460373111     
  460430788        460487028        460543523        460602170        460657935
       460714488        460774334        460835366        460903354       
459986485        460044258        460102783        460162159        460219967   
    460280217        460339419      446592578        447342999        459611307
       460373129        460430796        460487051        460543549       
460602188        460657984        460714512        460774367        460835374   
    460903388        459986535        460044290        460102809       
460162167        460219991        460280225        460339450      446592941     
  447343146        459611331        460373152        460430804        460487101
       460543556        460602204        460658016        460714538       
460774375        460835382        460903396        459986550        460044316   
    460102817        460162183        460220023        460280233       
460339468      446592990        447343575        459611356        460373160     
  460430820        460487143        460543564        460602212        460658024
       460714546        460774409        460835432        460903404       
459986568        460044332        460102825        460162191        460220031   
    460280274        460339518      446593014        447343583        459611380
       460373178        460430838        460487168        460543572       
460602246        460658057        460714553        460774458        460835457   
    460903412        459986600        460044365        460102841       
460162209        460220056        460280290        460339567      446593121     
  447343641        459611406        460373194        460430846        460487184
       460543598        460602253        460658065        460714561       
460774466        460835481        460903453        459986626        460044373   
    460102858        460162241        460220064        460280316       
460339583      446593212        447343658        459611455        460373236     
  460430853        460487200        460543614        460602279        460658081
       460714587        460774508        460835499        460903461       
459986634        460044381        460102866        460162258        460220072   
    460280324        460339609      446593451        447343682        459611570
       460373244        460430903        460487218        460543622       
460602287        460658099        460714603        460774516        460835507   
    460903479        459986659        460044399        460102890       
460162266        460220106        460280332        460339641      446593675     
  447343815        459611612        460373251        460430929        460487226
       460543630        460602303        460658115        460714629       
460774524        460835531        460903503        459986667        460044415   
    460102908        460162274        460220114        460280357       
460339666      446593774        447344094        459611638        460373269     
  460430937        460487259        460543689        460602311        460658149
       460714645        460774532        460835549        460903511       
459986683        460044423        460102924        460162282        460220130   
    460280365        460339674      446593915        447344326        459611646
       460373285        460430945        460487283        460543721       
460602360        460658172        460714660        460774557        460835564   
    460903586        459986691        460044449        460102940       
460162316        460220155        460280381        460339690      446594087     
  447344433        459611695        460373327        460430978        460487309
       460543739        460602394        460658180        460714678       
460774573        460835572        460903610        459986717        460044456   
    460102965        460162365        460220171        460280399       
460339708      446594293        447344797        459611703        460373343     
  460430994        460487317        460543788        460602428        460658198
       460714694        460774599        460835598        460903636       
459986733        460044464        460102981        460162373        460220221   
    460280407        460339724      446594343        447344813        459611786
       460373368        460431000        460487333        460543804       
460602436        460658222        460714702        460774607        460835614   
    460903644        459986741        460044472        460103047       
460162415        460220239        460280423        460339740      446594418     
  447345208        459611810        460373376        460431018        460487358
       460543820        460602444        460658230        460714710       
460774615        460835630        460903651        459986766        460044480   
    460103088        460162423        460220254        460280480       
460339757      446594574        447345273        459611828        460373400     
  460431026        460487390        460543838        460602451        460658271
       460714769        460774623        460835648        460903669       
459986774        460044506        460103096        460162449        460220262   
    460280498        460339765      446594871        447345372        459611844
       460373418        460431042        460487424        460543846       
460602469        460658289        460714777        460774631        460835655   
    460903685        459986790        460044514        460103179       
460162464        460220296        460280506        460339773      446595050     
  447346511        459611851        460373442        460431109        460487432
       460543853        460602477        460658339        460714785       
460774672        460835671        460903693        459986808        460044522   
    460103195        460162480        460220320        460280548       
460339807      446595522        447346552        459611885        460373459     
  460430432        460487457        460543861        460602519        460658354
       460714835        460774680        460835721        460903701       
459986816        460044555        460103211        460162498        460220353   
    460280555        460339823      446595613        447346578        459611919
       460373475        460430457        460487473        460543879       
460602527        460658396        460714876        460774698        460835739   
    460903735        459986824        460044563        460103229       
460162514        460220361        460280589        460339831      446595886     
  447346800        459611935        460373483        460430473        460487481
       460543903        460602535        460658404        460714892       
460774748        460835754        460903768        459986832        460044571   
    460103260        460162555        460220379        460280613       
460339849      446596132        447347345        459611976        460373509     
  460430499        460487499        460543911        460602543        460658420
       460714900        460774763        460835762        460903784       
459986840        460044605        460103286        460162563        460220387   
    460280647        460339898      446596207        447347477        459611984
       460373517        460430507        460487515        460543929       
460602550        460658438        460714926        460774789        460835770   
    460903800        459986857        460044621        460103302       
460162571        460220452        460280654        460339906      446596298     
  447347659        459612016        460373525        460432768        460487531
       460543945        460602568        460658446        460714942       
460774805        460835812        460903818        459986865        460044662   
    460103328        460162639        460220486        460280662       
460339914      446596462        447348095        459612032        460373574     
  460432776        460487556        460543952        460602584        460658453
       460714959        460774821        460835846        460903826       
459986907        460044670        460103336        460162647        460220502   
    460280670        460339922      446596686        447348368        459612065
       460373590        460432784        460487572        460543960       
460602634        460658461        460714967        460774839        460835853   
    460903842        459986915        460044688        460103351       
460162654        460220536        460280696        460339955      446596991     
  447348376        459612123        460373632        460432800        460487580
       460543986        460602642        460658487        460714975       
460774854        460835887        460903859        459986923        460044704   
    460103369        460162662        460220585        460280720       
460339963      446597452        447348475        459612149        460373657     
  460432818        460487606        460544000        460602659        460658495
       460714983        460774862        460835895        460903867       
459986949        460044712        460103393        460162670        460220619   
    460280795        460340011      446597635        447348749        459612230
       460373673        460432826        460487614        460544026       
460602691        460658503        460715022        460774904        460835903   
    460903875        459986964        460044720        460103427       
460162696        460220627        460280803        460340029      446597668     
  447349317        459612255        460373723        460432859        460487622
       460544091        460602709        460658511        460715030       
460774920        460835978        460903883        459986972        460044738   
    460103435        460162704        460220635        460280829       
460340060      446597684        447349564        459612321        460373749     
  460432891        460487655        460544117        460602717        460658537
       460715048        460774938        460835994        460903891       
459986980        460044753        460103443        460162738        460220643   
    460280845        460340086      446597692        447349804        459612339
       460373756        460432917        460487663        460544133       
460602725        460658560        460715063        460774946        460836000   
    460903909        459987004        460044761        460103468       
460162746        460220668        460280886        460340094      446598229     
  447350208        459612412        460373772        460432941        460487697
       460544182        460602733        460658602        460715071       
460774979        460836018        460903917        459987020        460044779   
    460103476        460162753        460220676        460280902       
460340102      446598260        447350216        459612420        460373780     
  460432958        460487721        460544190        460602766        460658636
       460715089        460774987        460836034        460903933       
459987046        460044787        460103542        460162761        460220684   
    460280928        460340110      446598294        447350265        459612503
       460373798        460432966        460487739        460544208       
460602774        460658644        460715105        460775000        460836042   
    460903958        459987061        460044803        460103567       
460162795        460220692        460280944        460340128      446598450     
  447350810        459612511        460373806        460432990        460487747
       460544240        460602782        460658669        460715113       
460775026        460836059        460903990        459987079        460044829   
    460103617        460162829        460220726        460280951       
460340136      446598500        447350968        459612529        460373822     
  460433006        460487754        460544257        460602824        460658677
       460715139        460775042        460836083        460904006       
459987087        460044837        460103641        460162837        460220734   
    460280969        460340144      446599078        447351040        459612552
       460373848        460433014        460487770        460544265       
460602832        460658685        460715170        460775067        460836109   
    460904014        459987095        460044852        460103658       
460162852        460220759        460280977        460340169      446599243     
  447351156        459612586        460373905        460433063        460487796
       460544273        460602857        460658719        460715204       
460775091        460836125        460904030        459987103        460044860   
    460103666        460162860        460220767        460280985       
460340177      446599383        447351263        459612610        460373913     
  460433071        460487820        460544281        460602865        460658727
       460715212        460775117        460836141        460904048       
459987129        460044894        460103682        460162878        460220775   
    460281009        460340185      446600132        447351453        459612636
       460373921        460433097        460487838        460544315       
460602873        460658735        460715220        460775125        460836174   
    460904063        459987137        460044902        460103708       
460162894        460220825        460281033        460340193      446600157     
  447345620        459612792        460373939        460433113        460487853
       460544331        460602881        460658743        460715253       
460775133        460836232        460904113        459987152        460044910   
    460103724        460162902        460220841        460281066       
460340227      446600348        447346156        459612800        460373947     
  460433121        460487879        460544349        460602899        460658750
       460715279        460775158        460836265        460904121       
459987160        460044928        460103732        460162936        460220874   
    460281074        460340235      446600397        447346297        459612818
       460373954        460433139        460487887        460544364       
460602923        460658776        460715287        460775166        460836315   
    460904170        459987178        460044969        460103757       
460162951        460220882        460281082        460340268      446600694     
  447346479        459612826        460373988        460433154        460487903
       460544398        460602931        460658792        460715295       
460775190        460836349        460904188        459987186        460044985   
    460103765        460162969        460220890        460281132       
460340284      446600728        447360587        459612834        460373996     
  460433162        460487911        460544406        460602972        460658800
       460715345        460775240        460836364        460904196       
459987194        460045016        460103773        460162977        460220940   
    460281140        460340300      446601023        447360629        459612883
       460374002        460433170        460487945        460544414       
460602980        460658818        460715360        460775257        460836372   
    460904204        459987202        460045032        460103823       
460162985        460220957        460281173        460340326      446601163     
  447360793        459612933        460374069        460433196        460487960
       460544448        460602998        460658826        460715402       
460775265        460836414        460904238        459987210        460045057   
    460103831        460162993        460220965        460281181       
460340359      446601262        447360991        459612974        460374077     
  460433212        460487978        460544455        460603004        460658842
       460715428        460775315        460836422        460904246       
459987228        460045065        460103849        460163009        460220973   
    460281199        460340367      446601296        447361031        459613006
       460374085        460433238        460487994        460544471       
460603020        460658867        460715444        460775331        460836430   
    460904253        459987251        460045073        460103856       
460163033        460220999        460281223        460340409      446601346     
  447361064        459613071        460374101        460433253        460488018
       460544521        460603053        460658875        460715451       
460775349        460836455        460904329        459987269        460045099   
    460103880        460163041        460221005        460281256       
460340417      446601437        447361387        459613139        460374119     
  460433287        460488026        460544539        460603061        460658883
       460715485        460775364        460836463        460904345       
459987319        460045107        460103914        460163058        460221021   
    460281264        460340425      446601866        447361403        459613154
       460374176        460433295        460488034        460544562       
460603095        460658909        460715493        460775372        460836497   
    460904352        459987350        460045131        460103930       
460163082        460221039        460281280        460340433      446601932     
  447361783        459613337        460374184        460433352        460488059
       460544604        460603137        460658933        460715527       
460775380        460836505        460904360        459987376        460045156   
    460103955        460163124        460221047        460281298       
460340474      446602385        447361916        459613485        460374192     
  460433378        460488067        460544620        460603145        460658958
       460715535        460775406        460836521        460904386       
459987384        460045164        460103963        460163140        460221054   
    460281314        460340490   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446602492        447361999        459613493        460374218       
460433386        460488109        460544638        460603178        460658966   
    460715543        460775430        460836539        460904394       
459987418        460045172        460103971        460163181        460221070   
    460281322        460340508      446602625        447362161        459613501
       460374226        460433402        460488133        460544653       
460603186        460658982        460715568        460775448        460836554   
    460904402        459987426        460045206        460103989       
460163199        460221088        460281330        460340516      446602807     
  447362344        459613626        460374242        460433410        460488141
       460544661        460603194        460658990        460715675       
460775463        460836596        460904444        459987434        460045214   
    460104029        460163207        460221096        460281348       
460340532      446603045        447362492        459613881        460374259     
  460431141        460488166        460544679        460603202        460659006
       460715717        460775497        460836604        460904451       
459987442        460045255        460104037        460163249        460221104   
    460281355        460340540      446603078        447362526        459613907
       460374267        460431158        460488174        460544687       
460603228        460659014        460715758        460775505        460836612   
    460904493        459987467        460045271        460104052       
460163256        460221138        460281371        460340557      446603086     
  447362781        459613923        460374275        460431190        460488182
       460544737        460603244        460659022        460715766       
460775547        460836620        460904519        459987483        460045297   
    460104094        460163314        460221146        460281389       
460340565      446603318        447363169        459613964        460374283     
  460431208        460488232        460544745        460603277        460659030
       460715774        460775562        460836646        460904527       
459987491        460045305        460104136        460163348        460221179   
    460281413        460340599      446603433        447363185        459614061
       460374291        460431216        460488240        460544778       
460603285        460659048        460715790        460775588        460836687   
    460904543        459987533        460045313        460104144       
460163363        460221229        460281421        460340607      446603516     
  447363250        459614079        460374309        460431257        460488265
       460544786        460603327        460659055        460715816       
460775596        460836703        460904550        459987558        460045354   
    460104151        460163389        460221245        460281439       
460340615      446603573        447363466        459614103        460374317     
  460431273        460488281        460544794        460603335        460659089
       460715832        460775604        460836711        460904568       
459987566        460045370        460104169        460163397        460221252   
    460281447        460340672      446604134        447363532        459614152
       460374333        460431315        460488299        460544802       
460603376        460659097        460715857        460775612        460836737   
    460904600        459987582        460045388        460104227       
460163413        460221260        460281462        460340680      446604324     
  447363946        459614160        460374341        460431398        460488364
       460544810        460603384        460659105        460715873       
460775620        460836745        460904659        459987608        460045396   
    460104235        460163421        460221278        460281504       
460340698      446604340        447363961        459614202        460374366     
  460431406        460488398        460544844        460603392        460659113
       460715881        460775638        460836752        460904683       
459987616        460045420        460104243        460163454        460221286   
    460281520        460340706      446604407        447364035        459614244
       460374382        460431422        460488448        460544851       
460603426        460659121        460715899        460775646        460836760   
    460904691        459987624        460045438        460104250       
460163488        460221302        460281538        460340722      446604423     
  447364308        459614269        460374390        460431430        460488463
       460544877        460603467        460659139        460715915       
460775653        460836778        460904766        459987657        460045446   
    460104276        460163504        460221310        460281561       
460340730      446604464        447364423        459614277        460374408     
  460431448        460488489        460544901        460603475        460659147
       460715923        460775661        460836794        460904782       
459987673        460045487        460104292        460163520        460221336   
    460281579        460340748      446604571        447364886        459614285
       460374416        460431463        460488539        460544919       
460603491        460659154        460715931        460775679        460836810   
    460904808        459987681        460045503        460104300       
460163538        460221344        460281603        460340771      446604605     
  447364894        459614301        460374440        460431497        460488547
       460544927        460603509        460659170        460715949       
460775687        460836836        460904824        459987699        460045529   
    460104318        460163546        460221351        460281611       
460340797      446604639        447351594        459614319        460374465     
  460431554        460488562        460544943        460603517        460659188
       460715956        460775695        460836851        460904840       
459987707        460045545        460104342        460163553        460221369   
    460281652        460340805      446604746        447351750        459614335
       460374473        460431562        460488596        460544950       
460603541        460659204        460715972        460775745        460836877   
    460904865        459987715        460045552        460104359       
460163587        460221377        460281660        460340813      446604753     
  447351800        459614392        460374499        460431596        460488604
       460544976        460603558        460659212        460715980       
460775760        460836885        460904873        459987723        460045578   
    460104367        460163603        460221385        460281678       
460340821      446604902        447351875        459614400        460374507     
  460431661        460488612        460544984        460603566        460659238
       460716012        460775778        460836901        460904907       
459987756        460045586        460104391        460163611        460221401   
    460281728        460340839      446604928        447352253        459614418
       460374515        460431679        460488638        460544992       
460603574        460659246        460716020        460775786        460836919   
    460904915        459987772        460045594        460104409       
460163637        460221427        460281751        460340847      446604944     
  447352287        459614467        460374523        460431695        460488653
       460545015        460603582        460659253        460716053       
460775810        460836927        460904931        459987780        460045602   
    460104417        460163652        460221435        460281769       
460340870      446605107        447352428        459614483        460374531     
  460431703        460488661        460545031        460603608        460659279
       460716061        460775828        460836935        460904956       
459987798        460045610        460104466        460163660        460221443   
    460281777        460340888      446605115        447352527        459614491
       460374598        460431711        460488679        460545064       
460603624        460659295        460716079        460775836        460836976   
    460904964        459987814        460045636        460104474       
460163678        460221450        460281793        460340896      446605149     
  447352592        459614566        460374614        460431760        460488687
       460545148        460603640        460659303        460716087       
460775844        460836992        460904972        459987830        460045669   
    460104490        460163686        460221468        460281827       
460340904      446605172        447352626        459614590        460374663     
  460431778        460488695        460545155        460603657        460659311
       460716111        460775893        460837008        460904980       
459987848        460045685        460104516        460163694        460221492   
    460281835        460340938      446605222        447352758        459614616
       460374713        460431802        460488703        460545197       
460603665        460659329        460716129        460775901        460837040   
    460904998        459987855        460045727        460104524       
460163702        460221500        460281850        460340961      446605438     
  447352808        459614673        460374721        460431810        460488711
       460545205        460603673        460659345        460716137       
460775919        460837057        460905011        459987863        460045784   
    460104532        460163710        460221518        460281884       
460340979      446605586        447352840        459614681        460374739     
  460431828        460488737        460545213        460603681        460659352
       460716160        460775935        460837065        460905029       
459987871        460045792        460104573        460163728        460221526   
    460281892        460340995      446605685        447352972        459614723
       460374754        460431836        460488745        460545247       
460603707        460659360        460716178        460775943        460837107   
    460905037        459987889        460045800        460104599       
460163769        460221542        460281926        460341027      446606337     
  447353087        459614764        460374762        460431869        460488760
       460545262        460603764        460659378        460716186       
460775968        460837115        460905045        459987905        460045867   
    460104649        460163777        460221583        460281942       
460341035      446606782        447353293        459614905        460374770     
  460431901        460488778        460545288        460603772        460659402
       460716202        460775992        460837123        460905052       
459987970        460045891        460104656        460163793        460221591   
    460281959        460341043      446606857        447353434        459614913
       460374796        460431927        460488786        460545346       
460603780        460659410        460716236        460776008        460837131   
    460905060        459987996        460045909        460104664       
460163819        460221609        460282015        460341050      446607004     
  447353442        459614921        460374804        460431935        460488810
       460545379        460603814        460659451        460716277       
460776024        460837149        460905094        459988010        460045917   
    460104680        460163850        460221633        460282023       
460341076      446607087        447353871        459614954        460374812     
  460431950        460488877        460545395        460603822        460659469
       460716343        460776032        460837156        460905102       
459988028        460045933        460104748        460163868        460221674   
    460282056        460341092      446607145        447354077        459614962
       460374820        460431968        460488885        460545411       
460603830        460659477        460716350        460776065        460837164   
    460905144        459988051        460045941        460104755       
460163876        460221708        460282064        460341118      446607756     
  447354192        459614996        460374838        460431984        460488893
       460545478        460603848        460659485        460716418       
460776073        460837180        460905151        459988069        460045958   
    460104763        460163884        460221724        460282072       
460341142      446607913        447354234        459615019        460374846     
  460431992        460488919        460545502        460603871        460659493
       460716426        460776081        460837198        460905185       
459988077        460045966        460104847        460163892        460221757   
    460282080        460341167      446607996        447354614        459615167
       460374887        460432008        460488927        460545510       
460603889        460659501        460716467        460776099        460837206   
    460905219        459988085        460045974        460104854       
460163900        460221765        460282106        460341209      446608184     
  447354630        459615217        460374903        460432016        460488935
       460545528        460603897        460659519        460716533       
460776123        460837214        460905250        459988101        460045990   
    460104888        460163934        460221781        460282122       
460341217      446608218        447354655        459615241        460374945     
  460432073        460488968        460545536        460603905        460659535
       460716574        460776131        460837222        460905284       
459988127        460046022        460104904        460163942        460221799   
    460282148        460341225      446608648        447354663        459615290
       460375009        460432081        460488984        460545544       
460603913        460659543        460716582        460776156        460837248   
    460905318        459988135        460046030        460104912       
460163959        460221823        460282155        460341233      446608655     
  447354887        459615308        460375033        460432149        460488992
       460545569        460603939        460659550        460716608       
460776164        460837263        460905334        459988168        460046048   
    460104938        460163975        460221849        460282171       
460341241      446608994        447355041        459615324        460375041     
  460432172        460489008        460545601        460603947        460659576
       460716640        460776180        460837297        460905342       
459988192        460046063        460104946        460163991        460221856   
    460282213        460341266      446609018        447355157        459615332
       460375058        460432180        460489024        460545627       
460603954        460659584        460716665        460776206        460837321   
    460905359        459988226        460046071        460104961       
460164007        460221864        460282296        460341324      446609042     
  447355207        459615340        460375066        460432214        460489032
       460545650        460603970        460659626        460716699       
460776214        460837339        460905425        459988242        460046097   
    460104979        460164023        460221880        460282312       
460341340      446609174        447355561        459615357        460375074     
  460432222        460489040        460545668        460603996        460659634
       460716707        460776222        460837362        460905458       
459988259        460046105        460104987        460164064        460221898   
    460282320        460341357      446609307        447355710        459615381
       460375082        460432248        460489065        460545676       
460604002        460659642        460716749        460776230        460837396   
    460905466        459988275        460046113        460104995       
460164072        460221906        460282361        460341365      446609489     
  447355728        459615407        460375090        460432255        460489073
       460545692        460604010        460659667        460716798       
460776248        460837404        460905482        459988283        460046139   
    460105018        460164080        460221948        460282379       
460341373      446609919        447355843        459615472        460375116     
  460432271        460489081        460545718        460604028        460659683
       460716814        460776255        460837438        460905490       
459988291        460046147        460105026        460164114        460221955   
    460282403        460341381      446610016        447356155        459615548
       460375124        460432289        460489099        460545742       
460604036        460659717        460716822        460776271        460837461   
    460905516        459988325        460046154        460105034       
460164155        460221963        460282429        460341399      446610180     
  447356288        459615555        460375132        460432297        460489107
       460545775        460604044        460659725        460716863       
460776289        460837479        460905565        459988333        460046204   
    460105059        460164163        460221989        460282460       
460341407      446610297        447356320        459615571        460375140     
  460432305        460489115        460545783        460604069        460659758
       460716871        460776313        460837511        460905581       
459988341        460046212        460105067        460164171        460222003   
    460282486        460341415      446610461        447356379        459615597
       460375165        460432313        460489123        460545791       
460604085        460659774        460716897        460776339        460837537   
    460905615        459988374        460046238        460105075       
460164189        460222011        460282494        460341423      446610511     
  447356528        459615613        460375207        460432339        460489149
       460545825        460604093        460659816        460716905       
460776420        460837545        460905623        459988382        460046246   
    460105117        460164205        460222045        460282502       
460341431      446610818        447356536        459615639        460375223     
  460432347        460489156        460545833        460604119        460659832
       460716913        460776511        460837552        460905664       
459988390        460046253        460105125        460164213        460222052   
    460282536        460341456      446611139        447356601        459615647
       460375231        460432370        460489172        460545841       
460604135        460659857        460716921        460776529        460837578   
    460905672        459988408        460046279        460105166       
460164221        460222078        460282544        460341464      446611170     
  447357138        459615704        460375249        460432396        460489180
       460545858        460604143        460659865        460716954       
460776545        460837636        460905680        459988416        460046287   
    460105182        460164247        460222094        460282585       
460341480      446611196        447357435        459615720        460375256     
  460432404        460489198        460545874        460604184        460659881
       460716962        460776552        460837669        460905706       
459988465        460046311        460105190        460164254        460222102   
    460282593        460341498      446611212        447357518        459615761
       460375280        460432412        460489248        460545908       
460604200        460659907        460716988        460776578        460837727   
    460905722        459988473        460046329        460105232       
460164288        460222128        460282601        460341506      446611428     
  447357633        459615829        460375298        460432438        460489255
       460545916        460604226        460659931        460716996       
460776602        460837750        460905730        459988499        460046337   
    460105240        460164304        460222169        460282627       
460341522      446611949        447357765        459615860        460375306     
  460432453        460489263        460545981        460604234        460659956
       460717010        460776610        460837776        460905748       
459988507        460046345        460105273        460164312        460222177   
    460282635        460341530      446612012        447357914        459615878
       460375322        460432461        460489271        460545999       
460604242        460659964        460717051        460776628        460837792   
    460905763        459988515        460046352        460105281       
460164320        460222201        460282650        460341548      446612061     
  447358169        459615977        460375348        460432479        460489305
       460546013        460604275        460659972        460717077       
460776636        460837800        460905771        459988523        460046360   
    460105299        460164338        460222227        460282676       
460341555      446612111        447358177        459616009        460375363     
  460432503        460489339        460546039        460604291        460659980
       460717085        460776644        460837818        460905789       
459988531        460046378        460105331        460164353        460222235   
    460282718        460341563      446612392        447358193        459616025
       460375389        460432511        460489347        460546047       
460604333        460660004        460717127        460776651        460837826   
    460905805        459988549        460046386        460105349       
460164379        460222250        460282791        460341571      446612426     
  447358201        459616090        460375413        460432560        460489354
       460546070        460604358        460660038        460717135       
460776685        460837834        460905813        459988556        460046394   
    460105356        460164403        460222276        460282809       
460341597      446612608        447358383        459616108        460375439     
  460432578        460489370        460546112        460604374        460660046
       460717176        460776701        460837875        460905839       
459988564        460046410        460105364        460164429        460222284   
    460282825        460341613      446612731        447358748        459616140
       460375447        460432586        460489420        460546120       
460604408        460660061        460717184        460776750        460837883   
    460905854        459988572        460046428        460105372       
460164445        460222292        460282841        460341639      446612772     
  447358821        459616173        460375454        460432594        460489438
       460546138        460604416        460660087        460717234       
460776784        460837891        460905862        459988598        460046477   
    460105380        460164494        460222300        460282858       
460341688      446612921        447359027        459616207        460375470     
  460432602        460489446        460546161        460604440        460660095
       460717242        460776792        460837909        460905870       
459988614        460046493        460105422        460164502        460222334   
    460282874        460341696   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446613085        447359183        459616280        460375496       
460432636        460489453        460546203        460604465        460660111   
    460717275        460776818        460837917        460905896       
459988630        460046501        460105430        460164510        460222342   
    460282882        460341704      446613275        447359241        459616298
       460375546        460432644        460489479        460546229       
460604481        460660129        460717291        460776834        460837925   
    460905904        459988648        460046527        460105455       
460164528        460222359        460282890        460341746      446613366     
  447359324        459616348        460375561        460432669        460489487
       460546260        460604499        460660145        460717317       
460776859        460837941        460905912        459988655        460046568   
    460105463        460164536        460222367        460282908       
460341753      446613465        447359605        459616363        460375603     
  460432677        460489503        460546286        460604507        460660152
       460717358        460776867        460837958        460905920       
459988697        460046576        460105489        460164544        460222391   
    460282916        460341761      446613556        447360009        459616397
       460375611        460432685        460489511        460546294       
460604515        460660178        460717374        460776875        460837966   
    460905953        459988713        460046584        460105505       
460164569        460222409        460282932        460341787      446613606     
  447360132        459616447        460375637        460432693        460489529
       460546302        460604523        460660194        460717390       
460776909        460837974        460905961        459988739        460046592   
    460105513        460164585        460222417        460282957       
460341795      446613887        447360157        459616454        460375660     
  460432701        460489537        460546310        460604531        460660202
       460717416        460776925        460837982        460905979       
459988747        460046600        460105521        460164601        460222433   
    460282965        460341803      446614075        447360264        459616504
       460375686        460432727        460489545        460546401       
460604549        460660210        460717440        460776958        460837990   
    460906001        459988788        460046618        460105539       
460164619        460222458        460282973        460341811      446614315     
  447360389        459616512        460375710        460432735        460489560
       460546419        460604556        460660228        460717457       
460776974        460838006        460906019        459988796        460046626   
    460105547        460164627        460222466        460282999       
460341829      446614653        447365412        459616520        460375728     
  460432750        460489578        460546435        460604564        460660236
       460717473        460777014        460838014        460906035       
459988820        460046634        460105588        460164635        460222474   
    460283005        460341845      446614760        447365438        459616561
       460375744        460433436        460489586        460546450       
460604572        460660244        460717481        460777022        460838022   
    460906043        459988853        460046642        460105596       
460164650        460222490        460283021        460341852      446614786     
  447365768        459616637        460375751        460433451        460489628
       460546476        460604580        460660251        460717549       
460777048        460838030        460906050        459988879        460046659   
    460105612        460164676        460222508        460283039       
460341860      446614943        447365776        459616660        460375769     
  460433519        460489669        460546518        460604598        460660269
       460717572        460777055        460838055        460906068       
459988929        460046667        460105620        460164692        460222516   
    460283096        460341878      446615098        447366154        459616686
       460375785        460433527        460489685        460546534       
460604606        460660285        460717614        460777063        460838063   
    460906084        459988937        460046675        460105638       
460164734        460222524        460283104        460341886      446615114     
  447366329        459616694        460375793        460433535        460489693
       460546567        460604630        460660335        460717630       
460777071        460838071        460906092        459988945        460046691   
    460105679        460164759        460222532        460283120       
460341894      446615395        447366337        459616702        460375801     
  460433543        460489701        460546591        460604648        460660350
       460717648        460777089        460838089        460906100       
459988986        460046709        460105729        460164767        460222540   
    460283138        460341902      446615783        447366394        459616710
       460375827        460433550        460489727        460546609       
460604655        460660368        460717655        460777105        460838097   
    460906126        459989000        460046725        460105745       
460164791        460222565        460283146        460341910      446616591     
  447366667        459616728        460375835        460433584        460489735
       460546617        460604671        460660376        460717663       
460777121        460838105        460906159        459989042        460046733   
    460105752        460164825        460222581        460283161       
460341977      446616856        447366717        459616744        460375843     
  460433600        460489768        460546666        460604689        460660392
       460717671        460777139        460838113        460906175       
459989075        460046758        460105760        460164833        460222615   
    460283211        460341985      446617045        447366840        459616793
       460375868        460433618        460489776        460546674       
460604697        460660400        460717689        460777188        460838121   
    460906183        459989109        460046782        460105778       
460164841        460222631        460283229        460341993      446617060     
  447366956        459616843        460375876        460433626        460489784
       460546708        460604705        460660418        460717713       
460777212        460838139        460906209        459989141        460046790   
    460105786        460164866        460222649        460283237       
460342017      446617136        447367129        459616850        460375884     
  460433634        460489826        460546716        460604713        460660434
       460717721        460777220        460838147        460906225       
459989166        460046808        460105794        460164932        460222656   
    460283245        460342025      446617359        447367293        459616934
       460375892        460433642        460489834        460546773       
460604721        460660442        460717739        460777287        460838162   
    460906258        459989174        460046816        460105802       
460164940        460222664        460283252        460342033      446617532     
  447367368        459616942        460375900        460433667        460489842
       460546799        460604739        460660459        460717747       
460777303        460838238        460906266        459989182        460046824   
    460105828        460164973        460222672        460283286       
460342041      446618001        447367376        459616991        460375926     
  460433675        460489867        460546807        460604754        460660467
       460717754        460777311        460838246        460906274       
459989224        460046832        460105844        460164999        460222680   
    460283310        460342058      446618068        447367509        459617007
       460375942        460433691        460489875        460546815       
460604762        460660475        460717788        460777337        460838303   
    460906282        459989257        460046857        460105851       
460165004        460222714        460283336        460342090      446618217     
  447367954        459617023        460375959        460433709        460489891
       460546823        460604770        460660483        460717796       
460777352        460838386        460906290        459989273        460046915   
    460105869        460165020        460222722        460283344       
460342108      446618316        447368028        459617031        460375967     
  460433741        460489917        460546849        460604788        460660491
       460717812        460777378        460838428        460906308       
459989281        460046931        460105885        460165038        460222730   
    460283351        460342116      446618373        447368226        459617080
       460376049        460433774        460489933        460546856       
460604820        460660517        460717846        460777402        460838451   
    460906316        459989323        460046949        460105901       
460165046        460222748        460283369        460342132      446618472     
  447368648        459617098        460376080        460433790        460489941
       460546864        460604861        460660525        460717861       
460777469        460838469        460906365        459989331        460046956   
    460105919        460165053        460222755        460283377       
460342157      446618621        447368788        459617106        460376106     
  460433808        460489958        460546898        460604895        460660541
       460717879        460777485        460838477        460906373       
459989349        460046972        460105935        460165095        460222763   
    460283401        460342165      446618704        447368994        459617205
       460376114        460433816        460489982        460546914       
460604903        460660558        460717895        460777493        460838493   
    460906407        459989356        460047012        460105943       
460165111        460222771        460283427        460342173      446618753     
  447369166        459617270        460376130        460433832        460489990
       460546922        460604911        460660590        460717945       
460777501        460838501        460906415        459989380        460047020   
    460105950        460165145        460222797        460283435       
460342181      446619058        447369273        459617320        460376148     
  460433840        460490014        460546955        460604929        460660608
       460717978        460777519        460838519        460906449       
459989406        460047038        460105992        460165152        460222805   
    460283443        460342199      446619116        447369315        459617338
       460376155        460433865        460490030        460546963       
460604937        460660624        460718018        460777535        460838535   
    460906456        459989414        460047046        460106008       
460165178        460222821        460283450        460342207      446619157     
  447369372        459617387        460376171        460433873        460490048
       460546971        460604952        460660632        460718026       
460777550        460838543        460906498        459989422        460047061   
    460106016        460165194        460222839        460283476       
460342223      446619363        447369687        459617437        460376189     
  460433881        460490063        460547003        460604960        460660665
       460718042        460777568        460838550        460906522       
459989430        460047079        460106032        460165244        460222847   
    460283484        460342231      446619595        447369901        459617460
       460376239        460433907        460490147        460547011       
460604978        460660673        460718067        460777600        460838592   
    460906530        459989471        460047087        460106057       
460165251        460222854        460283500        460342256      446619686     
  447369943        459617494        460376247        460433931        460490154
       460547029        460604986        460660699        460718075       
460777626        460838659        460906548        459989489        460047095   
    460106081        460165319        460222953        460283526       
460342264      446619694        447370057        459617536        460376254     
  460433949        460490162        460547037        460604994        460660707
       460718091        460777634        460838667        460906563       
459989604        460047103        460106115        460165327        460222961   
    460283534        460342280      446619942        447370610        459617551
       460376270        460433956        460490170        460547045       
460605009        460660715        460718109        460777659        460838709   
    460906589        459989646        460047111        460106123       
460165368        460222979        460283542        460342298      446620064     
  447370719        459617650        460376288        460433964        460490188
       460547052        460605017        460660723        460718125       
460777667        460838717        460906647        459989653        460047129   
    460106149        460165376        460222987        460283559       
460342306      446620122        447370750        459617668        460376296     
  460433998        460490196        460547094        460605025        460660749
       460718166        460777675        460838733        460906654       
459989661        460047137        460106180        460165392        460223001   
    460283583        460342322      446620601        447370834        459617692
       460376304        460434004        460490204        460547102       
460605033        460660756        460718182        460777683        460838774   
    460906688        459989687        460047145        460106198       
460165400        460223019        460283617        460342348      446620627     
  447370925        459617718        460376346        460434046        460490220
       460547144        460605041        460660822        460718224       
460777709        460838782        460906696        459989695        460047152   
    460106222        460165418        460223027        460283633       
460342363      446620635        447370966        459617742        460376379     
  460434053        460490253        460547151        460605066        460660830
       460718240        460777717        460838790        460906738       
459989703        460047178        460106230        460165426        460223035   
    460283641        460342371      446620668        447371162        459617783
       460376403        460434061        460490287        460547185       
460605090        460660848        460718257        460777733        460838808   
    460906753        459989711        460047186        460106271       
460165467        460223043        460283658        460342389      446620791     
  447371238        459617791        460376411        460434095        460490295
       460547201        460605108        460660871        460718273       
460777741        460838816        460906761        459989729        460047202   
    460106289        460165475        460223068        460283674       
460342397      446620817        447371634        459617809        460376429     
  460434103        460490311        460547219        460605132        460660889
       460718315        460777758        460838824        460906779       
459989760        460047236        460106305        460165483        460223076   
    460283682        460342413      446620965        447371709        459617817
       460376452        460434111        460490352        460547227       
460605165        460660897        460718323        460777766        460838873   
    460906787        459989778        460047244        460106313       
460165491        460223084        460283690        460342454      446621120     
  447371725        459617825        460376460        460434145        460490360
       460547243        460605173        460660921        460718331       
460777774        460838899        460906803        459989802        460047251   
    460106321        460165517        460223118        460283708       
460342462      446621179        447371733        459617858        460376478     
  460434178        460490378        460547276        460605181        460660947
       460718356        460777782        460838915        460906829       
459989828        460047269        460106339        460165525        460223142   
    460283765        460342470      446621229        447371840        459617908
       460376551        460434194        460490386        460547300       
460605199        460660970        460718364        460777790        460838923   
    460906894        459989844        460047277        460106347       
460165533        460223225        460283773        460342496      446621369     
  447371964        459617932        460376569        460434202        460490402
       460547318        460605207        460660996        460718372       
460777808        460838931        460906936        459989851        460047285   
    460106354        460165566        460223241        460283799       
460342504      446621419        447372152        459617973        460376593     
  460434210        460490428        460547326        460605215        460661002
       460718380        460777824        460838964        460906944       
459989877        460047301        460106362        460165574        460223282   
    460283815        460342512      446621427        447372210        459618013
       460376635        460434228        460490436        460547334       
460605223        460661036        460718398        460777832        460838972   
    460906977        459989885        460047319        460106396       
460165608        460223290        460283823        460342520      446622144     
  447372392        459618047        460376643        460434244        460490444
       460547359        460605256        460661051        460718406       
460777840        460839004        460907017        459989893        460047335   
    460106438        460165616        460223316        460283849       
460342538      446622201        447372731        459618062        460376650     
  460434269        460490469        460547367        460605264        460661077
       460718422        460777857        460839020        460907041       
459989919        460047368        460106446        460165673        460223340   
    460283872        460342579      446622722        447372756        459618112
       460376684        460434277        460490485        460547375       
460605272        460661085        460718430        460777865        460839038   
    460907058        459989927        460047376        460106453       
460165699        460223357        460283880        460342603      446622763     
  447372814        459618179        460376692        460434285        460490501
       460547383        460605314        460661127        460718455       
460777873        460839129        460907074        459989943        460047384   
    460106461        460165723        460223365        460283906       
460342611      446622862        447370115        459618211        460376700     
  460434293        460490519        460547391        460605322        460661135
       460718463        460777881        460839152        460907082       
459989976        460047400        460106487        460165756        460223373   
    460283914        460342629      446622896        447370305        459618237
       460376734        460434319        460490527        460547409       
460605348        460661143        460718497        460777899        460839160   
    460907108        459989984        460047426        460106511       
460165780        460223415        460283930        460342652      446623001     
  447370370        459618245        460376742        460434327        460490535
       460547417        460605405        460661150        460718505       
460777907        460839178        460907181        459990008        460047434   
    460106529        460165806        460223423        460283948       
460342660      446623118        447370495        459618252        460376759     
  460434343        460490550        460547425        460605421        460661168
       460718513        460777915        460839228        460907207       
459990040        460047442        460106537        460165814        460223431   
    460283955        460342678      446623183        447370560        459618351
       460376767        460434350        460490568        460547458       
460605447        460661176        460718521        460777931        460839269   
    460907215        459990065        460047459        460106545       
460165863        460223449        460283963        460342686      446623340     
  447372962        459618369        460376775        460434384        460490584
       460547508        460605454        460661184        460718547       
460777949        460839293        460907223        459990131        460047509   
    460106552        460165871        460223464        460283971       
460342694      446623423        447373259        459618443        460376783     
  460434418        460490642        460547524        460605496        460661226
       460718562        460777964        460839319        460907249       
459990149        460047517        460106578        460165889        460223472   
    460283989        460342702      446623597        447373275        459618559
       460376809        460434426        460490659        460547532       
460605504        460661234        460718570        460777998        460839350   
    460907264        459990156        460047533        460106602       
460165905        460223480        460283997        460342728      446623886     
  447373291        459618583        460376825        460434434        460490725
       460547540        460605512        460661242        460718588       
460778004        460839368        460907280        459990172        460047541   
    460106628        460165913        460223498        460284003       
460342736      446623894        447373408        459618609        460376858     
  460434442        460490733        460547557        460605520        460661259
       460718596        460778012        460839376        460907306       
459990180        460047558        460106651        460165921        460223506   
    460284011        460342744      446624454        447373457        459618674
       460376874        460434491        460490758        460547565       
460605538        460661267        460718604        460778020        460839459   
    460907314        459990222        460047566        460106669       
460165954        460223514        460284029        460342777      446624603     
  447373812        459618708        460376890        460434525        460490782
       460547573        460605546        460661283        460718612       
460778038        460839483        460907322        459990248        460047582   
    460106685        460165962        460223522        460284060       
460342785      446624629        447373838        459618732        460376924     
  460434533        460490790        460547631        460605561        460661291
       460718620        460778046        460839491        460907355       
459990255        460047590        460106719        460165970        460223530   
    460284078        460342801   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446624660        447374125        459618757        460376940       
460434541        460490808        460547649        460605579        460661317   
    460718646        460778061        460839517        460907389       
459990263        460047608        460106727        460165988        460223555   
    460284086        460342827      446624702        447374554        459618799
       460376957        460434558        460490832        460547656       
460605595        460661325        460718653        460778079        460839558   
    460907397        459990271        460047616        460106735       
460166010        460223563        460284094        460342892      446625063     
  447374646        459618815        460376981        460434574        460490840
       460547664        460605603        460661333        460718695       
460778087        460839608        460907405        459990305        460047624   
    460106776        460166028        460223589        460284110       
446625444        447374653        459618864        460377005        460434608   
    460490857        460547698        460605611        460661341       
460718703        460778103        460839616        460907413        459990321   
    460047632        460106784        460166044        460223605       
460284136        446625550        447374851        459618872        460377013   
    460434624        460490873        460547706        460605660       
460661366        460718729        460778137        460839624        460907439   
    459990339        460047657        460106792        460166069       
460223621        460284144        446625576        447375098        459618914   
    460377021        460434632        460490881        460547730       
460605686        460661374        460718737        460778145        460839632   
    460907504        459990347        460047665        460106818       
460166077        460223647        460284151        446625691        447375106   
    459618922        460377039        460434715        460490931       
460547748        460605694        460661382        460718745        460778160   
    460839657        460907520        459990354        460047673       
460106842        460166085        460223654        460284169        446625758   
    447375510        459618930        460377047        460434731       
460490949        460547755        460605710        460661390        460718752   
    460778178        460839699        460907546        459990362       
460047723        460106859        460166119        460223662        460284177   
    446625790        447375668        459618955        460377062       
460434764        460490980        460547797        460605728        460661416   
    460718760        460778186        460839707        460907553       
459990370        460047749        460106867        460166135        460223670   
    460284185        446625840        447375833        459618971       
460377088        460434772        460491004        460547813        460605736   
    460661432        460718786        460778194        460839723       
460907579        459990404        460047780        460106891        460166143   
    460223688        460284193        446625915        447375890       
459619003        460377096        460434806        460491012        460547862   
    460605744        460661440        460718802        460778202       
460839731        460907595        459990438        460047798        460106925   
    460166184        460223704        460284227        446626533       
447376195        459619029        460377112        460434814        460491038   
    460547870        460605785        460661457        460718810       
460778210        460839772        460907611        459990453        460047806   
    460106941        460166200        460223712        460284235       
446626640        447376336        459619037        460377153        460434822   
    460491061        460547904        460605793        460661465       
460718836        460778228        460839780        460907629        459990479   
    460047814        460106958        460166226        460223720       
460284243        446627242        447376625        459619060        460377161   
    460434848        460491087        460547912        460605801       
460661473        460718844        460778236        460839798        460907652   
    459990511        460047822        460106966        460166242       
460223738        460284334        446627333        447376740        459619227   
    460377187        460434855        460491137        460547920       
460605819        460661481        460718851        460778244        460839814   
    460907678        459990578        460047830        460106974       
460166259        460223746        460284342        446627416        447376823   
    459619243        460377195        460434889        460491152       
460547938        460605827        460661499        460718869        460778251   
    460839822        460907702        459990594        460047855       
460106982        460166275        460223753        460284359        446627499   
    447376872        459619284        460377237        460434905       
460491160        460547995        460605835        460661507        460718877   
    460778269        460839848        460907710        459990602       
460047863        460107006        460166283        460223761        460284383   
    446627879        447376948        459619292        460377336       
460434913        460491178        460548001        460605843        460661515   
    460718885        460778285        460839871        460907728       
459990610        460047889        460107022        460166309        460223779   
    460284458        446627937        447377227        459619367       
460377351        460434921        460491186        460548035        460605850   
    460661523        460718901        460778293        460839905       
460907736        459990636        460047913        460107030        460166317   
    460223795        460284474        446627945        447377417       
459619375        460377369        460434947        460491236        460548043   
    460605868        460661531        460718919        460778301       
460839913        460907744        459990669        460047921        460107048   
    460166325        460223803        460284482        446627978       
447377540        459619391        460377385        460434962        460491244   
    460548050        460605876        460661556        460718927       
460778327        460839939        460907777        459990677        460047939   
    460107055        460166333        460223811        460284508       
446628034        447377862        459619425        460377393        460434988   
    460491251        460548068        460605934        460661564       
460718935        460778335        460839954        460907785        459990685   
    460047947        460107063        460166341        460223829       
460284516        446628067        447377896        459619458        460377401   
    460434996        460491285        460548076        460605967       
460661572        460718950        460778343        460839970        460907793   
    459990693        460047954        460107089        460166358       
460223845        460284524        446628364        447377987        459619482   
    460377435        460435001        460491293        460548084       
460605975        460661598        460718968        460778350        460839988   
    460907801        459990776        460047962        460107121       
460166374        460223878        460284540     



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of the Trust Collateral Agent
as secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor or
materials affecting a Financed Vehicle). To the best of the Seller’s knowledge,
as of the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by AmeriCredit or a
Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

 

SCH-B-3



--------------------------------------------------------------------------------

19. Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
19 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2